
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.7

MANAGEMENT AGREEMENT
(SANTA ANITA PROJECT)

by and between

Santa Anita Associates, LLC,
a Delaware limited liability company,
as Company,

and

Caruso Management Company, Ltd.,
a California limited partnership,
as Manager

 

 

Dated as of September 28, 2006

--------------------------------------------------------------------------------



LIMITED LIABILITY COMPANY AGREEMENT
OF
SANTA ANITA ASSOCIATES, LLC

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, 15 U.S.C. § 15b ET SEQ., AS AMENDED
(THE "FEDERAL ACT"), IN RELIANCE UPON ONE (1) OR MORE EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE FEDERAL ACT. IN ADDITION, THE ISSUANCE OF THIS
SECURITY HAS NOT BEEN QUALIFIED UNDER THE DELAWARE SECURITIES ACT, THE
CALIFORNIA CORPORATE SECURITIES LAW OF 1968 OR ANY OTHER STATE SECURITIES LAWS
(COLLECTIVELY, THE "STATE ACTS"), IN RELIANCE UPON ONE (1) OR MORE EXEMPTIONS
FROM THE REGISTRATION PROVISIONS OF THE STATE ACTS. IT IS UNLAWFUL TO CONSUMMATE
A SALE OR OTHER TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN TO, OR TO
RECEIVE ANY CONSIDERATION THEREFOR FROM, ANY PERSON OR ENTITY WITHOUT THE
OPINION OF COUNSEL FOR THE COMPANY THAT THE PROPOSED SALE OR OTHER TRANSFER OF
THIS SECURITY DOES NOT AFFECT THE AVAILABILITY TO THE COMPANY OF SUCH EXEMPTIONS
FROM REGISTRATION AND QUALIFICATION, AND THAT SUCH PROPOSED SALE OR OTHER
TRANSFER IS IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL SECURITIES LAWS.
THE TRANSFER OF THIS SECURITY IS FURTHER RESTRICTED UNDER THE TERMS OF THE
LIMITED LIABILITY COMPANY AGREEMENT GOVERNING THE COMPANY, A COPY OF WHICH IS ON
FILE WITH THE COMPANY.

1

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   FORMATION   2   1.01   Formation   2   1.02   Names and Addresses  
2   1.03   Nature of Business   2   1.04   Outside Activities   2    
(a)    Non-Competition Agreement   2     (b)    Permitted Outside Activities   3
  1.05   Term of Company   4
ARTICLE II
 
MANAGEMENT OF THE COMPANY
 
4   2.01   Appointment of Management Committee   4     (a)    Management by the
Management Committee   4     (b)    Composition of the Management Committee   4
  2.02   Management Committee Procedures   4     (a)    Quorum   4    
(b)    Special Meetings   5     (c)    Telephonic Participation   5    
(d)    Transaction of Business   5     (e)    Actions Without Meetings   6    
(f)    Proxies   6     (g)    Limitations on Authority   6    
(h)    Compensation   6   2.03   Day to Day Management by the Managing Member  
6   2.04   Specific Duties of Managing Member   7   2.05   Major Decisions   9  
  (a)    [Arbitration] Amendments to Development Plan or Development Budget   9
    (b)    [Arbitration] Operating Plan and Operating Budget   10    
(c)    [Arbitration] Expenditures Outside of Approved Budgets   10    
(d)    [Arbitration] Leases   10     (e)    [Arbitration] Project Consultants  
10     (f)    [Arbitration] Insurance   10     (g)    [Arbitration] Tax and
Accounting Returns and Elections   10     (h)    [Arbitration] Sale or Other
Transfer of Incidental Personal Property   10     (i)    [Arbitration]
Refinancing and Encumbrances   11     (j)    [Veto] Sale or Other Transfer   11
    (k)    [Veto] Admission of New Member   11     (l)    [Veto — Minority
Member Major Decision] Acquisition of Properties   11     (m)    [Veto]
Entitlements   11     (n)    [Veto — Minority Member Major Decision] Contracts
with Affiliates   11


i

--------------------------------------------------------------------------------



    (o)    [Veto] Legal Proceedings   11     (p)    [Veto — Minority Member
Major Decision] Amendment to Agreement   12     (q)    [Veto — Minority Member
Major Decision] Dissolution   12     (r)    [Veto — Minority Member Major
Decision] Confess Judgments   12     (s)    [Veto — Minority Member Major
Decision] Possess Company Property   12     (t)    [Veto — Minority Member Major
Decision] Merger, Consolidation or Bankruptcy   12     (u)    [Veto — Minority
Member Major Decision] Extending Credit   12     (v)    [Veto — Minority Member
Major Decision] Acts in Contravention   12     (w)    [Veto — Minority Member
Major Decision] Additional Capital Contributions For Unauthorized Expenditures  
12     (x)    [Veto — Minority Member Major Decision] Material Changes to the
Site Plan   12   2.06   Development Plan and Operating Plan   13    
(a)    Development Plan   13     (b)    Operating Plan   14   2.07  
Notification to the Member of Certain Matters   15     (a)    Defects and
Deviations   15     (b)    Litigation   16     (c)    Disputes   16    
(d)    Governmental Order   16     (e)    Environmental Matters   16    
(f)    Construction Delays   16     (g)    Condemnation   16     (h)    Lapse of
Insurance   16     (i)    Notice of Default   16     (j)    Recordation of Lien
  16     (k)    Material Change in Operating Plan, Pre-Development Budget,
Development Budget or Operating Budget   16     (l)    Purchase Offers   16    
(m)    Other Material Events   16   2.08   Compensation   17        
(a)    Development Agreement   17         (b)    Construction Management Fee  
17         (c)    Retail Management Agreement   17         (d)    MEC Retail
Asset Management Fee   17         (e)    Residential Management Agreement   17  
      (f)    MEC Residential Asset Management Fee   17   2.09   Treatment of
Payments   18   2.10   Liability and Indemnity   18   2.11   Reimbursement and
Fees   18   2.12   Limited Liability   19   2.13   Removal of the Managing
Member   19   2.14   Authority with Respect to Caruso Affiliate Agreements   19

ii

--------------------------------------------------------------------------------




ARTICLE III
 
MEMBERS' CONTRIBUTIONS TO COMPANY
 
20   3.01   Initial Contributions   20   3.02   Construction Financing   20  
3.03   Additional Contributions   21   3.04   Remedy for Failure to Contribute
Capital   21         (a)    Loan Remedy   21         (b)    Dilution   23      
  (c)    Election of Remedy   25         (d)    Adjustments to Percentage
Interests   25         (e)    Right to Remove Caruso as Managing Member   25    
    (f)    Loss of Voting Rights   26         (g)    Enforceability of
Provisions   26   3.05   Affiliate Liability and Indemnification   26   3.06  
Capital Contributions in General   27
ARTICLE IV
 
ALLOCATION OF PROFITS AND LOSSES
 
27   4.01   Allocation of Net Losses   27         (a)    First Tier Losses   27
        (b)    Second Tier Losses   27   4.02   Net Profits   27        
(a)    First Tier Profits   27         (b)    Second Tier Profits   27   4.03  
Special Allocations   28   4.04   Curative Allocations   28   4.05   Differing
Tax Basis; Tax Allocation   29
ARTICLE V
 
DISTRIBUTION OF CASH FLOW
 
29   5.01   Distribution of Cash Flow   29   5.02   Distribution of
Extraordinary Cash Flow   29         (a)    Unreturned Contribution Accounts  
29         (b)    Percentage Interests   29   5.03   Limitations on
Distributions   29   5.04   In-kind Distribution   29
ARTICLE VI
 
RESTRICTIONS ON TRANSFERS OF COMPANY INTERESTS
 
30   6.01   Limitations on Transfer   30   6.02   Permitted Transfers   30      
  (a)    Other Members   30         (b)    Affiliates   30         (c)    Share
Transfers   30         (d)    Merger, Consolidation or Sale of All or
Substantially All Assets   30         (e)    REIT Controlled by Caruso   30    
    (f)    Owner of Racetrack Property   31         (g)    Sale of Partial
Interest   31         (h)    Pledge for Loan for Sole Purpose of Funding
Additional Capital Contribution   31         (i)    Transfer following Default
under Right of First Refusal   31


iii

--------------------------------------------------------------------------------



  6.03   Right of First Offer/Right of First Refusal   32   6.04   Lender
Prohibitions   35   6.05   Admission of Substituted Members   35   6.06  
Election; Allocations Between Transferor and Transferee   36   6.07   Partition
  36   6.08   Waiver of Withdrawal and Purchase Rights   36   6.09   No
Appraisal Rights   36
ARTICLE VII
 
DEFAULT BUY/SELL AGREEMENT
 
36   7.01   Buy/Sell Events   36         (a)    Fraud or Conviction of a Felony
by Member   36         (b)    Misappropriation of Funds by Member   37        
(c)    Fraud or Conviction of a Felony Under Development Agreement or Management
Agreement   37         (d)    Misappropriation of Funds Under Development
Agreement or Management Agreement   37   7.02   Rights Arising From a Buy/Sell
Event   38   7.03   Determination of Purchase Price   38        
(a)    Determination of Purchase Price   38         (b)    Determination of
Appraised Value   38         (c)    Payment of Costs   39   7.04  
Non-Defaulting Member's Option   40   7.05   Closing of Purchase and Sale   40  
7.06   Payment of Purchase Price   40   7.07   Release and Indemnity   40
ARTICLE VIII
 
DISSOLUTION AND WINDING UP OF THE COMPANY
 
41   8.01   Events Causing Dissolution of the Company   41   8.02   Winding Up
of the Company   41         (a)    Creditors   41         (b)    Reserves   41  
      (c)    Remaining Amounts   42   8.03   Negative Capital Account
Restoration   42   8.04   Termination Rights   42
ARTICLE IX
 
BOOKS AND RECORDS
 
43   9.01   Books of Account and Bank Accounts   43   9.02   Annual Reports and
Tax Returns   44   9.03   Delivery of Reports   44         (a)    Monthly
Balance Sheet and Income Statement   44         (b)    Monthly Reports   44    
    (c)    Supplemental Information   45         (d)    Quarterly Reports   46  
      (e)    Quarterly Forecasts   46         (f)    Annual Reports   46        
(g)    Construction Reports   46         (h)    Additional Information   46

iv

--------------------------------------------------------------------------------




ARTICLE X
 
INSURANCE REQUIREMENTS
 
46   10.01   Insurance   46
ARTICLE XI
 
MISCELLANEOUS
 
47   11.01   Investment Representations   47         (a)    Member
Understandings   47         (b)    Acquisition for Own Account   47        
(c)    No Public Market   47         (d)    No Advertisement   47        
(e)    Survival of Representations and Warranties   47   11.02   Notice   48  
11.03   Construction of Agreement   49   11.04   Further Acts   49   11.05  
Preservation of Intent   49   11.06   Waiver   50   11.07   Entire Agreement  
50   11.08   Choice of Law   50   11.09   No Third-Party Beneficiaries   50  
11.10   No Usury   51   11.11   Venue   51   11.12   Waiver of Jury Trial   51  
11.13   Timing   51   11.14   Remedies for Breach of this Agreement   52   11.15
  Reasonableness of Remedies   52   11.16   Partnership Intended Solely for Tax
Purposes   52   11.17   Arbitration of Disputes   52   11.18   Scope of
Representation   54   11.19   CPI Adjustments   54
ARTICLE XII
 
DEFINITIONS
 
55   12.01   Accounting Firm   55   12.02   Adjusted Capital Account   55  
12.03   Affiliate   55   12.04   Agreement   55   12.05   Approved Transferee  
55   12.06   Budget   56   12.07   Business Plan   56   12.08   Buy/Sell Price
Determination Notice   56   12.09   California Act   56   12.10   Capital
Account   56


v

--------------------------------------------------------------------------------



  12.11   Caruso Affiliate Agreements   57   12.12   Cash Flow   57   12.13  
City   57   12.14   Code   57   12.15   Commissionable Revenue   57   12.16  
Company   57   12.17   Company Capital   57   12.18   Construction Contract   57
  12.19   Construction Loan   58   12.20   Contractor   58   12.21  
Contributing Member(s)   58   12.22   Contribution Date   58   12.23   Covered
Persons   58   12.24   Default Loan   58   12.25   Delaware Act   58   12.26  
Delinquent Contribution   58   12.27   Deposit   58   12.28   Development
Agreement   58   12.29   Development Budget   59   12.30   Development Plan   59
  12.31   Dilution Percentage   59   12.32   Due Care   59   12.33   Effective
Date   59   12.34   Event of Default   59   12.35   Extraordinary Cash Flow   60
  12.36   Extraordinary Event   60   12.37   Five Million Dollar Outstanding
Delinquent Contribution   60   12.38   Force Majeure   60   12.39   Ground Lease
  61   12.40   Improvements   61   12.41   Interest   61   12.42   Index   61  
12.43   Leases   61   12.44   Liquidation   61   12.45   Major Decisions   62  
12.46   Management Committee   62   12.47   Managing Member   62   12.48  
Member(s)   62   12.49   Milestones   62   12.50   Minority Member Major
Decisions   62   12.51   Net Profits and Net Losses   62   12.52   Opening   63
  12.53   Operating Budget   63   12.54   Ordinary Cash Flow   63   12.55  
Percentage Interest   63

vi

--------------------------------------------------------------------------------



  12.56   Permitted Transferees   63   12.57   Pre-Development Costs   63  
12.58   Prime Rate   63   12.59   Prohibited Transferee   63   12.60  
Project(s)   64   12.61   Property   64   12.62   Quorum   64   12.63  
Racetrack Property   64   12.64   REA   64   12.65   Recapture Conditions   64  
12.66   Regulatory Allocations   65   12.67   Representative(s)   65   12.68  
Retail Management Agreement   65   12.69   Securities Acts   65   12.70  
Treasury Regulation   65   12.71   Unreturned Contribution Account   65

EXHIBITS

Exhibit "A" — DESCRIPTION OF SANTA ANITA PROPERTY
Exhibit "B" — DESCRIPTION OF PROPERTY
Exhibit "C" — GROUND LEASE
Exhibit "D" — NAMES, ADDRESSES, AND PERCENTAGE INTERESTS OF THE MEMBERS
Exhibit "E" — PRELIMINARY PRE-DEVELOPMENT PLAN AND PRELIMINARY PRE-DEVELOPMENT
BUDGET
Exhibit "F" — DEVELOPMENT AGREEMENT
Exhibit "G" — RETAIL MANAGEMENT AGREEMENT
Exhibit "H" — FORM OF LEASE DOCUMENT REQUEST
Exhibit "I" — INSURANCE REQUIREMENTS

vii

--------------------------------------------------------------------------------



        INDEX

 
  Page(s)

--------------------------------------------------------------------------------

Accountant's Notice   24 Accounting Firm   55 Adjusted Capital Account   55
Affiliate   55 Agreement   55 Appraisal Costs   24 Appraisal Notice   24
Appraised Value   38 Approved Transferee   55 Arbitration Major Decisions   13
Arbitrator(s)   53 Budget   56 Business Plan   56 Buy/Sell Events   36 Buy/Sell
Price Determination Notice   38 Buy/Sell Purchase Price   38 California Act   56
Capital Account   56 Caruso   1 Caruso Affiliate Agreements   57 Caruso
Termination Election   42 Caruso Termination Window   42 Cash Flow   57
Certificates   22 City   1 Code   57 Commissionable Revenue   57 Company   57
Company Capital   57 Construction Contract   57 Construction Loan   58
Construction Management Fee   17 Construction Schedule   13 Contingency   13
Contractor   58 Contributing Member   21 Contribution Date   21 Contribution
Notice   21 control   55 controlled by   55 Covered Persons   18 Default Event  
19 Default Loan   21 Default Notice   38

viii

--------------------------------------------------------------------------------



Defaulting Member   37 Delaware Act   58 Delinquent Contribution   21 Demand  
53 Demanding Member   53 Deposit   33 Development Agreement   17 Development
Budget   13 Development Fee   17 Development Plan   13 Dilution Notice   22
Dilution Percentage   23 Due Care   59 Effective Date   1 Entitlements   2 Event
of Default   59 Extraordinary Cash Flow   60 Extraordinary Event   60 First
Offering Notice   32 Five Million Dollar Outstanding Delinquent Contribution  
60 Force Majeure   60 GAAP   14 Ground Lease   1 Guarantor   26 Guarantors   26
Improvements   2 Index   61 Insurance Requirements   46 Interest   61 Lease
Document Request   10 Leases   61 Leasing Plan   13 Lender   20 Liquidation   61
Major Decisions   9 Management Committee   4 Managing Member   62 Material
Discrepancy   46 MEC Residential Asset Management Fee   17 MEC Retail Asset
Management Fee   17 Member   62 Members   62 Members' Equity   23 Milestones  
62 Minimum Interest Percentage   25


ix

--------------------------------------------------------------------------------



Minority Member   26 Net Losses   62 Net Profits   62 Non Competition Area   2
Non-Competition Period   2 Non-Contributing Member   21 Non-Defaulting Member  
37 Non-Demanding Member   53 Non-Transferring Member   32 Offered Interest   32
Opening   32 Operating Budget   14 Operating Plan   14 Ordinary Cash Flow   63
partner nonrecourse deductions   28 Percentage Interest   63 Permitted
Transferees   30 Pre-Development Costs   13 Preliminary Development Plan   13
Preliminary Pre-Development Budget   13 Prime Rate   63 Prohibited Transferee  
63 Project   2 Property   1 Purchase Notice   32 Quorum   4 Racetrack Property  
1 REA   1 Recapture Conditions   64 Recourse Document   26 Regulatory
Allocations   28 Removal Notice   19 Representative   4 Representatives   4
Residential Asset Management Agreement   17 Residential Asset Management Fee  
17 Residential Management Agreement   17 Residential Management Fee   17 Retail
Leasing Fee   17 Retail Management Agreement   17 Retail Management Fee   17 SAC
Owner   1 Santa Anita   1 Santa Anita Associates, LLC.   2 Santa Anita Park   1

x

--------------------------------------------------------------------------------



Santa Anita Property   1 Santa Anita Termination Election   42 Santa Anita
Termination Window   42 Schematic Plans and Specifications   13 Second Offering
Notice   32 Securities Acts   47 Site Plan   13 tax matters partner   44
Termination Election   42 Termination Notice   43 Termination Window   42 Third
Party   32 Transfer   30 Transferring Member   32 Treasury Regulation   65 under
common control with   55 Unreturned Contribution Account   65 Veto Major
Decisions   13

xi

--------------------------------------------------------------------------------



LIMITED LIABILITY COMPANY AGREEMENT
OF
SANTA ANITA ASSOCIATES, LLC

        THIS LIMITED LIABILITY COMPANY AGREEMENT OF SANTA ANITA ASSOCIATES, LLC,
is entered into effective as of                                      , 2006
("Effective Date"), by and between Santa Anita Commercial Enterprise, Inc., a
Delaware corporation, ("Santa Anita"), and Santa Anita Associates
Holding Co., LLC, a California limited liability company ("Caruso").

W I T N E S S E T H:

                A.    The Santa Anita Companies, Inc. ("SAC Owner") is the fee
owner of that certain real property located in the City of Arcadia ("City"),
County of Los Angeles, in the State of California, more particularly described
in Exhibit "A" attached hereto (the "Santa Anita Property"). The Santa Anita
Property includes an existing horse racing facility consisting of a grandstand,
paddock, racetrack, stables and related improvements and facilities known as
"Santa Anita Park" (the "Racetrack Property"). The Santa Anita Property also
includes not more than eighty-five (85) acres of undeveloped non-racing land
fronting on Huntington Drive, bordered on the north by racetrack
facilities/operations and on the west by the Santa Anita Fashion Mall owned by
Westfield Properties, more particularly described in Exhibit "B" attached hereto
(the "Property").

                B.    Subject to the terms of this Agreement, Santa Anita and
Caruso intend to develop a portion of the Property as a mixed-use project
consisting of stores, restaurants and other entertainment and retail outlets and
residential uses.

                C.    The Company will hold title to and develop the Project as
a ground lessee pursuant to that certain seventy-five (75) year ground lease
with two (2), ten (10) year renewal options, in the form attached hereto as
Exhibit "C" (the "Ground Lease"), dated as of the date the Recapture Conditions
have been satisfied, by and between SAC Owner as the ground lessor and the
Company as the ground lessee.

                D.    Santa Anita and Caruso agree that the Project will not
include any part of the Racetrack Property.

                E.    Santa Anita will cause the SAC Owner to enter into, and
the Company will enter into, a Reciprocal Easement Agreement (the "REA"), dated
as of the date the Recapture Conditions have been satisfied, which will provide
reciprocal easements and other rights and obligations appurtenant to the
Property and the Racetrack Property. SAC Owner and the Company will negotiate in
good faith the terms of the REA, and will agree upon the form of the REA on or
before the date which is ninety (90) days following the Effective Date.

--------------------------------------------------------------------------------



        NOW THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, and of other good and valuable consideration,
Santa Anita and Caruso hereby mutually agree as follows:

ARTICLE I

FORMATION

         1.01    Formation    

        The Members hereby form a Delaware limited liability company pursuant to
the provisions of the Delaware Act and this Agreement. In connection therewith,
an authorized representative of the Company shall execute a Certificate of
Formation for the Company in accordance with the Delaware Act, which shall be
duly filed with the Office of the Delaware Secretary of State. In addition, an
authorized representative of the Company shall execute a Limited Liability
Company Application for Registration (Form LLC-5), which shall be duly filed
with the Office of the California Secretary of State. The Managing Member
(or its designee) is also authorized to execute, acknowledge and/or verify such
other documents and/or instruments as may be necessary and/or appropriate in
order to form the Company under the Delaware Act and/or to continue its
existence in accordance with the provisions of the Delaware Act and/or to
register, qualify to do business and/or operate its business in California
(or any other state in which the Company conducts business) as a foreign limited
liability company in accordance with the provisions of the California Act
(or other applicable law).

         1.02    Names and Addresses    

        The name of the Company is "Santa Anita Associates, LLC." The principal
office of the Company in the State of California shall be at 101 The Grove
Drive, Los Angeles, California 90036. The name and address of the agent for
service of process for the Company in the State of Delaware are The Corporation
Trust Company, 1209 Orange Street, Wilmington, Delaware 19801. The names and
addresses of the Members are set forth on Exhibit "D" attached hereto.

         1.03    Nature of Business    

        The express, limited and only purposes of the Company shall be (i) to
enter into the Ground Lease with respect to the Property, (ii) to obtain the
entitlements, zoning and other governmental approvals (the "Entitlements")
necessary to develop and construct the Project on the Property in accordance
with the Business Plan (the "Improvements"), (iii) to operate, manage, maintain,
market, lease, finance, refinance, hold for long-term investment, sell,
exchange, dispose of and otherwise realize the economic benefit from the
Property pursuant to the Ground Lease and the Improvements (collectively, the
"Project"), and (iv) to conduct such other activities with respect to the
Project as are necessary and/or appropriate to carry out the foregoing purposes
and to do all things incidental to or in furtherance of the above-enumerated
purposes.

         1.04    Outside Activities    

                (a)   Non-Competition Agreement.    Notwithstanding the
provisions of Section 1.04(b) below, during the period commencing as of the
Effective Date and ending upon the earlier of (i) five (5) years after the
Opening, (ii) the exercise by either Member of its termination rights pursuant
to Section 8.04 due to the failure to timely satisfy the Recapture Conditions,
or (iii) the dissolution of the Company (the "Non-Competition Period"), Caruso
hereby agrees that Caruso and any Affiliate of Caruso shall not, without the
prior written consent of Santa Anita, which consent may be withheld in Santa
Anita's sole discretion, directly or indirectly (other than through its
ownership interest in the Company), develop, manage, lease or own any shopping
center or retail project within a five (5) mile radius of the Project (the "Non
Competition Area"). In addition, during the Non Competition Period, Santa Anita
hereby agrees that Santa Anita and any Affiliate of Santa Anita shall not,
without the prior written consent of Caruso, which consent may be withheld in
Caruso's sole discretion, directly or indirectly (other than through its
ownership interest in the Company), develop, manage, lease or own any shopping
center or retail project within the Non-Competition Area.

2

--------------------------------------------------------------------------------



                (b)   Permitted Outside Activities.    In view of the limited
purposes of the Company, but subject to Section 1.04(a) above, no Member shall
have any fiduciary obligation with respect to the Company or to the other Member
insofar as making other investment opportunities available to the Company or to
the other Member. Subject to Section 1.04(a) above, each Member may,
notwithstanding the existence of this Agreement, engage in whatever activities
such Member may choose, whether the same are competitive with the Company or
otherwise, without having or incurring any obligation to offer any interest in
such activities to the Company or to the other Member. Subject to
Section 1.04(a) above, neither this Agreement nor any activities undertaken
pursuant hereto shall prevent any Member from engaging in such activities, and
the fiduciary duties of the Members to each other and to the Company shall be
limited solely to those arising from the purposes of the Company described in
Section 1.03 above. SUBJECT TO SECTION 1.04(a) ABOVE, IN FURTHERANCE OF THE
FOREGOING PROVISIONS OF THIS SECTION 1.04, THE MEMBERS ACKNOWLEDGE AND AGREE
THAT THE MEMBERS AND THEIR RESPECTIVE AFFILIATES MAY CURRENTLY HOLD AND MAY
HEREINAFTER ACQUIRE INVESTMENTS IN AND/OR ENGAGE IN A VARIETY OF ACTIVITIES
(INCLUDING, WITHOUT LIMITATION, REAL ESTATE INVESTMENTS AND ACTIVITIES) THAT MAY
OR MAY NOT COMPETE WITH THE BUSINESS OF THE COMPANY. SUBJECT TO SECTION 1.04(a)
ABOVE, THE MEMBERS AGREE THAT EACH MEMBER (AND SUCH AFFILIATES) MAY ACQUIRE SUCH
INVESTMENTS AND ENGAGE IN SUCH ACTIVITIES REGARDLESS OF WHETHER THEY COMPETE
WITH THE COMPANY, AND SHALL NOT HAVE ANY OBLIGATION TO OFFER ANY INTEREST IN
SUCH INVESTMENTS OR ACTIVITIES TO THE COMPANY OR TO THE OTHER MEMBER NOR SHALL
ANY SUCH MEMBER (OR SUCH AFFILIATES) HAVE ANY FIDUCIARY DUTIES WITH RESPECT TO
SUCH INVESTMENTS OR ACTIVITIES TO THE OTHER MEMBER OR TO THE COMPANY. EACH
MEMBER AGREES THAT THE MODIFICATION AND WAIVER OF THE FIDUCIARY DUTIES OF THE
MEMBERS PURSUANT TO THIS SECTION 1.04 ARE FAIR AND REASONABLE AND HAVE BEEN
UNDERTAKEN WITH THE INFORMED CONSENT OF EACH MEMBER. TO THE MAXIMUM EXTENT
ALLOWED BY LAW, THE MEMBERS FURTHER AGREE AND COVENANT NOT TO CONTEST THE
VALIDITY OF THE PROVISIONS OF THIS SECTION 1.04 IN ANY COURT OF LAW (AND/OR
ARBITRATION). IN ADDITION, EACH MEMBER MAY EXERCISE THE PROVISIONS OF ARTICLES
III, VII AND/OR VIII WITHOUT REGARD TO ANY FIDUCIARY DUTIES. THE PROVISIONS OF
THIS SECTION 1.04 SHALL NOT LIMIT THE OBLIGATIONS OR DUTIES OF EITHER MEMBER OR
ANY OF ITS AFFILIATES ARISING UNDER THE DEVELOPMENT AGREEMENT, THE MANAGEMENT
AGREEMENT, OR ANY OTHER AGREEMENT BETWEEN THE PARTIES OR RELATING TO
THE PROJECT.

3

--------------------------------------------------------------------------------



         1.05    Term of Company    

        The term of the Company shall commence on the date the Certificate of
Formation for the Company is filed with the Delaware Secretary of State, and
shall continue until expiration or termination of the Ground Lease, unless
dissolved sooner pursuant to Article VIII or unless extended by the election of
both Members. The existence of the Company as a separate legal entity shall
continue until the cancellation of the Company's Certificate of Formation.

ARTICLE II

MANAGEMENT OF THE COMPANY

         2.01    Appointment of Management Committee    

                (a)   Management by the Management Committee.    Subject to the
provisions of Section 2.03, the Company shall be managed by the Members acting
through a "Management Committee" in accordance with the provisions of this
Section 2.01 and Section 2.02.

                (b)   Composition of the Management Committee.    The Management
Committee initially shall be composed of four (4) representatives (individually,
a "Representative" and collectively, the "Representatives"). The Representatives
shall not be required to be Members of the Company. Each Member shall appoint
two (2) Representatives. Concurrently with the Effective Date of this Agreement,
each Member shall deliver written notice to the other Member which notice shall
designate the identity of the two (2) Representatives selected by such Member.
Each Member may, from time to time, change such Member's designated
Representative(s) by giving written notice thereof to the other Member. If any
Representative ceases to serve, then the Member that appointed such
Representative shall replace such Representative with a new Representative
selected in the sole discretion of such Member by giving written notice thereof
to the other Member. The other Member shall not have any right to approve any
replacement Representative. The authorized number of Representatives of the
Management Committee may be increased or decreased only with the prior written
approval of both Members.

         2.02    Management Committee Procedures    

                (a)   Quorum.    A "Quorum" shall require the attendance of
(or participation by phone) of at least one of the Representatives selected by
each Member. In the absence of a Quorum, the Representatives in attendance
shall, adjourn the meeting until a Quorum shall attend. Each Member shall have
one (1) vote on the Management Committee, which vote may be exercised by any of
its designated Representatives who casts a vote. All decisions by the Management
Committee shall require the unanimous affirmative vote of the Representatives.
In the event of disagreement among the two (2) Representatives selected by
either Member, the vote shall not be unanimous until those two
(2) Representatives agree with each other. The Management Committee shall meet
quarterly, unless otherwise agreed, on a business day designated by the Managing
Member and shall hold such other regularly scheduled meetings as are designated
by the Managing Member. Meetings shall be held at the Company's principal
office, unless otherwise agreed to by the Management Committee. Notice of any
regularly scheduled meeting of the Management Committee shall be given by the
Managing Member to all of the Representatives no fewer than ten (10) days and no
more than thirty (30) days prior to the date of any such meeting. The attendance
of a Representative of the Management Committee at a regularly scheduled meeting
of the Management Committee (either in person or telephonically) shall
constitute a waiver of notice of such meeting, except where a Representative of
the Management Committee attends a meeting for the express purpose of objecting
to the transaction of any business because the meeting is not properly called or
convened. Minutes of the Management Committee shall not be required to be
maintained. Resolutions of the Management Committee, when signed by at least one
of the Representatives of each Member, shall be binding and conclusive evidence
of the decisions reflected therein and any authorization granted thereby. Notice
of any in person or telephonic special meeting may be waived by each
Representative of the Management Committee.

4

--------------------------------------------------------------------------------



                (b)   Special Meetings.    Special meetings of the Management
Committee may be called by or at the request of any Representative and shall be
held at the principal office of the Company, or elsewhere as mutually agreed,
during normal business hours. Notice of any such special meeting of the
Management Committee (other than any telephonic meeting) shall be given to all
the Representatives no fewer than ten (10) business days and no more than thirty
(30) days prior to the date of such meeting. Notice of any special telephonic
meeting shall be given to all of the Representatives of the Management Committee
no fewer than three (3) business days and no more than thirty (30) days prior to
the date of such meeting. The attendance of a Representative of the Management
Committee at a special meeting of the Management Committee (either in person or
telephonically) shall constitute a waiver of notice of such meeting, except
where a Representative of the Management Committee attends a meeting for the
express purpose of objecting to the transaction of any business because the
meeting is not properly called or convened. The business to be transacted at,
and the purpose of, any special meeting of the Management Committee shall be
generally described in the notice or waiver of notice of such meeting. Notice of
any in person or telephonic special meeting may be waived by each Representative
of the Management Committee. Minutes of special meetings of the Management
Committee shall not be required to be maintained. Resolutions of the Management
Committee, when signed by at least one of the Representatives of each Member,
shall be binding and conclusive evidence of the decisions reflected therein and
any authorization granted thereby.

                (c)   Telephonic Participation.    Representatives of the
Management Committee may participate in any meetings of the Management Committee
telephonically or through other similar communications equipment provided that
all of the Representatives participating in such meeting can hear one another.
Participation in the meetings pursuant to the preceding sentence shall
constitute presence in person at such meeting for all purposes of
this Agreement.

                (d)   Transaction of Business.    Provided that notice of a
meeting has been given in the manner set forth herein, a Quorum shall be
entitled to transact business at any meeting of the Management Committee.

5

--------------------------------------------------------------------------------



                (e)   Actions Without Meetings.    Any action required or
permitted to be taken at a meeting of the Management Committee or any other
action which may be taken at a meeting of the Management Committee may be taken
without a meeting if a consent in writing, setting forth the action so taken, is
signed by a Quorum, which shall have the same effect as an act of a Quorum at a
properly called and constituted meeting of the Management Committee at which all
of the Representatives of the Management Committee were present and voting.

                (f)    Proxies.    Each Representative may authorize another
person or persons to act for him or her by proxy, but no such proxy shall be
voted or acted upon after one (1) year from its date, unless the proxy provides
for a longer period. A proxy shall be irrevocable if it states that it is
irrevocable and if, and only as long as, it is coupled with an interest
sufficient in law to support an irrevocable power. A Representative may revoke
any proxy which is not irrevocable by attending the meeting and voting in person
or by filing an instrument in writing revoking the proxy or by delivering a
proxy in accordance with applicable law bearing a later date to the Managing
Member.

                (g)   Limitations on Authority.    None of the Members,
Representatives or officers, without the prior consent of the Management
Committee or the Managing Member, as the case may be, shall take any action on
behalf of or in the name of the Company, or enter into any commitment or
obligation binding upon the Company, except for (i) actions expressly authorized
by this Agreement; (ii) actions by any Member (or Representative or officer)
within the scope of such Member's (or Representative's or officer's) authority
granted under this Agreement; (iii) actions authorized by the Management
Committee or the Managing Member in the manner set forth herein, (iv) actions by
Santa Anita with respect to any Caruso Affiliate Agreement pursuant to
Section 2.14 below, and (v) actions by Caruso with respect to any Santa Anita
Affiliate Agreement pursuant to Section 2.14 below.

                (h)   Compensation.    Except as otherwise unanimously approved
by both Members, no Representative of the Management Committee shall be entitled
to receive any salary or other remuneration or expense reimbursement from the
Company for his or her services as a Representative of the Management Committee.

         2.03    Day to Day Management by the Managing Member    

                (a)   Subject to the terms of this Agreement, the Managing
Member shall have the duty and responsibility to use Due Care to manage the day
to day business of the Company in accordance with terms of the Development Plan
and Development Budget, and the Operating Plan and Operating Budget, as
applicable. Any and all agreements, contracts and other documents or instruments
affecting or relating to the day-to-day development and operational business and
affairs of the Company may be executed on the Company's behalf by the Managing
Member alone and without execution by Santa Anita or the Management Committee
provided that the amount or matters involved for any such agreement or other
document does not otherwise represent a Major Decision or is expressly
authorized in the Development Plan and the Development Budget (as the same may
be revised in accordance with the provisions of Section 2.06(a) below) or in the
Operating Plan and the Operating Budget (as the same may be revised in
accordance with the provisions of Section 2.06(b) below), or otherwise approved
by Santa Anita or the Management Committee. The Managing Member shall carry out
the business of the Company and shall devote such time to the Company as is
necessary for the efficient operation of the Company's business. The Managing
Member will cause the Company to commence construction of the Project within
twenty-four (24) months following the Effective Date of this Agreement, subject
to extension for Force Majeure and subject to further extension for up to an
additional twelve (12) months provided that the Milestones (as such term is
defined in Article XII) are achieved within twenty-four (24) months following
the Effective Date of this Agreement, subject to extension for Force Majeure.

6

--------------------------------------------------------------------------------



                (b)   The Managing Member shall not, without the consent of the
Management Committee, take any action on behalf of or in the name of the
Company, or enter into any commitment or obligation binding upon the Company,
except for actions which have been expressly authorized hereunder or are within
the scope of the Managing Member's authority granted hereunder or are expressly
authorized in the Development Plan and the Development Budget (as the same may
be revised in accordance with the provisions of Section 2.06(a) below), in the
Operating Plan and the Operating Budget (as the same may be revised in
accordance with the provisions of Section 2.06(b) below), or otherwise approved
by Santa Anita or the Management Committee.

         2.04    Specific Duties of Managing Member    

        Except as otherwise provided in this Agreement (including, without
limitation, Sections 2.01, 2.05 and 2.06), the Managing Member shall have the
responsibility, authority, and obligation to use Due Care to conduct or cause to
be conducted the following activities on behalf of the Company in accordance
with the last approved Development Plan and Development Budget, and/or the last
approved Operating Plan and Operating Budget, as applicable:

                (a)   Preparing, supervising the preparation of, and submitting
to the Management Committee the Development Plan and Development Budget and/or
the Operating Plan and Operating Budget, as applicable, as provided in
Section 2.06;

                (b)   Properly administer the day-to-day activities of the
Company, and implement all actions necessary or appropriate to implement the
approved Development Plan and Development Budget and/or the Operating Plan and
Operating Budget, as applicable, as provided in Section 2.06;

                (c)   Preparing, supervising the preparation of and submitting
to the Management Committee, monthly, quarterly and annual management reporting
obligations set forth in this Agreement;

                (d)   Recommending for approval by the Management Committee
specific policies, plans and procedures for security, maintenance,
marketing/promotional, sponsorship and other operating aspects of the Project
(in each case, addressing integration and synergies with the Racetrack
Property), and periodically updating such policies, plans and procedures in
accordance with Section 2.06(b);

                (e)   Complying with any and all applicable laws, ordinances,
and regulations of any and all governmental authorities applicable to the
Company or the Project or any portion thereof;

7

--------------------------------------------------------------------------------



                (f)    Protecting and preserving the title and interests of the
Company in and to the Project;

                (g)   Supervising the development and construction of the
Project, including, without limitation, the actions of general contractors and
subcontractors;

                (h)   Contracting on behalf of the Company for all supplies,
equipment, repairs, improvements, and services for the Project in accordance
with the last approved Development Plan and Development Budget and/or the
Operating Plan and Operating Budget, as applicable, as provided in Section 2.06;

                (i)    Selecting, employing, supervising, coordinating, and
discharging any engineers, designers, architects, general contractors, major
subcontractors, other contractors, brokers, appraisers, attorneys, accountants,
bookkeepers, clerical personnel, and other consultants who are needed to render
services to the Company in order to develop, construct, manage, operate,
maintain, improve, market, lease, and/or sell the Project, or any portion
thereof;

                (j)    Preparing and supervising the preparation of such reports
as may be required by the Company for the use of any public agency or the
progress of the development of the Project;

                (k)   With cooperation from the SAC Owner, arranging for and
coordinating the issuance of all required governmental consents, approvals,
entitlements and the like for the development, construction, operation, leasing,
marketing, management, maintenance, and/or sale of all or any portion of the
Project, including, without limitation, preparing and submitting or filing such
applications, maps, plans, and reports as may be required of the Company by any
governmental authority and the preparation for and participation in any and all
governmental agency hearings;

                (l)    Applying for and procuring any and all permits and
licenses, including, without limitation, grading and building permits, business
licenses, and assuring that the Contractor has a valid contractor's license, as
may be required in connection with the development, construction, operation,
management, maintenance, marketing, leasing, and/or sale of the Project or any
portion thereof;

                (m)  Negotiating on behalf of, assisting the Company in
procuring, and proposing for the approval of the Management Committee, any and
all financing for the development, construction, and/or ownership of the Project
or otherwise necessary or desirable in connection with the Company;

                (n)   Supervising the preparation, dissemination and execution
of advertising, publicity, and community and press relations for the Project;

                (o)   Collecting and receiving all funds for the benefit of the
Company, and making disbursements from Company funds to pay for all amounts due
and payable as operating expenses of the Project and/or the Company, including,
without limitation, payments to contractors, subcontractors, and suppliers
performing services for the Project, taxes, special assessments, and similar
obligations imposed against the Project or any other Company property,
insurance, utility payments, and principal and interest payments on any
financing for the Project;

8

--------------------------------------------------------------------------------



                (p)   Managing the Company's cash assets, including, without
limitation, investing Company funds temporarily in interest-bearing accounts,
commercial paper, government securities, certificates of deposit, or other
similar investments as directed by Management Committee's cash management
policy;

                (q)   Enforcing and complying (to the extent of available
Company funds) with the terms and conditions of all contracts and other
agreements to which the Company is properly from time to time a party;

                (r)   Arranging for and coordinating the procurement and
maintenance by the Company, from Company funds, of policies of insurance for the
protection of the Company and the Members as set forth in Article XI of
this Agreement;

                (s)   Supervising and coordinating the operation, management,
maintenance, and repair of the Project;

                (t)    Supervising the management and leasing activities of the
Company, including services performed by third party brokers approved by the
Management Committee and services performed by an Affiliate of Caruso pursuant
to the Management Agreement;

                (u)   Performing or causing to be performed the accounting
functions of the Company set forth in Article IX, including, without limitation,
maintaining, keeping, and if so requested pursuant to Article IX, causing to be
audited (no more than once per fiscal year) the books, records, and accounts of
the Company, and preparing or causing to be prepared any and all Company
financial statements and tax returns; and

                (v)   Performing any and all other services and/or functions of
a general and/or administrative nature required under the provisions of this
Agreement or otherwise in connection with the development, construction,
operation, management, maintenance, marketing, leasing, and/or sale of the
Project or any portion thereof, which services and/or functions are not
prohibited or restricted under this Agreement.

         2.05    Major Decisions    

        Notwithstanding the provisions of Sections 2.03 and 2.04 above, the
Managing Member shall not have the right, power or authority to cause the
Company to undertake any of the following matters (collectively, the "Major
Decisions") without the consent of the Management Committee:

                (a)   [Arbitration] Amendments to Development Plan or
Development Budget.    (The initial Development Plan and Development Budget will
be approved by the Management Committee upon satisfaction of the Recapture
Conditions.) Approval of any amendment to the Development Plan or Development
Budget pursuant to Section 2.06(a);

9

--------------------------------------------------------------------------------



                (b)   [Arbitration] Operating Plan and Operating
Budget.    Approval of the initial and annual Operating Plan and Operating
Budget, and any amendments thereof, pursuant to Section 2.06(b);

                (c)   [Arbitration] Expenditures Outside of Approved
Budgets.    The making of any expenditure that is not included in any
Development Budget or Operating Budget (subject to any variances expressly
permitted under this Agreement) or the use or application of the Master
Contingency line item;

                (d)   [Arbitration] Leases.    Approval of any commitments for
Leases or letters of intent, and Leases and Lease amendments for space which
does not materially comply (i.e., annual rental less than seventy-five percent
(75%) of Budget, or tenant allowances greater than one hundred twenty-five
(125%) of Budget) with the space-by-space leasing plan set forth in the Business
Plan, or if such Lease would cause the overall committed and projected Leases to
not materially comply (i.e., annual rental less than ninety-seven percent (97%)
of Budget, or tenant allowances greater than one hundred three percent (103%) of
Budget) with the space-by-space leasing plan set forth in the Business Plan.
Notwithstanding the foregoing, with respect to any Lease requiring Management
Committee approval pursuant to this Section 2.05(d), the Managing Member may
deliver a completed Lease Document Request in the form attached hereto as
Exhibit "H" ("Lease Document Request") for such proposed Lease, and such
proposed Lease shall be deemed approved if not disapproved by any member of the
Management Committee within ten (10) business days of delivery of such Document
Request or Lease to the members of the Management Committee;

                (e)   [Arbitration] Project Consultants.    The hiring and/or
termination of any architect, civil engineer, general contractor or any other
material Project consultant for design and development, architecture,
engineering and finance (the Members will approve all initial material Project
consultants prior to satisfaction of the Recapture Conditions);

                (f)    [Arbitration] Insurance.    Modify, terminate, or settle
any claim in an amount equal to or greater than *** under or any insurance
policies maintained by the Company, and modify, renew or terminate any insurance
policies maintained by the Company;

                (g)   [Arbitration] Tax and Accounting Returns and
Elections.    Any and all federal and state income tax returns and tax elections
under the Code or the California Revenue and Taxation Code or any material
changes to any depreciation or accounting methods, change in Fiscal Year or
Taxable Year, and any other material decisions regarding the treatment of any
transaction for bookkeeping and/or tax purposes.

                (h)   [Arbitration] Sale or Other Transfer of Incidental
Personal Property.    The sale, exchange, transfer, grant of any option or right
of first offer or first refusal, or other disposition of all or any portion of
the Company's incidental personal property, unless such sale or other transfer
is otherwise approved pursuant to the Operating Budget or with a sales price
when combined with all other sales of incidental personal property for such year
is less than ***, which Major Decision shall be subject to the approval by the
Management Committee in the sole and absolute discretion of each Representative,
and any related dispute or impasse shall be subject to arbitration pursuant to
this Agreement;

10

--------------------------------------------------------------------------------



                (i)    [Arbitration] Refinancing and Encumbrances.    Any
refinancing for the Project or hypothecating or encumbering any of the Company's
assets, and/or any modifications and/or amendments thereto (the Members will
approve the terms of the initial Construction Loan as part of the requirement
for satisfaction of the Recapture Conditions);

                (j)    [Veto] Sale or Other Transfer.    The sale, exchange,
transfer, grant of any option or right of first offer or first refusal, or other
disposition of all or any portion of the assets of the Company, other than any
sales of incidental personal property otherwise approved pursuant to
Section 2.05(h) above, which Major Decision shall be subject to the approval by
the Management Committee in the sole and absolute discretion of each
Representative, and any related dispute or impasse shall not be subject to
arbitration pursuant to this Agreement (it being agreed by the Members that a
Member may only have the unilateral right to Transfer its Interest pursuant to
or to the extent permitted by Article VI below, and such Member shall not have
the right to require the Company to sell all or any portion of the Project
without the unanimous consent of the Representatives of the Management
Committee);

                (k)   [Veto] Admission of New Member.    The admission of any
new member into the Company;

                (l)    [Veto — Minority Member Major Decision] Acquisition of
Properties.    The acquisition of any property by the Company (including,
without limitation, the terms and conditions for any such acquisition) except
for the acquisition of personal property as expressly approved pursuant to the
Operating Budget or having a fair market value of *** or less with respect to
any single transactions;

                (m)  [Veto] Entitlements.    The procurement of, and any
material change in, any entitlements (including zoning or subdivision approval
for any portion of the Project), permits and/or other governmental approvals for
any Improvements and the submission, and approval of any environmental impact
report, application plan, building plan, tentative tract map, development
agreement, or other material report, plan, agreement or response to the City of
Arcadia or any other governmental agency in connection with the procurement of
any such entitlements, permits and/or other governmental approvals for such
improvements;

                (n)   [Veto — Minority Member Major Decision] Contracts with
Affiliates.    Except as otherwise provided in the Development Agreement, or the
Management Agreement, enter into, or amend, any agreement with or otherwise make
any payment to any Member or any Affiliate of any Member;

                (o)   [Veto] Legal Proceedings.    Institute any legal
proceedings (including arbitration) in the name of the Company or settle any
such legal proceedings on behalf of the Company if the amount of litigation
expenses incurred or projected to be incurred by the Company is reasonably
anticipated to exceed *** provided each member of the Management Committee
agrees to act in good faith and for the good of the Company with respect to such
Major Decision;

11

--------------------------------------------------------------------------------



                (p)   [Veto — Minority Member Major Decision] Amendment to
Agreement.    Any amendment to this Agreement (exclusive of any amendment to
this Agreement necessary to reflect the admission of a substituted member in
accordance with the provisions of Article VI);

                (q)   [Veto — Minority Member Major Decision]
Dissolution.    The dissolution of the Company (other than any dissolution of
the Company permitted or required pursuant to Article VIII of this Agreement);

                (r)   [Veto — Minority Member Major Decision] Confess
Judgments.    Confessing a judgment against the Company in excess of * * *;

                (s)   [Veto — Minority Member Major Decision] Possess Company
Property.    Possessing any Company property or assigning the rights of the
Company in any specific property for other than the purposes set forth herein;

                (t)    [Veto — Minority Member Major Decision] Merger,
Consolidation or Bankruptcy.    The entry into by the Company of any merger,
consolidation, liquidation, bankruptcy proceeding (including, without
limitation, of any composition with creditors and/or the filing of any
proceeding under the United States Bankruptcy Code), dissolution, partnership,
joint venture, limited liability company or other material corporate
transaction;

                (u)   [Veto — Minority Member Major Decision] Extending
Credit.    The extension by the Company of credit or the making by the Company
of any loans or becoming a surety, guarantor, endorser or accommodation endorser
for any person or entity;

                (v)   [Veto — Minority Member Major Decision] Acts in
Contravention.    Any act in contravention of this Agreement;

                (w)  [Veto — Minority Member Major Decision] Additional Capital
Contributions For Unauthorized Expenditures.    Any requirement to contribute
additional capital, unless such capital contribution is required to satisfy a
Company loan or other approved obligation set forth in the Company's Development
Budget or Operating Budget, as applicable (in which event, either Member shall
have the right to require such additional capital contribution); and

                (x)   [Veto — Minority Member Major Decision] Material Changes
to the Site Plan.    Any of the following: (i) any material change to the Site
Plan, (ii) any change to the Improvements which result in a material adverse
impact upon the view corridors to the Racetrack grandstand on the Racetrack
Property as such view corridors are set forth on the approved Site Plan;
(iii) except for tenant required alterations, changes in the exterior design of
all or any material portion of the Improvement provided that the Majority
Member's approval with respect to the exterior design of the Improvements shall
be limited to the compatibility of the same with the exterior architecture of
the Racetrack as it exists as of the Effective Date, or (iv) any change in the
parking areas, road network or access drives, or any reduction in the automobile
parking ratio of 4.5 spaces per 1,000 square feet of retail floor area for the
Improvements.

12

--------------------------------------------------------------------------------



        In considering or approving/disapproving any Major Decision of the
nature described in:

                (1)   Sections 2.05(a) through (i) inclusive (the "Arbitration
Major Decisions") above, such Arbitration Major Decisions shall be subject to
approval by the Management Committee in the sole and absolute discretion of each
Representative and the sole remedy to resolve any dispute or impasse related to
such Arbitration Major Decisions shall be the right of either Member to commence
arbitration pursuant to Section 11.17 of this Agreement; and

                (2)   Sections 2.05(j) through (x) inclusive (the "Veto Major
Decisions"), above, such Veto Major Decisions shall be subject to approval by
the Management Committee in the sole and absolute discretion of each
Representative and any related dispute or impasse shall not be subject to
arbitration pursuant to this Agreement, with the result that either Member shall
have the absolute right to prevent or veto any Veto Major Decisions.

        Notwithstanding the foregoing, in the event that a Member is a Minority
Member or has a Five Million Dollar Outstanding Delinquent Contribution, then
such Minority Member or Member with a Five Million Dollar Outstanding Delinquent
Contribution shall have no right to participate in the management or control of
the Company, or otherwise vote or approve Major Decisions, other than the
Minority Member Major Decisions.

         2.06    Development Plan and Operating Plan    

                (a)   Development Plan.    The Members have approved the
preliminary business and development plan (the "Preliminary Development Plan")
for the development and construction of the Improvements dated October 29, 2004,
as supplemented by a site plan which has been initialed by the parties on or
after the Effective Date, a copy of which is attached hereto as Exhibit "E." The
Preliminary Development Plan includes, without limitation, (i) a preliminary
pro forma pre-development budget ("Preliminary Pre-Development Budget")
containing a current return on cost and a cost breakdown setting forth the
estimated Pre-Development Costs ("Pre-Development Costs") necessary to obtain
the Entitlements and satisfy the Recapture Conditions. Prior to the date that
the Recapture Conditions are satisfied, and as a condition to such satisfaction
of the Recapture Conditions, the Members shall approve a final Development Plan
("Development Plan") which shall include: (i) a pro forma development budget
(the "Development Budget") containing a cost breakdown setting forth the
estimated development and construction costs that will be incurred by the
Company in connection with the development and construction of the Improvements,
together with projected revenues, operating costs and cash flows for the
applicable period which Development Budget shall include a contingency line item
of ten percent (10%) in excess of the hard costs identified in the Development
Budget ("Contingency"); (ii) a leasing plan ("Leasing Plan") setting forth in
reasonable detail the following items: (A) a description of the proposed size
of, type of tenants for and proforma rent for each tenant space and tenant
improvement allowances; (B) a statement of projected operating costs, revenues
and cash flows for the first two (2) years following the Opening, and (C) a
merchandising plan incorporating a description of the Project's merchandising
strategy, i.e., identifying target consumer and retailer markets; (iii) the
artist drawings and drawings depicting architectural detail in a manner similar
to the level of detail provided in the Preliminary Development Plan for the
development and construction of the Improvements (the "Schematic Plans and
Specifications"); (iv) site plan for the Improvements (the "Site Plan") showing
the footprint of all buildings, parking, drives and points of ingress and egress
and showing the integration of the Improvements with the Racetrack Property;
(v) a time schedule for the completion of the Improvements (the "Construction
Schedule"); and (vi) a staffing plan identifying all key members of the Project
team along with a description of the role to be played by each such member and
identification of key Project consultants. The Managing Member shall have the
right and authority to incur costs or expenditures for any of the items set
forth in the approved Development Budget without the approval of the Management
Committee, and to apply line item cost savings and the Contingency line item to
any other line items or to unanticipated expenditures not included in the
Development Budget in accordance with policies approved by the Management
Committee; provided, however, that the Managing Member shall promptly deliver
written notice to the Management Committee whenever a specific line item in the
Development Budget is exceeded or a line item cost savings or Contingency is
applied, which notice shall be delivered with the normal monthly reporting date
for monthly reports. In addition, the Managing Member shall have the right,
power and authority without the consent of the other Member to incur costs or
expenditures in such amounts as the Managing Member deems reasonably necessary
for the preservation of the assets of the Company if under the circumstances in
the good faith judgment of the Managing Member, there exists an emergency
situation requiring an immediate expenditure of funds which should not
reasonably be delayed until the approval of the Management Committee is
obtained; provided that the Managing Member promptly delivers written notice to
Santa Anita within five (5) days of such emergency, which notice shall describe
the nature of the emergency and the amount of funds expended as a result of
such emergency.

13

--------------------------------------------------------------------------------



                (b)   Operating Plan.    The Managing Member (or its designee)
shall prepare and deliver to the Management Committee an annual Operating Plan
("Operating Plan") and Operating Budget ("Operating Budget") for the
Improvements. The initial draft of the Operating Plan and Operating Budget shall
be delivered no later than one hundred eighty (180) days prior to the Opening,
and shall be updated by the Managing Member no later than sixty (60) days prior
to the Opening and the Management Committee will provide comments to the
Managing Member within thirty (30) days of its receipt. Within ten (10) days
following the date of Management Committee's comments, the Managing Member shall
submit the final initial Operating Budget to the Management Committee for
approval. For each fiscal year of the Company thereafter, the Managing Member
shall deliver to the Management Committee an annual Operating Plan and Operating
Budget no later than October 15 prior to the commencement of such fiscal year.
The Management Committee shall provide its comments to the Managing Member on
the draft Operating Plan and Operating Budget on or before November 1. On or
before November 15, the Managing Member shall submit a final Operating Plan and
Operating Budget for the ensuing fiscal year incorporating the comments and
changes requested by the Management Committee. The Management Committee shall
provide its approval (or its disapproval) of the final Operating Plan and
Operating Budget on or before December 1. Each Operating Plan shall be required
to be approved by the Management Committee and shall set forth on a detailed
itemized basis for the Company: (i) all receipts projected for the period of
such Operating Budget and all expenses, by category, for the Company (including,
without limitation, all operating and capital expenditures projected to be
incurred during such period); (ii) the anticipated reserves projected to be
required for such period; (iii) a projection setting forth the estimated annual
revenues, expenses and net operating income (or loss) expected to be incurred
for the ensuing five (5) years for the Company, which shall be updated to
compare the actual results to the projected results set forth in the prior
Operating Budget, provided that the five (5) year projection shall be updated on
an annual basis only; (iv) a monthly income statement prepared in accordance
with generally accepted accounting principles ("GAAP"); (v) a monthly cash flow
statement separately reflecting cash flow from sales activities and cash flow
from operating activities; (vi) a schedule reflecting monthly contributions by
and Cash Flow distributions to the Members; (vii) the Leasing Plan for the
Project which shall set forth the rent and other material terms for the lease of
each vacant space (or any space reasonably anticipated to be vacant) within the
Project; (viii) a monthly capital expenditures budget for the ensuing subsequent
Fiscal Year and a quarterly schedule reflecting the estimated capital
expenditures for the ensuing Fiscal Year (which shall be reasonably correct in
all material respects); (ix) the Property Manager's marketing plan for the
Project; (x) the type and coverage level of all insurance for the Project to be
maintained during such Fiscal Year; and (xi) a summary of all material
agreements relating to the Project. The Operating Plan (including, without
limitation, the income statement, cash flow statement and projected development
and construction costs) shall be updated on a monthly basis to reflect (i) the
actual results of the operations of the Company from the beginning of the Fiscal
Year through the last complete calendar month ending prior to the month in which
such updated plan is provided; and (ii) updated projections of income/cash flow
through the end of the Fiscal Year. If any material changes to the Operating
Plan are required, then the Managing Member shall deliver an updated Operating
Plan to the other Members within forty-five (45) days after the Managing Member
reasonably determines that such material changes are required, which approval
shall be a Major Decision pursuant to Section 2.05(b). The Operating Plan shall
also include a detailed description of such other information, contracts,
agreements and other matters reasonably necessary to inform the Members of all
matters relevant to the operation, management, and leasing of the Project or as
may be reasonably requested by any Representative of the Management Committee,
including, but not limited to, the general business strategy for the operation
of the Project, and its, security, maintenance, customer service,
marketing/promotion and other operating programs and integration with the Race
Track Project. The Managing Member shall have the right and authority to incur
costs or expenditures for any of the items set forth in an approved Operating
Budget without the approval of the Management Committee. In addition, the
Managing Member shall have the right, power and authority without the consent of
the other Member to incur costs or expenditures in such amounts as the Managing
Member deems reasonably necessary for the preservation of the assets of the
Company if under the circumstances in the good faith judgment of the Managing
Member, there exists an emergency situation requiring an immediate expenditure
of funds which should not reasonably be delayed until the approval of the
Management Committee is obtained.

14

--------------------------------------------------------------------------------



         2.07    Notification to the Member of Certain Matters    

        The Managing Member shall include with each quarterly report a
reasonable description of each of the following items (in each case to the
extent the Managing Member or its Affiliates has actual knowledge):

                (a)   Defects and Deviations.    Any defect or deviation (other
than minor defects or deviations which can be remediated or cured at a cost not
to exceed One Hundred Thousand Dollars ($100,000) and do not result in any
overall delay in the construction schedule) in the construction of the
Improvements from the plans and specifications for such improvements or any
material breach by any contractor, major sub-contractor, materials supplier,
vendor or consultant for the Company;

15

--------------------------------------------------------------------------------



                (b)   Litigation.    Any litigation or claims relating to the
Company and/or the Project, including a summary description of the status of
such litigation, the amount of expenses incurred to-date by the Company and the
company's budget for future expenses projected to be incurred with respect to
such action;

                (c)   Disputes.    Any material dispute between the Company and
any governmental agency or any third party relating to any part of the Project
including, without limitation, any material disputes with any tenants of
the Project;

                (d)   Governmental Order.    Any governmental order, ruling or
change in zoning or other governmental action that could reasonably be expected
to materially impact the successful or timely construction, if applicable, of
the Improvements or any other future improvements to be constructed by
the Company;

                (e)   Environmental Matters.    Any environmental matter or
condition that could reasonably be expected to have a material adverse effect
upon the Company and/or the Project;

                (f)    Construction Delays.    Any significant delay in the
construction of the Improvements (or any other improvements to be constructed by
the Company) caused by any Force Majeure or other event;

                (g)   Condemnation.    Any threat or commencement of proceedings
in condemnation or eminent domain relating to all or a material portion of
the Project;

                (h)   Lapse of Insurance.    Any lapse or change in any
insurance policies maintained by the Company that could reasonably be expected
to have a material adverse effect upon the Company and/or the Project;

                (i)    Notice of Default.    Any written notice of default or
breach received from any lender or tenant;

                (j)    Recordation of Lien.    Any recorded mechanic's lien or
claim made against the Project (excluding a notice of intent or other
preliminary notices);

                (k)   Material Change in Operating Plan, Pre-Development Budget,
Development Budget or Operating Budget.    Any fact or circumstance that may
render the Operating Plan, the Pre-Development Budget, the Development Budget or
Operating Budget materially inaccurate;

                (l)    Purchase Offers.    Any written bona fide offer to
purchase all or any material portion of the assets of the Company;

                (m)  Other Material Events.    Any other event or condition that
the Managing Member reasonably believes could cause a material adverse change in
the financial condition of the Company or the construction, leasing, operation
or sale of the Project.

16

--------------------------------------------------------------------------------



         2.08    Compensation    

                (a)   Development Agreement.    As consideration for providing
development services in connection with the Project, Caruso (or Affiliate) shall
be paid a development fee in an amount equal to *** of hard costs ("Development
Fee") pursuant to the terms of a separate development agreement ("Development
Agreement") entered into between the Company and Caruso (or Affiliate) in the
form attached hereto as Exhibit "F."

                (b)   Construction Management Fee.    As consideration for
providing construction management services in connection with the Project,
Caruso (or Affiliate) shall be paid a construction management fee in an amount
equal to *** of hard costs ("Construction Management Fee") pursuant to the terms
of the Development Agreement.

                (c)   Retail Management Agreement.    As consideration for
providing property management and leasing services for the Project on and after
the Opening, Caruso (or Affiliate) shall be paid a retail management fee in the
amount of *** of all Commissionable Revenue ("Retail Management Fee") and a
retail leasing fee in the amount of *** per square foot of leased space, *** per
square foot of leased space renewals, and a mutually agreed upon market rate
leasing fee for carts ("Retail Leasing Fee"), payable pursuant to the terms of
the management agreement ("Retail Management Agreement") entered into between
the Company and Caruso (or Affiliate) in the form attached hereto as
Exhibit "G."

                (d)   MEC Retail Asset Management Fee.    Without the obligation
to perform any asset or property management services of any kind, MEC
(or Affiliate) shall be paid a retail asset management fee in the amount of ***
of all Commissionable Revenue ("MEC Retail Asset Management Fee"). The MEC
Retail Management Fee shall be paid upon the same terms and conditions as the
Retail Management Fee payable to Caruso.

                (e)   Residential Management Agreement.    In the event that
there is a residential component to the Project, as consideration for providing
residential property management and leasing services for the Project on or after
the opening, Caruso (or Affiliate) shall be paid a residential management and
leasing fee in the amount of *** of gross residential income collected
("Residential Management Fee") pursuant to the terms of the Residential
Management Agreement ("Residential Management Agreement") to be entered into
between the Company and Caruso (or Affiliate) in a mutually approved form;
provided, however, that in the event that a third party manager is used to
manage the residential project, then the Residential Management Fee shall not be
paid, but Caruso (or Affiliate) shall be paid a residential asset management fee
in the amount of *** of gross residential income collected ("Residential Asset
Management Fee") pursuant to the terms of the Residential Asset Management
Agreement ("Residential Asset Management Agreement") to be entered into between
the Company and Caruso in a mutually approved form.

                (f)    MEC Residential Asset Management Fee.    In the event
that there is a residential component to the Project, without the requirement of
providing any asset or property residential management services of any kind, MEC
(or Affiliate) shall be paid a residential asset management fee ("MEC
Residential Asset Management Fee") in the amount of *** of all gross residential
income collected on the same terms and conditions as the Residential Management
Fee is payable to Caruso.

17

--------------------------------------------------------------------------------



         2.09    Treatment of Payments    

        For financial and income tax reporting purposes, any and all fees paid
by the Company to any Member and/or any Affiliate thereof pursuant to
Section 2.08 shall be treated as expenses of the Company and, if paid to any
Member, as guaranteed payments within the meaning of Section 707(c) of the Code.
To the extent all or any portion of any fee is not paid in full prior to the
liquidation of the Company, such unpaid portion of such fee shall constitute a
debt of the Company payable upon such liquidation. The Members acknowledge and
agree that any fee paid to any Member (and/or any Affiliate thereof) in
accordance with the terms of any agreement (including, without limitation, this
Agreement) shall constitute the sole and exclusive property of such recipient
Member (and/or such Affiliate) and the other Members, shall not have any rights
thereto or interests therein.

         2.10    Liability and Indemnity    

        No Member, Affiliate of a Member, Representative, officer, authorized
person, or other person or entity approved by the Management Committee
(collectively, the "Covered Persons") shall be liable or accountable in damages
or otherwise to the Company or to the other Member for any error of judgment or
any mistake of fact or law or for anything that such Covered Person may do or
refrain from doing hereafter, except in the case of the Managing Member's gross
negligence, fraud or willful misconduct except as specifically provided in the
Development Agreement, the Management Agreement or any other agreement with the
Company. To the maximum extent permitted by law, the Company hereby indemnifies
and agrees to defend, protect and hold each Covered Person wholly harmless from
and against any loss, expense or damage (including, without limitation,
attorneys' fees and costs of litigation, investigation and appeal) suffered by
such Covered Person arising out of or relating to the Company, including,
without limitation, for any mistake or error in judgment or for any act or
omission reasonably believed by such Covered Person to be within the scope of
the authority under this Agreement; provided, however, the Company shall not
indemnify, defend, protect or hold harmless any Covered Person from any loss,
expense or damage which such Covered Person may suffer as a result of such
Covered Person's fraud, willful misconduct or gross negligence in performing or
in failing to perform such Covered Person's duties hereunder.

         2.11    Reimbursement and Fees    

        Except as provided in this Agreement, none of the Members (or their
respective Affiliates and/or other representatives) shall be paid any
compensation for rendering services to the Company. To the extent each Member is
authorized by an applicable approved Budget to be reimbursed for any ordinary
and necessary third-party out-of-pocket expenses incurred by such Member on
behalf of the Company, such reimbursements shall be without reduction to such
Member's Capital Account or Unreturned Contribution Account; provided, however,
the foregoing shall not be construed to authorize reimbursement of a Member for
any Pre-Development Costs incurred by such Member which are treated as capital
contributions to the Company pursuant to Section 3.01.

18

--------------------------------------------------------------------------------



         2.12    Limited Liability    

        Except as otherwise provided by the Delaware Act, the debts, obligations
and liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and the
Members shall not be obligated personally for any such debt, obligation or
liability of the Company solely by reason of being a Member of the Company.

         2.13    Removal of the Managing Member    

        Caruso (or any successor Managing Member) may be removed as the Managing
Member as a result of the occurrence of a Default Event with respect to the
Managing Member following the delivery of ten (10) days' prior written notice
("Removal Notice") from the other Member to the Managing Member, specifying in
reasonable detail the Default Event giving rise to the removal. The term
"Default Event" means (i) an Event of Default, or (ii) the occurrence of any of
the Buy/Sell Events set forth in Section 7.01. Upon the removal of the Managing
Member in accordance with this Section 2.13, (i) Caruso shall be relieved of all
of its duties and obligations as Managing Member of the Company, (ii) Santa
Anita shall have the right to designate a replacement Managing Member (which may
be Santa Anita or an Affiliate of Santa Anita), and (iii) such replacement
Managing Member shall assume and perform all of the rights, duties and
obligations for which the Managing Member was relieved.

         2.14    Authority with Respect to Caruso Affiliate Agreements    

        Notwithstanding the provisions of Article II, and elsewhere in this
Agreement, Santa Anita, acting alone, shall have the sole right, power and
authority, in its sole and absolute discretion: (i) to make any and all
decisions on behalf of the Company with respect to any amendment, modification,
and, subject to the Company's rights under the terms of the Caruso Affiliate
Agreements, the right to effect rescission and/or termination of any Caruso
Affiliate Agreement; provided that Caruso may grant any consent on behalf of the
Company to approve leases or make expenditures to the extent that such approval
or consent does not constitute a Major Decision; (ii) to declare any default
under any Caruso Affiliate Agreement; (iii) to institute, settle and/or
compromise any claim under any Caruso Affiliate Agreement; (iv) to waive any
rights of the Company against any Affiliate of any Caruso Affiliate; (v) to
consent to the assignment of any rights and/or the delegation of any duties by
any Affiliate of any Caruso Affiliate not permitted under any Caruso Affiliate
Agreement; (vi) upon any termination under any Caruso Affiliate Agreement, to
designate a replacement development manager or property manager (which may be
Santa Anita or an affiliate of Santa Anita) upon terms and conditions identical
to those provided in the applicable Caruso Affiliate Agreement, or if the
replacement development manager or property manager is not Santa Anita or an
Affiliate of Santa Anita as otherwise determined in good faith by Santa Anita;
and (vii) to execute and deliver, on behalf of the Company any document or
agreement effectuating any of the foregoing. In addition, if and only if:
(x) the Caruso Affiliate Agreements are terminated due to voluntary termination
or, in the case of the Development Agreement, the "Developer" (as such term is
defined in the Development Agreement) ceases to be owned and controlled by Rick
J. Caruso and his family pursuant to Section 13.01(g) of the Development
Agreement, and/or, in the case of the Management Agreement, the expiration of
the term of the Management Agreement, or the "Manager" (as such term is defined
in the Management Agreement) ceases to be owned and controlled by Rick J. Caruso
and his family pursuant to Section 16.02(g) of the Management Agreement, and
(y) Santa Anita or an Affiliate of Santa Anita enters into a replacement
development agreement and/or management agreement as permitted pursuant to
clause (vi) above, then in such event the rights of the parties under the
preceding sentence shall be reversed (with the result that references to "Santa
Anita" shall be deemed to refer to "Caruso", and vice versa).

19

--------------------------------------------------------------------------------



ARTICLE III

MEMBERS' CONTRIBUTIONS TO COMPANY

         3.01    Initial Contributions    

        Each Member has incurred certain jointly approved Pre-Development Costs
on behalf of the Company prior to the Effective Date. In addition, each Member
shall contribute to the capital of the Company fifty percent (50%) of all
additional capital required from time to time pursuant to the approved
Pre-Development Budget. Such Pre-Development Costs incurred and paid by each
Member (to the extent approved by both Members as otherwise set forth in the
Pre-Development Budget) shall be treated as contributions to the capital of the
Company and shall be credited to the Capital Account and Unreturned Contribution
Account of each Member as of the Effective Date. In addition, each Member shall
contribute to the capital of the Company fifty percent (50%) of any and all
equity amounts required to (i) fund expenditures approved in the current
Development Budget or Operating Budget, as applicable; and (ii) to fund the
Construction Loan for the Improvements. Such amounts, if any, shall be
contributed on the dates called for under the Construction Loan or otherwise
required pursuant to the approved Development Budget or Operating Budget, as
applicable and shall be credited to the Capital Account and Unreturned
Contribution Account of each Member as and when any such contribution is made to
the Company.

         3.02    Construction Financing    

        The Members intend to obtain one (1) or more loans (collectively, the
"Construction Loan") from one or more third-party institutional lender(s)
(collectively, the "Lender") to finance the construction of the Improvements. It
is the intent of both Members to obtain construction/mini-permanent financing
from third-party institutional sources in an amount equal to *** of the costs of
the development of the Improvements. The Managing Member shall be required to
use its commercially reasonable efforts to obtain the Construction Loan on
commercially reasonable terms and conditions that are approved by the Management
Committee. Except as otherwise agreed to by the Members, the Construction Loan
shall be secured by an unsubordinated deed of trust encumbering the Ground
Leasehold estate only (and not the fee estate) and shall be expressly
nonrecourse to the Members (and their Affiliates) provided that the Members
hereby agree to provide one (1) or more completion guarantees, repayment
guarantees, and/or other guarantees, indemnitees or other agreements on terms
reasonably required by the Lender(s) and approved by the Members on or before
the date that the Recapture Conditions are satisfied. Any Member and/or
Affiliate that provides a Recourse Document (as defined in Section 3.05) will
have indemnity and contribution rights as described in Section 3.05 below.

20

--------------------------------------------------------------------------------



         3.03    Additional Contributions    

        If either Member in good faith determines that additional funds are
necessary for the Company to meet its current or projected financial
requirements pursuant to the currently approved Development Budget or Operating
Budget, or are otherwise required to pay on a current basis the Company's
previously approved Loan(s) or to cause such approved Loan(s) to remain "in
balance", then either Member shall give written notice ("Contribution Notice")
of such cash deficit to each Member, which notice shall summarize, with
reasonable particularity, the Company's actual and projected cash obligations,
cash on hand, and projected sources and amounts of future Cash Flow and a
contribution date ("Contribution Date") (which shall not be less than ten
(10) business days following the effective date of such notice (or such shorter
time if required by the Company's Lender, but in no event less than five
(5) business days following the effective date of such notice)) upon which each
Member shall have the obligation, to contribute to the capital of the Company,
in cash, such Member's Percentage Interest share of such cash deficit. Any and
all amounts contributed to the capital of the Company by any Member pursuant to
this Section 3.03 shall be credited to the Capital Account and the Unreturned
Contribution Account of such Member as and when any such contribution is made.

         3.04    Remedy for Failure to Contribute Capital    

        If any Member (the "Non-Contributing Member") fails to contribute timely
all or any portion of the additional capital such Member is required to
contribute pursuant to Section 3.03 (the "Delinquent Contribution"), and
provided that the other Member (the "Contributing Member") has timely
contributed to the capital of the Company all of the capital required to be
contributed by such Contributing Member pursuant to Section 3.03 (with respect
to that particular notice and capital call), then such Contributing Member, as
its sole and exclusive remedies, shall have the right to: (1) require that the
Company return to the Contributing Member such additional capital contributed by
the Contributing Member, (2) treat such Contributing Member's share of
additional capital contributed to the Company as the total amount of required
capital, and select one (1) or more of the following options in accordance with
the terms set forth below in Section 3.04(a) or 3.04(b) with respect to
Percentage Interest share of the Non-Contributing Member of such reduced
additional capital deemed required, or (3) contribute the full amount of the
Delinquent Contribution and select one (1) or more of the following options in
accordance with the terms set forth below in Section 3.04(a) or 3.04(b):

                (a)   Loan Remedy.    The Contributing Member may advance to the
Company, in cash, within thirty (30) days following the Contribution Date, an
amount equal to the Delinquent Contribution, and such advance shall be treated
as a non-recourse loan ("Default Loan") by the Contributing Member(s) to the
Non-Contributing Member, bearing interest at a rate equal to the lesser of
(i) the Prime Rate plus four (4) percentage points, adjusted concurrently with
any adjustments to such rate and compounded annually, or (ii) the maximum,
nonusurious rate then permitted by law for such loans. Subject to Section 7.06,
the initial term of each Default Loan shall be due and payable in full twelve
(12) months from the date advanced (or, if earlier, upon the dissolution of the
Company); provided, however, that if the Non-Contributing Member has a Five
Million Dollar Outstanding Delinquent Contribution, or more, then on or after
such date the maturity of all Default Loans shall thereafter be reduced to
thirty (30) days following the date that such cumulative Delinquent
Contributions exceeds the Five Million Dollar Outstanding Delinquent
Contribution (with the result that the Contributing Member may elect pursuant to
the following paragraph of this Section 3.04(a) the remedy provided in
Section 3.04(b) with respect to such Default Loan). As of the effective date of
any such advance of a Default Loan, the Capital Account and the Unreturned
Contribution Account of the Non-Contributing Member shall be credited with an
amount equal to the original principal balance of the Default Loan advanced by
the Contributing Member(s) to the Non-Contributing Member. Notwithstanding the
provisions of Articles V and VIII, until any and all Default Loans advanced to
the Non-Contributing Member are repaid in full, the Non-Contributing Member
shall draw no further distributions from the Company, and all cash or property
otherwise distributable with respect to the Non-Contributing Member's Interest
pursuant to Articles V and VIII, shall be distributed to the Contributing
Member(s) as a reduction of the outstanding balance of (together with all
accrued, unpaid interest thereon) any and all such Default Loans, with such
funds being applied first to reduce any and all interest accrued on such Default
Loans and then to reduce the principal amount thereof. Any amounts so applied
shall be treated, for all purposes under this Agreement, as having actually been
distributed to the Non-Contributing Member pursuant to Section 5.01 and applied
by the Non-Contributing Member to repay such outstanding Default Loan(s).

21

--------------------------------------------------------------------------------



        To secure the repayment of any and all Default Loans made on behalf of a
Non-Contributing Member, such Non-Contributing Member hereby grants a security
interest in favor of the Contributing Member in and to such Non-Contributing
Member's Interest in the Company, and hereby irrevocably appoints the
Contributing Member, and any of the Contributing Member's respective
representatives, agents, officers, partners, members or employees, as such
Non-Contributing Member's attorney-in-fact, with full power to prepare and
execute a commercially reasonable pledge agreement and UCC-1 financing
statement, and to the extent of any change in law such other documents as may be
reasonably required to properly perfect a security interest with respect to such
Default Loan(s). The Contributing Member is also authorized to cause the Company
to issue certificates (collectively, the "Certificates") evidencing the Members'
respective Interests in the Company (in such form as is determined in the sole
and absolute discretion of the Contributing Members) and is further authorized
to transfer possession and control of any such Certificate of the
Non-Contributing Member to the Contributing Member on behalf of such
Non-Contributing Member. The Certificates shall constitute securities for
purposes of Article 8 of the Delaware version of the Uniform Commercial Code.

        If, upon the maturity of a Default Loan (taking into account any agreed
upon extensions thereof), any principal thereof and/or accrued interest thereon
remains outstanding, then the Contributing Member may elect any one (1) of the
following options: (i) to renew such Default Loan(s) (or portion thereof)
pursuant to the terms and provisions of this Section 3.04(a) or (ii) to
contribute all or any portion of such outstanding principal of, and accrued
interest on, such Default Loan (or portion thereof) to the capital of the
Company in the manner described in Section 3.04(b) below. The Contributing
Member may elect any of the options set forth in the immediately preceding
sentence by giving written notice of such election to the Non-Contributing
Member within thirty (30) days following such maturity date, which notice shall
be a dilution notice ("Dilution Notice") if such Contributing Member elects the
dilution option. The Non-Contributing Member may at any time within ten
(10) days of receipt of notice of the Dilution Notice, elect to repay such
Default Loan. Failure of the Contributing Member to timely give such Dilution
Notice to the Non-Contributing Member shall be deemed to constitute an election
to renew such Default Loan(s) for an additional term of one (1) month on the
terms set forth herein.

22

--------------------------------------------------------------------------------



                (b)   Dilution.    The Contributing Member may contribute to the
Company, in cash, within thirty (30) days following the Contribution Date, an
amount equal to the Delinquent Contribution, and the Contributing Member's
Capital Account and Unreturned Contribution Account shall each be credited with
the amount so contributed by such Contributing Member. Upon the maturity of a
Default Loan that is not fully repaid on or before the maturity thereof, each
Contributing Member advancing such Default Loan (or portion thereof) also may
contribute to the capital of the Company, in accordance with the provisions of
Section 3.04(a) above, all or any portion of the outstanding principal of and/or
accrued, unpaid interest on such Default Loan (or portion thereof) previously
advanced by such Contributing Member that is not repaid prior to the maturity
thereof, and (i) the amount of such outstanding principal and/or interest so
contributed shall be deemed repaid and satisfied, (ii) the Non-Contributing
Member shall be deemed to have received a distribution equal to the amount of
such outstanding principal so contributed and each of the Capital Account and
Unreturned Contribution Account of the Non-Contributing Member shall be reduced
by such amount, and (iii) the Capital Account and Unreturned Contribution
Account of the Contributing Member shall be increased by the amount of the
reduction to the Non-Contributing Member's Capital Account and Unreturned
Contribution Account pursuant to clause (ii) set forth immediately above.

        Upon any contribution by any Contributing Member pursuant to the
foregoing provisions of this Section 3.03(b), (i) the Percentage Interest of the
Non-Contributing Member shall be decreased by the Dilution Percentage and the
Percentage Interest of the Contributing Member shall be increased by the
Dilution Percentage. The "Dilution Percentage" shall equal the amount expressed
in percentage points calculated based upon the following formula:



Dilution Percentage=200%×               Delinquent Contribution by the
            applicable Contributing Member
                                                                               
  Aggregate Amount of the Members' Equity

        For purposes of determining the Dilution Percentage pursuant to this
Section 3.04(b), the aggregate amount of Members' equity ("Members' Equity")
shall be determined in accordance with the following procedures:

(i)If the Contributing Member contributes the Delinquent Contribution and makes
the election to dilute prior to the Opening, then the Members' Equity shall mean
the cumulative total amount of the balances standing in all of the Members'
respective Unreturned Contribution Accounts; and

23

--------------------------------------------------------------------------------



(ii)If the Contributing Member contributes the Delinquent Contribution and makes
the election to dilute on or after the Opening, then the aggregate amount of the
Members' Equity shall be determined in accordance with the following appraisal
procedure. Within fifteen (15) days after determination of the Appraised Value
of the assets of the Company, as determined pursuant to the procedures set forth
in Sections 7.03(a) and 7.03(b) (for purposes of implementing the procedures set
forth in Section 7.03(a), both the Contributing Member(s) and the
Non-Contributing Member(s) shall have the right to deliver a written notice
requesting an appraisal ("Appraisal Notice") within thirty (30) days following
the Dilution Notice, the accountants regularly employed by the Company shall
determine the amount of cash which would be distributed to the Members pursuant
to Section 8.02 if (i) the assets of the Company were sold for the Appraised
Value thereof as of the Effective Date of the Dilution Notice, (ii) the
liabilities of the Company were liquidated pursuant to Section 8.02, (iii) the a
reasonable reserve for any contingent, conditional or unmatured liabilities or
obligations of the Company was established by the Contributing Member, as
applicable, and (iv) the Company made its required distributions to the Members
pursuant to Section 8.02. Upon such determination, such accountants shall give
each Member written notice ("Accountant's Notice") thereof. Such determination
by such accountants of such amounts (including all components thereof) shall be
deemed conclusive, absent any material computational error. One hundred percent
(100%) of the aggregate amount which would be distributed to the Members
pursuant to Section 8.02 shall be deemed to be the "Members' Equity".

        The Non-Contributing Member shall pay for the services of the accountant
and the services of all appraisers appointed pursuant to this Section 3.03(c)
(whether one (1) or three (3) appraisers are selected) (collectively, the
"Appraisal Costs").

        If the Non-Contributing Member fails to pay all or any portion of the
Appraisal Costs associated with determining the Appraised Value, then, in order
to calculate the amount (expressed in percentage points) by which such
Non-Contributing Member's Percentage Interest shall be decreased pursuant to the
provisions of Section 3.03(b), the amount representing the Delinquent
Contribution (or the outstanding principal of, and accrued interest on, a Member
Loan, as the case may be) to be used in the calculation set forth in
Section 3.03(b) shall be increased by the balance of such unpaid Appraisal
Costs.

24

--------------------------------------------------------------------------------



        The application of the provisions of this Section 3.04(b) are
illustrated by the following example: Assume that (i) the aggregate Members'
Equity of all of the Members is equal to Eighty Million Dollars ($80,000,000),
(ii) an additional contribution of Five Million Dollars ($5,000,000) is required
to be contributed by the Members in proportion to their respective Contribution
Percentages pursuant to Section 3.02, (iii) the Percentage Interest of Caruso
and of Santa Anita is each equal to fifty percent (50%), (iv) Caruso fails to
contribute its fifty percent (50%) share of such contribution of Two Million
Five Hundred Thousand Dollars ($2,500,000) (i.e., 50% of $5,000,000), and
(v) Santa Anita contributed its entire fifty percent (50%) share of such
contribution of Two Million Five Hundred Thousand Dollars ($2,500,000)
(i.e., 50% of $5,000,000) and the Delinquent Contribution of Two Million Five
Hundred Thousand Dollars ($2,500,000) to the capital of the Company on behalf of
Caruso pursuant to this Section 3.04(b). By operation of this Section 3.04(b),
the Dilution Percentage for Caruso would be equal to five and 88/100ths (5.88)
percentage points as calculated in accordance with the following formula:

5.88%=200%×       $2,500,000    
    $85,000,000

        The Percentage Interest of Caruso would therefore be reduced by five and
88/100ths (5.88) percentage points from fifty percent (50%) to forty-four and
12/100ths percent (44.12%), and the Percentage Interest of Santa Anita would be
increased by a like amount of percentage points from fifty percent (50%) to
fifty-five and 88/100ths percent (55.88%).

                (c)   Election of Remedy.    The Contributing Member shall
determine which of the options set forth in Sections 3.04(a) or 3.04(b) are to
be exercised by the Contributing Member with respect to each Delinquent
Contribution. Subject to the last paragraph of Section 3.04(a), the Contributing
Member may not elect to exercise more than one (1) of the remedies set forth in
Sections 3.04(a) or 3.04(b). If the Contributing Member advances any amount to
the Company pursuant to this Section 3.04 but fails to specify which of the
foregoing options the Contributing Member has elected within ten (10) days after
the effective date that the Contributing Member makes such advance, then such
Contributing Member shall be deemed to have elected the option set forth in
Section 3.04(a) above with respect to such advance.

                (d)   Adjustments to Percentage Interests.    Any and all
adjustments to the Members' respective Percentage Interests pursuant to
Section 3.04(b) shall be rounded to the nearest one one-hundredth percentage
point (.01%) and the Contributing Member shall not succeed to all or any portion
of the Capital Account or Unreturned Contribution Account of the
Non-Contributing Member as the result of any such adjustment. In addition,
notwithstanding any provision contained in this Article III, the
Non-Contributing Member's Percentage Interest shall in no event be reduced below
one one-hundredth percent (.01%) (the "Minimum Interest Percentage") by
operation of Section 3.04(b).

                (e)   Right to Remove Caruso as Managing
Member.    Notwithstanding any other term of this Agreement, and in the event
that Caruso is the Non-Contributing Member, so long as Caruso has failed to
contribute a Five Million Dollar Outstanding Delinquent Contribution or more,
Santa Anita shall have the right, exercisable at any time following ten
(10) business days notice to Caruso (and provided that Caruso has not repaid all
or any portion of the outstanding Default Loan(s) within such ten (10) day
period with the result that Caruso no longer has a Five Million Dollar
Outstanding Delinquent Contribution), to remove Caruso as Managing Member and
substitute Santa Anita or its nominee as Managing Member, and to terminate on
behalf of the Company the Development Agreement and/or Management Agreement,
without penalty to Santa Anita, the Company or any of their respective
Affiliates.

25

--------------------------------------------------------------------------------



                (f)    Loss of Voting Rights.    Notwithstanding any other term
of this Agreement, if a Non-Contributing Member's Percentage Interest has been
reduced to twenty-five percent (25%) or less (a "Minority Member"), or has a
Five Million Dollar Outstanding Delinquent Contribution, so long as such
Non-Contributing Member remains a Minority Member, such Minority Member or
Member with a Five Million Dollar Outstanding Delinquent Contribution shall
thereafter have no right to participate in the management or control of the
Company, or otherwise vote or approve Major Decisions, other than the Minority
Member Major Decisions, as defined herein.

                (g)   Enforceability of Provisions.    THE MEMBERS ACKNOWLEDGE
AND AGREE THAT, UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE HEREOF, THE
REMEDIES PROVIDED FOR IN THIS SECTION 3.04 ARE FAIR AND REASONABLE AND DO NOT
CONSTITUTE A FORFEITURE OR PENALTY. THE MEMBERS FURTHER ACKNOWLEDGE AND AGREE
THAT THEY HAVE BEEN PROVIDED WITH THE OPPORTUNITY TO CONSULT WITH INDEPENDENT
COUNSEL WITH RESPECT TO THE PROVISIONS OF THIS SECTION 3.04 AND AGREE AND
COVENANT NOT TO CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY SUCH REMEDY AS A
PENALTY, FORFEITURE OR OTHERWISE IN ANY COURT OF LAW AND/OR IN ANY ARBITRATION
PROCEEDING (OR OTHERWISE).

         3.05    Affiliate Liability and Indemnification    

        The Company hereby agrees to indemnify, defend, protect and hold each
Member and/or any Affiliate and their representatives, divisions, subsidiaries,
partners, employees, officers, directors, shareholders, agents, representatives
and attorneys and its and all of their respective successors and assigns thereof
(collectively, the "Guarantors" and individually, a "Guarantor") that provides
any non-recourse carve-out guaranty, indemnity and/or other guaranties,
indemnities, documents or other agreements that may impose recourse liability
upon one (1) or more of the Guarantors (collectively, a "Recourse Document")
wholly harmless from and against any claim, loss, cost, expense, damage or
liability incurred by any such Guarantor as a result of such Recourse Document
that is not reimbursed or otherwise satisfied by the Company including, without
limitation, attorneys' and expert witness fees and costs; provided, however, the
foregoing indemnification obligation shall not extend or apply to any claim,
loss, cost, expense, damage or liability incurred by any such Guarantor
resulting from the fraud, willful misconduct, gross negligence, misappropriation
of funds, or other intentional wrongful act or intentional wrongful omission by
such Guarantor. Either Member may require the Members to make capital
contributions pursuant to Section 3.02 for the Company to satisfy the foregoing
indemnification obligation. In addition, the Members shall enter into one (1) or
more contribution and/or indemnity agreements prior to the date that any
Recourse Documents are executed to ensure that any liability for which the
Guarantors are entitled to be indemnified under this Section 3.05 is borne by
the Members in proportion to their respective Percentage Interests.

        The Members acknowledge and agree that the Guarantors (but no other
third parties) are third-party beneficiaries of the foregoing provisions of this
Section 3.05, and, as such, the Guarantors have the right, power and authority
to enforce the provisions of this Section 3.05.

26

--------------------------------------------------------------------------------



         3.06    Capital Contributions in General    

        Except as otherwise expressly provided in this Agreement or as otherwise
agreed to in writing by all of the Members (i) no part of the contributions of
any Member to the capital of the Company may be withdrawn by such Member,
(ii) no Member shall be entitled to receive interest on such Member's
contributions to the capital of the Company, (iii) no Member shall have the
right to demand or receive property other than cash in return for such Member's
contribution to the Company, and (iv) no Member shall be required or be entitled
to contribute additional capital to the Company other than as permitted or
required by this Article III.

ARTICLE IV

ALLOCATION OF PROFITS AND LOSSES

         4.01    Allocation of Net Losses    

        Net Losses of the Company for each fiscal year (or part thereof) shall
be allocated to the Members at the end of such fiscal year (or part thereof) in
the following order of priority:

                (a)   First Tier Losses.    First, to those Members with
positive balances in their respective Capital Accounts in amounts equal to their
respective Capital Account balances at the end of such fiscal year (or part
thereof); provided, however, if the amount of Net Losses to be allocated is less
than the sum of the Capital Account balances of all of the Members having
positive Capital Account balances, then such Net Losses shall be allocated to
the Members in such proportions and in such amounts as would result in the
respective Capital Account balances of the Members equaling, as nearly as
possible, each such Member's share of the then Company Capital determined by
calculating the amount each Member would receive if an amount equal to the
Company Capital were distributed to the Members in accordance with the
provisions of Section 5.01; and

                (b)   Second Tier Losses.    Thereafter, to the Members in
proportion to their respective Distribution Percentages.

         4.02    Net Profits    

        Net Profits of the Company for each fiscal year (or part thereof) shall
be allocated to the Members at the end of such fiscal year (or part thereof) in
the following order of priority:

                (a)   First Tier Profits.    First, to the Members in proportion
to, and to the extent of, the negative balance, if any, standing in each such
Member's Capital Account at the end of such fiscal year (or part thereof); and

                (b)   Second Tier Profits.    Thereafter, to the Members in such
proportions and in such amounts, as would result, as closely as possible, in the
respective Capital Account balances at the end of such fiscal year (or part
thereof) of each such Member equaling, as nearly as possible, each such Member's
share of the then Company Capital determined by calculating the amount each
Member would receive if an amount equal to the Company Capital were distributed
to the Members in accordance with the provisions of Section 5.01.

27

--------------------------------------------------------------------------------



         4.03    Special Allocations    

        Notwithstanding any other provision of this Agreement, no Net Losses or
items of expense, loss or deduction shall be allocated to any Member to the
extent such an allocation would cause or increase a deficit balance standing in
such Member's Adjusted Capital Account and any such Net Losses and items of
expense, loss and deduction shall instead be allocated to the Members in
proportion to their respective "interests" in the Company as determined in
accordance with Treasury Regulation Section 1.704-1(b). In addition, items of
income and gain shall be specially allocated to the Members in accordance with
and to the extent required by the qualified income offset provisions set forth
in Treasury Regulation Section 1.704-1(b)(2)(ii)(d). Notwithstanding any other
provision in this Article IV, (i) any and all "partnership nonrecourse
deductions" (as defined in Treasury Regulation Section 1.704-2(b)(1)) of the
Company for any fiscal year or other period shall be allocated to the Members in
proportion to their respective Distribution Percentages; (ii) any and all
"partner nonrecourse deductions" (as such term is defined in Treasury Regulation
Section 1.704-2(i)(2)) attributable to any "partner nonrecourse debt" (as such
term is defined in Treasury Regulation Section 1.704-2(b)(4)) shall be allocated
to the Member that bears the "economic risk of loss" (as determined under
Treasury Regulation Section 1.752-2) for such "partner nonrecourse debt" in
accordance with Treasury Regulation Section 1.704-2(i)(l); (iii) each Member
shall be specially allocated items of Company income and gain in accordance with
the partnership minimum gain chargeback requirements set forth in Treasury
Regulation Sections 1.704-2(f) and 1.704-2(g); and (iv) each Member with a share
of minimum gain attributable to any "partner nonrecourse debt" shall be
specially allocated items of Company income and gain in accordance with the
partner minimum gain chargeback requirements of Treasury Regulation
Sections 1.704-2(i)(4) and 1.704-2(i)(5). Any and all "excess nonrecourse
liabilities" as determined under Treasury Regulation Section 1.752-3(a)(3) shall
be allocated to the Members in proportion to their respective Distribution
Percentages.

         4.04    Curative Allocations    

        The allocations set forth in Section 4.03 (the "Regulatory Allocations")
are intended to comply with certain requirements of the Treasury Regulations. It
is the intent of the Members that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Company income, gain, loss or deduction
pursuant to this Section 4.04. Therefore, notwithstanding any other provision of
this Article IV (other than the Regulatory Allocations), the Managing Member
shall make such offsetting special allocations of Company income, gain, loss or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Member's Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of this Agreement and all
Company items were allocated pursuant to Sections 4.01 and 4.02. In exercising
its discretion under this Section 4.04, the Managing Member shall take into
account future Regulatory Allocations under Section 4.03 but, although not yet
made, are likely to offset other Regulatory Allocations previously made under
the provisions of Section 4.03.

28

--------------------------------------------------------------------------------



         4.05    Differing Tax Basis; Tax Allocation    

        Depreciation and/or cost recovery deductions and gain or loss with
respect to each item of property treated as contributed to the capital of the
Company shall be allocated among the Members for federal income tax purposes in
accordance with the principles of Section 704(c) of the Code and the Treasury
Regulations promulgated thereunder, and for state income tax purposes in
accordance with comparable provisions of applicable state law, so as to take
into account the variation, if any, between the adjusted tax basis of such
property and its book value (as determined for purposes of the maintenance of
Capital Accounts in accordance with this Agreement and Treasury Regulation
Section 1.704-1(b)(2)(iv)(g)).

ARTICLE V

DISTRIBUTION OF CASH FLOW

         5.01    Distribution of Cash Flow    

        Subject to repayment of any Default Loans pursuant to Sections 3.04(a),
Ordinary Cash Flow realized by the Company for each fiscal year (or part
thereof) shall be distributed monthly to the Members in proportion to their
respective Percentage Interests.

         5.02    Distribution of Extraordinary Cash Flow    

        Subject to repayment of any Default Loans pursuant to Sections 3.04(a),
Extraordinary Cash Flow realized by the Company for each fiscal year (or part
thereof) shall be distributed to the Members in the following order of priority:

                (a)   Unreturned Contribution Accounts.    First, to the Members
in proportion to, and to the extent of, the positive balances standing in each
such Member's Unreturned Contribution Account, if any; and

                (b)   Percentage Interests.    Thereafter, to the Members in
proportion to their respective Percentage Interests.

         5.03    Limitations on Distributions    

        Notwithstanding any other provision contained in this Agreement, the
Company shall not make a distribution of Cash Flow (or other proceeds) to any
Member if such distribution would violate any applicable provision of the
Delaware Act or other applicable law.

         5.04    In-kind Distribution    

        Assets of the Company (other than cash) shall not be distributed in-kind
to the Members without the prior written approval of the Management Committee.

29

--------------------------------------------------------------------------------



ARTICLE VI

RESTRICTIONS ON TRANSFERS OF COMPANY INTERESTS

         6.01    Limitations on Transfer    

        Except as otherwise set forth in Section 6.02 (with respect to transfers
to a Permitted Transferee) and Section 6.03 (with respect to a Transfer after
five (5) years following the Opening, subject to a Right of First Offer/Right of
First Refusal), no Member shall be entitled to sell, exchange, assign, transfer,
or otherwise dispose of, pledge, hypothecate, encumber or otherwise grant a
security interest in, directly or indirectly, all or any part of such Member's
Interest in the Company or withdraw or retire from the Company ("Transfer"),
without the prior written consent of the other Member, which consent may be
withheld in such other Member's sole and absolute discretion. Each Member shall
ensure that no Transfer shall be made of any direct or indirect interest in such
Member (and no issuance of additional ownership interests in such Member or any
entity directly or indirectly owning or controlling such Member, respectively,
shall occur) without the written consent of the other Member, which consent may
be withheld in such other Member's sole and absolute discretion. Any attempted
Transfer in violation of the restrictions set forth in this Article VI shall be
null and void ab initio and of no force or effect.

         6.02    Permitted Transfers    

        Any Member may Transfer all or any portion of such Member's Interest in
the Company to any of the following (collectively, "Permitted Transferees")
without complying with the provisions of Section 6.01:

                (a)   Other Members.    In the case of any Member, to any other
Member;

                (b)   Affiliates.    In the case of any Member, to any Affiliate
of such Member provided the original transferring Member (that executed this
Agreement) or its owners at all times thereafter owns more than fifty percent
(50%) of the voting and beneficial interests in such Affiliate, and with respect
to Caruso, provided that Rick J. Caruso, or an Affiliate or the heirs of Rick J.
Caruso or the members of the immediate family of Rick J. Caruso, owns more than
fifty percent (50%) of the voting and beneficial interests in such Affiliate;

                (c)   Share Transfers.    In the case of any Member or direct or
indirect owner of any Member that is publicly traded, transfers of such publicly
traded shares to any person or entity;

                (d)   Merger, Consolidation or Sale of All or Substantially All
Assets.    In the case of any Member or constituent owner of any Member that is
publicly traded, to any person or entity that acquires, directly or indirectly,
all or substantially all of the assets of the Member;

                (e)   REIT Controlled by Caruso.    In the case of Caruso, to a
private or publicly held real estate investment trust or comparable business
entity provided that Rick J. Caruso, or an Affiliate or the heirs of Rick J.
Caruso or the members of the immediate family of Rick J. Caruso, controls such
trust or comparable entity;

30

--------------------------------------------------------------------------------



                (f)    Owner of Racetrack Property.    In the case of Santa
Anita, to any person or entity that acquires the Racetrack Property from the SAC
Owner on or after the date which is five (5) years following the Effective Date;

                (g)   Sale of Partial Interest.    In the case of any Member, to
any person or entity that is not a Prohibited Transferee that acquires any
portion, but not all, of such Member's Interest in the Company; provided,
however, that in the event that such Member or its Affiliate fails to control
more than fifty percent (50%) or more of the voting and beneficial interests
with respect to such Member's Interest, then such Member and such Permitted
Transferee shall lose the right to approve Major Decisions, but shall retain the
right to approve Minority Member Major Decisions;

                (h)   Pledge for Loan for Sole Purpose of Funding Additional
Capital Contribution.    In the case of any Member, to an institutional lender
as a pledge or security for a loan, provided that (i) the loan is made solely
for the purposes of raising capital to be contributed by the Member to the
Company pursuant to a Contribution Notice, (ii) the principal amount of such
loan is limited to such Member's Percentage Interest share of such required
contribution pursuant to the Contribution Notice, (iii) upon any default under
such loan, the lender agrees to provide written notice to the non-pledging
Member of such default, and grants the non-pledging Member the right to cure the
default, repay the loan and receive an assignment of the lender's security
interest in the pledging Member's membership Interest, (iv) if the non-pledging
Member does not elect to cure the default as described in the (iii) above, the
rights of the lender and its assignee upon foreclosure shall be limited to the
rights of an assignee only and shall not be admitted as a Member of the Company,
and shall have no right to participate in the management of the business and
affairs of the Company, and the rights of such assignee shall, to the extent
permitted by law, be limited to the rights of an assignee of an Interest who
does not become a substituted member and shall have no right to vote on any of
the matters as to which a Member would be entitled to vote under this Agreement,
but shall only be entitled to receive financial information concerning the
Company, share in such Net Profits and Net Losses, to receive such distribution,
and to receive such allocations of income, gain, loss, deduction or credit or
similar items to which the assignor was entitled, to the extent assigned; and

                (i)    Transfer following Default under Right of First
Refusal.    In the case of any Transferring Member (as defined in
Section 6.03(a) below), any Transfer of such Transferring Member's Interest in
the event that the Non-Transferring Member fails to consummate a purchase of the
Offered Interest pursuant to Section 6.03(e) below.

        Any such Permitted Transferee shall receive and hold such ownership
interest or portion thereof subject to the terms of this Agreement and to the
obligations hereunder of the transferor. There shall be no further transfer of
such ownership interest or portion thereof except to a person or entity to whom
the original transferor could have transferred such ownership interest in
accordance with this Section 6.02.

31

--------------------------------------------------------------------------------



         6.03    Right of First Offer/Right of First Refusal    

                (a)   If at any time on or after the date which is five
(5) years following the date that the Project opens to the public
(the "Opening"), any Member (the "Transferring Member") desires to transfer all,
but not less than all of such Member's Interest (the "Offered Interest") to any
person or entity other than a Permitted Transferee and is not a Prohibited
Transferee, then the Transferring Member shall give written notice (the "First
Offering Notice") thereof to the other Member (the "Non-Transferring Member").
The First Offering Notice shall specify the purchase price and the other terms
upon which the Transferring Member intends to so transfer. For a period of
thirty (30) days following the effective date of the First Offering Notice, the
Non-Transferring Member shall have the right, but not the obligation, to elect
to purchase all, but not less than all, of the Offered Interest for the purchase
price (and on the other terms) specified in the First Offering Notice by
delivering written notice of such election to the Transferring Member.

                (b)   If the Non-Transferring Member fails to timely and validly
elect to purchase the Offered Interest in accordance with the terms of the First
Offering Notice as provided in Section 6.03(a) above (or rejects the opportunity
to purchase), time being of the essence, then, notwithstanding the failure of
the Transferring Member to obtain the consent required for the transfer of the
Offered Interest pursuant to Section 6.01, the Transferring Member may offer the
Offered Interest for sale on the open market for a period of one hundred eighty
(180) days following the effective date of the First Offering Notice. If, during
such one hundred eighty (180) day period, a cash offer is received from an
independent third party that is not directly or indirectly affiliated with
either Member, is an Approved Transferee and is not a Prohibited Transferee
("Third Party") and if the cash purchase price offered by such Third Party is
equal to or greater than ninety five percent (95%) of the price previously
offered to the Non-Transferring Member then the Transferring Member shall be
permitted to transfer the Offered Interest to such Third Party at a purchase
price equal to or greater than ninety five percent (95%) of the price previously
offered to the Non-Transferring Member without any further consent or rights of
first offer and/or refusal in favor of the Non-Transferring Member. If the
purchase price offered by such Third Party is less than ninety five percent
(95%) the purchase price previously offered to the Non-Transferring Member, then
the Transferring Member shall deliver written notice (the "Second Offering
Notice") thereof to the Non-Transferring Member. The Second Offering Notice
shall specify the identity of the Third Party, the purchase price made in the
offer by such Third Party and the other terms of purchase. For a period of
thirty (30) days following the effective date of the Second Offering Notice, the
Non-Transferring Member shall have the right, but not the obligation, to elect
to purchase all, but not less than all, of the Offered Interest for the purchase
price (and on the other terms) specified in the Second Offering Notice by
delivering written notice ("Purchase Notice") of such election to the
Transferring Member;

                (c)   If the Non-Transferring Member fails to timely and validly
elect to purchase the Offered Interest in accordance with the terms of the
Second Offering Notice (or rejects the opportunity to purchase), then the
Transferring Member may transfer the Offered Interest to the Third Party who is
not a Prohibited Transferee as identified in the Second Offering Notice at the
same price and on the same terms as are specified in the Second Offering Notice
for a period of one hundred and eighty (180) days following the date of the
Second Offering Notice without any further consent or rights of first offer
and/or refusal in favor of the Non-Transferring Member.

32

--------------------------------------------------------------------------------



                (d)   If the Non-Transferring Member timely and validly elects
to purchase the Offered Interest in accordance with the provisions of
Section 6.03(a) or 6.03(b) above, then: (i) within sixty (60) days after the
delivery of the Purchase Notice, the Non-Transferring Member shall deposit into
an escrow account established by the Non-Transferring Member with a nationally
recognized title company mutually and reasonably agreed-upon with the
Transferring Member, a deposit by wire transfer of immediately available federal
funds in an amount equal to ten percent (10%) of the purchase price of the
Transferring Member's interest which amount shall include any interest earned
thereon (the "Deposit"), which Deposit shall be non-refundable to the
Non-Transferring Member if the closing of the sale fails to occur by reason of
the default by the Non-Transferring Member; (ii) the closing for such purchase
shall be held at the principal office of the Company in California within ninety
(90) days following the effective date of the First Offering Notice or the
Second Offering Notice, as the case may be and (iii) upon the closing of the
sale, the Deposit shall be a credit against the purchase price. If the sale
fails to occur due to a default by the Non-Transferring Member, then the
Transferring Member shall retain the Deposit of the Non-Transferring Member as
liquidated damages. The Members acknowledge that it would be impractical and
extremely difficult to estimate the damages which the Transferring Member may
suffer in connection with a default by the Non-Transferring Member under this
Article VI. Therefore, the Members have agreed that a reasonable estimate of the
detriment that any Member would suffer in such event is and shall be the right
of the Transferring Member to retain the Deposit as liquidated damages. The
Members expressly acknowledge and agree that the retention of the Deposit is not
intended as a forfeiture or penalty within the meaning of any state laws, but is
intended to constitute liquidated damages to the Transferring Member. Nothing
contained herein shall limit or otherwise affect any rights the Transferring
Member may have to obtain specific performance and, to the maximum extent
permitted by law, any other equitable remedies;

                (e)   If the Non-Transferring Member timely and validly elects
to acquire the Offered Interest in accordance with the foregoing provisions of
this Section 6.03, but fails to consummate such purchase within ninety (90) days
following the effective date of the First Offering Notice or the Second Offering
Notice, as the case may be, then the Offered Interest shall thereafter be freely
transferable by the Transferring Member to any third party who is not a
Prohibited Transferee without any further consent or rights of first offer
and/or refusal in favor of the Non-Transferring Member;

                (f)    The Members acknowledge and agree that either Member may
assign such Member's rights of first offer and/or rights of first refusal set
forth above in this Section 6.03 to any Affiliate of such Member without the
consent of the other Member so as to enable any such Affiliate to acquire the
Offered Interest;

                (g)   This Section 6.03 shall not apply to a transfer described
in Article VII below;

                (h)   If the Transferring Member is Caruso (except if a
Permitted Transferee), and irrespective of whether Santa Anita elects to
purchase the Offered Interest, then Santa Anita may elect, in its sole and
absolute discretion, to remove and replace Caruso (and Caruso's transferee) as
Managing Member, and cause the Company to terminate the Development Agreement
and Management Agreement, without penalty to Santa Anita, the Company or any of
their respective Affiliates, pursuant to Section 2.14;

33

--------------------------------------------------------------------------------



                (i)    Notwithstanding any other provision of this Article VI,
and as a condition to the right to exercise the purchase rights provided in this
Article VI, on or before the closing of a purchase and sale held pursuant to
this Article VI, the Non-Transferring Member(s) shall obtain written releases of
each Transferring Member and each such Transferring Member's Affiliates
(including, without limitation, any Affiliates, principals of any Member that
have entered into any guarantee or indemnitee, or who are otherwise obligated in
any way pursuant to any loan agreement or contractual obligations of the
Company), from all contractual liabilities of the Company for which such
Transferring Member (and/or its Affiliates) may have personal liability and from
all guarantees of such liabilities of the Company previously executed by such
Transferring Member (and/or such Transferring Member's Affiliates). To the
extent such releases cannot be obtained by the Non-Transferring Member despite
the Non-Transferring Member using its best efforts to obtain such releases, the
Non-Transferring Member shall indemnify, defend and hold the Transferring Member
(and such Affiliates) free and harmless from and against any and all claims,
liabilities, causes of action, liens, charges, and all other matters arising out
of or in connection with the business and affairs of the Company, whether
arising prior to or subsequent to the effective date of such closing, except for
unknown liabilities arising prior to the effective date of such closing and not
taken into account in calculating the purchase price for the Transferring
Member's Interest.

                (j)    The closing of a purchase and sale held pursuant to this
Article VI shall be held at the principal office of the Company. The
Transferring Member shall transfer to the Non-Transferring Member (or such
Non-Transferring Member's nominee) the entire Interest of the Transferring
Member free and clear of all liens, security interests, and competing claims and
shall deliver to the Non-Transferring Member (or such Non-Transferring Member's
nominee) such instruments of transfer and such evidence of due authorization,
execution, and delivery, and of the absence of any such liens, security
interests, or competing claims, as the Non-Transferring Member (or such
Non-Transferring Member's nominee) shall reasonably request. The purchase price
for the Transferring Member's Interest shall be paid by the Non-Transferring
Member by delivering, at the closing, in cash in immediately available funds, by
wire transfer, or one (1) or more certified or bank cashier's checks made
payable to the order of the Transferring Member in an amount equal to the
purchase price, less the amount of the Deposit paid by the Non-Transferring
Member. If the Interest of any Member is purchased pursuant to this Article VI,
then, effective as of the closing for such purchase, the Transferring Member
shall withdraw as a member of the Company and shall have no further rights,
duties, liabilities or obligations with respect to the Company or the remaining
Member. In connection with any such withdrawal, where the Non-Transferring
Member would otherwise be the sole member, the Non-Transferring Member may cause
any nominee designated in the sole and absolute discretion of such Member to be
admitted as a substituted member of the Company. The Transferring Member shall
be required at the closing pursuant to this Section 6.03 to repay the
outstanding balance of any Default Loan(s) (together with all accrued, unpaid
interest thereon) previously made to the Transferring Member pursuant to a
previous Delinquent Contribution. The Non-Transferring Member shall have the
right to apply the purchase price that would otherwise be payable to the
Transferring Member pursuant to this Article VI to the repayment of such Default
Loan(s). For all purposes of this Agreement, the Transferring Member shall, to
the extent any Default Loan is repaid pursuant to this Article VI, be deemed to
have received the purchase price and to have used the proceeds thereof to repay
such Default Loan(s).

34

--------------------------------------------------------------------------------



         6.04    Lender Prohibitions    

        Notwithstanding any other provision of this Agreement, no Member may
Transfer all or any portion of such Member's Interest if such Transfer would
result in a breach of or violation in any loan documentation (and/or guaranty)
relative to any indebtedness governing all or any portion of the Improvements
(and such restrictions are not waived by the applicable lender).

         6.05    Admission of Substituted Members    

        If any Member transfers such Member's Interest to a transferee in
accordance with Sections 6.01, 6.02 and/or 6.03 above, then such transferee
shall only be entitled to be admitted into the Company as a substituted member
(and this Agreement shall be amended in accordance with the Delaware Act to
reflect such admission), if: (i) the Non-Transferring Member shall reasonably
approve the form and content of the instrument of transfer, which approval shall
not be unreasonably withheld or delayed; (ii) the Transferring Member and
transferee named therein execute and acknowledge such other instruments as the
Management Committee may deem reasonably necessary to effectuate such admission;
(iii) the transferee in writing accepts and adopts all of the terms and
conditions of this Agreement, as the same may have been amended; provided,
however, that in the case of a Transfer by Caruso, then Santa Anita may at its
sole option elect to be admitted as Managing Member and cause the Company to
terminate the Development Agreement and Management Agreement without penalty to
the Company, (iv) the Transferring Member pays, as the Management Committee may
reasonably determine, all reasonable expenses incurred in connection with such
admission, including, without limitation, legal fees and costs; and (v) the
Transferring Member or the transferee repays in full any outstanding Default
Loan(s) with respect to the Transferring Member's Membership Interest. To the
extent permitted by law, any assignee of an Interest who does not become a
substituted member shall have no right to vote on any of the matters as to which
a Member would be entitled to vote under this Agreement, but, if such assignee
is not a Prohibited Transferee, shall have the right to receive financial
information concerning the Company and to inspect the Company's books and
records. An assignee shall only be entitled to share in such Net Profits and Net
Losses, to receive such distributions, and to receive such allocations of
income, gain, loss, deduction or credit or similar items to which the
Transferring Member was entitled, to the extent assigned. A Member that
Transfers such Member's Interest shall not cease to be a Member of the Company
until the admission of the assignee as a substituted member. If the Transferring
Member is Caruso, and irrespective of whether Santa Anita elects to purchase the
Offered Interest, then Santa Anita may elect, in its sole and absolute
discretion, to remove and replace Caruso (and Caruso's transferee) as Managing
Member, and cause the Company to terminate the Development Agreement and the
Management Agreement, without penalty to Santa Anita, the Company or any of
their respective Affiliates, in which event Santa Anita and the new transferee
of Caruso's Interest shall jointly approve a replacement property manager, and
in the event that such parties are unable to agree upon such replacement
property manager, the determination of the replacement property manager shall be
determined by arbitration pursuant to the terms of this Agreement.

35

--------------------------------------------------------------------------------



         6.06    Election; Allocations Between Transferor and Transferee    

        Upon the Transfer of the Interest of any Member or the distribution of
any property of the Company to a Member, the Company may file, in the reasonable
discretion of the Management Committee, an election in accordance with
applicable Treasury Regulations, to cause the basis of the Company property to
be adjusted for federal income tax purposes as provided by Sections 734 and 743
of the Code. Upon the transfer of all or any part of the Interest of a Member as
hereinabove provided, Net Profits and Net Losses shall be allocated between the
Transferring Member and transferee on the basis of a computation method that is
in conformity with the methods prescribed by Section 706 of the Code and
Treasury Regulation Section 1.706-1(c)(2)(ii).

         6.07    Partition    

        No Member shall have the right to partition any assets of the Company or
any interest therein, nor shall a Member make application or proceeding for a
partition thereto and, upon any breach of the provisions of this Section 6.07 by
any Member, the other Members (in addition to all rights and remedies afforded
by law or equity) shall be entitled to a decree or order restraining or
enjoining such application, action or proceeding.

         6.08    Waiver of Withdrawal and Purchase Rights    

        Except in the case of any Transfer permitted in accordance with this
Agreement, no Member may voluntarily withdraw, resign or retire from the Company
without the prior written consent of the other Member, which consent may be
withheld in such other Member's sole and absolute discretion. In furtherance of
the foregoing, each Member hereby waives any and all rights such Member may have
to withdraw and/or resign from the Company pursuant to Section 18-603 of the
Delaware Act and hereby waives any and all rights such Member may have to
receive the fair value of such Member's Interest in the Company upon any
resignation and/or withdrawal in breach of the terms of this Agreement pursuant
to Section 18-604 of the Delaware Act.

         6.09    No Appraisal Rights    

        None of the Members shall have any appraisal rights with respect to
their Interests pursuant to Section 18-210 of the Delaware Act or otherwise.

ARTICLE VII

DEFAULT BUY/SELL AGREEMENT

         7.01    Buy/Sell Events    

        For purposes of this Article VII, the following shall constitute
"Buy/Sell Events":

                (a)   Fraud or Conviction of a Felony by Member.    Any act of
fraud by a Member, as determined by a final, non-appealable judicial
determination by a court of competent jurisdiction, or a final, non-appealable
conviction of a felony with respect to a Member's performance of its obligations
or duties relating to the Company;

36

--------------------------------------------------------------------------------



                (b)   Misappropriation of Funds by Member.    Any
misappropriation of funds by a Member provided that if such misappropriation of
funds is committed by an employee of a Member, then such event may be cured if,
within five (5) Business Days after being notified in writing of such event,
such Member (i) makes full restitution to Company of all damages caused by such
event, (ii) terminates the employment of such employee, and (iii) promptly takes
all appropriate actions necessary to remediate the situation and protect the
interests of Company;

                (c)   Fraud or Conviction of a Felony Under Development
Agreement or Management Agreement.    Any act of fraud or conviction of a crime
involving moral turpitude by Caruso or its Affiliate (or Santa Anita, if
applicable) under the Development Agreement or Management Agreement followed by
the failure of Caruso or its Affiliate (or Santa Anita, if applicable) to remedy
or cure such act of fraud within any applicable cure period set forth in the
applicable Agreement, which act gives the Company the right to terminate the
Development Agreement or Management Agreement, as applicable; provided, however,
that in the event that Caruso or its Affiliate (or Santa Anita, if applicable)
timely files suit to contest such termination as permitted by the Development
Agreement or Management Agreement, as applicable, then the Buy/Sell Event
described in this Section 7.01(c) shall not be deemed to have occurred until
there is a final, non-appealable judicial determination that the Company had the
right to terminate the applicable Agreement; and

                (d)   Misappropriation of Funds Under Development Agreement or
Management Agreement.    Any misappropriation of funds by Caruso or its
Affiliate (or Santa Anita, if applicable) under the Development Agreement or
Management Agreement followed by the failure of Caruso or its Affiliate
(or Santa Anita, if applicable) to remedy or cure such act of misappropriation
of funds within any applicable cure period set forth in the applicable
Agreement, which act gives the Company the right to terminate the Development
Agreement or Management Agreement, as applicable; provided, however, that in the
event that Caruso or its Affiliate (or Santa Anita, if applicable) timely files
suit to contest such termination as permitted by the Development Agreement or
Management Agreement, as applicable, then the Buy/Sell Event described in this
Section 7.01(d) shall not be deemed to have occurred until there is a final,
non-appealable judicial determination that the Company had the right to
terminate the applicable Agreement.

        For the purposes of implementing the provisions contained in this
Article VII:

                (i)    the "Defaulting Member" shall be: (A) in the case of the
event referenced in Section 7.01(a), the Member that has committed an act of
fraud or conviction of a felony, (B) in the case of the event described in
Section 7.01(b), the Member that has misappropriated funds, and (C) in the case
of the events described in 7.01(c) and in Section 7.01(d), Caruso or Santa
Anita, as applicable;

                (ii)   the "Non-Defaulting Member" shall be the Member(s) who is
not the Defaulting Member; and

37

--------------------------------------------------------------------------------



                (iii)  the Buy/Sell Event shall be deemed to have occurred:
(A) in the case of the event described in Section 7.01(a), the date that such
Member is convicted of a felony or a court of competent jurisdiction determines
that an act of fraud has occurred, (B) in the case of the event described in
Section 7.01(b), the date that a Member misappropriates funds, or the date that
the five (5) day cure period expires with respect to misappropriation of funds
by an employee of a Member, and (C) in the case of the events described in
Section 7.01(c) and Section 7.01(d), the date that the Development Agreement or
Management Agreement is terminated, and if Caruso or its Affiliate contests such
determination and has timely filed an action under the Development Agreement or
Management Agreement, as applicable, the date that there is a final,
non-appealable judicial determination that the Company had the right to
terminate such Development Agreement or Management Agreement, as applicable.

         7.02    Rights Arising From a Buy/Sell Event    

        Upon the occurrence of a Buy/Sell Event, the Non-Defaulting Member may
elect to implement the buy/sell procedures set forth in this Article VII by
giving written notice ("Default Notice") thereof to the Defaulting Member within
thirty (30) days following such occurrence. For a period of ten (10) days
following the Default Notice, the Members shall attempt to agree upon a purchase
price for the Defaulting Member's Interest (the "Buy/Sell Purchase Price"). If
the Members are unable to agree, then the Buy/Sell Purchase Price shall be
determined in accordance with the provisions of Section 7.03.

         7.03    Determination of Purchase Price    

                (a)   Determination of Purchase Price.    Within thirty
(30) days after the determination of the Appraised Value of the assets of the
Company as determined pursuant to Section 7.03(b) below, the Members shall for a
period of twenty (20) days attempt to jointly determine the amount of cash which
would be distributed to each Member pursuant to Section 5.01, if (i) the assets
of the Company were sold for the Appraised Value thereof as of the date of the
Default Notice; (ii) the liabilities of the Company were liquidated in
accordance with Section 9.02, (iii) reasonable reserves for any contingent,
conditional or unmatured liabilities of the Company were established by the
Non-Defaulting Member; and (iv) the Company made its required distributions to
the Members pursuant to Section 5.01. If the Members are unable to agree upon
such determination within the applicable twenty (20) day period, then the
accountants regularly employed by the Company shall make such determination of
the Appraised Value and shall give each Member written notice (" Buy/Sell Price
Determination Notice") thereof. The determination by the accountants of such
amounts, including all components thereof, shall be deemed conclusive absent any
material computational error. Ninety percent (90%) of the amount that would be
distributed to the Defaulting Member pursuant to clause (iv) above shall be
deemed to be the Purchase Price for purposes of this Article VII.

                (b)   Determination of Appraised Value.    For purposes of this
Article VII, the appraised value ("Appraised Value") of the assets of the
Company shall be determined by one (1) or more real estate appraiser(s) all of
whom shall be independent qualified M.A.I. appraisers. The Non-Defaulting Member
shall select one (1) appraiser, who shall be identified in the Default Notice.
The Defaulting Member shall either agree to the appraiser selected by the
Non-Defaulting Member or select a second appraiser within ten (10) days of the
date of the Default Notice and give written notice to the Non-Defaulting Member
of the person so selected. In the event of the failure of the Defaulting Member
to appoint such an appraiser within the times specified and after expiration of
five (5) days following the Effective Date of written demand that an appraiser
be appointed, the appraiser duly appointed by the Non-Defaulting Member shall
proceed to make the appraisal as herein set forth and the determination thereof
shall be conclusive on both Members.

38

--------------------------------------------------------------------------------



        If two (2) appraisers are selected, then for a period of sixty
(60) days, the two (2) appraisers shall attempt to agree upon the fair market
value, and if they are unable to agree within such sixty (60) day period, then
such selected appraisers shall thereafter appoint a third (3rd) appraiser. If
the two (2) selected appraisers fail to appoint a third (3rd) appraiser within
ten (10) days following the date of written notice from the Defaulting Member
notifying the Non-Defaulting Member of the selection of the second (2nd)
appraiser, then either Member may file a petition with the Superior Court in the
County of Los Angeles, State of California for the purposes of causing the judge
to select an Arbitrator to appoint a third (3rd) appraiser.

        The appraiser or three appraisers, as the case may be, shall promptly
fix a time for the completion of the appraisal which shall not be later than
thirty (30) days from the date of appointment of the last appraiser.

        The appraiser(s) shall determine the Appraised Value by determining the
fair market value of the assets of the Company, such fair market value being the
price estimated in terms of money which the Company could obtain if such assets
were sold in the open market, allowing a reasonable time to find a purchaser who
purchases with knowledge of the uses which such assets in their then condition
are adapted for and capable of being used for as of the date of the
Default Notice.

        Upon submission of the appraisals setting forth the opinions as to the
appraised value of the assets of the Company, (A) if only one (1) appraiser is
selected, then such appraisal shall constitute the Appraised Value of the assets
of the Company, or (B) if three (3) appraisers are selected, then the two
(2) such appraisals which are nearest in amount shall be retained, and the third
appraisal shall be discarded, unless one (1) appraisal is the mean of the other
two (2) appraisals in which case such appraisal shall constitute the Appraised
Value. The average of the two (2) retained appraisals shall constitute the
Appraised Value of the assets of the Company.

                (c)   Payment of Costs.    Except as provided below, the Company
shall pay for the services of the appraiser appointed by the Non-Defaulting
Member, and the Defaulting Member shall pay for the services of the appraiser
appointed by such Member. The cost of the services of the third (3rd) appraiser,
if any, shall be paid one-half (1/2) by the Company, on the one hand, and
one-half (1/2) by the Defaulting Member, on the other hand. The costs of the
services of the Accounting Firm and, in the event only one (1) appraiser is
required, the cost of the services of such appraiser, shall be paid one-half
(1/2) by the Company, on the one hand, and one-half (1/2) by the Defaulting
Member, on the other hand. Any costs that the Company is required to pay
pursuant to this Section 7.03(c) shall be treated as expenses of the Company in
determining the Defaulting Member's Buy/Sell Purchase Price pursuant to
Section 7.03.

39

--------------------------------------------------------------------------------



         7.04    Non-Defaulting Member's Option    

        For a period of thirty (30) days after the effective date of the
Buy/Sell Price Determination Notice, the Non-Defaulting Member shall have the
right, but not the obligation, to purchase the entire Interest of the Defaulting
Member for the Defaulting Member's Purchase Price, and on the terms and
conditions set forth in this Article VII by giving written notice thereof to
each other Member within such thirty (30)-day period. Failure by the
Non-Defaulting Member to timely give written notice exercising such Member's
right to purchase set forth in this Section 7.04 shall be deemed an election by
such Member to waive such right to purchase with respect to the particular
Buy/Sell Event that triggered the application of the provisions of this
Article VII.

         7.05    Closing of Purchase and Sale    

        The closing of a purchase and sale pursuant to this Article VII shall be
held at the principal office of the Company in California on the ninetieth
(90th) day after the expiration of the thirty (30)-day period set forth in
Section 7.04 (or such earlier date as is unanimously agreed to by the purchasing
Members). The Defaulting Member shall transfer to the purchasing Non-Defaulting
Member(s) (or such Member's(s') nominee(s)) the entire Interest of the
Defaulting Member free and clear of all liens, security interests, and competing
claims and shall deliver to the purchasing Non-Defaulting Member(s) (or such
Member's(s') nominee(s)) such instruments of transfer and such evidence of due
authorization, execution, and delivery, and of the absence of any such liens,
security interests, or competing claims as such purchasing Non-Defaulting
Member(s) (or such Member's(s') nominee(s)) shall reasonably request.

         7.06    Payment of Purchase Price    

        The purchasing Non-Defaulting Member shall pay the Defaulting Member's
Purchase Price, in cash, by a certified or bank cashier's check or a confirmed
wire transfer of readily available funds at the closing. The Defaulting Member
shall be required at the closing pursuant to this Section 7.06 to repay the
outstanding balance of any Default Loan(s) (together with all accrued, unpaid
interest thereon) previously made to the Non-Defaulting Member pursuant to a
previous Delinquent Contribution. The Non-Defaulting Member(s) shall have the
right to apply the Buy/Sell Purchase Price that would otherwise be payable to
the Non-Defaulting Member pursuant to this Article VII to the repayment of such
Default Loan(s). For all purposes of this Agreement, the Defaulting Member
shall, to the extent any Default Loan is repaid pursuant to this Section 7.06,
be deemed to have received the Buy/Sell Purchase Price and to have used the
proceeds thereof to repay such Default Loan(s).

         7.07    Release and Indemnity    

        Notwithstanding any other provision of this Article VII, and as a
condition to the right to exercise the buy/sell rights provided in this
Article VII, on or before the closing of a purchase and sale held pursuant to
this Article VII, the buying Member(s) shall obtain written releases of each
selling Member and each such selling Member's Affiliates (including, without
limitation, any Affiliates of any Member that have entered into any guarantee or
indemnitee), from all contractual liabilities of the Company for which such
selling Member (and/or its Affiliates) may have personal liability and from all
guarantees of such liabilities of the Company previously executed by such
selling Member (and/or such selling Member's Affiliates). To the extent such
releases cannot be obtained by the buying Member despite the buying Member using
its best efforts to obtain such releases, the buying Member, shall indemnify,
defend and hold the selling Member (and such Affiliates) free and harmless from
and against any and all claims, liabilities, causes of action, liens, charges,
whether arising prior to or subsequent to the effective date of such closing,
except for unknown liabilities arising prior to the effective date of such
closing and not taken into account in calculating the Purchase Price for the
selling Member's Interest.

40

--------------------------------------------------------------------------------



ARTICLE VIII

DISSOLUTION AND WINDING UP OF THE COMPANY

         8.01    Events Causing Dissolution of the Company    

        Upon any Member's bankruptcy, retirement, resignation, withdrawal,
expulsion or other cessation to serve or the admission of a new Member into the
Company, the Company shall not dissolve but the business of the Company shall
continue without interruption or break in continuity. However, the Company shall
be dissolved and its affairs wound up upon the first to occur of: (a) the
expiration of the term of the Company as provided in Section 1.05, unless such
term has been extended with the approval of both Members; (b) the sale, transfer
or other disposition by the Company of all or substantially all of its assets
and the collection by the Company of any and all Cash Flow derived therefrom;
(c) the affirmative election of both Members to dissolve the Company; (d) the
making of Termination Election by a Member pursuant to Section 8.04; or (e) the
entry of a decree of judicial dissolution pursuant to Section 18-802 of the
Delaware Act. Except as may be permitted in accordance with this Section 8.01,
no Member shall have the right to, and each Member hereby agrees that it shall
not, seek to dissolve or cause the dissolution of the Company or seek to cause a
partial or whole distribution or sale of Company assets whether by court action
or otherwise, it being agreed that any actual or attempted dissolution,
distribution or sale would cause a substantial hardship to the Company and the
remaining Member.

         8.02    Winding Up of the Company    

        Upon the Liquidation of the Company caused by other than the termination
of the Company under Section 708(b)(1)(b) of the Code (in which latter case the
Company shall remain in existence in accordance with the provisions of such
Section of the Code), the Managing Member shall proceed to the winding up of the
affairs of the Company. During such winding up process, the Net Profits, Net
Losses and Cash Flow distributions shall continue to be shared by the Members in
accordance with this Agreement. Subject to Section 8.04(d), the assets shall be
liquidated as promptly as consistent with obtaining a fair value therefor, and
the proceeds therefrom, to the extent available, shall, subject to
Section 8.04(d), be applied and distributed by the Company on or before the end
of the taxable year of such Liquidation or, if later, within ninety (90) days
after such Liquidation, in the following order:

                (a)   Creditors.    First, to creditors of the Company
(including Members who are creditors) in the order of priority as provided
by law;

                (b)   Reserves.    Second, to establishing any reserves which
the Management Committee determines reasonably necessary for any contingent,
conditional or unmatured liabilities or obligations of the Company; and

41

--------------------------------------------------------------------------------



                (c)   Remaining Amounts.    Thereafter, any remaining proceeds
shall be distributed to the Members in the order of priority set forth in
Section 5.01.

        Any reserves withheld pursuant to Section 8.02(b) shall be distributed
as soon as practicable, as determined in the reasonable discretion of the
Management Committee to the Members in the order of priority set forth in
Section 8.02(c).

        The Members believe and intend that the effect of making any and all
liquidating distributions in accordance with the provisions of this Section 8.02
will result in such liquidating distributions being made to the Members in
proportion to the positive balances standing in their respective Capital
Accounts.

         8.03    Negative Capital Account Restoration    

        No Member shall have any obligation whatsoever upon the Liquidation of
such Member's Interest, the Liquidation of the Company or in any other event, to
contribute all or any portion of any negative balance standing in such Member's
Capital Account to the Company, to any other Member or to any other person
or entity.

         8.04    Termination Rights.    

                (a)   In the event that (1) prior to timely completion of the
Recapture Conditions, Caruso presents to Santa Anita a Business Plan which
adversely deviates from the Santa Anita current return on cost set forth in the
Preliminary Pre-Development Budget, or, (2) if the Recapture Conditions are not
achieved by the Company (or waived by Santa Anita) within twenty-four
(24) months following the Effective Date, subject to extension for events of
Force Majeure, and subject to further extension for an additional twelve
(12) months provided that the Milestones (as defined in Article XII), are
achieved as will be agreed upon in the Business Plan within twenty-four
(24) months following the Effective Date, subject to extension for Force
Majeure, in Santa Anita's sole discretion (the "Santa Anita Termination
Window"), Santa Anita shall have the option to elect to terminate this
Agreement, the Ground Lease and all other agreements, documents and instruments
related to this Agreement and the Ground Lease between Santa Anita, SAC Owner
and/or any of its Affiliates and Caruso and/or any of its Affiliates (the "Santa
Anita Termination Election").

                (b)   In the event that Caruso concludes at any time, within
twenty-four (24) months following the Effective Date subject to extension for
events of Force Majeure, and subject to further extension for an additional
12 months provided that the Milestones are achieved in the Business Plan
(the "Caruso Termination Window"); the Santa Anita Termination Window and the
Caruso Termination Window may also be separately referred to as a "Termination
Window"), that satisfaction of any of the Recapture Conditions may not be met on
terms which are acceptable to Caruso, in Caruso's sole discretion, Caruso shall
have the option to elect to terminate this Agreement, the Ground Lease and all
agreements, documents and instruments related to this Agreement and the Ground
Lease between Santa Anita, SAC Owner and/or any of its Affiliates and Caruso
and/or any of its Affiliates (the "Caruso Termination Election"; the Santa Anita
Termination Election and the Caruso Termination Election may also be separately
referred to as a "Termination Election").

42

--------------------------------------------------------------------------------



                (c)   If Santa Anita or Caruso desires to make a Termination
Election pursuant to Sections 8.04(a) or 8.04(b), respectively, the applicable
Member making such Termination Election must deliver written notice within
thirty (30) days following the expiration of the applicable Termination Window
(a "Termination Notice"). Any such election to deliver a Termination Election
shall be effective on the date specified in the Termination Notice; provided,
however, that such effective date shall not be less than thirty (30) days
following the delivery of the Termination Notice by the Member making the
Termination Election.

                (d)   If a Termination Election is delivered pursuant to the
foregoing provisions of this Section 8.04, (i) title to and all ownership rights
in the Property shall continue to be held by Santa Anita; (ii) all Improvements
shall automatically revert to Santa Anita; (iii) the Members shall be deemed to
have released each other and their respective Affiliates, representatives,
divisions, subsidiaries, partners, employees, officers, directors, shareholders,
agents, representatives and attorneys and all of their respective successors and
assigns from any claims or obligations of any nature relating to the Company,
the Ground Lease, the Property and the Project; (iv) all rights and interests in
any drawings, intellectual property, entitlements, and other work product
relating to the Project shall automatically become the sole and exclusive
property of Santa Anita; (v) all approved third-party costs and expenses
incurred by either Member following the date of the Letter of Intent through the
effective date of termination pursuant to this Section 8.04 shall be paid by the
Members in proportion to each Member's Percentage Interest within thirty
(30) days after the effective date of such termination, to the extent such costs
and expenses had not been previously paid by the Company; and (vi) each Member
agrees to execute any and all documents, instruments, agreements and other
writings, and to take such other actions, as the other Member reasonably deems
necessary or appropriate to accomplish the foregoing (i)-(vi).

ARTICLE IX

BOOKS AND RECORDS

         9.01    Books of Account and Bank Accounts    

        The fiscal year and taxable year of the Company shall be the year ending
December 31. The Managing Member shall maintain all of the books and records of
the Company. During normal business hours at the principal office of the
Company, all of the following shall be made available for inspection and copying
by all of the Members at their own expense: (i) a current list of the full name
and last known business or residence address of each Member set forth in
alphabetical order, together with the contribution and share in Net Profits and
Net Losses of each Member; (ii) a copy of the Certificate of Formation and all
amendments thereto, together with any powers of attorney pursuant to which the
Certificate of Formation or any amendments thereto were executed; (iii) copies
of the Company's federal, state and local income tax or information returns and
reports, if any, for the six (6) most recent taxable years; (iv) a copy of this
Agreement and any amendments thereto, together with any powers of attorney
pursuant to which this Agreement or any amendments thereto were executed;
(v) copies of the financial statements of the Company, if any, for the six
(6) most recent fiscal years; and (vi) all of the books and records of the
Company. All receipts, funds and income of the Company shall be deposited into a
bank account selected by the Members and disbursements from such account shall
be made upon the signature of any individual designated by the Managing Member,
provided such disbursement does not exceed Fifty Thousand Dollars ($50,000). Any
disbursement in excess of Fifty Thousand Dollars ($50,000) shall require such
signature(s) as the Management Committee may approve.

43

--------------------------------------------------------------------------------



         9.02    Annual Reports and Tax Returns    

        Within fifteen (15) days after the end of each calendar quarter, the
Managing Member shall cause to be prepared and distributed to the other Member,
at the expense of the Company, unaudited quarterly financial statements, which
shall include a balance sheet of the Company, an operating (income or loss)
statement, a statement of cash flow, a statement of changes in the Capital
Accounts, and all other information customarily shown on quarterly financial
statements prepared in accordance with generally accepted accounting principles,
consistently applied. Within thirty (30) days after the end of each calendar
quarter, the Managing Member shall cause to be prepared and distributed to the
other Member, at the expense of the Company, a report which includes the planned
and forecasted revenues, expenses, net income and net cash flow of the Company
and an explanation of any variance item in excess of five percent (5%) of the
Pre-Development Budget, Development Budget and Operating Budget. In addition,
the Managing Member shall cause to be prepared and distributed to the other
Member within forty-five (45) days after the close of each fiscal year, at the
expense of the Company, annual unaudited financial statements, which shall
include, without limitation, a balance sheet of the Company, an operating
(income or loss) statement, and all other information customarily shown on
financial statements prepared in accordance with generally accepted accounting
principles, consistently applied. The annual financial statements of the Company
may be audited once a year at the written request of either Member at the
expense of the Company. Within one hundred twenty (120) days after the close of
each fiscal year, the Managing Member shall also cause to be prepared and timely
filed and distributed to each Member, at the expense of the Company, all
required federal, state and local Company tax returns. Subject to Sections 2.05
and 6.06, the Managing Member shall act as the "tax matters partner" of the
Company under Section 6231(a)(7) of the Code and the Treasury Regulations
promulgated thereunder, and the accounting and legal fees reasonably incurred by
the Managing Member in its capacity as "tax matters partner" shall be a cost and
expense of the Company (whether or not provided in the Budget).

         9.03    Delivery of Reports    

        The Managing Member shall send or cause to be sent to the other Members
the following at the expense of the Company:

                (a)   Monthly Balance Sheet and Income Statement.    The
Managing Member shall cause a monthly balance sheet and income statement to be e
mailed or faxed to the other Member no later than the tenth (10th) business day
following the end of each such calendar month.

                (b)   Monthly Reports.    Within thirty (30) days after the end
of each month, in each case certified by the Managing Member as being true and
correct in all material respects and prepared in accordance with GAAP and
generally accepted industry standards: (i) a leasing activity report, and copies
of completed lease Document Requests approved by the Managing Member during such
month; (ii) monthly financial statements (including, without limitation, an
accrual based balance sheet and income statement); (iii) a statement of the cash
flow for the Project and an explanation of any profit and loss variance to the
Approved Plan in excess of One Hundred Thousand Dollars ($100,000); (iv) a
progress report on any construction work being undertaken by the Company during
the period of such construction work; (v) a report on all capital expenditures
of the Company with an explanation of each item the exceeds the Approved Plan by
the lesser of One Hundred Thousand Dollars ($100,000) or five percent (5%) of an
individual line item; and (vi) a budget analysis including, without limitation,
the actual and expected total projected cost variances, by line item, to the
Pre-Development Budget, Development Budget and Operating Budget most recently
submitted to the other Member;

44

--------------------------------------------------------------------------------



                (c)   Supplemental Information.    Each monthly report shall
also include the following information:

                        (i)    Financial Information.    All of the following:
(A) a detailed general ledger, (B) a check register, (C) a cash receipts journal
(by tenant), (D) the supporting calculations for the management fee, development
fee and leasing fees and other fees paid to the Members and/or their Affiliates,
(E) a security deposit ledger, (F) a rent roll and other supplemental lease
information reasonably requested by any Member, (G) delinquencies/tenant
receivable aging report, broken down by 30/60/90/90+ day categories and the
amount of arrearages for each tenant, (H) a job cost report including the total
costs incurred to date for the Pre-Development Budget and the Development
Budget, total costs incurred to date, estimated costs to complete the
improvements, total anticipated costs and budget variances by line item, and
(I) an account analysis including the composition of the ending
balance/subledger report for accounts receivable, fixed assets and other balance
sheet asset and liability accounts including, without limitation, prepaid
accounts and accrued liabilities, in excess of Five Hundred Thousand Dollars
($500,000); and

                        (ii)    Executive Summary.    All of the following:
(A) a comparison of the actual and planned occupancy for the Project, (B) an
overview of the strategic plan for the Company including the leasing activity,
construction completion activity/timeline for completion, major lease expiration
and other information reasonably requested by either Member, (C) leasing
information including a description of the spaces that are leased and occupied
and vacancies calculated by square footage and percentage, a description of any
space re-leased during the month and a description of any current leasing
activity, (D) a summary of any material tenant claims or other material
concerns, (E) a list of any material litigation matters with a description of
any material developments with respect thereto, and (F) a summary of any other
matters affecting the Company.

45

--------------------------------------------------------------------------------



                (d)   Quarterly Reports.    Within fifteen (15) days after the
end of each calendar quarter, (i) a quarterly statement of changes in Company's
capital, balance sheet, statements of profit and loss and cash flow and (ii) for
the quarter ending June 30 and December 30 of each Fiscal Year, a straight-line
rent schedule complying with Financial Accounting Standard 13;

                (e)   Quarterly Forecasts.    Within thirty (30) days after the
end of each calendar quarter a quarterly summary of the planned and forecasted
revenues, expenses, net income and net cash flow of the Company and an
explanation of any variance item in excess of one hundred thousand dollars
($100,000) of the Pre-Development Budget, Development Budget and Operating
Budget;

                (f)    Annual Reports.    Within forty five (45) days after the
end of each Fiscal Year financial statements for the Company audited by the
Accounting Firm, prepared in accordance with GAAP, which shall contain a balance
sheet as of the end of such Fiscal Year, statements of profit and loss and cash
flow, a statement of changes in the Capital Accounts and a statement of changes
in financial position for such Fiscal Year. Drafts of such financial statements
shall be delivered to the Members within thirty (30) days after the end of each
Fiscal Year. The timing of the annual audit for each Fiscal Year shall be such
that the Accounting Firm is in a position to render a conclusion as to the
probable fairness of presentation of the financial statements of each Project
Entity for such Fiscal Year by the forty-fifth (45th) day following the close of
such Fiscal Year;

                (g)   Construction Reports.    Upon request from the other
Member, deliver to the other Member copies of all material construction,
management and other reports, all draw requests and other information delivered
to any lender or any general contractor, or received by the Managing Member from
any lender or any general contractor; and

                (h)   Additional Information.    Deliver to the other Member
copies of such other reports or other information as the other Member may
reasonably request from time to time.

        Each Member shall have the right, at all reasonable times during
customary business hours and at such Member's expense, to inspect, review, audit
and make copies of the books of account and records of the Company; provided,
however, that in the event that there is a discrepancy in excess of two and
one-half percent (2.5%) between the items reported in the books of account and
records and the actual amount of said items as determined in connection with the
audit of the Company's books of account and records (the "Material
Discrepancy"), then the cost of said audit shall be borne by the Managing
Member.

ARTICLE X

INSURANCE REQUIREMENTS

         10.01    Insurance    

        The Managing Member shall procure and maintain in effect during the Term
of this Agreement the insurance coverages described in Exhibit "I" attached
hereto ("Insurance Requirements").

46

--------------------------------------------------------------------------------



ARTICLE XI

MISCELLANEOUS

         11.01    Investment Representations    

        Each Member agrees as follows with respect to investment
representations:

                (a)   Member Understandings.    Each Member understands:

          (i)  That the Interests in the Company evidenced by this Agreement
have not been registered under the Securities Act of 1933, 15 U.S.C. § 15b et
seq., the Delaware Securities Act, the California Corporate Securities Law of
1968, or any other state securities laws (the "Securities Acts") because the
Company is issuing Interests in the Company in reliance upon the exemptions from
the registration requirements of the Securities Acts providing for issuance of
securities not involving a public offering;

         (ii)  That the Company has relied upon the representation made by each
Member that such Member's Interest in the Company is to be held by such Member
for investment; and

        (iii)  That exemption from registration under the Securities Acts would
not be available if any Interest in the Company was acquired by a Member with a
view to distribution. Each Member agrees that the Company is under no obligation
to register the Interests in the Company or to assist the Members in complying
with any exemption from registration under the Securities Acts if the Member
should at a later date wish to dispose of such Member's Interest in the Company.

                (b)   Acquisition for Own Account.    Each Member hereby
represents to the Company that such Member has acquired such Member's Interest
in the Company for such Member's own account, for investment and not with a view
to the resale or distribution.

                (c)   No Public Market.    Each Member recognizes that no public
market exists with respect to the Interests and no representation has been made
that such a public market will exist at a future date.

                (d)   No Advertisement.    Each Member hereby represents that
such Member has not received any advertisement or general solicitation with
respect to the sale of the Interests.

                (e)   Survival of Representations and Warranties.    Each Member
understands the meaning and consequences of the representations, warranties and
covenants made by such Member set forth herein and that the Company has relied
upon such representations, warranties and covenants. Each Member hereby
indemnifies, defends, protects and holds wholly free and harmless the Company
and the other Members from and against any and all losses, damages, expenses or
liabilities arising out of the breach and/or inaccuracy of any such
representation, warranty and/or covenant. All representations, warranties and
covenants contained herein and the indemnification contained above in this
Section 11.01(e) shall survive the execution of this Agreement, the formation of
the Company, and the liquidation of the Company.

47

--------------------------------------------------------------------------------



         11.02    Notice    

        Any notice, demand or other communication which may or is required to be
given under this Agreement shall be in writing and shall be: (a) personally
delivered; (b) transmitted by United States or Canadian postage prepaid mail,
registered or certified mail, return receipt requested; (c) transmitted by
reputable overnight courier service, such as Federal Express; or (d) transmitted
by legible facsimile (with answer back confirmation), or transmitted by e- mail,
to Caruso and Santa Anita as listed below. Except as otherwise specified herein,
all notices and other communications shall be deemed to have been duly given on
(i) the date of receipt if delivered personally, (ii) seven (7) calendar days
after the date of posting if transmitted by registered or certified mail, return
receipt requested, (iii) the first (1st) business day after the date of deposit,
if transmitted by reputable overnight courier service, or (iv) the date of
transmission with confirmed answer back if transmitted by facsimile, whichever
shall first occur, or (v) the first (1st) business day after the date of
transmission by e-mail. Any notice or other communication sent by facsimile or
e-mail must be confirmed within one (1) business day by letter or overnight
courier service mailed or delivered in accordance with the foregoing in order to
be effective. A notice or other communication not given as herein provided shall
only be deemed given if and when such notice or communication and any specified
copies are actually received in writing by the party and all other persons to
whom they are required or permitted to be given. Any notice may be given on
behalf of either party by such party's legal counsel. Caruso and Santa Anita may
change their addresses for purposes hereof by notice given to the other party in
accordance with the provisions of this Section, but such notice shall not be
deemed to have been duly given unless and until it is actually received by the
other party. Notices hereunder shall be directed as follows:

  If to Caruso:   Santa Anita Associates Holdings Co., LLC
c/o Caruso Affiliated Holdings
101 The Grove Drive
Los Angeles, CA 90036
Attention: Rick J. Caruso
                   Richard A. Moses
Fax: 323-900-8101         with a copy to:   Donfeld, Kelley & Rollman
11845 West Olympic Blvd., Suite 1245
Los Angeles, CA 90064
Attention: Jeffrey E. Donfeld, Esq.
Fax: 310-312-8014

48

--------------------------------------------------------------------------------



  If to Santa Anita:   Santa Anita Commercial Enterprise, Inc.
337 Magna Drive
Aurora, Ontario 74G 7K1
Attention: Chief Executive Officer, Chief Financial
Officer and Corporate Secretary
Fax: 905-726-7172         with a copy to:   Allen Matkins Leck Gamble &
Mallory LLP
12348 High Bluff Drive, Suite 100
San Diego, California 92130
Attention: Michael C. Pruter, Esq.
Fax: 858-481-5028

         11.03    Construction of Agreement    

        The Article and Section headings of this Agreement are used herein for
reference purposes only and shall not govern, limit, or be used in construing
this Agreement or any provision hereof. If any proceeding is brought by any
Member against any other Member or the Company that arises out of, or in
connection with, this Agreement, then the prevailing parties in such proceeding
shall be entitled to recover reasonable attorneys' fees and costs and expert
witness costs and fees. Subject to the restrictions set forth in Article VI,
this Agreement shall inure to the benefit of and shall bind the parties hereto
and their respective personal representatives, successors, and assigns. Each of
the Exhibits attached hereto is incorporated herein by this reference and
expressly made a part of this Agreement for all purposes. References to any
Exhibit made in this Agreement shall be deemed to include this reference and
incorporation. Where the context so requires, the use of the neuter gender shall
include the masculine and feminine genders, the masculine gender shall include
the feminine and neuter genders, the feminine gender shall include the masculine
and neuter genders, and the singular number shall include the plural and vice
versa. Each Member acknowledges that (i) each Member is of equal bargaining
strength; (ii) each Member has actively participated in the drafting,
preparation and negotiation of this Agreement; and (iii) any rule to the effect
that ambiguities are to be resolved against the drafting party shall not apply
in the interpretation of this Agreement, any portion hereof or any amendments
hereto.

         11.04    Further Acts    

        Each Member covenants, on behalf of such Member and such Member's
successors and assigns, to execute, with acknowledgment, verification, or
affidavit, if required, any and all documents and writings, and to perform any
and all other acts, that may be reasonably necessary or desirable to implement,
accomplish, and/or consummate the formation of the Company, the achievement of
the Company's purposes, or any other matter contemplated under this Agreement.

         11.05    Preservation of Intent    

        If any provision of this Agreement is determined by any court having
jurisdiction to be illegal or in conflict with any laws of any state or
jurisdiction, then the Members agree that such provision shall be modified to
the extent legally possible so that the intent of this Agreement may be legally
carried out. If any one (1) or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect or for any reason, then the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Members' rights and privileges shall be enforceable to
the fullest extent permitted by law, unless the enforcement of any such
provision under the circumstances would otherwise clearly frustrate the purpose
and intent of this Agreement.

49

--------------------------------------------------------------------------------



         11.06    Waiver    

        No consent or waiver, express or implied, by a Member to or of any
breach or default by any other Member in the performance by such other Member of
such other Member's obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such other Member hereunder. Failure on the part of a Member to complain of any
act or failure to act of any other Member or to declare any other Member in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such non-complaining or non-declaring Member of the latter's rights
hereunder.

         11.07    Entire Agreement    

        This Agreement contains the entire understanding among the parties
hereto with respect to the subject matter hereof and supersedes any and all
prior or other contemporaneous understanding, correspondence, negotiations or
agreements between them respecting the subject matter hereof. This Agreement may
be amended and/or modified only with the written approval of both Members.

         11.08    Choice of Law    

        Notwithstanding the place where this Agreement may be executed by any of
the parties hereto, the parties expressly acknowledge and agree that all of the
terms and provisions of this Agreement shall be construed in accordance with the
laws of the State of Delaware, and pursuant to Section 17450(a) of the
California Act, all rights, duties, obligations and remedies shall be governed
by the Delaware Act without giving effect to principles of conflict of laws.

         11.09    No Third-Party Beneficiaries    

        Except with regard to the Company's obligation to indemnify Covered
Persons as set forth in Section 2.10, and as otherwise specifically provided in
this Agreement, the provisions of this Agreement are not intended to be for the
benefit of, or enforceable by, any third party and shall not give rise to a
right on the part of any third party (i) to enforce or demand enforcement of a
Member's obligation to contribute to capital, obligation to return
distributions, or obligation to make other payments to the Company as set forth
in this Agreement, or (ii) to demand that the Company or the Managing Member
issue any capital call.

50

--------------------------------------------------------------------------------



         11.10    No Usury    

        Notwithstanding any other provision in this Agreement, the rate of
interest charged by the Company or by any Member (and/or any Affiliate thereof)
to the Company or to any Member in connection with any obligation under this
Agreement shall not exceed the maximum rate permitted by applicable law. To the
extent that any interest otherwise paid or payable by a Member or the Company to
the Company or to any Member (and/or Affiliate) shall have been finally
adjudicated to exceed the maximum amount permitted by applicable law, such
interest shall be retroactively deemed to have been a required repayment of
principal (and any such amount paid in excess of the outstanding principal
amount shall be promptly returned to the payor). In furtherance of the
foregoing, the Members acknowledge and agree that pursuant to the Delaware Act,
no obligation of a Member to the Company shall be subject to the defense of
usury, and no Member shall impose the defense of usury with respect to any such
obligation in any action.

         11.11    Venue    

        Subject to Section 11.17, each Member agrees that any litigation, claim
or lawsuit directly or indirectly arising out of or related to this Agreement
shall be instituted exclusively in the courts, whether federal or state, located
in the County of Los Angeles, State of California, and nowhere else. Each Member
further agrees that, notwithstanding the foregoing, any such litigation, claim
or lawsuit as to which there is federal jurisdiction, by reason of diversity,
federal question or otherwise, shall be instituted exclusively in a federal
district court located in the Central District of California.

         11.12    Waiver of Jury Trial    

        TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED,
EACH MEMBER WAIVES, AND COVENANTS THAT SUCH MEMBER WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH THE DEALINGS
OF ANY OTHER MEMBER OR THE COMPANY IN CONNECTION WITH ANY OF THE ABOVE, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT, TORT OR
OTHERWISE. The Company or any Member may file an original counterpart or a copy
of this Section with any court as written evidence of the consent of the Members
to the waiver of their rights to trial by jury.

         11.13    Timing    

        All dates and times specified in this Agreement are of the essence and
shall be strictly enforced.

51

--------------------------------------------------------------------------------



         11.14    Remedies for Breach of this Agreement    

        Except as otherwise specifically provided in this Agreement, the
remedies set forth in this Agreement are cumulative and shall not exclude any
other remedies to which a person or entity may be lawfully entitled.

         11.15    Reasonableness of Remedies    

        THE REMEDIES SET FORTH IN THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
SECTIONS 3.04 AND 7.04) ARE A MATERIAL INDUCEMENT FOR EACH MEMBER TO ENTER INTO
THIS AGREEMENT, AND THE MEMBERS WOULD NOT HAVE AGREED TO ENTER INTO THIS
AGREEMENT BUT FOR THE AGREEMENT OF EACH MEMBER TO BE BOUND BY SUCH REMEDIES.
EACH MEMBER ACKNOWLEDGES AND AGREES THAT THE FOREGOING REMEDIES ARE FAIR AND
REASONABLE AND HAVE BEEN ENTERED INTO WITH THE INFORMED CONSENT OF EACH MEMBER.
EACH MEMBER FURTHER ACKNOWLEDGES AND AGREES THAT IT WOULD BE IMPRACTICABLE AND
EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH THE COMPANY AND THE NON
DEFAULTING MEMBERS MAY SUFFER IN CONNECTION WITH THE OCCURRENCE OF ANY OF THE
DEFAULTS DESCRIBED ABOVE. THEREFORE, EACH MEMBER AGREES THAT THE REMEDIES SET
FORTH ABOVE REASONABLY AND FAIRLY REFLECT THE DETRIMENT THAT THE COMPANY AND THE
NON DEFAULTING MEMBER WOULD SUFFER IN SUCH EVENT AND, IN LIGHT OF THE DIFFICULTY
IN DETERMINING ACTUAL DAMAGES, REPRESENT A PRIOR AGREEMENT AMONG THE MEMBERS AS
TO APPROPRIATE LIQUIDATED DAMAGES. EACH MEMBER ALSO AGREES THAT THE REMEDIES SET
FORTH ABOVE ARE NOT INTENDED AS A FORFEITURE OR PENALTY UNDER DELAWARE OR ANY
OTHER APPLICABLE STATE LAW. EACH MEMBER FURTHER COVENANTS NOT TO CONTEST THE
VALIDITY OF THE REMEDIES SET FORTH ABOVE AS A PENALTY, FORFEITURE OR OTHERWISE
IN ANY COURT OF LAW (AND/OR ARBITRATION).

         11.16    Partnership Intended Solely for Tax Purposes    

        The Members have formed the Company as a Delaware limited liability
company under the Delaware Act, and do not intend to form a corporation or a
general or limited partnership under California or any other state law. The
Members intend the Company to be classified and treated as a partnership solely
for federal and state income taxation purposes. Each Member agrees to act
consistently with the foregoing provisions of this Section 11.16 for all
purposes, including, without limitation, for purposes of reporting the
transactions contemplated herein to the Internal Revenue Service and all state
and local taxing authorities.

         11.17    Arbitration of Disputes    

        Any controversy or claim arising out of or relating to this Agreement,
or the claimed breach or interpretation thereof, shall be resolved by binding
arbitration, subject to the following additional provisions (provided, however,
that any controversy or claim relating to a dispute as to whether a Buy/Sell
Event has occurred shall be resolved by a court of competent jurisdiction, with
venue as provided in Section 11.11):

52

--------------------------------------------------------------------------------



                (a)   The Member seeking arbitration ("Demanding Member") shall
deliver a written notice of demand to resolve dispute (the "Demand") to the
other Member ("Non-Demanding Member"). The demand shall include a brief
statement of the Demanding Member's claim or controversy, the amount thereof,
and the name of the proposed arbitrator to decide the dispute ("Arbitrator(s)").
Within ten (10) days after receipt of the demand, the Non-Demanding Member
against whom a demand is made shall deliver a written response to the Demanding
Member. Such response shall include a short and plain statement of the
Non-Demanding Member's defenses to the claim and shall also state the name of
the arbitrator chosen by the Demanding Member. Thereafter, the two
(2) arbitrators shall select a third independent arbitrator. An arbitrator shall
not be employed by any Member or its Affiliate, directly, indirectly or as an
agent, except in connection with the arbitration proceeding. Any person
appointed as an arbitrator shall be knowledgeable and experienced in the matters
sought to be arbitrated. As an example, if the arbitrable dispute deals with
construction issues, the arbitrator so appointed shall be experienced and
knowledgeable as to construction practice of shopping centers.

                (b)   The locale of the arbitration shall be in Los Angeles
County, California, unless otherwise mutually agreed upon between the parties.

                (c)   The arbitrator's powers shall be limited as follows: the
arbitrator shall follow the laws of the State of Delaware, and pursuant to
Section 17450(a) of the California Act, all rights, duties, obligations and
remedies shall be governed by the Delaware Act without regard to principles of
conflict of laws, and the Rules of Evidence of California. The arbitrator's
decision may be entered as a judgment in the Superior Court located in Los
Angeles County, and that judgment shall be subject to any and all appeal rights
which either party would have if the judgment had been rendered in a Superior
Court action after trial before a judge sitting without a jury.

                (d)   The costs of the resolution (including all reporter costs)
shall be split between the Members prorata in accordance with their Distribution
Percentages, provided, however, that such costs, along with all other costs and
expenses, including attorneys' fees, shall be subject to award, in full or in
part, by the arbitrator, in his/her discretion, to the prevailing party. Unless
the arbitrator so awards attorneys' fees, each Member shall be responsible for
its own attorneys' fees.

                (e)   To the extent possible, the arbitration hearings shall be
conducted on consecutive days, excluding Saturdays, Sundays and holidays, until
the completion of the hearings.

                (f)    In connection with any arbitration proceedings commenced
hereunder, either Member shall have the right to join any third parties in such
proceedings in order to resolve any other disputes, the facts of which are
related to the matters submitted for arbitration hereunder.

53

--------------------------------------------------------------------------------



                (g)   The arbitrator shall render her/his decision(s) concerning
the substantive issue(s) in dispute in writing. The written decision shall be
sent to the parties no later than thirty (30) days following the last
hearing date.

                (h)   All hearings shall be concluded within ninety (90) days
from the day the arbitrator is selected or appointed, unless the arbitrator
determines that this deadline is impractical.

                (i)    If any of the provisions relating to arbitration are not
adhered to or complied with, either party may petition the Presiding Judge of
the California Superior Court located in Los Angeles County for appropriate
relief.

                (j)    All arbitration conducted under this Section 11.17 shall
be in accordance with the rules of the American Arbitration Association to the
extent such rules do not conflict with the procedures herein set forth. To the
extent permitted by law, compliance with this Section 11.17 is a condition
precedent to the commencement by any Member of a judicial proceeding arising out
of any dispute relating directly or indirectly to this Agreement; provided,
however, that any controversy or claim relating to a dispute as to whether a
Buy/Sell Event has occurred shall be resolved by a court of competent
jurisdiction, with venue as provided in Section 11.11.

         11.18    Scope of Representation    

        EACH MEMBER ACKNOWLEDGES AND AGREES THAT IN CONNECTION WITH THE
DRAFTING, PREPARATION AND NEGOTIATION OF THIS AGREEMENT AND ANY OTHER MATTERS
RELATED THERETO (I) ALLEN MATKINS LECK GAMBLE & MALLORY LLP HAS ONLY REPRESENTED
THE INTERESTS OF SANTA ANITA AND NOT ANY OTHER MEMBER OR THE COMPANY, AND
(II) DONFELD, KELLEY & ROLLMAN HAS ONLY REPRESENTED THE INTERESTS OF CARUSO, AND
NOT ANY OTHER MEMBER OR THE COMPANY. THE ATTORNEYS, ACCOUNTANTS AND OTHER
EXPERTS WHO PERFORM SERVICES FOR ANY OF THE MEMBERS MAY ALSO PERFORM SERVICES
FOR THE COMPANY. THE MEMBERS FURTHER ACKNOWLEDGE THAT THE ATTORNEYS, ACCOUNTANTS
AND OTHER EXPERTS WHO PERFORM SERVICES FOR THE COMPANY SHALL NOT BE DEEMED BY
VIRTUE OF SUCH REPRESENTATION TO HAVE ALSO REPRESENTED THE MEMBERS IN CONNECTION
WITH ANY SUCH MATTERS.

         11.19    CPI Adjustments    

        The dollar limitations provided in the following Sections of this
Agreement shall be subject to adjustment on January 1, 2010, and thereafter
shall be adjusted in five (5) year increments (i.e., on January 1, 2015,
January 1, 2020, etc.) pursuant to the Index: Section 2.05(f), Section 2.05(h),
Section 2.05(l), Section 2.05(o), Section 2.05(r), Section 2.07(a),
Section 2.08(c), Section 3.04(a), Section 6.03 (i), Section 9.01
and Section 9.03.

54

--------------------------------------------------------------------------------



ARTICLE XII

DEFINITIONS

         12.01    Accounting Firm    

        The term "Accounting Firm" means the accounting firm retained by the
Company to prepare the Company's tax returns and financial reports and
statements or such other accounting firm as is approved by the Management
Committee.

         12.02    Adjusted Capital Account    

        The term "Adjusted Capital Account" means, with respect to any Member as
of the end of each fiscal year of the Company, such Member's Capital Account
(i) reduced by any anticipated allocations, adjustments and distributions
described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4)-(6), and
(ii) increased by the amount of any deficit in such Member's Capital Account
that such Member is deemed obligated to restore pursuant to the penultimate
sentences of Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5) or
under Section 1.704-1(b)(2)(ii)(c) of the Treasury Regulations as the end of
such fiscal year.

         12.03    Affiliate    

        The term "Affiliate" means any person or entity which, directly or
indirectly through one(1) or more intermediaries, controls or is controlled by
or is under common control with another person or entity. The term "control" as
used herein (including the terms "controlling," "controlled by," and "under
common control with") means the possession, direct or indirect, of the power to
(i) vote more than fifty percent (50%) of the outstanding voting securities of
such person or entity, or (ii) otherwise direct management policies of such
person by contract or otherwise. The term "Affiliate" as to Santa Anita,
includes Magna International Inc., MI Developments Inc., Magna Entertainment
Corp., and any Affiliate of any of the foregoing corporate entities.

         12.04    Agreement    

        The term "Agreement" means this Limited Liability Company Agreement of
Santa Anita Associates, LLC.

         12.05    Approved Transferee    

        The term "Approved Transferee" means any publicly-traded real estate
investment trust, any financial institution or pension fund, any mutual fund or
other institutional investor, any investment bank, and any publicly-traded real
estate ownership or operating company, in each case with a net worth in excess
of Two Hundred Fifty Million Dollars ($250,000,000.00), and any corporation,
partnership, limited liability company, trust or private fund in which any of
the foregoing has a controlling interest, provided that such entity also has a
net worth in excess of Two Hundred Fifty Million Dollars ($250,000,000.00) or is
guaranteed by any one of the foregoing entities having assets in excess of Two
Hundred Fifty Million Dollars ($250,000,000.00).

55

--------------------------------------------------------------------------------



         12.06    Budget    

        The term "Budget" means the Pre-Development Budget, Development Budget
or Operating Budget, as applicable.

         12.07    Business Plan    

        The term "Business Plan" means the Development Plan or Operating Plan,
as applicable.

         12.08    Buy/Sell Price Determination Notice    

        The term "Price Determination Notice" is defined in Section 7.03(a).

         12.09    California Act    

        The term "California Act" means the Beverly-Killea Limited Liability
Company Act, as set forth in Title 2.5, Chapter, et seq. of the California
Corporations Code, as hereafter amended from time to time.

         12.10    Capital Account    

        The term "Capital Account" means with respect to each Member the amount
of money contributed by such Member to the capital of the Company, increased by
the aggregate fair market value at the time of contribution (as determined by a
the Management Committee) of all property contributed by such Member to the
capital of the Company (net of liabilities secured by such contributed property
that the Company is considered to assume or take subject to under Section 752 of
the Code), the aggregate amount of all Net Profits allocated to such Member, and
any and all items of gross income and gain specially allocated to such Member
pursuant to Sections 4.03 and 4.04, and decreased by the amount of money
distributed to such Member by the Company (exclusive of any guaranteed payment
within the meaning of Section 707(c) of the Code paid to such Member), the
aggregate fair market value at the time of distribution (as determined by a the
Management Committee) of all property distributed to such Member by the Company
(net of liabilities secured by such distributed property that such Member is
considered to assume or take subject to under Section 752 of the Code), the
amount of any Net Losses allocated to such Member, and any and all losses and
deductions, including, without limitation, any and all partnership and/or
partner "nonrecourse deductions" specially allocated to such Member pursuant to
Sections 4.03 and 4.04. For purposes of applying the provisions of Sections 4.01
and 4.02, each Member's Capital Account shall be increased by such Member's
allocable share of partnership minimum gain as determined under Treasury
Regulation Section 1.704-2(g)(1) and partner nonrecourse debt minimum gain as
determined under Treasury Regulation Section 1.704-2(i)(5). The foregoing
Capital Account definition and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Treasury
Regulation Sections 1.704-1(b) and 1.704-2 and shall be interpreted and applied
in a manner consistent with such Regulations.

56

--------------------------------------------------------------------------------



         12.11    Caruso Affiliate Agreements    

        The term "Caruso Affiliate Agreements" means the Management Agreement,
the Development Agreement and any other agreement entered into between the
Company and any Affiliate of Caruso.

         12.12    Cash Flow    

        The term "Cash Flow" means the sum of any and all Ordinary Cash Flow and
Extraordinary Cash Flow.

         12.13    City    

        The term "City" means the City of Arcadia, California.

         12.14    Code    

        The term "Code" means the Internal Revenue Code of 1986, as heretofore
and hereafter amended from time to time (and/or any corresponding provision of
any superseding revenue law).

         12.15    Commissionable Revenue    

        The term "Commissionable Revenue" means all revenues paid by sub-tenants
under Leases to with the Company, less all common area maintenance, taxes,
insurance and marketing and promotional amounts charged to sub-tenants
under Leases.

         12.16    Company    

        The term "Company" means the limited liability company created pursuant
to this Agreement and the filing of a Certificate of Formation with the Delaware
Secretary of State in accordance with the provisions of the Delaware Act.

         12.17    Company Capital    

        The term "Company Capital" means an amount equal to the sum of all of
the Members' respective Capital Account balances determined immediately prior to
the allocation to the Members pursuant to Section 4.01 or 4.02 of any Net Losses
or Net Profits, decreased by the aggregate amount of any Net Losses to be
allocated to the Members pursuant to Section 4.01 or increased by the aggregate
amount of any Net Profits to be allocated to the Members pursuant to
Section 4.02.

         12.18    Construction Contract    

        The term "Construction Contract" means the construction contract(s) by
and between Company and Contractor.

57

--------------------------------------------------------------------------------



         12.19    Construction Loan    

        The term "Construction Loan" means a mortgage loan encumbering the
applicable phase of the Project with minimum proceeds sufficient to provide
funding (in excess of any required equity and available public funds, if any),
for the applicable Improvements which the Parties intend to construct in such
phase. Any Construction Loan shall comply with the applicable criteria, if any,
set forth in the Development Plan, and shall in any event conform to
commercially reasonable rates and terms of national or regionally recognized
construction lenders.

         12.20    Contractor    

        The term "Contractor" means the licensed general contractor selected and
engaged by Company to perform the construction of the applicable phase of
the Project.

         12.21    Contributing Member(s)    

        The terms "Contributing Member" and "Contributing Members" are defined
in Section 3.04.

         12.22    Contribution Date    

        The term "Contribution Date" is defined in Section 3.03.

         12.23    Covered Persons    

        The term "Covered Persons" is defined in Section 2.10.

         12.24    Default Loan    

        The term "Default Loan" is defined in Section 3.04(a).

         12.25    Delaware Act    

        The term "Delaware Act" means the Delaware Limited Liability Company Act
(6 Del. C. § 18-101, et seq.), as hereafter amended from time to time.

         12.26    Delinquent Contribution    

        The term "Delinquent Contribution" is defined in Section 3.04.

         12.27    Deposit    

        The term "Deposit" is defined in Section 6.03(c).

         12.28    Development Agreement    

        The term "Development Agreement" is defined in Section 2.08(a).

58

--------------------------------------------------------------------------------



         12.29    Development Budget.    

        The term "Development Budget" is defined in Section 2.06(a)

         12.30    Development Plan    

        The term "Development Plan" is defined in Section 2.06(a).

         12.31    Dilution Percentage    

        The term "Dilution Percentage" is defined in Section 3.04(b).

         12.32    Due Care    

        "Due Care" means the care, skill, prudence and diligence under
circumstances then prevailing that a skillful, prudent, diligent, careful and
experienced developer of national standing would use in the conduct of an
enterprise similar to that of the Project.

         12.33    Effective Date    

        The term "Effective Date" is defined in the initial paragraph of this
Agreement.

         12.34    Event of Default    

        The term "Event of Default" means, with respect to the Managing Member
or Member, as applicable:

                (a)   The Managing Member (A) makes a general assignment for the
benefit of creditors, (B) files in any court a petition in bankruptcy, or
insolvency, or for a reorganization, or for the appointment of a receiver or
trustee of all or a substantial part of its property, (C) voluntarily takes
advantage of any bankruptcy or insolvency law, or (D) has filed against it an
involuntary petition or any answer is filed against the Managing Member or
proposing the adjudication of the Managing Member as bankrupt which is not
discharged or denied within ninety (90) days thereafter;

                (b)   the failure of the Managing Member to observe or perform
any covenant or agreement to be observed or performed by it under this Agreement
for a period of thirty (30) days after written notice from the other Member
which notice specifies the failure and requests that it be remedied, provided,
however, if the failure stated in the notice cannot reasonably be corrected
within thirty (30) days, but is capable of being cured, the time period for
curing such default shall be extended for an additional period of time if
corrective action is instituted by the Managing Member within such thirty
(30) day period and so long as such cure is pursued with diligence until the
event of default is corrected;

                (c)   willful misconduct, bad faith, or gross negligence of a
Member in the performance of any of its tasks hereunder;

59

--------------------------------------------------------------------------------



                (d)   an assignment by the Managing a Member of the Managing its
Member's rights and duties under this Agreement in violation of Article VI
hereof; or

                (e)   the occurrence of any circumstance identified in (a) above
applicable to any Affiliate of the Managing Member that is a party to the
Management Agreement, Development Agreement, or any guarantor under any loan on
behalf of the Company.

         12.35    Extraordinary Cash Flow    

        The term "Extraordinary Cash Flow" means the cash proceeds (including,
without limitation, loan proceeds, insurance proceeds, recoveries, damages and
awards) realized by the Company, directly or indirectly, as a result of the
occurrence of an Extraordinary Event, plus cash interest payments received with
respect to such proceeds, decreased by the sum of (i) the amount of such
proceeds applied by the Company to pay debts and liabilities of the Company
(inclusive of any guaranteed payment within the meaning of Section 707(c) of the
Code paid to any Member) and insurance proceeds used to repair or rebuild
Company property; (ii) any incidental or ancillary expenses, costs or
liabilities incurred by the Company in effecting or obtaining any such
Extraordinary Event, or the proceeds thereof (including, without limitation,
attorneys' fees, expert witness' fees, accountants' fees, court costs, recording
fees, transfer taxes and fees, appraisal costs and the like) all of which
expenses, costs and liabilities shall be paid from the gross amount of such cash
proceeds to the extent thereof; (iii) the payment of such other Company debts
and liabilities as are determined in the reasonable discretion of the Management
Committee; and (iv) a reserve, established in the reasonable discretion of the
Management Committee for anticipated cash disbursements that will have to be
made before additional cash receipts from third parties will provide
funds therefor.

         12.36    Extraordinary Event    

        The term "Extraordinary Event" means the sale, disposition, exchange,
condemnation, damage, destruction, financing, refinancing or other transfer of
any substantial portion of the assets of the Company.

         12.37    Five Million Dollar Outstanding Delinquent Contribution    

        The term "Five Million Dollar Outstanding Delinquent Contribution" means
that a Non-Contributing Member has failed to contribute cumulative Delinquent
Contributions of Five Million Dollars ($5,000,000) or more, less (i) the amount
of any Delinquent Contributions that have been subsequently repaid by the
Non-Contributing Member whether or not pursuant to a Default Loan (including
cash distributed to the Contributing Member which would otherwise be distributed
to the Non-Contributing Member as set forth in Section 3.04), and (ii) the
amount of any Delinquent Contribution that a Contributing Member has elected to
contribute to the Company pursuant to a dilution election pursuant to
Section 3.04(b).

         12.38    Force Majeure    

        The term "Force Majeure" shall have the meaning set forth in
Section 6.02 of the Development Agreement. Force Majeure shall exclude delays
caused by lack of funds or financing.

60

--------------------------------------------------------------------------------



         12.39    Ground Lease    

        The term "Ground Lease" is defined in Recital "C."

         12.40    Improvements    

        The term "Improvements" is defined in Section 1.03.

         12.41    Interest    

        The term "Interest" means with respect to any Member, all of such
Member's right, title and interest in and to the Net Profits, Net Losses, Cash
Flow, distributions and capital of the Company, and any and all other interests
therein in accordance with the provisions of this Agreement and the
Delaware Act.

         12.42    Index    

        The term "Index" means with respect to any applicable calculation that
is provided for herein, for each particular year or period in question, means
the "All Items" portion of the Consumer Price Index for All Urban Consumers:
U.S. City Average (1982-84 = 100), issued and published by the Bureau of Labor
Statistics of the United States Department of Labor. If the Index ceases to use
the 1982-84 average equaling 100 as the basis of calculation, or if a change is
made in the terms or number of items contained in the Index, or if the Index is
altered, modified, converted or revised in any way, then the Index shall be
determined by reference to the index designated as the successor to the prior
Index or other substitute index published by the government of the United States
and new index numbers shall be substituted for the old index numbers in making
the calculations, as may be appropriate. If at any time the Bureau of Labor
Statistics shall no longer publish such Index, then any successor or substitute
index to the Index published by said Bureau or other governmental agency of the
United States, and similarly adjusted as aforesaid, shall be used. If such a
successor or substitute index is not available or may not lawfully be used for
the purposes herein stated, a reliable governmental or other non-partisan
publication selected by Manager and reasonably acceptable to Company shall be
used in evaluating the information theretofore used in determining the Index.

         12.43    Leases    

        "Leases" means any lease, sublease, license to occupy or other right of
occupancy, use or possession of the Property or any part of the Property,
including advertising agreements and sponsorship agreements, and any amendment
thereof, entered into or granted by the Company, whether temporarily or for a
fixed or periodic term, whether or not recorded, and whether oral or written
including, without limitation, any storage license, cart or kiosk lease or
license, and any other specialty lease or license. "Leases" means each and every
Lease in effect at the applicable time, collectively.

         12.44    Liquidation    

        The term "Liquidation" means, (i) with respect to the Company the
earlier of the date upon which the Company is terminated under Section 708(b)(1)
of the Code or the date upon which the Company ceases to be a going concern
(even though it may continue in existence for the purpose of winding up its
affairs, paying its debts and distributing any remaining balance to its
Members), and (ii) with respect to a Member wherein the Company is not in
Liquidation, means the liquidation of a Member's interest in the Company under
Treasury Regulation Section 1.761-1(d).

61

--------------------------------------------------------------------------------



         12.45    Major Decisions    

        The term "Major Decisions" is defined in Section 2.05.

         12.46    Management Committee    

        The term "Management Committee" is defined in Section 2.01(a).

         12.47    Managing Member    

        The term "Managing Member" initially means Caruso, unless replaced
pursuant to the terms of this Agreement.

         12.48    Member(s)    

        The term "Members" means all of the parties listed as "Members" on
Exhibit "A" attached hereto, collectively; the term "Member" means any one
(1) of the Members.

         12.49    Milestones    

        The term "Milestones" means satisfaction by Caruso of the following
milestones prior to expiration of the Termination Window: (i) obtaining an
executed letter of intent from at least one (1) anchor store on terms and
conditions consistent with the Development Plan and Development Budget and
approved by Santa Anita, (ii) completed and submitted to applicable government
agencies a final environmental impact report for the Project, approved by Santa
Anita, and (iii) confirmation that the overall owner returns to Santa Anita are
consistent with the preliminary proforma attached to the Preliminary Development
Plan or the last updated Preliminary Development Plan, if any, approved by
the Members.

         12.50    Minority Member Major Decisions.    

        The term "Minority Member Major Decisions" means any of the Major
Decisions provided in Section 2.05(l), Section 2.05(n), and Sections 2.05(p)
through (x), inclusive.

         12.51    Net Profits and Net Losses    

        The terms "Net Profits" and "Net Losses" mean, for each fiscal year or
other period, an amount equal to the Company's taxable income or loss, as the
case may be, for such year or period, determined in accordance with
Section 703(a) of the Code (for this purpose, all items of income, gain, loss
and deduction required to be stated separately pursuant to Section 703(a)(1) of
the Code shall be included in taxable income or loss); provided, however, for
purposes of computing such taxable income or loss, (i) such taxable income or
loss shall be adjusted by any and all adjustments required to be made in order
to maintain Capital Account balances in compliance with Treasury Regulation
Sections 1.704-1(b), and (ii) any and all items of gross income, gain, losses
and/or deductions, including, without limitation, any and all partnership and/or
partner "nonrecourse deductions" specially allocated to any Member pursuant to
Sections 4.03 and 4.04 shall not be taken into account in calculating such
taxable income or loss.

62

--------------------------------------------------------------------------------



         12.52    Opening    

        The term "Opening" is defined in Section 6.03(a).

         12.53    Operating Budget    

        The term "Operating Budget" is defined in Section 2.06(b).

         12.54    Ordinary Cash Flow    

        The term "Ordinary Cash Flow" means the amount, if any, of all cash
receipts of the Company (exclusive of the proceeds of an Extraordinary Event),
as of any applicable determination date in excess of the sum of (i) all cash
disbursements (inclusive of any guaranteed payment within the meaning of
Section 707(c) of the Code paid to any Member, but exclusive of disbursements
made from the proceeds of an Extraordinary Event to the Members in their
capacities as such) of the Company prior to that date; and (ii) a reserve,
established in the reasonable discretion of the Management Committee for
anticipated cash disbursements that will have to be made before additional cash
receipts from third parties will provide the funds therefor.

         12.55    Percentage Interest    

        The term "Percentage Interest" means, with respect to such Member, the
percentage set forth opposite each such Member's name on Exhibit "D" attached
hereto under the column labeled "Percentage Interest", as the same may be
adjusted from time to time.

         12.56    Permitted Transferees    

        The term "Permitted Transferees" is defined in Section 6.02.

         12.57    Pre-Development Costs    

        The term "Pre-Development Costs is defined in Section 2.06.

         12.58    Prime Rate    

        The term "Prime Rate" means as of any applicable date the prevailing
Bank of America, NA, commercial reference rate, which rate shall be adjusted
concurrently with any adjustments to such commercial reference rate.

         12.59    Prohibited Transferee    

        The term "Prohibited Transferee" means, with respect to any transfer by
Caruso, any entity which, directly or indirectly, through an Affiliate or
otherwise, owns or operates any horse racing, pari-mutuel wagering or other
gaming facility, and with respect to any transfer by either Member, any person
or entity who has been convicted of a felony, or any person or entity that owns
or manages the shopping center located at 400 South Baldwin Avenue and to the
West of the Project.

63

--------------------------------------------------------------------------------



         12.60    Project(s)    

        The term "Project" is defined in Section 1.03.

         12.61    Property    

        The term "Property" is defined in Recital A.

         12.62    Quorum    

        The term "Quorum" is defined in Section 2.02(a).

         12.63    Racetrack Property    

        The term "Racetrack Property" shall have the meaning given to such term
in Recital "A".

         12.64    REA    

        The term "REA" is defined in Recital "E".

         12.65    Recapture Conditions    

        The term "Recapture Conditions" means the following:

                (a)   the Company obtains the Entitlements, and the Entitlements
have been fully vested and all applicable appeal periods and periods for
challenge initiative or referendum have expired without any appeal initiative or
referendum, or such appeals initiatives or referendum have been resolved in
favor of the Company;

                (b)   the minimum pre-leasing conditions required pursuant to
the Company's Construction Loan have been satisfied;

                (c)   construction drawings have been completed and contracts
have been negotiated;

                (d)   applicable building permits have been or are ready to be
obtained and actual construction is ready to commence for the construction of
the Project; and

                (e)   the Company has obtained a commitment letter, and the
Company has paid a commitment fee, for a Construction Loan in an amount ***
loan-to-cost ratio, as determined by reference to the cumulative hard and soft
costs provided in the approved Development Budget.

64

--------------------------------------------------------------------------------



                (f)    the Members have approved the Development Budget and
Development Plan; and

                (g)   the Members have agreed upon the form of the REA.

         12.66    Regulatory Allocations    

        The term "Regulatory Allocations" is defined in Section 4.04.

         12.67    Representative(s)    

        The terms "Representative" and "Representatives" are defined in
Section 2.01(b).

         12.68    Retail Management Agreement    

        The term "Retail Management Agreement" shall have the meaning given to
such term in Section 2.08(c).

         12.69    Securities Acts    

        The term "Securities Acts" is defined in Section 11.01(a)(i).

         12.70    Treasury Regulation    

        The term "Treasury Regulation" means any proposed, temporary, and/or
final federal income tax regulation promulgated by the United States Department
of the Treasury as heretofore and hereafter amended from time to time (and/or
any corresponding provisions of any superseding revenue law and/or regulation).

         12.71    Unreturned Contribution Account    

        The term "Unreturned Contribution Account" means with respect to each
Member, the amount of money contributed by each such Member to the capital of
the Company and credited to such account pursuant to Section 3.01 and
Section 3.03, and decreased by the amount of money distributed by the Company to
such Member pursuant to Section 5.02(a), and the agreed-upon fair market value
(as reasonably determined by the Management Committee) of any property
distributed to such Member by the Company as permitted pursuant to Section 5.04
(net of liabilities secured by such distributed property that such Member is
considered to assume or take subject to under Section 752 of the Code) pursuant
to Section 5.02(a).

65

--------------------------------------------------------------------------------



        WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.

"Santa Anita"   SANTA ANITA COMMERCIAL ENTERPRISE,
INC., a Delaware corporation                             By:             /s/
Blake Tohana

--------------------------------------------------------------------------------

Blake Tohana,
Executive Vice President and Chief
Financial Officer                             By:             /s/ Frank Stronach

--------------------------------------------------------------------------------

        Name:

--------------------------------------------------------------------------------

        Title:

--------------------------------------------------------------------------------

                        "Caruso"   SANTA ANITA ASSOCIATES HOLDING CO.,
LLC, a California limited liability company                             By:  
          /s/ Rick Caruso

--------------------------------------------------------------------------------

        Rick J. Caruso, Manager


66

--------------------------------------------------------------------------------



EXHIBIT "A"
DESCRIPTION OF SANTA ANITA PROPERTY

        EXHIBIT "A"

* * *

--------------------------------------------------------------------------------



EXHIBIT "B"
DESCRIPTION OF PROPERTY

EXHIBIT "B"

* * *

--------------------------------------------------------------------------------



EXHIBIT "C"

GROUND LEASE

        THIS GROUND LEASE (this "Lease") is made as of the              day of
                                    , 200     (the "Effective Date"), by and
between THE SANTA ANITA COMPANIES, INC., a California corporation ("Landlord"),
and SANTA ANITA ASSOCIATES, LLC, a Delaware limited liability company
("Tenant").

R E C I T A L S:

        A.    Landlord is the owner of a parcel of land, together with all
easements, rights and appurtenances related thereto (referred to herein as the
"Premises") containing approximately eighty-five (85) [TO BE CONFIRMED] acres
located in the State of California, within Los Angeles County and within the
City of Arcadia. The legal description of the Premises is attached hereto as
Exhibit A.

        B.    Tenant desires to obtain a long-term leasehold estate in the
Premises for the purpose of enabling Tenant to develop thereon a mixed-use
retail/entertainment/residential and office (in conjunction with such
retail/entertainment uses, but in any event the square footage of such office
use shall not exceed twenty percent (20%) of the square footage of such
retail/entertainment uses) project consisting of approximately eight hundred
thousand (800,000) square feet of retail space, the potential future development
of residential housing and approximately four thousand (4,000) parking spaces
(collectively, together with all replacement thereof and additions thereto,
referred to as the "Improvements"). It is anticipated that the Improvements will
be (i) physically integrated relative to access and certain common areas and
certain parking areas with each other and with Landlord's existing improvements
related to Landlord's operation of a horse racing and wagering facility
generally known as "Santa Anita Park" (the "Racetrack") shown on the Site Plan
(as hereinafter defined), and (ii) functionally integrated, at least in part,
with the Racetrack. Santa Anita Park and the Racetrack are located on land owned
by Landlord adjacent to the Premises (referred to herein as the "Adjacent
Land"). The proposed general layout and configuration of the Improvements on the
Premises and the Racetrack on the Adjacent Land are depicted in the site plan
(the "Site Plan") attached hereto as Exhibit B. The Improvements and Racetrack
are sometimes hereinafter collectively referred to as the "Complex".

        C.    Landlord and Tenant acknowledge that the success of the
Improvements and the Racetrack will be enhanced by the physical integration of
the Improvements and the Racetrack, including easements for the common use of
parking areas, driveways and walkways located on the Premises and the Adjacent
Land, and upon observance and performance by Tenant and the owner and occupants
of the Adjacent Land of various reciprocal restrictions and common obligations
and standards of development, operation and maintenance.

        D.    In order to provide for such common standards, reciprocal rights
and restrictions and in order to create various reciprocal easements for access,
parking and utilities, concurrent with the execution of this Lease, Landlord and
Tenant have entered into a Construction, Operation and Reciprocal Easement
Agreement (as may be amended or supplemented from time to time, the "REA").

        E.    Definitions of capitalized terms not otherwise defined in the body
of this Lease are set forth in Section 16.14 below.

        NOW, THEREFORE, the parties do hereby agree as follows:

ARTICLE 1
LEASE OF PREMISES

         1.1.    Lease of Premises    

        Landlord hereby leases to Tenant and Tenant hereby leases from Landlord
the Premises for the consideration and subject to the terms and conditions
hereinafter set forth.

--------------------------------------------------------------------------------



         1.2.    Reservation of Oil, Gas and Mineral and Water Rights    

        Landlord reserves to itself and its Affiliates all water rights used in
connection with or appurtenant to the Premises and the sole and exclusive right
to prospect for, drill for, produce and take any water, oil, gas, or other
hydrocarbon or mineral substances and accompanying fluids, including all
geothermal resources, from below the Premises (the "Oil, Gas and Mineral
Rights"), including the right to slant drill, maintain subsurface pressures and
utilize subsurface storage space for natural substances; provided, however, that
this reservation does not include the right of entry from the surface or within
500 feet below the surface, nor any other right not expressly reserved herein.
Furthermore, Landlord shall not disturb, remove or impair the lateral or
subjacent support of the Premises or any improvements thereon. Landlord
covenants that Tenant and its subtenants and their respective employees and
customers shall not be disturbed in its quiet enjoyment and peaceful use of the
Premises by any drilling and production or any energy production activities, and
Landlord agrees to indemnify Tenant and hold it harmless for any damages caused
by such activities. Tenant shall not conduct any exploration or operations for
the extraction of water.

         1.3.    Tenant's Investigation    

        Subject to the terms of Section 18.8, Tenant accepts the Premises "as
is" without representation or warranty of Landlord except as expressly set forth
in this Lease. Tenant acknowledges that it has: the advice of such independent
professional consultants and experts as it deems necessary in connection with
its investigation and study of the Premises; to the extent it has deemed
necessary, independently investigated the condition of the Premises, including
the soils, hydrology and seismology thereof, and the laws and regulations
relating to the construction and operation of the Improvements on the Premises,
including environmental, zoning and other land use entitlement requirements and
procedures, height restrictions, floor area coverage limitations and similar
matters; and not relied upon any statement, representation or warranty of
Landlord and/or of its Affiliates of any kind or nature in connection with its
decision to execute and deliver this Lease and its agreement to perform the
obligations of Tenant hereunder, except as expressly set forth in this Lease.
Without limiting the foregoing, except as otherwise provided in Section 18.8 of
this Lease, Tenant acknowledges that Landlord makes no representation as to
entitlement, soil or "Hazardous Substances" (as defined in Section 16.14.1.4.
below) conditions.

         1.4.    Subordination to and Conflicts with the REA    

        All references herein to the REA shall mean and refer to the REA as it
exists as of the Effective Date and as the REA may be hereinafter amended by
amendments thereto which are consented to in writing by Landlord and Tenant.
This Lease shall be subordinate to the REA. Landlord and Tenant intend for the
REA and this Lease to supplement and be consistent with one another. Thus, as
between Landlord and Tenant, the REA and this Lease each shall be interpreted to
avoid any conflict between the two instruments. However, in the event of a
conflict between any terms of this Lease and the terms of the REA, as between
Landlord and Tenant, the terms of this Lease shall control.

         1.5.    Covenant of Quiet Enjoyment    

        Landlord hereby covenants that Tenant, on paying the rent herein
reserved and upon performing all of the terms and conditions on its part to be
performed, shall at all times during the Term quietly have, hold and enjoy the
Premises without any disturbance from Landlord or any Person claiming through
Landlord or any of its Affiliates which would interfere with Tenant's use of the
Premises except for the permitted exceptions identified on Exhibit "C" attached
hereto (the "Permitted Exceptions") and other matters expressly permitted in
this Lease.

ARTICLE 2

TERM

         2.1.    Initial Term    

        The initial term of this Lease (the "Term") shall be for a period of
seventy-five (75) years, plus the partial calendar year from the Effective Date
until December 31st of such year if the Effective Date is other than
January 1st of the subject calendar year. The date Rent under this Lease shall
commence (the "Rent Commencement Date") shall be the earlier of (i) the date
Tenant opens the Improvements, or any material portion thereof, to the general
public (the "Opening Date"), (ii) twenty-four (24) months following the
Effective Date as extended for Force Majeure Delays which cause the Opening Date
to be delayed or (iii) five (5) years following the Effective Date.

2

--------------------------------------------------------------------------------



         2.2.    Option Terms    

        Tenant shall have the right to extend the Term for two (2) periods of
ten (10) years each (each, an "Option Term"), which Tenant may exercise by
giving Landlord written notice thereof at least twelve (12) months prior to the
expiration of the initial Term or the first Option Term, as applicable.
Notwithstanding the foregoing, Tenant may not exercise an extension option at
any time an Event of Default exists. If Tenant timely exercises an extension
option, then all references in this Lease to the Term shall include the
exercised Option Term.

ARTICLE 3

RENTAL

         3.1.    Annual Rental    

        Tenant shall pay to Landlord without abatement, deduction (except as
expressly permitted under this Lease), offset (except as expressly permitted
under this Lease) or prior demand, annual rental as calculated pursuant to the
provisions of Exhibit 3.1 attached hereto (the "Annual Rental") in equal,
consecutive monthly installments, in advance on or before the first business day
of each calendar month. On the fifth (5th) anniversary of the Rent Commencement
Date, and every five (5) years thereafter during the Term (including any
exercised Option Term), Annual Rental shall increase to an amount equal to one
hundred ten percent (110%) of the Annual Rental in effect during the immediately
preceding five (5) year period.

         3.2.    Adjustment to Annual Rental    

                3.2.1    Change in Use.    If Tenant causes there to be (i) a
net change in the actual use of the Premises or (ii) an intensification of the
use of the Premises for the same uses that are specified in Section 5.1.1
(individually and collectively referred to herein as the "Changed Use"), then
effective upon the date that the improvements that constitute a Changed Use
first open for business, or a material portion thereof (for purposes of this
Section 3.2.1, the "Adjustment Date"), the Annual Rental shall be increased by
an amount equal to the product of (i) eight percent (8%) multiplied by
(ii) fifty percent (50%) of the Changed Use Value Increase as determined in
accordance with the provisions of Section 16.4. The "Changed Use Value Increase"
means the difference between the value of the entitlements for the Changed Use
and the value of the entitlements being replaced by the Changed Use; however, in
no event shall the Annual Rent be reduced as a result of a Changed Use. On the
fifth (5th) anniversary of the Adjustment Date and every five (5) years
thereafter during the Term (including any exercised Option Term), Annual Rental
shall increase to an amount equal to one hundred ten percent (110%) of the
Annual Rental in effect during the immediately preceding five-year period. By
way of example of the concept of "Changed Use Value Increase", assume that
100,000 square of retail space is converted to 125,000 square feet of office
space as a result of Tenant securing a change in entitlements, the Changed Use
Value Increase would be the value of the entitlements for 125,000 square feet of
office space less the value of the entitlements for 100,000 square feet of
retail space.

                3.2.2    Cessation of Racetrack Operations.    In the event the
Racetrack ceases operation for a period of at least twelve (12) consecutive
months, or does not conduct at least sixty (60) days of live horse racing meets
in any twelve (12) month period, for reasons other than Force Majeure Delays or
loss of license, or if the Racetrack loses its license to conduct live horse
racing meets and the license is not renewed within thirty-six (36) months (each
of the foregoing being referred to as a "Cessation Event"), then effective upon
the occurrence of a Cessation Event (for purposes of this Section 3.2.2, the
"Adjustment Date"), the Annual Rental shall be adjusted to an amount equal to
the product of (i) eight percent (8%) multiplied by (ii) fifty percent (50%) of
the fair market value of the Premises as determined in accordance with the
provisions of Section 16.4. Notwithstanding the foregoing, in no event shall
Annual Rent increase as the result of such adjustment. On the fifth (5th)
anniversary of the Adjustment Date and every five (5) years thereafter during
the term (including any exercised Option Term), Annual Rental shall increase to
an amount equal to one hundred ten percent (110%) of the Annual Rental in effect
during the immediately preceding five-year period.

3

--------------------------------------------------------------------------------



         3.3.    Place for Payment of Rent    

        Rent shall be payable to Landlord without deduction (except as expressly
permitted by this Lease) or offset (except as expressly permitted by this
Lease), prior notice or demand, in lawful money of the United States of America,
at Landlord's then current address for notices as furnished pursuant to
Section 16.1, by wire transfer or other method of transfer of immediately
available funds. The term "Rent" or "rent" means Annual Rental and all other
sums payable by Tenant hereunder.

         3.4.    Net Lease    

        This Lease shall be deemed and construed to be a "net lease" and Tenant
shall pay to Landlord, absolutely net throughout the term of this Lease, the
rent provided for in this Lease, free of deductions of any kind and without
abatement except as specifically provided herein, and under no circumstances or
conditions, whether now or hereafter existing, or whether within or beyond the
present contemplation of the parties, shall Landlord be expected or required to
make any payment of any kind whatsoever or be under any other obligation or
liability hereunder except as herein otherwise expressly set forth; and Tenant
agrees that, except as herein otherwise expressly provided, Tenant shall pay all
costs, charges, and expenses of every kind and nature whatsoever against or in
connection with the Improvements and/or the Premises which may arise or become
due during the term of this Lease, and which, except for the execution and
delivery hereof, would or could have been payable by Landlord. Nothing in this
Section is intended to relieve Landlord of any liability specifically imposed on
Landlord in any other Section of this Lease.

ARTICLE 4

TAXES AND UTILITIES

         4.1.    Tenant's Obligations to Pay Taxes    

        Except as provided in Section 4.3, all real and personal property taxes,
general and special assessments, environmental levies or charges other than
attributable to Hazardous Substances present at or under the Premises on the
Effective Date (including, but not limited to, levies, or charges, governmental
employer parking regulations, and any other parking or vehicular regulations,
levies, or charges imposed by any municipal, state or federal agency or
authority) and other charges of every description levied on or assessed against
the Premises, Improvements located on the Premises, personal property located on
or in the Improvements, the leasehold estate, any subleasehold estate or the
rent payable hereunder, to the full extent of installments falling due
(or otherwise applicable to periods) after the Effective Date and prior to the
expiration or termination of the Term, ordinary or extraordinary, foreseen or
unforeseen, general or special, shall be paid or caused to be paid by Tenant
directly to the taxing authority, except only those specifically and separately
levied against the Oil, Gas and Mineral Rights reserved by Landlord and those
levied against the personal property (if any) of Landlord, all of which shall be
paid by Landlord. Tenant shall make or cause to be made all such payments
directly to the charging authority prior to delinquency and before any fine,
interest, or penalty shall become due or be imposed by operation of law for
their nonpayment. If, however, the law expressly permits the payment of any or
all of the foregoing in installments prior to delinquency (whether or not
interest accrues on the unpaid balance), Tenant may, at Tenant's election,
utilize the permitted installment method of payment, but shall pay each
installment with any interest before delinquency. Notwithstanding any provision
in this Lease to the contrary, in no event shall Tenant be liable for nor
obligated to pay any portion of real property taxes or assessments on the
Premises that may be attributable to: (i) to any special assessment, including a
"Mello Roos" bond, voted for or approved by Landlord for which Landlord did not
receive the prior written approval of Tenant, or not opposed by Landlord
following Tenant's written request of Landlord that, at Tenant's expense,
Landlord oppose such bond, provided, however, even if Tenant requests that
Landlord not support, not vote for or actively oppose any proposed Mello Roos
that affects the Premises, Landlord may ignore such requests, but in such event
Tenant shall not be liable for the payment of any assessment attributable to
bonds that encumber the Premises in connection with such Mello Roos; or
(ii) federal, state or local income or franchise taxes, inheritance taxes,
transfer, or documentary transfer taxes.

4

--------------------------------------------------------------------------------



         4.2.    Prorations    

        All payments of taxes or assessments or both shall be prorated for the
year in which Tenant's obligation to pay taxes commences (i.e., proration as of
the Effective Date), terminates or expires. Tenant shall pay, at or prior to the
expiration or earlier termination of this Lease, all installments of taxes or
assessments relating to any period prior to such expiration or termination.

         4.3.    Prorations for Other Premises of Landlord    

        Landlord shall use its diligent efforts to obtain separate assessment of
the Premises from the balance of the Adjacent Land at the earliest practicable
date. For such part of the Term, if any, as the Premises, is not separately
assessed but is included in a larger parcel for computation of real property
taxes and assessments (the "Larger Parcel"), or is separately assessed but the
taxes attributable thereto are billed to Landlord as though the Premises is part
of the Larger Parcel, then (i) Landlord shall provide to Tenant a copy of the
tax bill along with a computation setting forth Landlord's allocation of the
taxes between the Larger Parcel and the Premises; (ii) Tenant's share of taxes
on the Larger Parcel shall be an amount equal to the sum of (a) Tenant's share
of taxes payable with respect to all improvements upon the Larger Parcel (which
will be based upon a fraction, the numerator of which is the floor area of the
Improvements, and the denominator of which is the floor area of all Improvements
on the Larger Parcel), plus (b) Tenant's share of Taxes with respect to the land
within the Larger Parcel (which will be determined by a fraction, the numerator
of which is the square footage of the Premises and the denominator of which is
the square footage of the Larger Parcel), and (iii) all taxes payable by Tenant
hereunder shall be paid to Landlord, as the case may be, on the later of (a) ten
(10) days before such tax becomes delinquent or (b) ten (10) days after
Landlord, or the taxing authority, notifies Tenant that a payment is due.

         4.4.    Tenant's Right to Contest    

        Tenant, at Tenant's expense, may contest the legal validity or amount of
any taxes, assessments, or charges for which Tenant is responsible under this
Lease, and may institute such proceedings as shall be reasonable under the
circumstances. If Tenant contests any such tax, assessment, or charge, Tenant
may withhold or defer payment or pay under protest to the extent permitted by
law and the remaining provisions of this Section 4.4, but shall protect
Landlord, the Premises and the Improvements from any lien by posting a surety
bond or other appropriate security reasonably satisfactory to Landlord, which
Landlord may apply against any such taxes, assessments or charges upon
completion of or failure to diligently prosecute such contest. Tenant may
contest taxes, assessments, and other charges hereunder only in good faith and
by appropriate proceedings which shall operate to prevent (i) the collection of
or other realization upon the tax, assessment, or charge so contested, and
(ii) the sale, forfeiture or loss of the Premises and/or the Improvements, and
which shall not affect the payment of any rent and provided that such contest
shall not subject Landlord to the risk of any criminal or civil liability.
Tenant shall notify Landlord prior to commencement of any contest and shall keep
Landlord apprised of the status thereof. Unless Tenant elects to cease the
contest and pay the taxes, Tenant will diligently prosecute such contest
to completion.

        Landlord appoints Tenant as Landlord's attorney-in-fact for the purpose
of making all payments to any taxing authorities and for the purpose of
contesting any taxes, assessments or charges to the extent Tenant is required to
make such payments or permitted to conduct such contest hereunder, conditional
upon Tenant's preventing any liens with respect to such taxes, assessments or
charges (other than a statutory lien for non-delinquent taxes) from being levied
on the Premises or other property of Landlord.

         4.5.    Substitute Taxes    

        Notwithstanding anything to the contrary contained in this Lease, Tenant
shall not be required to pay any municipal, county, state or federal net income
taxes or corporation franchise, or net profit taxes, if any, of Landlord, or any
municipal, county, state or federal estate, succession, inheritance, or transfer
taxes of Landlord. If, however, during the Term, taxes described in the
preceding sentence are imposed, assessed, or levied on the rents derived from
the Improvements in lieu of all or any part of real property taxes, personal
property taxes, or real and personal property taxes that Tenant would have been
obligated to pay under this Lease, and the purpose of the new taxes is more
closely akin to that of an ad valorem or use tax than to an income or franchise
tax on Landlord's income, Tenant shall pay the taxes as provided above for
property taxes and assessments.

5

--------------------------------------------------------------------------------



         4.6.    Tax Receipts    

        Promptly upon request Tenant shall furnish Landlord with copies of
receipts evidencing payment of any taxes or assessments or other charges Tenant
is required to pay hereunder.

         4.7.    Utilities    

        Tenant is solely responsible for obtaining utility services and Landlord
shall have no responsibility or liability for, nor shall any Rental be abated or
offset as a result of, any interruption in utility service unless the same is
caused by Landlord and is due to Landlord's gross negligence or willful
misconduct. Tenant shall pay or cause to be paid all charges and connection fees
for water, gas, heat, electricity, power, garbage service, air conditioning,
telephone service, cable, satellite, fiber optics, telecommunications, sewer
service charges and sewer rentals charged or attributable to the Improvements,
and all other services or utilities used in, upon or about the Improvements by
Tenant or any of its subtenants, licensees or concessionaires during the Term.
Tenant shall have the right to install meters in the Improvements. Landlord will
not enter into any discretionary or voluntary agreement with a provider of
utilities for the Premises that would increase the costs of utilities, meters,
connection fees or the like for the Premises without first obtaining Tenant's
consent.

ARTICLE 5

USE AND POSSESSION

         5.1.    Uses    

                5.1.1    Permitted Uses.    Subject to Section 5.1.3, Tenant may
use the Premises only for retail/entertainment uses, and at Tenant's election,
residential (rental and/or for sale housing), and office (in conjunction with
such retail/entertainment uses, but in any event the square footage of the
office use shall not exceed twenty percent (20%) of the square footage of the
such retail/entertainment uses) (the "Permitted Use"). The retail/entertainment
component of the Permitted Use shall be (i) during the initial five (5) year
term following the Rent Commencement Date, consistent with the
retail/entertainment uses as currently exist for "The Grove", located at 101 The
Grove Drive, Los Angeles, California, and (ii) thereafter, consistent with the
retail/entertainment uses as are commonly found in first-class open-air
mixed-use lifestyle and entertainment centers in the Southern California area.

                5.1.2    Prohibited Uses.    Notwithstanding any other provision
of this Lease, no use or operation shall be made, conducted or permitted on any
part of the Premises that is clearly inconsistent with the development or
operation of a first-class mixed-use retail/entertainment/ residential project.
So long as there is not a Cessation Event, Tenant shall not permit any activity
at the Premises that would (i) be incompatible with the operation of the
Racetrack, or (ii) violate the Horse Safety Restrictions set forth on
Exhibit 5.1.2 attached hereto.

                5.1.3    Change in Use.    At any time following the first to
occur of (i) fifteen (15) years following the Rent Commencement Date or (ii) a
Cessation Event, Tenant may change the Permitted Use of the Premises to any then
legally permissible use that is not otherwise prohibited under Section 5.1.2
above, provided that such permissible use constitutes a first-class development.

         5.2.    Permits    

        Tenant shall obtain and/or maintain all necessary licenses, approvals
and permits from all federal, state and local authorities required for the
operation of the Improvements and for any other activity of Tenant hereunder but
not for the business of subtenants.

6

--------------------------------------------------------------------------------



         5.3.    Opening and Operation Covenant    

        Subject to Force Majeure Delays, Tenant covenants to and agrees with
Landlord that Tenant shall open the constructed and leased portions of the
retail/entertainment Improvements for business, on or before
                              (the "Scheduled Opening Date") and during the Term
of this Lease shall operate or cause to be operated the retail/entertainment
Improvements as follows:

        (a)   Tenant shall continuously operate the retail/entertainment
Improvements (but not individual shop premises) as a complex of merchandise
retail/ entertainment establishments within the Premises satisfying the
applicable standard set forth in Section 5.1.1 above, and shall be preserved as
such by such refurbishing and/or remodeling to the extent reasonably necessary
for such standard to be continuously adhered to.

        (b)   Tenant shall: (i) have the occupied and leased
retail/entertainment floor area open and operated daily other than for national
holidays and due to Force Majeure Events and (ii) have at all times a mixture of
retail/entertainment occupants in the Improvements satisfying the applicable
standard set forth in Section 5.1.1 above.

        (c)   Tenant shall maintain a quality of management and operation
satisfying the applicable standard in Section 5.1.1 above.

        In the event Tenant changes the use of the Premises in accordance with
the provisions of Section 5.1.3 above, (i) the operating criteria set forth in
clauses (a), (b) and (c) above shall be revised to reflect such new use and
(ii) cessations in operations due to alterations to the Improvements necessary
to accommodate such new use shall not constitute a default of Tenant's
obligation to operate under this Section 5.3 for so long as Tenant is diligently
pursing such alterations; provided, however, in no event may such cessation with
respect to any single or related series of alterations exceed a total of three
(3) years (it being the intent that a cessation in operations with respect to
successive related alterations may not exceed a total of three (3) years, but
once such alterations have been completed and operations commence, subsequent
cessations in operations due to alterations shall not constitute a default of
Tenant's obligation to operate under this Section 5.3 for so long as Tenant is
diligently pursing such alterations; provided, however, in no event may such
cessation with respect to any subsequent single or series of alterations exceed
a total of three (3) years).

        Notwithstanding the foregoing, Tenant's obligation to operate as
provided above shall terminate in the event (i) a Cessation Event occurs, or
(ii) the Improvements are damaged by casualty and Tenant elects not to restore
such damaged Improvements pursuant to Section 7.2 below.

ARTICLE 6

CONSTRUCTION OF IMPROVEMENTS

         6.1.    Plan Approval    

        This Section 6.1 shall apply to the plans for the original construction
of the Improvements, the subsequent restoration thereof and any alterations
requiring Landlord's consent.

                6.1.1    Improvement Plans.    The "Improvement Plans" shall
consist of Schematic Design Plans, Design Development Plans and Contract
Documents.

        (a)   Schematic Design Plans.    The "Schematic Design Plans" are
conceptual in nature and shall include the following with respect to the
Improvements: site plans, architectural floor plans and elevations, Exterior
Design, perspectives and renderings of exterior design concepts, layouts and
descriptions of landscaping.

        (b)   Design Development Plans.    The "Design Development Plans" shall
be developed from and substantially conform to the approved Schematic Design
Plans and shall describe the following with respect to the Improvements:

7

--------------------------------------------------------------------------------



        (1)   Plans relating to all truck loading areas and truck parking,
turn-around and dock areas and ramps;

        (2)   Architectural floor plans and elevations of the Improvements;

        (3)   Exterior Design including facade and all exterior (non-store
front) signage;

        (4)   Layout of all occupant space in the Improvements (but not
individual occupant premises); and

        (5)   Such plans to include architectural floor plans and elevations and
renderings, color schemes, floor coverings, lighting, decorative elements,
furnishings and signage, excluding the storefront signage of occupants;

        (c)   Contract Documents.    The "Contract Documents" shall be developed
from and substantially conform to the approved Design Development Plans and
provide the precise plans and specifications for construction of the
Improvements as well as the precise locations of the staging, employee parking,
equipment access and fenced areas Tenant shall employ during said construction.

                6.1.2    Approval of Plans.    Landlord shall have the right to
approve in its reasonable discretion (i) all aspects of the Schematic Design
Plans and (ii) only those aspects of the Design Development Plans that do not
substantially conform to the approved Schematic Design Plans, as distinguished
from additional detailed information that did not appear on the approved
Schematic Design Plans. Subject to the provisions of Section 16.14.11,
Landlord's approval or disapproval of the Schematic Design Plans shall be given
within thirty (30) days following receipt thereof and of the Design Development
Plans within fifteen (15) days following receipt thereof. Approval by Landlord
shall not imply any assumption of liability with respect to such Improvement
Plans.

                6.1.3    Changes in Plans.    Subsequent changes to the approved
Design Development Plans that constitute material changes from the approved
Schematic Design Plans or that do not otherwise substantially conform to the
approved Schematic Design Plans shall be subject to Landlord's approval pursuant
to the provisions of Section 6.1.2. Any changes to the Schematic Design Plans or
Design Development that materially differ from the last approved set of such
plans shall contain a statement delineating the nature and extent of
the changes.

                6.1.4    Governmental Requirements.    The Improvement Plans
shall be prepared in accordance with the requirements of all governmental
authorities and agencies having jurisdiction over the Premises or Improvements.

         6.2.    Notice of Nonresponsibility and Completion    

        Tenant shall notify Landlord of Tenant's intention, and upon securing
actual knowledge, Tenant shall notify Landlord of the intention of its
subtenants to commence initial construction of any work of improvement which
will exceed a cost of Five Hundred Thousand Dollars ($500,000) at least fifteen
(15) days before commencement of any such work or delivery of any materials.
Additionally, the notice shall specify the approximate location and nature of
the intended Improvements. Landlord shall have the right to post and maintain on
the Improvements any notices of nonresponsibility provided for under applicable
law. On completion of any work of improvement during the Term, Tenant shall
promptly file or cause to be filed a notice of completion.

         6.3.    Completion Bonds    

        Subject to the remainder of this Section, Landlord shall be named as a
co-obligee (whose rights are secondary to the Leasehold Mortgagee) under such
lien and completion bonds required, if at all, by Tenant's Leasehold Mortgagee.
Such bonds shall be in the form of bond acceptable to Tenant's construction
lender. In the event of a default by Tenant in constructing and/or completing
the Improvements as herein provided, as between Landlord and the Leasehold
Mortgagee, such Leasehold Mortgagee may, but shall not be obligated to, enforce
such completion/performance bonds and complete or cause completion of
construction of the Improvements. Should such Leasehold Mortgagee refuse or fail
to enforce such bonds, Landlord may, but shall not be obligated to, enforce such
bonds and/or complete construction of the Improvements.

8

--------------------------------------------------------------------------------



         6.4.    Financing    

        Tenant shall deliver to Landlord the written approval of the Final Plans
by the lender, if any, which will advance the funds required for construction of
the Improvements. Tenant shall provide such information and evidence as Landlord
may reasonably require to assure Landlord that Tenant is able to and will make
all payments required to be made as and when Tenant is required to do so. A
commitment for construction financing on commercially reasonable terms from a
Leasehold Mortgagee will satisfy this requirement.

         6.5.    Land Use Matters    

        Provided the same are normally incident to development of a project of
the type and scale similar to the Improvements, no Adverse Impact will result
and no Event of Default then exists, Tenant, at its sole expense and without
cost or expense to Landlord, may enter into any agreement governing the use,
operation or development of the Premises and may apply for and obtain use
permits or variances with respect to the Premises. Landlord shall, upon notice
of request by Tenant, join with Tenant as necessary in any application for land
use entitlements, including subdivision maps, variances, use permits, including
conditional use permits or grant of easement necessary in connection with the
development or operation of the Improvements, such agreement and in applications
to obtain use permits or variances, at no out-of-pocket cost or expense to
Landlord. Landlord may refuse to join in such agreements and applications only
if such agreement, easement, use permit, variances, or other change or matter
affecting the Premises, would at any time materially adversely affect the
current use or future development of the Adjacent Land or would materially
adversely affect Landlord's use or development of the Premises upon the
expiration or earlier termination of this Lease or would subject Landlord to
exactions or conditions of approval to future development that Landlord would
not otherwise be subject to (an "Adverse Impact"). Notwithstanding the
foregoing, a development project for the Premises that reduces entitlement
rights for the Adjacent Land shall not be deemed an Adverse Impact so long as it
does not adversely affect the operation of the Racetrack as a horse racing venue
(for example, if the Premises and the Adjacent Land were collectively allocated
a certain number of dwelling units, the use of all such allocated dwelling units
for the Premises would not constitute an Adverse Impact). Tenant agrees not to
oppose any development by Landlord or any of its Affiliates of any of the
Adjacent Land so long as the proposed development in no way violates this Lease
or impairs Tenant's rights under the REA.

         6.6.    Time for Commencement and Completion of Construction, Leasing
and Opening    

        Subject to Force Majeure Delays, Tenant shall (i) commence construction
(meaning grading of the Premises and trenching for foundations) of the
Improvements not later than one hundred eighty (180) days after the Effective
Date (which date is referred to herein as the "Construction Commencement Date")
and (ii) on or before the Scheduled Opening Date Tenant shall (a) complete the
Improvements (other than sub-tenant improvements and other than Improvements to
be constructed by pad subtenants) in accordance with the approved Schematic
Design Plans and (b) open the retail/entertainment Improvements and the parking
areas to the general public, (c) use commercially reasonably efforts to have at
least sixty-five percent (65%) of the square feet of retail/entertainment floor
area of the Improvements either opened for business to the general public or
leased under leases requiring the occupants thereunder to be first open for
business to the general public by the Scheduled Opening Date. Provided that
Tenant is not otherwise in material default of its obligations hereunder
following the receipt of written notice and passage of applicable cure periods,
the failure of Tenant to fully and timely meet any of the foregoing shall not
constitute an Event of Default hereunder so long as Tenant is exercising
diligent and commercially reasonable efforts to perform the foregoing
obligations.

         6.7.    Mechanic's Liens    

        In the event any mechanic's lien is filed against the Premises arising
from work performed at the Premises, Tenant shall discharge the lien from record
within thirty (30) days following Tenant's notice of the commencement of a
foreclosure action, whether such discharge shall be by payment or by the posting
of a bond in the event Tenant elects to contest such lien.

9

--------------------------------------------------------------------------------



         6.8.    Indemnity    

        Except to the extent caused by the negligence or willful misconduct of
Landlord, its tenants or any of their respective contractors or agents, Tenant
shall indemnify, defend and hold Landlord and the Premises harmless from
(i) claims of lien of laborers, materialmen and others arising from such work
performed or supplies furnished pursuant to such order or contract and (ii) all
claims arising from or as a result of the death of, or any accident, bodily
injury, loss or damage whatsoever caused to any natural Person, or to the
property of any Person, as shall occur by reason of the performance of any work
at the Premises.

ARTICLE 7

MAINTENANCE, REPAIRS, ALTERATIONS, RECONSTRUCTION

         7.1.    Maintenance    

        Tenant shall keep and maintain, or cause to be kept and maintained, the
Premises and all Improvements in good order, first class-condition and repair
(including necessary replacements), reasonable wear and tear excepted, and in
accordance with all applicable laws. Landlord shall have no obligation to make
any alterations, repairs or improvements to the Improvements or the Premises.

         7.2.    Casualty    

        In the event of any casualty during the Term, except as provided in
Sections 7.3 and 7.4, Tenant shall be required to rebuild or restore the
Improvements, or at Tenant's option, to construct different improvements that
are equal in quality and, following such construction, along with the undamaged
Improvements, comprise at least fifty percent (50%) of the square footage of
Improvements that existed on the Premises immediately prior to the casualty. In
the event Tenant constructs different improvements, the same shall be on the
terms of Section 6.1 above including Schematic Design Plans developed and
approved by Landlord in accordance with the terms of Section 6.1 above. The
provisions of this Lease constitute an agreement between Landlord and Tenant
with respect to damage or destruction to the Premises or the Improvements, and
any law, including Sections 1932(2) and 1933(4) of California Civil Code, with
respect to termination rights arising from damage or destruction shall have no
application to this Lease. Notwithstanding the foregoing, (i) in the event of
any casualty occurring after the date that is fifteen (15) years following the
Rent Commencement Date that would require an expenditure of more than
twenty-five percent (25%) of the then full insurable value of all Improvements
(as defined in the provisions of this Lease relating to fire and extended
coverage) or (ii) in the event of any casualty at any time during the Term that
would require an expenditure of more than ten percent (10%) of the full
insurable value of all Improvements and a Leasehold Mortgagee requires the
insurance proceeds to be applied to the Leasehold Mortgage rather than to
restoration, then Tenant may elect not to rebuild or restore such damaged
Improvements, in which case, (a) Tenant shall give Landlord written notice
thereof within sixty (60) days following such casualty, (b) Tenant shall raze
the same and place the area of the Premises upon which such Improvements were
located in a safe, clean and sightly condition and (c) this Lease shall remain
in full force and effect, subject to Tenant's termination right under
Sections 7.3 and 7.4 below.

         7.3.    Damage or Destruction During Final Years of Term: Tenant's
Right to Terminate    

        Notwithstanding the provisions of Section 7.2 (other than
Section 7.2(ii) which shall be applicable), in the event of damage or
destruction from casualty (a) at any time after the first fifteen (15) years of
the Term and provided the work of repairing, restoring or reconstructing the
Improvements would require an expenditure of more than twenty-five percent (25%)
of the then full insurable value of all Improvements (as defined in the
provisions of this Lease relating to fire and extended coverage insurance), or
(b) during the final ten (10) years of the Term and provided the work of
repairing, restoring or reconstructing the Improvements would require an
expenditure of more than ten percent (10%) of the then full insurable value of
all Improvements, Tenant shall have the option of repairing and reconstructing
the Improvements or of terminating this Lease. If Tenant elects to repair and
reconstruct, Tenant shall promptly do so in accordance with the terms of this
Lease. To exercise its right of termination, Tenant must comply with all of the
following conditions:

10

--------------------------------------------------------------------------------



        (i)    Give Landlord notice of termination within one (1) year after the
damage or destruction, specifying the date of termination which shall be not
less than sixty (60) days nor more than one hundred twenty (120) days after the
date such notice of termination is given;

        (ii)   Prior to the termination date, cure any Defaults on Tenant's part
under this Lease;

        (iii)  Continue to make all payments when due as required by the
provisions of this Lease until the date of termination and on or before such
date pay to Landlord all sums then accrued under this Lease;

        (iv)  Prior to the termination date, pay in full any outstanding
indebtedness incurred by Tenant and secured by an encumbrance or encumbrances on
the leasehold, or alternatively, deliver to Landlord the written consent of the
holders of all such encumbrances to the early termination of this Lease and
extinguishment of their liens;

        (v)   Subject to subsection (vii) below, on or before the termination
date, deliver possession of the Premises and the Improvements and any personal
property of Tenant useful in connection therewith to Landlord, including, but
not limited to, subtenant security deposits and prepaid rent with respect to
subleases which are not terminated by the subtenant and not required to be
terminated by Tenant pursuant to subsection (vii) below, convey title in the
Premises and Improvements to Landlord by grant deed and by similar bill of sale
convey the above-described personal property to Landlord and cease to do
business on the Premises;

        (vi)  Prior to the termination date, cause to be discharged all liens
and encumbrances resulting from any act or omission of Tenant including, but not
limited to, any subleases not entitled to the benefits of attornment set forth
in Section 13.1; and

        (vii) Prior to the termination date, at Landlord's option, (a) in the
case of an insured casualty, to the extent not required to be paid to the
Leasehold Mortgagee by the terms of the Mortgage, effectively relinquish and
transfer to Landlord the casualty insurance proceeds payable with respect to the
subject damage or destruction (less the cost of (b) below if it is also elected
by Landlord and less the book value of the damaged Improvements, as carried on
Tenant's records for purposes of federal income tax) and (b) terminate all
subleases, raze all surface improvements on the Premises at Tenant's sole cost
and expense and return the Premises to Landlord in a clean, neat and undeveloped
condition.

         7.4.    Uninsurable Casualty: Tenant's Right to Terminate    

        In the event of damage or destruction by a casualty not required to be
insured against hereunder and not so insured by Tenant, and provided the work of
repairing, restoring or reconstructing the Improvements would require an
expenditure of more than ten percent (10%) of the then full insurable value of
all Improvements (as defined in the provisions of this Lease relating to fire
and extended coverage insurance), Tenant shall have the option of repairing and
reconstructing the Improvements or of terminating this Lease. If Tenant elects
to repair and reconstruct, Tenant shall promptly do so in accordance with the
terms of this Lease. To exercise its right of termination, Tenant must comply
with all of the following conditions:

        (i)    Give Landlord notice of termination within one (1) year after the
damage or destruction, specifying the date of termination which shall be not
less than sixty (60) days nor more than one hundred twenty (120) days after the
date such notice of termination is given;

        (ii)   Prior to the termination date, cure any Defaults on Tenant's part
under this Lease;

11

--------------------------------------------------------------------------------



        (iii)  Continue to make all payments when due as required by the
provisions of this Lease until the date of termination and on or before such
date pay to Landlord all sums then accrued under this Lease;

        (iv)  Prior to the termination date, pay in full any outstanding
indebtedness incurred by Tenant and secured by an encumbrance or encumbrances on
the leasehold, or alternatively, deliver to Landlord the written consent of the
holders of all such encumbrances to the early termination of this Lease and
extinguishment of their liens;

        (v)   Prior to the termination date, cause to be discharged all liens
and encumbrances resulting from any act or omission of Tenant; and

        (vi)  Prior to the termination date, terminate all subleases, raze all
surface improvements on the Premises at Tenant's sole cost and expense and
return the Premises to Landlord in a clean, neat and undeveloped condition.

         7.5.    General    

        Except as specifically provided above, including a permitted change of
use and election not to reconstruct all or any part of the Improvements, at no
cost to Landlord, Tenant shall promptly and diligently repair, restore, and
replace the Improvements as required to comply with the terms of this Article 7
to remedy all damage to or destruction of all or any part of the Improvements.
Subject to the provisions of the preceding sentence, and Article 6, the
completed work shall be equal in value, aesthetic appeal and quality to the
condition of the Improvements before the event giving rise to the work and
Landlord shall not be required to furnish any services or facilities or to make
any repairs or alterations of any kind in, to or on the Improvements.

        In determining whether Tenant has acted promptly as required under this
Section, in the case of a casualty, subject to Force Majeure Delays, Tenant may
delay repair commencement up to one hundred fifty (150) days while making
preparations such as processing claims, obtaining lender approvals, developing
plans and soliciting bids and obtaining permits if Tenant is exercising
reasonable reconstruction efforts during said period but is unable to commence
the actual work of reconstruction any sooner. Subject to Force Majeure Delays,
Tenant shall complete restoration within eighteen (18) months after
commencement.

         7.6.    No Abatement of Rent    

        No deprivation, impairment, or limitation of use resulting from any
event or work contemplated by this Article 7 shall entitle Tenant to any offset,
abatement, or reduction in rent nor to any termination except as provided in
Sections 7.3 and 7.4 (termination on damage or destruction), and Article 9
(condemnation) nor to any extension of the Term.

         7.7.    Alterations    

                7.7.1    Interior Alterations.    Following the initial
construction of the Improvements, Tenant may alter the interior of its
Improvements without Landlord's consent.

                7.7.2    Exterior Alterations.    Following the initial
construction of the Improvements, Tenant may alter the exterior of its
Improvements without Landlord's consent provided that such alteration will not
in any way cause or result in any of the following (in which event Tenant shall
obtain Landlord's prior written approval and the plan approval process set forth
in Section 6.1 shall apply): (i) any material change to the Site Plan; (ii) a
material adverse impact upon the view corridors to the Racetrack grandstand as
such view corridors are set forth on the approved Site Plan; (iii) except for
subtenant required alterations, changes in the Exterior Design of all or any
material portion of the Improvements provided that Landlord's approval with
respect to the Exterior Design of the Improvements shall be limited to the
compatibility of the same with the exterior architecture of the Racetrack as it
now exists, or (iv) any change in the parking areas, road network or access
drives, or any reduction in the automobile parking ratio of 4.5 spaces per
1,000 square feet of retail floor area on the Premises. Notwithstanding the
foregoing, the provisions of this Section 7.7.2 shall be null and void from and
after the date that either the originally named Landlord or its Affiliate is not
the fee simple owner of the Premises or is not the fee simple owner of the
Racetrack property.

12

--------------------------------------------------------------------------------



ARTICLE 8

INDEMNITY AND EXCULPATION; INSURANCE

         8.1.    Indemnity    

                8.1.1    By Tenant.    Tenant shall indemnify, defend, protect
and hold Landlord harmless from and against any and all claims, damages,
judgments, suits, causes of action, losses, liabilities and expenses, including
reasonable attorneys' fees and court costs (collectively, "Claims"), arising or
resulting from any occurrence within the Premises unless caused by the
negligence or willful misconduct of Landlord or Landlord's Affiliates, tenants,
contractors or subcontrators or any of their respective agents or employees. The
provisions of this Section 8.1.1 shall survive the expiration or sooner
termination of this Lease with respect to any claims or liability occurring
prior to such expiration or termination.

                8.1.2    By Landlord.    Landlord shall indemnify, defend,
protect and hold Tenant and its subtenants harmless from and against any and all
Claims arising or resulting from any occurrence within the Premises caused by
the negligence or willful misconduct of Landlord or Landlord's Affiliates and
which is not caused by an occurrence covered by a special causes of loss
property damage insurance policy carried by Tenant, or required to be carried by
Tenant hereunder; provided, however, in any such event, Landlord shall pay all
deductible amounts. The provisions of this Section 8.1.2 shall survive the
expiration or sooner termination of this Lease with respect to any claims or
liability occurring prior to such expiration or termination.

         8.2.    Exculpation of Landlord and Tenant    

        Except as otherwise provided in Section 8.1, neither Landlord nor any
Affiliates of Landlord nor Tenant nor any Affiliates of Tenant shall be liable
to the other for any personal injury or death or any loss or damage to any
property or business arising at the Premises from any cause.

         8.3.    Rent Insurance    

        Throughout the Term, Tenant at Tenant's cost shall procure and maintain
in force rent or business interruption insurance insuring that the full monthly
rent (i.e., one-twelfth (1/12) of the current Annual Rental) will be paid to
Landlord for a period of not less than eighteen (18) months if the Improvements
are destroyed or rendered inaccessible by a risk insured against by a policy of
"Special Form" property insurance required by this Lease. The maintenance of
such insurance shall not entitle Tenant to any offset, abatement or reduction
in rent.

         8.4.    Property Insurance.    The provisions of Exhibit 8.4 attached
hereto shall govern the insurance requirements of Landlord and Tenant hereunder.

         8.5.    Other Insurance Matters    

        In the event of termination of this Lease, Landlord shall, at its
election, subject to the rights of any Leasehold Mortgagee in the event of a
casualty, as hereinafter provided, have the right to require Tenant to make an
assignment to Landlord of any or all insurance policies maintained by Tenant
with respect to the Improvements, other than blanket policies permitted
hereunder, upon Landlord's pro rata reimbursement to Tenant for prepaid
premiums. The provisions of the preceding sentence shall be applicable only to
the extent that Tenant's insurance carriers permit assignment to be made to
Landlord. Tenant may effect for its own account any insurance not required under
this Lease provided that such insurance does not adversely affect any of
Landlord's rights under this Lease. Tenant shall procure and maintain such other
types of insurance as are maintained by a majority of owners of comparable
Southern California shopping centers.

13

--------------------------------------------------------------------------------



ARTICLE 9

CONDEMNATION

         9.1.    Definitions    

                9.1.1    Condemnation.    "Condemnation" means (a) the exercise
of any governmental power, whether by legal proceedings or otherwise, by a
condemnor or (b) a voluntary sale or transfer by Landlord to any condemnor,
either under threat of condemnation or while legal proceedings for condemnation
are pending.

                9.1.2    Date of Taking.    "Date of taking" means the date the
condemnor has the right to possession of the property being condemned.

                9.1.3    Award.    "Award" means all compensation, sums, or
anything of value awarded, paid, or received on a total or partial condemnation.

                9.1.4    Condemnor.    "Condemnor" means any public or
quasi-public authority, or private corporation or individual, having the power
of condemnation.

                9.1.5    Total Taking.    "Total Taking" means all or
substantially all of the Premises or the Improvements are taken under the power
of eminent domain or sold to a condemning authority under threat of the exercise
of said power.

         9.2.    Notification    

        Promptly upon its receipt of such notice or process, each party shall
notify the other of the receipt, contents and date of any notice of intended
taking of all or any portion of the Premises, service of any legal process
relating to Condemnation of the Premises, notice in connection with any
proceeding or negotiations with respect to such a Condemnation or notice of
intent or willingness to make or negotiate a private purchase, sale, or transfer
in lieu of Condemnation.

        Landlord, Tenant, and all Persons and entities holding under Tenant,
including a Leasehold Mortgagee, shall each have the right to represent his or
its respective interest in each proceeding or negotiation with respect to a
taking or intended taking and to make full proof of its claims. No negotiations,
agreements, settlement, sale, or transfer to or with the Condemnor shall be made
without the consent of Landlord and Tenant, and, if applicable, the Leasehold
Mortgagee. Landlord and Tenant each agree to execute and deliver to the other
any instruments that may be required to effectuate or facilitate the provisions
of this Lease relating to Condemnation.

        The provisions of this Lease constitute an express agreement between
Landlord and Tenant with respect to any Condemnation of all or any portion of
the Premises or Improvements, and any law, including Section 1265.130 of the
California Code of Civil Procedure, with respect to termination rights arising
from a condemnation shall have no application to this Lease.

         9.3.    Total Taking    

                9.3.1    Effect on Lease.    If there is a Total Taking, or in
the event that primary access to or from the Premises is taken and not replaced
in a manner that is reasonably acceptable to Tenant, at Tenant's option this
Lease shall terminate on the date of taking.

                9.3.2    Distribution of Award if no Outstanding Leasehold
Mortgage.    If at the time of the Total Taking and early termination, there is
not outstanding a Leasehold Mortgage that constitutes a first deed of trust on
Tenant's leasehold estate hereunder, then Landlord shall be entitled to receive
and retain the following:

                (a)   An amount equal to the discounted present value of the
estimated future rentals that would have been received under this Lease in the
absence of the Total Taking; and

14

--------------------------------------------------------------------------------



                (b)   An amount equal to the discounted present value of
Landlord's reversionary interest (absent the Total Taking) in the Premises,
including without limitation, all Improvements.

In making the foregoing calculations, the discounted present value shall be
computed as provided in Section 10.3.3 for computing "worth at the time of the
award". The balance of the Award shall be payable to Tenant.

                9.3.3    Distribution of Award if Leasehold Mortgage
Outstanding.    

        If at the time of the Total Taking and early termination of this Lease,
there is outstanding a Leasehold Mortgage that constitutes a first deed of trust
on Tenant's leasehold estate hereunder, then Landlord shall be entitled to
receive and retain the amount provided for in the preceding Section 9.3.2,
except that to the extent that the application of the provisions of
Section 9.3.2 would result in the compensation payable to Tenant pursuant to
Section 9.3.4 being less than the amount that Tenant is required to pay to the
Leasehold Mortgagee under said Leasehold Mortgage in connection with the Total
Taking and early termination of this Lease, said amount otherwise so payable to
Landlord pursuant to Section 9.3.2(b) for Landlord's reversionary interest in
the Improvements only shall be reduced so that the amount of compensation so
payable to Tenant shall not be less than said amount that Tenant is required to
pay to said Leasehold Mortgagee.

                9.3.4    Compensation to Tenant.    

        Subject to the provisions of Section 9.3.3, Tenant shall be entitled to
receive and retain all other compensation of any type or nature awarded other
than that payable to Landlord under Section 9.3.2.

         9.4.    Partial Taking    

                9.4.1    Right to Terminate.    If any portion of the Premises
which contains less than all of the Improvements is taken by condemnation, this
Lease shall remain in effect, except that Tenant can elect to terminate this
Lease if the portion of the Improvements not so taken cannot be restored or
reconstructed, taking into consideration the amount of the award actually made
available to Tenant for repair, so as to constitute a complete, rentable
mixed-use retail/entertainment/office shopping center and residential complex,
if any, capable of producing a proportionately (giving regard to the extent of
the partial taking) net annual income as was realized by Tenant prior to the
taking, after payment of all operating expenses and debt service, the rent
(as reduced as a result of the taking), and other charges payable under this
Lease, and after performance of all covenants and conditions required of Tenant
by law and under this Lease.

        If Tenant elects to terminate this Lease, Tenant must exercise its right
to terminate by giving notice to Landlord within ninety (90) days after the
nature and extent of the taking have been finally determined. If Tenant elects
to terminate this Lease, it also shall notify Landlord of the date of
termination, which date shall not be earlier than thirty (30) days nor later
than the date of final taking; except that this Lease shall terminate on the
date of taking if the date of taking falls on a date before the date of
termination as designated by Tenant. In connection with any such termination,
Tenant shall comply with all of the following conditions:

                        9.4.1.1    Prior to the termination date, Tenant shall
cure any defaults on Tenant's part under this Lease;    

                        9.4.1.2    Tenant shall continue to make all payments
when due as required by the provisions of this Lease until the date of
termination and on or before such date pay to Landlord all sums then accrued
under this Lease;    

                        9.4.1.3    Prior to the termination date, provided that
the condemning authority and Landlord have made that portion of the Award
available to Tenant to retire the Leasehold Mortgage, Tenant shall pay in full
any outstanding indebtedness incurred by Tenant and secured by an encumbrance or
encumbrances on the leasehold, or alternatively, deliver to Landlord the written
consent of the holders of all such encumbrances to the early termination of this
Lease and extinguishment of their liens;    

15

--------------------------------------------------------------------------------



                        9.4.1.4    On or before the termination date, Tenant
shall deliver possession of the Premises to Landlord, including, but not limited
to, subtenant security deposits and prepaid rents with respect to subleases
which are not terminated as a result of the condemnation or required to be
terminated pursuant to subsection 9.4.1.5, convey title in the land and
improvements to Landlord by quitclaim deed;    

                        9.4.1.5    Prior to the termination date, Tenant shall
cause to be discharged all liens and encumbrances resulting from any acts or
omissions of Tenant and any subleases not entitled to the benefits of
Section 13.1 (relating to attornment).    

        If Tenant does not terminate this Lease within the said ninety-day
period, this Lease shall continue in full force and effect, except that the
Annual Rental shall be reduced pursuant to Section 9.4.2.

                9.4.2    Effect on Rent.    If any portion of the Premises is
taken by condemnation and this Lease remains in full force and effect, on the
date of taking the Annual Rental shall be reduced by an amount that is in the
same ratio to Annual Rental as the value of the portion of the Premises taken
bears to the total value of the Premises immediately before the date of taking
(excluding in both instances the value of Oil, Gas and Mineral Rights).
Notwithstanding the foregoing, if the condemnation does not result in an adverse
impact on Tenant's business operations at the Premises or receipt of net income,
then there shall be no reduction in Annual Rental.

                9.4.3    Restoration of Improvements.    If there is a partial
taking of the Premises and this Lease remains in full force and effect pursuant
to Section 9.4.1, Landlord shall provide to Tenant any portion of the severance
Award that is attributable to damage done to any of the Improvements, and to the
extent that severance Award damages are made available to Tenant by Landlord and
the Leasehold Mortgagee, Tenant shall accomplish all necessary restoration in
accordance with the procedures set forth in Sections 7.2 and 7.5 for
reconstruction following destruction covered by insurance. If at the time of the
partial taking, there is outstanding a Leasehold Mortgage that constitutes a
first deed of trust on Tenant's leasehold estate hereunder, then Landlord shall
be entitled to receive and retain the amount provided for in Section 9.3.2,
except that to the extent that the application of the provisions of
Section 9.3.2 would result in the compensation payable to Tenant pursuant to
Section 9.3.4 being less than the amount that Tenant is required to pay to the
Leasehold Mortgagee under said Leasehold Mortgage in connection with the partial
taking, said amount otherwise so payable to Landlord pursuant to
Section 9.3.2(b) for Landlord's reversionary interest in the Improvements only
shall be reduced so that the amount of compensation so payable to Tenant shall
not be less than said amount that Tenant is required to pay to said Leasehold
Mortgagee. Subject to the foregoing, the Award for or on account of Landlord's
reversionary interest in the Improvements, Landlord shall apply to the cost of
restoration and any remainder shall be allocated as provided in Section 9.3.2 as
in the case of Total Taking; provided, however, if the condemnation does not
result in an adverse impact on Tenant's business operations at the Premises or
receipt of net income then any remainder shall be allocated to Landlord. Any
Award for severance or other damages with respect to other property of Landlord
shall belong solely to Landlord.

                9.4.4    Distribution of Award.    If there is a partial taking
of the Premises and Tenant elects to terminate this Lease pursuant to
Section 9.4.1, the entire Award shall be distributed in accordance with
Sections 9.3.2, 9.3.3 and 9.3.4 as if such partial taking were a Total Taking.

         9.5.    Temporary Taking    

        On any taking of the temporary use of all or any part or parts of the
Premises for a period ending on or before the expiration date of the Term,
neither the Term nor the rent shall be reduced or affected in any way, and
Tenant shall be entitled to any award for the use or estate taken. If a result
of the taking is to necessitate expenditures for changes, repairs, alterations,
modifications, or reconstruction of the improvements, the award shall be paid to
the Tenant or Leasehold Mortgagee, and Tenant shall accomplish all necessary
changes, repairs, alterations, modifications or reconstruction of the
Improvements in accordance with the procedures set forth in Article 7. At the
completion of the work and the discharge of the Improvements from all liens and
claims, Tenant shall be entitled to any surplus.

16

--------------------------------------------------------------------------------



        If any such taking is for a period extending beyond the expiration date
of the Term, the provisions of Section 9.3 or 9.4, as applicable, shall apply to
such taking.

ARTICLE 10

DEFAULT

         10.1.    Tenant's Default    

        The occurrence of any of the following shall constitute an "Event of
Default" or "Default" by Tenant:

                10.1.1    Failure to Pay.    Failure to pay rent or any other
payment required to be made by Tenant hereunder when due, and such failure
continues for five (5) days after written notice from Landlord to Tenant;
provided, however, that Tenant may cure such default at any time prior to a
termination of this Lease by Landlord or a re-entry by Landlord by paying all
rents and other expenses or charges then due together with any interest due
under Section 16.9.

                10.1.2    Abandonment: Surrender.    Abandonment or surrender of
the Premises or the leasehold estate by Tenant. If after commencement of
construction Tenant leaves the Premises vacant for twelve (12) consecutive
months and Tenant is otherwise in default under any other provision of this
Lease following written notice and opportunity to cure, or unless caused by
Force Majeure Delays, Tenant shall be presumed to have abandoned the Premises.

                10.1.3    Construction.    

                        10.1.3.1    Should, after commencement of construction
of the Improvements, such work substantially abate (other than appropriate
reductions in the level of work based on the current phase of construction) for
a period of ninety (90) days except if such abatement is caused by Force
Majeure Delays.    

                        10.1.3.2    Except as delayed by Force Majeure Delays,
should Tenant not have commenced construction of the Improvements on or before
the Construction Commencement Date. Notwithstanding the foregoing, to the extent
that Tenant has not secured subtenants for certain of the Improvements, Tenant
shall not be obligated to commence construction of those Improvements, provided
that those Improvements that Tenant is not obligated to construct do not exceed
fifty percent (50%) of the square footage set forth on the Site Plan.    

                        10.1.3.3    Except as delayed by Force Majeure Delays,
if all structural and exterior aspects of the Improvements to be constructed by
Tenant as distinguished from any of its subtenants have not been substantially
completed and/or the common areas of the Improvements are not open for use by
the public on or before the Scheduled Completion Date.    

                10.1.4    Failure to Perform.    Failure to perform any other
covenant or provision of this Lease (other than Sections 10.1.1, 10.1.2
and 10.1.3), if the failure to perform is not cured within thirty (30) days
after written notice from Landlord to Tenant. If the Default cannot reasonably
be cured within thirty (30) days, an Event of Default shall not exist if Tenant
commences to cure the Default within the thirty (30) day period and thereafter
continues to make diligent and reasonable efforts to cure such failure as soon
as practicable.

                10.1.5    Attachment.    The subjection of any right or interest
to attachment, execution, order, levy, or to seizure under legal process, if not
released within ninety (90) days, except that foreclosure by any Leasehold
Mortgagee entitled to receive notice under the provisions of Section 10.2.1
shall not be construed as an Event of Default within the meaning of this
Section. Should Tenant not commence a contest of any such attachment, execution,
order, levy or seizure within thirty (30) days or should Tenant thereafter fail
to diligently and in good faith prosecute such contest, such attachment,
execution, order, levy or seizure shall immediately constitute an Event of
Default without regard to the ninety (90) day cure period.

                10.1.6    Bankruptcy.    An assignment by Tenant for the benefit
of creditors or the filing of a voluntary or involuntary petition by or against
Tenant under any law for the purposes of adjudicating Tenant a bankrupt; or for
extending time for payment, adjustment, or satisfaction of Tenant's liabilities;
or for reorganization, dissolution, or arrangement on account of or to prevent
bankruptcy or insolvency; unless, in the case of an involuntary proceeding,
Tenant commences a contest thereof within thirty (30) days, Tenant diligently
and in good faith prosecutes such contest and the proceeding, and all consequent
orders, adjudications, custodies, and supervisions are dismissed, vacated, or
otherwise permanently stayed or terminated within ninety (90) days after the
filing or other initial event.

17

--------------------------------------------------------------------------------



                10.1.7    Receivership.    The appointment of a receiver,
unless, in the case of an involuntary proceeding, Tenant commences a contest
thereof within thirty (30) days, Tenant diligently and in good faith prosecutes
such contest and such receivership is terminated within ninety (90) days after
the appointment of the receiver, to take possession of Tenant's interest in the
Improvements or of Tenant's interest in the leasehold estate or of Tenant's
operations on the Improvements for any reason, including but not limited to,
assignment for benefit of creditors or voluntary or involuntary bankruptcy
proceedings, but not including receivership (a) pursuant to administration of
the estate of any deceased or incompetent tenant or of any deceased or
incompetent individual member or partner of any Tenant, or (b) pursuant to any
Leasehold Mortgage on Tenant's estate in this Lease, or (c) instituted by
Landlord, the Event of Default being not the appointment of a receiver at
Landlord's instance but the event justifying the receivership if the same is not
otherwise an uncured Event of Default.

                10.1.8    General.    None of the foregoing shall constitute an
Event of Default unless and until all elements of the Event of Default have
occurred (i.e., where required, Landlord shall have given notice of Default in
accordance with Sections 10.1 and 10.2.1 and Tenant and Leasehold Mortgagee
shall have failed to cure the failure to perform within the applicable
time period.)

        Any notice required to be given by Landlord to Tenant under this
Section 10.1 shall specify in reasonable detail the event or act or failure to
perform complained of by Landlord and the applicable provision of this Lease
which Tenant is alleged to have violated, and shall be given in accordance with
the provisions of Section 16.1. No such notice shall be deemed a forfeiture or a
termination of this Lease unless Landlord so elects in the notice. All notice
and cure periods provided in this Lease shall run concurrently with any notice
or cure periods under applicable law. Without limiting the foregoing and
notwithstanding anything in this Lease to the contrary, Landlord shall be
entitled to cause a notice to pay/perform or quit to be served if a Default
occurs and the service on Tenant and any Leasehold Mortgagee of such notice to
pay/perform or quit shall constitute a notice of such Default under this Lease.

         10.2.    Leasehold Mortgagee's Right to Cure Lease Defaults    

                10.2.1    Notice of Tenant Failure to Pay or Perform to be Given
to Leasehold Mortgagee.    Landlord agrees to give to any Leasehold Mortgagee
who so requests in writing of Landlord and furnishes its current notice address
to Landlord: (a) a simultaneous copy of any notice of failure to pay or perform
that Landlord gives to Tenant under Section 10.1, and (b) the right to cure any
failure by Tenant to pay or perform hereunder in accordance with the provisions
of Section 10.2.2.

                10.2.2    Leasehold Mortgagee's Right to Cure.    In the event
that Tenant shall fail to pay Rent as and when required hereunder or shall fail
to perform any of Tenant's other obligations hereunder, any Leasehold Mortgagee
referred to in Section 10.2.1 who then holds a Leasehold Mortgage shall have the
right to cure said failure in accordance with the following provisions and
Landlord shall not have the right to terminate this Lease as a result of any
Tenant default if within the following prescribed periods Leasehold Mortgagee
effectuates the cure:

                        10.2.2.1    Monetary Defaults.    In case of Tenant's
failure to pay all or any part of any amount of Rent provided for herein, the
Leasehold Mortgagee shall have the right to cure such failure by paying the
required amount to Landlord if such cure is effected within thirty (30) days
after Landlord notifies the Leasehold Mortgagee of such failure by a notice
separate from the notice referred to in Section 10.2.1, which separate notice
may not be given prior to the expiration without cure of Tenant's applicable
cure period under Section 10.1.1, i.e., until Tenant is in Default under
that Section.

18

--------------------------------------------------------------------------------



                        10.2.2.2    Nonmonetary Defaults    

                                10.2.2.2.1    Nonmonetary Defaults That Are
Curable by Tenant.    In case of a failure by Tenant to perform any obligation
under this Lease other than the obligation to pay Rent, where Tenant is entitled
to notice of such failure and the right to cure it under Section 10.1, the
Leasehold Mortgagee shall have the right to cure such failure if such cure is
effected within thirty (30) days after Landlord notifies the Leasehold Mortgagee
of such failure by a notice separate from the applicable notice referred to in
Section 10.1, which separate notice may not be given prior to the expiration
without cure of Tenant's applicable cure period under Section 10.1; provided
that if (other than by reason of the Leasehold Mortgagee's having to obtain
possession of the Premises) more than thirty (30) days are reasonably required
to cure the Default, then the Leasehold Mortgagee shall have the right to cure
the Default if such cure is commenced within thirty (30) days after Landlord
notifies the Leasehold Mortgagee of the Default as aforesaid and such cure is
thereafter diligently prosecuted to completion; and provided further that if the
nature of the failure is such that the Leasehold Mortgagee cannot cure it
without obtaining possession of the Premises, then the Leasehold Mortgagee's
time to cure the failure will not start until it obtains possession of the
Premises if within thirty (30) days following receipt of Landlord's written
notice of Tenant's default and failure to cure (or as soon thereafter as the
Leasehold Mortgagee is legally allowed to do so, if the Leasehold Mortgagee is
not legally allowed to do so within said period of time), the Leasehold
Mortgagee commences (by filing any necessary court papers) formal legal
proceedings to obtain such possession and, to extent allowed by law, thereafter
prosecutes such proceedings diligently to conclusion.

                                10.2.2.2.2    Nonmonetary Defaults That Are Not
Curable by Tenant.    In case of an act, omission or event that constitutes a
Default under Section 10.1 without Tenant being entitled to notice or a right to
cure under that Section, the Leasehold Mortgagee shall nevertheless have the
right to cure the resulting Default if such cure is effected within thirty
(30) days after Landlord notifies the Leasehold Mortgagee in writing of the
Default and the cure results in Landlord being restored to the same position in
all material respects that Landlord would have been in had the Default not
occurred; provided that if (other than by reason of the Leasehold Mortgagee's
having to obtain possession of the Premises) more than thirty (30) days are
reasonably required to cure the Default, then the Leasehold Mortgagee shall have
the right to cure the Default if such cure is commenced within thirty (30) days
after Landlord notifies the Leasehold Mortgagee of the Default as aforesaid and
such cure is thereafter diligently prosecuted to completion; and provided
further that if the nature of the Default is such that the Leasehold Mortgagee
cannot cure it without obtaining possession of the Premises, then the Leasehold
Mortgagee's time to cure the Default will not start until it obtains possession
of the Premises if within thirty (30) days after the aforesaid notice from
Landlord (or as soon thereafter as the Leasehold Mortgagee is legally allowed to
do so, if the Leasehold Mortgagee is not legally allowed to do so within said
thirty (30) days), the Leasehold Mortgagee commences (by filing any necessary
court papers) formal legal proceedings to obtain such possession and, to extent
allowed by law, thereafter prosecutes such proceedings diligently to conclusion.

                                10.2.2.2.3    Rights of Leasehold
Mortgagee.    In connection with the cure of any default of Tenant by the
Leasehold Mortgagee or after a foreclosure of the Leasehold Mortgagee, the
Leasehold Mortgagee shall have the following rights:

                (a)   The Leasehold Mortgagee shall be entitled to exercise all
rights of Tenant under the Lease.

                (b)   The Leasehold Mortgagee shall have the right to enter the
Premises in order to effectuate cures of any defaults by Tenant under the Lease,
subject, however, to the rights of any subtenant of Tenant.

                (c)   The Lease may not be surrendered, terminated or materially
amended by mutual future agreement of Landlord and Tenant without the prior
written consent of the Leasehold Mortgagee.

                (d)   Subject to Section 12.9, Landlord agrees that, following
foreclosure of a Leasehold Mortgage, or conveyance of the leasehold interest
under this Lease in lieu of such foreclosure, Landlord will recognize the
purchaser at foreclosure or recipient of the conveyance in lieu of foreclosure
as the successor Tenant under this Lease. Subject to Section 12.9, the Leasehold
Mortgagee may, following foreclosure or a conveyance in lieu thereof, assign
this Lease without Landlord's consent. All subsequent assignments shall be
subject to all of the requirements of Article 12 of this Lease.

19

--------------------------------------------------------------------------------



                (e)   If Leasehold Mortgagee makes written request therefor
within thirty (30) days after Leasehold Mortgagee's receipt from Landlord of
written notice of termination of this Lease, Landlord will enter into a new
lease with Leasehold Mortgagee or its designee, commencing on the date of
termination of the Lease and ending on the scheduled expiration date of this
Lease as the same may be extended pursuant to the exercise of the options to
extend the Term, at the same rent and upon the same terms and conditions
(subject only to adjustment of provisions unique to the original Tenant and
impossible of performance by the new Tenant) as this Lease, and with the same
priority with respect to any subleases or other interests in the Premises as
this Lease, provided that Leasehold Mortgagee or such designee cures all curable
defaults under this Lease through the date of termination. The new lease shall
contain all of the covenants, conditions, limitations and agreements contained
in this Lease; provided, however, that Landlord shall not be deemed to have
represented or covenanted that such new lease shall be superior to claims of
Tenant, its other creditors or a judicially appointed receiver or trustee for
Tenant or in any other way be deemed, directly or indirectly (such as, but not
limited to, a covenant of quiet enjoyment), to have made any representation or
warranty, express or implied, as to title of the Premises and the Improvements
or Adjacent Land after the date hereof, or as to the condition of the
Improvements.

                (f)    If the leasehold estate covering the Premises and the
Premises fee estate become vested in the same party, there shall be no merger of
estates while the Leasehold Mortgage is outstanding.

                (g)   A Leasehold Mortgage does not constitute an assignment of
the Lease to the Leasehold Mortgagee, nor an assumption by the Leasehold
Mortgagee of any of Tenant's obligations under the Lease until the Leasehold
Mortgagee acquires the Leasehold estate upon foreclosure or transfer in
lieu thereof.

                (h)   Upon foreclosure of the Leasehold Mortgage or transfer in
lieu thereof, Leasehold Mortgagee shall succeed to (i) the interest of Tenant in
any unapplied security deposit and any other monies of Tenant then in the
possession of Landlord, subject to Landlord's right to apply such security
deposit or other monies in accordance with this Lease; and (ii) the right to
exercise all of Tenant's rights under the Lease, including without limitation
the right to exercise any option to extend the term.

                10.2.3    Curing of Defaults After
Foreclosure.    Notwithstanding anything in Section 10.2.2 to the contrary, any
Leasehold Mortgagee or other transferee of Tenant's leasehold interest in the
Premises upon foreclosure of a Leasehold Mortgagee or as a result of a deed in
lieu of foreclosure must cure all outstanding Tenant Defaults hereunder and,
subject to the last sentence of this section, assume all executory obligations
of Tenant under this Lease within thirty (30) days after the transfer in
question occurs; provided, however, that if more than thirty (30) days is
reasonably required to cure an outstanding Default hereunder, then the
transferee shall not be deemed in Default hereunder if the transferee commences
such cure within said thirty (30)-day period and thereafter diligently
prosecutes the same to completion; and provided further that the transferee
shall not be required to cure any outstanding Default that is not reasonably
susceptible to cure by the transferee so long as said Default shall also have
constituted a default under the Leasehold Mortgage and the Leasehold Mortgagee
shall have proceeded diligently in exercising its remedies under the Leasehold
Mortgage and proceeding to foreclosure (or acceptance of a deed in lieu of
foreclosure) under the Leasehold Mortgage in connection with such default; and
provided further that the assumption of executory obligations referred to above
shall be in writing in a form reasonably satisfactory to Landlord's counsel and
shall be delivered to Landlord within thirty (30) days from the date Landlord
and the transferee reasonably agree on the form of assumption. Upon a permitted
transfer of the leasehold estate by the Leasehold Mortgagee subsequent to the
foreclosure or transfer in lieu thereof, Leasehold Mortgagee shall be relieved
from all obligations accruing under the Lease after the date of such subsequent
transfer.

20

--------------------------------------------------------------------------------



         10.3.    Remedies    

                10.3.1    Cumulative Nature of Remedies.    If any Event of
Default shall occur, Landlord shall have the remedies described in this
Section 10.3 (subject to the provisions of Sections 10.1 and 10.2) in addition
to all other rights and remedies provided by law or equity or elsewhere in this
Lease, to which Landlord may resort cumulatively or in the alternative.

                10.3.2    No Termination.    Landlord shall have the remedy
described in California Civil Code Section 1951.4. If Landlord does not elect to
terminate this Lease on account of a Default, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all rent as it becomes due.

                10.3.3    Termination.    Subject to the provisions of
Sections 10.1, 10.2 and 10.6, whether before, after or concurrently with the
exercise of any other remedy, Landlord may at Landlord's election terminate this
Lease. In the event Landlord terminates this Lease, Landlord may recover
possession of the Premises (which Tenant shall surrender and vacate upon demand)
and remove all Persons and property therefrom (subject to the nondisturbance
provisions of this Lease), and Landlord shall be entitled to recover as damages
all of the following:

                        10.3.3.1    The worth at the time of the award of any
unpaid rent due to Landlord which have been earned or accrued at the time
of termination;    

                        10.3.3.2    The worth at the time of the award of the
amount by which the unpaid rent which would have been earned or accrued after
termination until the time of the award exceeds the amount of the loss of such
rent that Tenant proves could have been reasonably avoided;    

                        10.3.3.3    The worth at the time of the award of the
amount by which the unpaid rent for the balance of the Term after the time of
the award exceeds the amount of the loss of such rent that Tenant proves could
have been reasonably avoided;    

                        10.3.3.4    Any other amount necessary to compensate
Landlord for the detriment proximately caused by Tenant's failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom; and    

                        10.3.3.5    At Landlord's election, such other amounts
in addition to or in lieu of the foregoing as may be permitted from time to time
by applicable law.    

        As used in Sections 10.3.3.1 and 10.3.3.2 above, the "worth at the time
of the award" shall be computed by allowing interest at the rate of the lower of
the highest rate permitted by law with respect to this transaction or one
percent (1%) in excess of the Prime Rate as the same may vary from time to time.
As used in Section 10.3.3.3 above, the "worth at the time of the award" shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of the award, plus one percent (1%).

                10.3.4    Use of Tenant's Personal Property.    Following the
termination of this Lease by reason of an Event of Default, in connection with
the exercise of Landlord's remedies, Landlord may at Landlord's election use
Tenant's personal property and trade fixtures located on, about or appurtenant
to any of such property and fixtures that remain at the Premises without
compensation and without liability for use and damage, or store them and remove
for the account and at the cost of Tenant. The election of one remedy for any
one item shall not foreclose an election of any other remedy for another item or
for the same item at a later time. Tenant agrees to hold Landlord free and
harmless from any liability whatsoever for the removal and/or storage of any
such property, whether of Tenant or any third party whomsoever.

21

--------------------------------------------------------------------------------



                10.3.5    Assignment of Subrents.    Tenant assigns to Landlord
all subrents and other sums falling due from subtenants, licensees, and
concessionaires (herein called subtenants) during any period in which an Event
of Default exists, and Tenant shall not have any right to such sums during that
period. This assignment is subject and subordinate to any and all assignments of
the same subrents and other sums made to the Leasehold Mortgagee. Landlord may
at Landlord's election, without terminating this Lease, either collect these
sums or bring action for the recovery of the sums directly from such obligors,
or both. Landlord shall receive and collect all subrents and proceeds from
reletting, applying them when and as received: first, to the payment of
reasonable expenses (including attorneys' fees) incurred by or on behalf of
Landlord in recovering such proceeds; and second, to the fulfillment of Tenant's
covenants hereunder. Any excess rental received by Landlord over and above that
which Tenant is obligated to pay hereunder shall be held in trust by Landlord
for application to Tenants obligations hereunder. Tenant shall nevertheless pay
to Landlord on the due dates specified in this Lease the equivalent of all sums
required of Tenant under this Lease, plus Landlord's expenses, less the proceeds
of the sums assigned and actually collected under this provision.

                10.3.6    Landlord's Right to Cure Tenant's Default.    At any
time after Tenant fails to perform any covenant or provisions of this Lease,
after prior reasonable notice to Tenant of Landlord's intent to cure, Landlord
may, but is not obligated to, cure such failure at Tenant's cost.

        If Landlord at any time, by reason of such failure by Tenant, pays any
sum or does any act, the reasonable, ascertainable and verifiable sum paid by
Landlord plus the reasonable, ascertainable and verifiable cost of performing
such act shall be due as additional rent immediately on demand by Landlord to
Tenant along with evidence of the foregoing expenditures. No such payment or act
shall constitute a waiver of default or of any remedy for default or render
Landlord liable for any loss or damage resulting from any such act.

         10.4.    Landlord's Default    

        Landlord shall not be deemed to be in default in the performance of any
obligation required to be performed by it hereunder unless and until it has
failed to perform such obligation thirty (30) days after written notice by
Tenant to Landlord specifying in reasonable detail the event or act or failure
to perform complained of by Tenant and the applicable provisions of this Lease
which Landlord is alleged to have violated; provided, however, that if the
nature of Landlord's obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be deemed to be in default
if it shall commence such performance within such thirty (30) day period and
thereafter diligently and in good faith prosecute the same to completion. In no
event shall Tenant have any right to terminate this Lease as a result of a
Landlord default. Notwithstanding anything to the contrary contained herein, the
liability of Landlord under this Lease and any recourse by Tenant against
Landlord shall be limited solely and exclusively to the interest of Landlord in
the Premises.

         10.5.    Certain Waivers    

        The parties hereto shall and they hereby do waive, to the extent
permitted by law, trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the other on any matters
whatsoever arising out of or in any way connected with this Lease, the
relationship of landlord and tenant, Tenant's use or occupancy of the Premises,
and/or any claim of injury or damage.

         10.6.    Limitation on Right to Terminate Lease    

        Notwithstanding the foregoing provisions of this Article 10, Landlord
may elect the remedy of Lease termination only in the following circumstances:

                10.6.1    On account of a failure to pay rent or any other
payment required to be made by Tenant hereunder as provided in
Section 10.1.1 above;    

                10.6.2    On account of a material default under this Lease
resulting from Tenant's (but not Tenant's subtenants') failure to perform or
comply with any material agreement, term covenant or condition of this Lease
other than payment of rent;    

22

--------------------------------------------------------------------------------



                10.6.3    On account of any violation by a subtenant of Tenant
of any material provision of this Lease; however, if such subtenant's sublease
expressly provides that it is subject to applicable terms and conditions of this
Lease and Tenant promptly and diligently pursues all available legal remedies
(through trial court) against such subtenant on account of such violation,
including, but not limited to the termination of such sublease if necessary to
cease the violation, then Landlord shall not terminate this Lease on account of
such material violation. In its notice of default to Tenant, Landlord shall
state that, in Landlord's commercially reasonable judgment, the violation is of
a material provision of this Lease. If Tenant disputes the materiality of the
provision, Tenant and Landlord shall arbitrate the issue pursuant to the
arbitration provisions set forth in Article 19 below if Tenant shall serve on
Landlord written notice of a demand to arbitrate within fifteen (15) business
days of delivery of the notice of default from Landlord. If Tenant disputes the
materiality of the alleged violation of this Lease, Tenant shall not be
obligated to initiate termination of the subject sublease unless and until a
ruling is issued in the arbitration that the alleged violation of this Lease is
in fact material; or    

                10.6.4    On account of any default by Tenant specified in
Sections 10.1.5 through 10.1.7.    

        In any notice of default regarding the matters set forth in
subsections 10.6.1 through 10.6.4, Landlord shall state: "SUCH DEFAULT GIVES
LANDLORD THE RIGHT TO ELECT THE REMEDY OF LEASE TERMINATION."

        Notwithstanding the provisions of Section 10.6, a termination of this
Lease by reason of a default of Tenant shall not terminate the sublease of a
subtenant of Tenant where a Nondisturbance Agreement has been entered into by
Landlord and such subtenant, and such Nondisturbance Agreement provides for the
continuation of such sublease as a direct lease between Landlord and the
subtenant after termination of this Lease.

ARTICLE 11

OWNERSHIP, REMOVAL OF IMPROVEMENTS
AT EXPIRATION OR TERMINATION

         11.1.    Improvements    

        All Improvements on the Premises shall be the property of Tenant
(and Tenant shall retain all rights to depreciation deductions and tax credits
arising from ownership) or (should its sublease so provide) of any subtenant
("owner subtenant") which occupies the subject portion of such Improvements,
provided that, at the expiration or sooner termination of this Lease (or, as to
any owner subtenant attorning to Landlord pursuant to Article 13, at the
expiration or sooner termination of its sublease) such improvements (exclusive
of subtenants' trade fixtures and other personalty but including Tenant's trade
fixtures) shall, without compensation to Tenant or such owner subtenant, be
surrendered to Landlord in good condition and repair, ordinary wear and tear
excepted (subject to Sections 7.2, 7.3, 7.4, 9.3, 9.4 and 9.5 hereof), and
become Landlord's property free and clear of all claims to or against them by
Tenant or any third Person other than the claims of equipment lessors and
mortgagees, and Tenant shall defend, protect and indemnify and hold Landlord
harmless against all liability and loss arising from such claims or from
Landlord's exercise of the rights conferred by this section with respect to
Tenant's Improvements for a period of two (2) years after the expiration or
sooner termination of this Lease. Notwithstanding the foregoing, upon the
expiration or sooner termination of the Term, should Landlord so direct prior to
such expiration or termination, subject to the non-disturbance rights of
subtenants pursuant to Article 13, Tenant shall, at its sole cost and expense,
remove all personal property and Improvements (razing and removal of all debris)
from the Premises and, within one hundred twenty (120) days following such
expiration or termination, surrender the Premises in the same condition as
following grading of the site of the Premises but prior to any vertical
development thereon. In the event Tenant shall fail to remove any of such
property as provided herein, in addition to and in no way waiving Landlord's
right to damages arising from such default by Tenant, Landlord may, at its
option, retain all or any portion thereof as abandoned by Tenant, or Landlord
may, but is not obligated to, at Tenant's expense, remove all of such property
not so removed, and Landlord shall have no responsibility to Tenant for any loss
or damage to said property caused by or resulting from such removal
or otherwise.

23

--------------------------------------------------------------------------------



         11.2.    Surrender of Improvements    

        If the Improvements and Premises are not surrendered at the end of the
Term, Tenant shall indemnify, defend, protect and hold Landlord harmless against
loss or liability resulting from delay by Tenant in so surrendering the
Improvements and Premises including, without limitation, any claims made by any
succeeding tenant founded on such delay.

ARTICLE 12

ASSIGNMENT; SUBLETTING

         12.1.    General Prohibition    

        Neither Tenant's leasehold interest hereunder nor any part of such
interest shall be assignable, transferable or subject to being sublet, mortgaged
or otherwise encumbered, whether voluntarily or by operation of law, without the
prior written consent of Landlord, which consent may be granted or withheld in
Landlord's reasonable discretion.

                12.1.1    Prohibition Applies to Direct and Indirect
Transfers.    For purposes hereof, if Tenant is a corporation or limited
liability company or partnership or other type of business entity, the
dissolution, merger, consolidation or other reorganization of Tenant or the sale
or other transfer, in one or more related or unrelated transactions, whether
simultaneously or over time, and whether voluntarily or by operation of law, of
a controlling percentage of the corporate stock of or membership or partnership
interests or other ownership interests in Tenant, other than by means of
transactions on a public securities exchange or through the NASDAQ
over-the-counter public securities market, shall constitute an assignment of
this Lease. For purposes of the preceding sentence, the term, "controlling
percentage" shall mean stock or membership or partnership or other ownership
interests possessing, in the aggregate, more than fifty percent (50%) of the
total combined voting power of all classes of stock of or membership or
partnership or other ownership interests in Tenant that are issued, outstanding
and entitled to vote for the election of directors or managers or general or
managing partner of Tenant, whether such ownership be (a) direct ownership, or
(b) indirect ownership through the ownership of (i) stock or membership or
partnership or other ownership interests possessing more than fifty percent
(50%) of the total combined voting power of all classes of stock of or
membership or partnership or other ownership interests in one or more other
corporations or limited liability companies or partnerships, or (ii) beneficial
interests in a trust or estate. The term "controlling percentage" shall
specifically exclude any change of any of the foregoing described interests
among the then owners of corporate stock, partnership interests or limited
liability company membership interests or other ownership interests, provided
that any such change in ownership is not designed as a subterfuge to avoid the
limitations on transfer set forth in this Section 12.1.1.

         12.2.    Exceptions    

        Notwithstanding anything in Section 12.1 or 12.1.1 to the contrary, the
transactions described in Sections 10.2.2.2.3 (Rights of Leasehold Mortgagee),
12.2 (Exceptions), 12.3 (Permitted Transfers), 12.8 (Subletting) and 12.9
(Encumbrance or Assignment As Security) shall be permitted and Landlord's
consent to all or any of such transactions shall not be required.

         12.3.    Permitted Transfers    

        Subject to the provisions of this Section 12.3 and compliance with the
provisions of Section 12.6 below, Tenant shall have the right, without necessity
of obtaining Landlord's consent, to assign Tenant's leasehold interest hereunder
by means of:

                12.3.1    Transfer to Tenant Subsidiary.    A direct transfer of
Tenant's leasehold interest to, or a merger or consolidation of Tenant with, a
majority-owned subsidiary of Tenant;

                12.3.2    Other Members.    In the case of any member of Tenant
("Member"), to any Affiliate of a Member or to any other Member of Tenant,
unless such Member of Tenant is first admitted as a minority Member of Tenant as
a subterfuge designed to avoid the limitations of Section 12.1.1.;

                12.3.3    Affiliates.    To any Affiliate of Tenant;

24

--------------------------------------------------------------------------------



                12.3.4    Publicly Traded Share Transfers.    In the case of any
Member of Tenant or constituent owner of any Member that is publicly traded,
transfers of such publicly traded shares to any person or entity;

                12.3.5    Merger, Consolidation or Sale of All or Substantially
All Assets.    In the case of any Member of Tenant or constituent owner of any
Member of Tenant that is publicly traded, to any person or entity acquiring,
directly or indirectly, all or substantially all of the assets of such Member;

                12.3.6    REIT Controlled by Caruso.    In the case of Rick J.
Caruso, to a private or publicly held real estate investment trust or comparable
business entity provided that Rick J. Caruso, or an Affiliate or the heirs of
Rick J. Caruso or the members of the immediate family of Rick J. Caruso,
controls such trust or comparable entity;

                12.3.7    Owner of Racetrack.    In the case of The Santa Anita
Companies, Inc., to any person or entity that acquires the Racetrack from The
Santa Anita Companies, Inc. on or after the date which is five (5) years
following the Effective Date;

                12.3.8    Sale of Partial Interest by Santa Anita Commercial
Enterprises, Inc.    In the case of Santa Anita Commercial Enterprise, Inc., to
any person or entity that acquires all or any portion of Santa Anita Commercial
Enterprise, Inc.'s Interest in Tenant;

                12.3.9    Pledge for Loan for Sole Purpose of Funding Additional
Capital Contribution.    In the case of any Member, to an institutional lender
who has foreclosed on a security interest in the Member's interest in Tenant in
connection with a pledge or security for a loan, all as permitted and provided
for in the Operating Agreement of Tenant;

                12.3.10    Trusts.    Pursuant to the successorship provisions
of any trust by reason of the death of any Person;

                12.3.11    Assignment or Sublease of Entirety of Tenant's
Interest to Unrelated Third Party    

                (a)   Subject to the requirements set forth in this
subparagraph (a), an assignment of this Lease to any other Person, provided that
such Person (or all Persons therein who will be jointly and severally liable for
the performance of all of Tenant's obligations under this Lease) would have a
net worth (as defined in Section 12.3.11 (c) below) after the assignment
(i.e., including the value of the assignee's right, title and interest in and to
the Premises and the Improvements) at least equal to the lesser of (i) the
product of $50,000,000 times a fraction, the numerator of which is the Index
last published immediately preceding the date of the proposed assignment and the
denominator of which is the Index last published prior to the third anniversary
of the Opening Date and (ii) twenty-five percent (25%) of the then fair market
value of the Tenant's interests under this Lease as determined by the proposed
purchase price that will be paid in consideration for the assignment of Tenant's
interest in this Lease;

                (b)   An assignment to an entity described in Paragraph (a)
above of this Section 12.3.11 shall be a permitted assignment only if such
assignee or its Affiliate has had at least one million (1,000,000) square feet
of first-class real estate operations of the same type as the then existing use
of the Premises as of the date of the assignment under its management for the
prior three (3) years, or the assignee contracts for management services with a
manager satisfying such criteria, which contract shall be for a period of at
least one (1) year after the effective date of the assignment;

                (c)   As used in Section 12.3.11 (a), "net worth" refers to
"tangible net worth" exclusive of (a) any cash or other property to be paid or
transferred to obtain the proposed assignment and (b) any assets outside of the
United States and Canada. "Tangible net worth" means the excess of a Person's
assets over its liabilities, determined by GAAP, less the sum of:

(i)goodwill, including any amounts, however designated, representing the excess
of the purchase price paid for assets or stock acquired over the value assigned
thereto on the books of such Person;

(ii)patents, trademarks, trade names, and copyrights;

25

--------------------------------------------------------------------------------



(iii)any amounts at which shares of capital stock or equity interests of such
Person appear as an asset on such Person's balance sheet;

(iv)loans and advances to stockholders, directors, officers, partners,
or employees;

(v)deferred expenses; and

(vi)any other amount in respect of an intangible that should be classified as an
asset on a balance sheet of such Person in accordance with GAAP.

         12.4.    Absolute Prohibition.    

        Any other provision in this Lease to the contrary notwithstanding, an
assignment to the then existing owner or manager of the regional shopping center
adjacent to the Premises and located at the corner of Huntington Drive, or to
any Affiliate of such owner or manager, shall not be a permitted assignment.

         12.5.    Other Assignments (Landlord's Consent Required)    

        Any assignment other than an assignment of the type described in
Sections 12.2 and 12.3 shall be subject to Landlord's prior written consent
which may be withheld only in Landlord's reasonable discretion.

         12.6.    Procedure for Assignment    

                12.6.1    Assignments.    Except in the event of a death
described in Section 12.3.10, before Tenant can make any assignment described in
Sections 12.3 or 12.5:

(i)Tenant shall give Landlord notice of the proposed assignment and, where the
net worth of the proposed assignee is required hereunder to exceed a specified
level, financial statements representing the proposed assignee's net worth
(as of a date no more than six (6) months prior to the date of the proposed
assignment) and a letter from the proposed assignee's chief financial officer or
equivalent that there has been no material change in its financial position
since such date, and any other documentation or information which Landlord shall
reasonably request or Tenant considers supportive of the proposed assignee's
qualifications to be the assignee of Tenant's interest in this Lease (including,
if applicable, the proposed assignee's history as a developer or property
manager or proposed contractual arrangements for management of the property by
third parties, and related information). The financial statements submitted
pursuant to Section 12.3.11(c) shall be prepared in accordance with generally
accepted accounting principles ("GAAP"), accompanied by a certification of an
executive officer of the proposed assignee or its general partner with the
understanding that Landlord will rely thereon, representing an aggregate net
worth under GAAP of at least the required amount.

(ii)Tenant shall cure any Defaults on Tenant's part of which Tenant has or is
given notice then existing under the terms of this Lease prior to the effective
date of any assignment;

(iii)If applicable, Tenant shall pay such reasonable sums (for attorneys' fees,
appraisals, unless the proposed assignee delivers financial statements that have
been audited by a nationally recognized independent certified public accounting
firm, and accounting fees) as are reasonably necessary to enable Landlord
adequately to investigate the proposed assignee's qualifications and reputation
as contemplated by Section 12.6.1(i) and to review or prepare documentation in
connection with the proposed assignment;

(iv)If applicable, the proposed assignee shall deliver to Landlord, in
recordable form, an express assumption of Tenant's obligations hereunder
accruing from and after the effective date of the assignment (for use if the
proposed assignment becomes a "permitted assignment"); and

26

--------------------------------------------------------------------------------



(v)Tenant shall furnish to Landlord and the proposed assignee Tenant's written
commitment to Landlord and the proposed assignee to deliver to the proposed
assignee (if the proposed assignment becomes a permitted assignee) original
books of account and records, or copies thereof, in accordance with the
provisions of Section 15.1 relating to the retention of records.

                12.6.2    Consent.    Tenant shall give Landlord notice of the
identity of the proposed assignee, its ownership structure, and such other
information as may be helpful to Landlord in determining whether the proposed
assignment is not subject to Section 12.1.1, 12.2 or 12.3, and if not, whether
it would be reasonable for Landlord to withhold consent. Landlord's failure to
reasonably disapprove the proposed assignee in accordance with the terms of
Section 12.5 within thirty (30) days of its receipt of the foregoing notice and
information shall, subject to Section 16.14.11(d), be deemed to be Landlord's
approval of the general reputation of the proposed assignee or relevant
principals of the proposed assignee and Landlord's acknowledgment that the
proposed assignment is not of the type described in Section 12.5.

         12.7.    Effective Date of Assignment    

        The effective date of the assignment shall be thirty (30) days after
Tenant's notice of the proposed assignment and any required submission unless,
within that time, Landlord gives notice of an objection that the proposed
assignee is not a permitted assignee. Landlord's failure to give notice within
that time shall, subject to Section 16.14.11(d), constitute a waiver of any
objection to the assignment and such assignment shall be deemed to be a
permitted assignment.

         12.8.    Subletting    

                12.8.1    Subleases in Normal Course of Business.    Tenant
shall have the right, without necessity of obtaining Landlord's consent, to
sublease space at the Premises, in the normal course of operation of the
Premises, for a sublease term or terms not extending beyond the then-remaining
term of this Lease, to any subtenant (i) whose principal business is the
retailing of merchandise, services, food, beverages, including alcohol, and
entertainment for the purpose of operating the subleased space as a retail sales
or service establishment, (ii) as office space, or (iii) as otherwise permitted
hereunder. Tenant's right to sublease space at the Premises under the preceding
sentence shall include the right to ground-sublease building pads to subtenants
(such as a restaurant, department store or a movie-theater operator) for
construction by the subtenant of a building to be operated by the subtenant as a
retail sales or service establishment where the subtenant will be the direct
retailer of merchandise, food, beverage, entertainment or services. Except as
otherwise provided in a non-disturbance agreement executed by Landlord, no
sublease permitted by this Section shall contain any provision in conflict with
any provision of this Lease, and in any such sublease, the subtenant shall
expressly represent and agree that the provisions of this Lease will be binding
upon the subtenant as to all matters affecting the permitted use and prohibited
uses of the Premises and the subtenant's obligation to attorn as provided below,
and shall specifically exclude the payment of any monetary obligations by the
Tenant to Landlord hereunder or the provisions governing insurance. In addition,
Tenant shall comply with the balance of the provisions of Section 12.8 in
conjunction with Tenant's subleasing of space at the Premises.

                12.8.2    Non-Disturbance and Attornment.    Each sublease shall
contain a provision requiring the subtenant to attorn to Landlord or its
successors or assigns (subject to the provisions of Article 13 below). If such
sublease is not entitled to non-disturbance and recognition under Article 13,
Landlord may, without cause upon thirty (30) days' written notice given at any
time after the date of termination of this Lease, terminate such sublease.

                12.8.3    Prepayment.    Each sublease shall contain an express
acknowledgment and agreement by the subtenant that in the event the subtenant is
required to attorn as provided in Section 12.8.2, or otherwise permitted to
attorn, not more than one (1) month's rent plus security deposit actually
prepaid by the subtenant to Tenant and actually delivered by Tenant to Landlord
in connection with a termination of this Lease will be recognized or allowed as
a credit against any rent or other sums which the subtenant is required to pay
to Landlord under such subtenant's sublease.

27

--------------------------------------------------------------------------------



                12.8.4    Subject to Ground Lease.    The sublease with such
subtenant shall specifically recognize that it is subject to the permitted use
and prohibited use provisions hereof. No sublease may extend beyond the Term as
in effect when such sublease is executed.

                12.8.5    Restrictions on Subtenants and Sublease
Terms.    Tenant shall not enter into any sublease of the Premises with an
Affiliate of Tenant or any other Person not on an arm's length" basis unless the
same reflects market terms for similar subleases at that time. Without
Landlord's consent, Tenant shall not sublease more than thirty-five percent
(35%) of the floor area to any single user or group of users under common
ownership, unless such user is a nationally recognized tenant.

                12.8.6    Effect of Consent.    Where Landlord consent to a
sublease is required because the sublease does not comply with the foregoing
terms of this Section 12.8, such consent shall be subject to the provisions of
Section 16.14.11 (except the time period to respond shall be ten (10) business
days) and any consent by Landlord to any sublease shall not constitute a consent
to any specific requirement of this Lease other than the requirement of
obtaining Landlord's consent.

                12.8.7    Notice of Execution, Modification or Termination of
Subleases.    Subject to the provisions of Section 12.8.8, Tenant shall give
Landlord a copy of any sublease and any material modification thereof, and
prompt notice of (a) any agreement to terminate or waive any material rights of
Tenant under, and (b) termination of any Premises sublease. In the event that
pursuant to Section 12.8.8, Tenant cannot deliver the aforementioned copies to
Landlord, Tenant shall give to Landlord prompt written notice of execution of a
Premises sublease that shall identify the subtenant thereunder, the space
covered thereby and the term thereof.

                12.8.8    Copies of Subleases.    If a particular sublease
contains a confidentiality clause that prevents disclosure of that sublease to
Landlord, Landlord shall execute and deliver to Tenant a confidentiality
agreement that is reasonably satisfactory to such subtenant. If the Landlord and
the subtenant are not able to agree on a mutually satisfactory confidentiality
agreement and Tenant, after exercising commercially reasonable efforts, is
unable to obtain from the subtenant a waiver of the confidentiality clause that
would allow a copy of the sublease to be provided to Landlord, then Tenant need
not furnish Landlord with a copy of that sublease. However, Tenant shall furnish
Landlord with copies of such (if any) portions of the sublease in question as
Tenant is permitted to furnish under its confidentiality agreement with the
subtenant (or, if Tenant is not permitted to furnish such copies, then, to the
extent permitted by the confidentiality agreement, Tenant shall furnish Landlord
with a comprehensive summary of the sublease). If requested by a subtenant of
Tenant, Landlord will execute and deliver a confidentiality agreement in
commercially reasonable form covering such sublease.

         12.9    Encumbrance or Assignment as Security    

        Notwithstanding any other provision contained in this Lease, Tenant
shall have the right to encumber or assign its interest in this Lease or assign
its interest in any sublease hereunder by a Leasehold Mortgage (or by
foreclosure or assignment in lieu of foreclosure under such Leasehold Mortgage)
to any Institutional Lender, and if not an Institutional Lender, then a lender
reasonably acceptable to Landlord, and if such Leasehold Mortgage is a deed of
trust, foreclosure may be had thereunder by the exercise of a power of sale in
accordance with the provisions of California law, provided that no successor to
the beneficiary under the Leasehold Mortgage, whether by purchase, foreclosure
or otherwise will be permitted in violation of Section 12.4. Except as provided
in this Section 12.9 and Section 12.4, foreclosure of a Leasehold Mortgage may
be had without compliance with Section 12.1 through 12.6 inclusive. Upon
execution of a Leasehold Mortgage otherwise entitled to the benefits of a
Leasehold Mortgage (or any amendment, supplement or modification thereto) and in
order to be entitled to such benefits, Tenant or the Leasehold Mortgagee must
give Landlord written notice of the name and mailing address of the Leasehold
Mortgagee (which shall be deemed such Leasehold Mortgagee's address hereunder
until changed by notice to Landlord and Tenant as provided in Section 16.1)
and the date of recording and recorder's instrument number for the Leasehold
Mortgage. Until such notification is delivered to Landlord, any such instrument
shall have no force or effect whatsoever on the enforcement by Landlord of any
provisions of this Lease or any rights or remedies hereunder. So long as any
Leasehold Mortgage is in existence, unless the holder of such Leasehold Mortgage
shall otherwise express its consent in writing, the fee title to the
Improvements and the leasehold estate of Tenant created by this Lease shall not
merge, but shall remain separate and distinct, notwithstanding the acquisition
of both fee title to the Improvements and the leasehold estate by Landlord, or
by Tenant, or by any Leasehold Mortgagee or by any other party. During the
existence of a Leasehold Mortgage and following delivery thereof, there shall be
no cancellation, surrender, acceptance of surrender or modification of this
Lease except as provided in this Lease or by a written instrument executed by
Landlord, Tenant and the Leasehold Mortgagee. Except as expressly provided
herein, nothing contained in any Leasehold Mortgage or herein shall be deemed or
construed to relieve Tenant from the full and faithful observance and
performance of its covenants herein contained, or from any liability for the
nonobservance or nonperformance thereof, or to constitute a waiver of any rights
of Landlord hereunder. Nothing contained in any Leasehold Mortgage or herein
shall be deemed or construed to require or provide for the subordination to the
lien of the Leasehold Mortgagee of any estate, right, title or interest of
Landlord in or to the Improvements or this Lease. With the exception of the
rights specifically granted to a Leasehold Mortgagee pursuant to the provisions
of Article 9, Section 10.2 and this Section 12.9, the execution and delivery of
a Leasehold Mortgage shall not give nor shall be deemed to give a Leasehold
Mortgagee any greater rights against Landlord than those granted to Tenant
hereunder. Any Leasehold Mortgage must provide that Landlord will be notified
concurrently in writing of any default thereunder and provided an equal
opportunity to cure the same, provided, however, failure to deliver any such
notice shall not serve to impair the priority nor enforceability of any such
Leasehold Mortgage. Subject to Landlord's interest in the Improvements and this
Lease, subtenants may assign their interest in their respective subleases to
finance leasehold improvements.

28

--------------------------------------------------------------------------------



         12.10    Effect of Consent    

        Any consent by Landlord to any act requiring consent pursuant to this
Lease shall not constitute a waiver of the necessity for such consent to any
subsequent act.

ARTICLE 13

ATTORNMENT

         13.1.    Generally    

        In the event of a termination of this Lease after completion of
construction of the Improvements for which a subtenant is requesting a
non-disturbance agreement from Landlord and prior to the expiration of its Term
(other than upon a termination by reason of a condemnation described in
Section 9.3 or 9.4 or a casualty described in Section 7.2, 7.3 or 7.4 and the
election of Tenant to terminate and not reconstruct), Landlord shall recognize
the attornment of and not disturb the tenancy of each subtenant who is not then
in default (following the expiration of applicable notice and cure periods) and
attorning to Landlord and thereby allow the continuation of such subtenant' s
sublease in effect on the same terms and conditions as set forth in such
sublease but as a direct lease, subject to the payment, when due, of all rentals
payable for any period after termination of this Lease and compliance on the
part of the subtenant with each and every term and condition of its sublease,
provided the sublease is made in accordance with the provisions of Section 12.8,
is otherwise permitted hereunder and is with a subtenant affiliated with (a) a
national or regional retailer or brand name tenant which is recognized
nationally or regionally and whose lease term, including options to extend, is
not more than 20 years, or (b) any department store tenant whose floor area is
in excess of forty thousand (40,000) square feet and whose lease term, including
options to extend, is not more than 50 years; (c) a movie theater whose lease
term, including options to extend, is not more than 35 years; (d) a restaurant
whose lease term, including options to extend, is not more than 30 years; and
(e) any other tenant whose lease term, including options to extend, is not more
than 15 years.

        In connection with any automatic recognition and non-disturbance under
this Article 13, Landlord shall not be: (i) liable for any act or omission of
any prior landlord (including Tenant) under the sublease or any damages or other
relief attributable to any latent or patent defects in the Premises;
(ii) subject to any offsets, defenses or counterclaims which subtenant might
have against any prior landlord (including Tenant) under the sublease;
(iii) bound by any rent or other charges which subtenant may have paid to any
prior landlord (including Tenant) for more than one (1) month in advance;
(iv) responsible or liable for security deposits except to the extent received
by Landlord (e.g., turned over by Tenant to Landlord); (v) bound by the terms of
any amendment of the sublease which materially modifies the terms thereof to the
extent not approved or consented to by Landlord (which such consent or approval
Landlord agrees not to unreasonably withhold or delay); (vi) responsible or
liable for any obligation of any prior landlord (including Tenant) under the
sublease to perform, pay for or reimburse the cost of, the construction,
alteration or removal of subtenant's improvements or leasing commissions or any
other Improvements, except to the extent the funds for the same have been
received by Landlord (e.g., turned over by Tenant to Landlord); (vii) be
obligated to restore the Improvements or the sublease premises following a
casualty if Tenant hereunder is not obligated to restore the Premises, and in
the event Landlord is obligated to restore, such obligation shall be limited to
such restoration as is funded by the insurance proceeds actually received by
Landlord, or (viii) prevented from terminating the sublease in the event of a
condemnation that would permit the termination of this Lease. Within ten
(10) days of any demand therefor by Landlord, any subtenant shall execute and
deliver to Landlord a recordable certificate stating that such subtenant has
attorned to Landlord hereunder, that the subtenant's sublease is unmodified and
in full force and effect, such defenses or offsets as are claimed by such
subtenant, if any, the date to which all rentals have been paid, and such other
information concerning the sublease, subleased premises and subtenant as
Landlord may reasonably request. Landlord's recognition of any subtenant's
attornment shall be conditioned upon such subtenant's compliance with all the
terms, covenants and conditions hereof.

29

--------------------------------------------------------------------------------



        Within ten (10) business days following written demand by Tenant,
Landlord agrees to enter into a specific recordable separate Recognition,
Attornment and Non-Disturbance Agreement with any subtenant satisfying the
requirements set forth in the preceding paragraph substantially on the terms of
Exhibit D attached hereto (the "Non-Disturbance Agreement") and to timely
negotiate in its good faith reasonable discretion (i) such revisions to the
Non-Disturbance Agreement as may be reasonably requested by such subtenant, and
(ii) such subtenant's requested form of Recognition, Attornment and
Non-Disturbance Agreement reflecting the same general terms as contained in this
Section 13.1. Landlord further agrees to reasonably consider reasonable
recognition and non-disturbance requests of subtenants not entitled to automatic
recognition and non-disturbance rights taking into consideration Tenant's
interest in achieving a desired tenant mix, full occupancy and maximum rents
from the perspective of viewing the Improvements as a whole and also considering
the subtenant's business, operating history and ownership. If Tenant requests on
behalf of a subtenant recognition and non-disturbance rights in the form of the
Non-Disturbance Agreement or another form of Recognition, Attornment and
Non-Disturbance Agreement and such request is accompanied by the requested form
of agreement, if other than the Non-Disturbance Agreement, and information on
the subtenant's business, operating history and ownership, and Landlord fails to
disapprove such request in writing by notice to Tenant received within ten
(10) business days after Landlord's receipt of an additional notice requesting
Landlord's action that conforms to the requirements of Section 16.14.11(d),
Landlord hereby appoints Tenant as its attorney in fact to execute, record and
deliver such Recognition, Attornment and Non-Disturbance Agreement and/or such
subtenant shall be entitled to automatic recognition and non-disturbance on the
terms of this Article 13 above notwithstanding that such subtenant or such
subtenant's sublease fails to satisfy the conditions for automatic recognition
and non-disturbance set forth above.

ARTICLE 14

INTENTIONALLY OMITTED

ARTICLE 15

EXPIRATION, TERMINATION

         15.1.    Duty to Surrender    

        At the expiration or earlier termination of the Term, Tenant shall
surrender to Landlord the possession of the Improvements and, subject to
Tenant's right to retain a copy of the same and the rights of any Leasehold
Mortgagee, shall surrender and assign to Landlord Tenant's right, title and
interest, if any, in and to all books and records with respect to the
Improvements, including, but not limited to, Tenant's rights with respect to
plans and specifications, soils tests, architectural plans and designs,
engineering reports and similar items. Surrender or removal of improvements,
fixtures and trade fixtures shall be as directed in Article 11. Tenant shall
leave the surrendered property and any other property in good and broom-clean
condition except as provided in Sections 7.3, 7.4, Article 9 and except for
reasonable wear and tear.

30

--------------------------------------------------------------------------------



         15.2.    Holding Over    

        This Lease shall terminate without further notice at expiration of the
Term. Any holding over by Tenant after expiration shall not constitute a renewal
or extension or give Tenant any rights in or to the Premises. Should Tenant hold
possession of the Premises or Improvements after the expiration of the stated
term of this Lease, such holding over shall create a tenancy at sufferance only,
upon the same terms and conditions as herein set forth, except that Annual
Rental shall be *** of the Annual Rental applicable immediately preceding the
expiration of the Term.

         15.3.    Existing Liabilities    

        Expiration or termination of this Lease shall not relieve any party
hereto of any liability accrued as of such date or arising out of or relating to
facts occurring on or prior to such date, whether for breach, indemnity or
otherwise. Without limiting the generality of the foregoing, Sections 8.1, 8.2
and 15.1 shall survive such expiration or termination.

         15.4.    Name    

        At the expiration or earlier termination of the Term, any and all rights
to any and all names used to designate the Improvements (other than the name
"Caruso") shall vest in Landlord without the requirement of any further act or
instrument. Tenant shall, however, execute any and all instruments Landlord may
request to effectuate the foregoing.

ARTICLE 16

MISCELLANEOUS

         16.1.    Notices; Appointment of Agent    

        As used in this Lease, notice includes but is not limited to the
communication of notice, request, demand, approval, disapproval, statement,
report, acceptance, consent, objection, waiver and appointment.

        All notices must be in writing; provided that no writing other than the
check or other instrument for the rent payment itself need accompany the payment
or rent.

        Notice shall be given (i) by personal delivery to the address(es) set
forth below, (ii) by United States mail in a sealed envelope or container,
either registered or certified mail, return receipt requested, postage and
postal charges prepaid, addressed by name and address to the party or Person
intended set forth below, (iii) by delivery by a courier service keeping records
of deliveries and attempted deliveries to the address specified below or (iv) by
telecopy or similar facsimile transmission to the number set forth below with a
hard copy to be mailed within twenty-four (24) hours of such transmission:

Notice to Landlord   The Santa Anita Companies, Inc.
c/o Magna Entertainment
337 Magna Drive
Aurora, Ontario 74G 7KI
Attn: President, Chief Executive Officer and
Chief Financial Officer
Telecopy No.: (905) 726-7172
With a copy to:
 
Allen Matkins Leck Gamble & Mallory LLP
12348 Bluff Drive, Suite 100
San Diego, CA 92130
Attn: Michael C. Pruter, Esq.
Telecopy No.: (858) 481-5028

31

--------------------------------------------------------------------------------



Notice to Tenant:   Santa Anita Associates, LLC
c/o Caruso Affiliated Holdings
101 The Grove Drive
Los Angeles, CA 90036
Attn: Rick J. Caruso
Richard A. Moses
Telecopy No.: (323) 900-8101
With a copy to:
 
Donfeld, Kelley & Rollman
11845 West Olympic Blvd, Suite 1245
Los Angeles, CA 90064
Attn: Jeffrey Donfeld, Esq.
Telecopy No.: (310) 312-8014

        Any notice, demand, request or other communication, including any copy,
shall be deemed to have been given, made, received and communicated, as the case
may be, on the date personal delivery was effected if personally served, on the
day one day after the date of acknowledgment of receipt if by facsimile or telex
(provided a hard copy of the same is sent in another manner permitted hereunder
within twenty-four (24) hours of transmission), on the date shown as the
delivery date on the overnight courier's cartage copy if by overnight courier,
or on the date of delivery as shown on the return receipt if delivered by mail;
provided, however, if delivery is not completed due to the absence of the
recipient or his/her refusal to accept delivery, delivery to the Person
identified above for receipt of copies shall be deemed to be delivery to the
primary addressee.

        Either party may, by notice given at any time or from time to time,
require subsequent notices to be given to another individual Person, whether a
party or an officer or representative, and/or to a different address and/or
number. Notices given before actual receipt of notice of change shall not be
invalidated by the change.

        If Landlord or Tenant is at any time comprised of more than one Person
(e.g., tenants-in-common), a majority (computed on the basis of their respective
interests in Landlord's or Tenant's estate) of such Persons shall appoint one of
their number as agent to receive rent, to receive services of process, to
receive notices, to grant consents or approvals and otherwise to act for that
party with respect to all matters relating to this Lease. Failing such
appointment, Landlord or Tenant as the case may be (the "selecting party") may
select and designate one of such Persons comprising the other party for that
purpose, and the selecting party shall be conclusively permitted to treat such
selected and designated Person as the agent of the other party for all purposes
related to this Lease.

         16.2.    Estoppel Certificates    

        At any time and from time and time, within fifteen (15) days after
notice of request by either party, the other party shall execute, acknowledge,
and deliver to the requesting party, or to such other recipient as the notice
shall direct, a statement indicating that this Lease is unmodified and in full
force and effect, or, if there have been modifications, that this Lease is in
full force and effect as modified in the manner specified in the statement and
acknowledging that there are no uncured defaults or failures to perform any
covenant or provision of this Lease on the part of the requesting party or
specifying any such defaults or failures which are claimed to exist. The
statement shall also state the dates to which the rent and any other charges
have been paid in advance. The statement shall be such that it can be relied on
by the addressee thereof.

        The failure of the party requested to execute, acknowledge, and deliver,
on request, the certified statement described above within the specified time
shall constitute its acknowledgment to all Persons entitled to rely on the
statement that this Lease is unmodified and in full force and effect and that
the rent and other charges have been duly and fully paid to and including the
respective due dates immediately preceding the date of the notice of request and
shall constitute a waiver, with respect to all Persons entitled to rely on the
statement, of any defaults on the requesting party's part that may exist before
the date of the notice.

32

--------------------------------------------------------------------------------



         16.3.    Attorneys' Fees    

        If either party brings an action or proceeding (including an arbitration
action) to declare, enforce, protect, or establish any right or remedy,
including, but not limited to, any proceedings to lift stay or other bankruptcy
proceedings, the prevailing party shall be entitled to recover its costs and
legal expenses including reasonable attorneys' fees and expert witness fees
and expenses.

         16.4.    Arbitration of Changed Use Value Increase and Fair Market
Value of the Premises    

        If Landlord and Tenant cannot reach an agreement as to the Changed Use
Value Increase under Section 3.2.1 or the fair market value of the Premises
under Section 3.2.2 of this Lease within thirty (30) days after notice by a
party to the other party, then, at any time after the end of such thirty
(30) day period either party may demand arbitration of the determination of the
Changed Use Value or fair market value, as applicable, of the Premises by so
notifying the other party. Within twenty (20) days after delivery of the
arbitration demand, each party shall appoint an arbitrator who shall be an
independent M.A.I. appraiser with at least five (5) years prior experience in
appraising real property of the same or similar type and nature as the Premises
(i.e., such experience appraising large commercial projects). The appointment of
all appraisers shall be in writing and shall be served on the other party. If a
party fails to appoint an appraiser within the time required above, the single
appraiser appointed shall be the sole appraiser. The appraisers shall determine,
as applicable, the Changed Use Value Increase or the fair market value of the
Premises for its then permitted use under this Lease without otherwise taking
into consideration this Lease or the Improvements, but taking into
consideration: (i) the actual number of square feet of Improvements constructed
or to be constructed by Tenant; and (ii) that such Improvements are to be
constructed in compliance with the entitlement requirements, including the
Specific Plan, architectural design review and design guidelines to which the
Premises are subject, all recorded restrictions, and free and clear of all
monetary encumbrances, as if such asset was sold in the open market on an arm's
length basis allowing a reasonable time to find a purchaser who purchases with
knowledge of the then general market conditions. The two appraisers appointed by
Landlord and Tenant, respectively, shall be instructed by Landlord and Tenant to
meet promptly and to use their best efforts to mutually agree upon the Changed
Use Value Increase or fair market value, as applicable, of the Premises as
described above. If the two appraisers agree upon the Changed Use Value Increase
or fair market value, as applicable, of the Premises, then their mutual decision
shall be final and binding upon Landlord and Tenant. If within forty-five
(45) days after the second appraiser has been appointed, the two appraisers are
unable to agree to the Changed Use Value Increase or fair market value, as
applicable, of the Premises, then they shall attempt to select a third appraiser
meeting the qualifications stated in this paragraph within ten (10) days
thereafter. If the appraisers are unable to agree on the third appraiser within
such ten (10) day period, then either of the parties to this Lease can apply to
the presiding judge of the Superior Court for the State of California in and for
the County of Los Angeles, for the selection of a third appraiser who meets the
qualifications stated in this paragraph. Each party shall bear the entire fee of
the appraiser chosen by such party and one-half (1/2) of the cost of appointing
the third appraiser and of paying the third appraiser's fee. The third
appraiser, however selected, shall be a person who has not previously acted in
any capacity for either party; provided, however, such appraiser may have acted
as the third appraiser in connection with a prior appraisal rendered pursuant to
this Section 16.4. Promptly after the selection of the third appraiser, the
three appraisers shall meet and the first two appraisers selected shall present
to the third appraiser their respective arguments and evidence (including copies
of their written appraisals) respecting the Changed Use Value Increase or fair
market value, as applicable, of the Premises. Within thirty (30) days after the
selection of the third appraiser, the third appraiser shall render its written
decision to Landlord and Tenant, provided, that the Changed Use Value Increase
or fair market value, as applicable, of the Premises so decided by the third
appraiser must not exceed the higher of the two Changed Use Value Increases or
fair market values, as applicable, of the Premises proposed by the first two
appraisers, and must not be less than the lower of the Changed Use Value
Increase or fair market value, as applicable, of the Premises proposed by the
first two appraisers.

         16.5.    Joint and Several Obligations    

        If either Landlord or Tenant consists of more than one Person, the
obligation of all such Persons shall be joint and several.

33

--------------------------------------------------------------------------------



         16.6.    Authority    

        Landlord and Tenant represent and warrant to each other that each
individual executing the Lease (or any amendment hereto) on its behalf is duly
authorized to execute and deliver this Lease or such amendment on its behalf and
that this Lease or such amendment is binding upon such party in accordance with
its terms.

         16.7.    Access for Landlord    

        Landlord and its agents shall have free access to the Premises and the
Improvements during all reasonable hours throughout the Term on reasonable
advance notice to Tenant (except that Landlord shall have the right of immediate
entry at any time in the case of emergency), for the purpose of exhibiting the
same to Persons interested in purchasing or lending upon Landlord's interest in
the Premises and the Improvements; posting or keeping posted thereon notices
provided for hereunder, and such other non-obtrusive notices as Landlord may
reasonably deem necessary or appropriate for protection of Landlord, its
interest or the Premises and the Improvements; inspecting the Improvements or
any portion thereof; and exercising Landlord's rights under Section 10.3.6.
Nothing contained herein shall impose any duty on the part of Landlord to do any
work or repair, maintenance, reconstruction or restoration, which under any
provision of this Lease is required to be done by Tenant and the performance
thereof by Landlord shall not constitute a waiver of Tenant's default in failing
to do the same.

        Except as otherwise provided in Section 8.1.2, Landlord shall not be
liable for inconvenience, annoyance, disturbance, loss of business or quiet
enjoyment, or other damage or loss to Tenant by reason of exercising Landlord's
rights under this Section 16.7

         16.8.    Transfer of Landlord's Interest    

        In the event of any transfer or transfers of Landlord's interest in the
Premises, the transferor shall be automatically relieved of any and all
obligations and liabilities on the part of Landlord accruing from and after the
date of such transfer provided that the transferee expressly assumes in writing
all of Landlord's obligations under this Lease accruing from and after the date
of transfer. Tenant agrees to attorn to such transferee, provided a copy of such
assumption is delivered to Tenant executed and acknowledged by both the
transferor and transferee. Provided that Tenant is operating the Premises for
the use as specified in Section 5.1.1, Landlord shall not transfer Landlord's
interest in the Premises to the then existing owner or manager of the regional
shopping center adjacent to the Premises and located at the corner of Huntington
Drive, or to any Affiliate of such owner or manager.

         16.9.    Interest on Past Due Obligations    

        Any amount due from one party to the other party under the terms of or
with respect to this Lease which is not paid within five (5) days after payment
is due shall bear interest at the lower of (i) *** or (ii) the maximum per annum
interest rate permitted by law with respect to this transaction from the date
five (5) days after payment is due until paid unless otherwise specifically
provided herein, but the payment of interest shall not excuse or cure any
default under this Lease.

         16.10.    Waiver    

        The waiver by Landlord or Tenant of any breach by the other party of any
term, covenant, or condition herein contained shall not be deemed to be a waiver
of such term, covenant, or condition or any subsequent breach of the same or any
other term, covenant, or condition herein contained. The subsequent acceptance
of rent hereunder by Landlord shall not be deemed a waiver of any preceding
breach by Tenant of any term, covenant, or condition of this Lease (including,
without limitation, the provisions of Article 12 on assignment and subletting),
other than the failure to pay the particular rents so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
rent. No payment by Tenant or receipt by Landlord of a lesser amount than the
rent herein provided shall be deemed to be other than on account of the earliest
rent due and payable hereunder, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment of rent be deemed an
accord and satisfaction, and Landlord may accept any such check or payment
without prejudice to Landlord's rights to recover the balance of such rent or
pursue any other remedy under this Lease.

34

--------------------------------------------------------------------------------



         16.11.    Time of Essence    

        Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.

         16.12.    Brokers    

        Landlord and Tenant each warrants to and for the benefit of the other,
and shall indemnify, defend, protect and hold harmless the other for a breach
hereof, that it has had no dealings with any real estate broker or other agent
(attorneys excepted) in connection with the negotiation or making of this Lease.

         16.13.    Surrender or Cancellation    

        The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation hereof, shall not work a merger, and shall (subject to the
nondisturbance provisions of this Lease) terminate all or any existing
subleases, unless Landlord elects to treat such surrender or cancellation as an
assignment to Landlord of any or all of such subleases.

         16.14.    Interpretation of Lease    

                16.14.1    Definitions    

                        16.14.1.1    Affiliate means any person or entity which,
directly or indirectly through one(1) or more intermediaries, controls or is
controlled by or is under common control with another person or entity. The term
"control" as used herein (including the terms "controlling," "controlled by,"
and "under common control with") means the possession, direct or indirect, of
the power to (i) vote more than fifty percent (50%) of the outstanding voting
securities of such person or entity, or (ii) otherwise direct management
policies of such person by contract or otherwise. As to Santa Anita Commercial
Enterprises, Inc., Affiliates shall include Magna International Inc., MI
Developments Inc., Magna Entertainment Corp., and any Affiliate of any of the
foregoing corporate entities. As to Rick J. Caruso, Affiliates include one or
more of his heirs or the members of the immediate family of Rick J. Caruso,
provided that individually or collectively they own more than fifty percent
(50%) of the voting and beneficial interests in such Affiliate.    

                        16.14.1.2    Business Day means any day other than a
Saturday, a Sunday or a day on which banking institutions in Arcadia,
California, are authorized by law to close.    

                        16.14.1.3    Control (including, with correlative
meanings, the terms "controlled by" and "under common control with"), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities or by agreement
or otherwise.    

                        16.14.1.4    Exterior Design means the general
architectural theme of the exterior appearance of the façade of an Improvement
and shall specifically encompass the color, material, finish, location, design
and architectural feature of the subject façade.    

                        16.14.1.5    Hazardous Substances means and includes the
following, including mixtures thereof; any hazardous substance, pollutant,
contaminant, waste, by-product or constituent regulated under any federal, state
or local laws and regulations as amended or hereafter enacted regulating
hazardous or toxic substances or wastes, petroleum pollutant or waste or similar
substances, including, but not limited to, as defined in the Comprehensive
Environmental Response, Liability and Compensation Act, 42 U.S.C. 9601 et seq.,
as amended, the Federal Water Pollution Control Act, 33 U.S.C. Sections 1251, et
seq., Hazardous Materials Transportation Act, 49 U.S.C. Sections 1801, et seq.,
Resource Conservation and Recovery Act, 42 U.S.C. Sections 6901, et seq., Safe
Drinking Water Act, 42 U.S.C. Sections 3000(f), et seq., Clean Air Act,
42 U.S.C. Sections 7401, et seq., United States Department of Transportation
Hazardous Materials Table, 49 C.F.R. 172.101, Chapters 444, 445A, 445B, 477, 590
or 618 of NRS, pesticides regulated under the Federal Insecticides, Fungicide,
and Rodenticide Act, 7 U.S.C. Section 136 et seq., asbestos and asbestos
containing materials, PCBs and other substances regulated under the Toxic
Substances Control Act, 15 U.S.C. Section 2601 et seq., source material, special
nuclear material, byproduct material and any other radioactive materials or
radioactive wastes, however produced, regulated under the Atomic Energy Act or
the Nuclear Waste Police Act; chemicals subject to the OSHA Hazard Communication
Standard, 29 C.F.R. (1910.1200 et seq.; and industrial process and pollution
control wastes whether or not hazardous within the meaning of the Resource
Conservation and Recovery Act, 42 U.S.C. 6901 et seq., all as may
be amended.    

35

--------------------------------------------------------------------------------



                        16.14.1.6    Improvements means any and all improvements
existing on the Premises from time to time other than improvements belonging to
subtenants pursuant to the terms of their respective subleases.    

                        16.14.1.7    Institutional Lender means any bona fide
financial institution duly authorized to lend money on the security of an
interest or interests in this Lease and/or the Improvements.    

                        16.14.1.8    Landlord means the Person who is the fee
owner at the time question of the Premises, whether singular or plural in
number, and whether named in this Lease as Landlord or having become the
successor-in-interest of the initially named Landlord, or the successor of a
successor, whether by assignment, foreclosure, or other transfer, and whether
intentional or inadvertent or by operation of law.    

                        16.14.1.9    Leasehold Mortgage means a first priority
mortgage or deed of trust, including, but not limited to, construction financing
or permanent financing or any refinancing in connection therewith, complying
with the provisions of Section 12.9 which encumbers Tenant's interest in the
Improvements and/or this Lease.    

                        16.14.1.10    Leasehold Mortgagee means the holder of a
Leasehold Mortgage.    

                        16.14.1.11    Mezzanine Lender means a lender whose loan
is secured by a pledge and/or security interest in the membership interests of
one or more of the members of the Tenant and otherwise satisfies the
requirements of an Institutional Lender.    

                        16.14.1.12    Person means a Person or Persons or entity
or entities of any combination or Persons and entities including when such
Person(s) or entity(ies) are acting in the capacity of an executor, trustee or
other fiduciary capacity.    

                        16.14.1.13    Tenant means the Person named as Tenant in
this Lease, whether singular or plural in number, or the Person who at the time
in question is the successor-in-interest of Tenant, or the successor of a
successor, whether by assignment, foreclosure, or other transfer, and whether
intentional or inadvertent or by operation of law. It does not, however, include
any Person claiming under any assignment or other transfer which is not a
permitted assignment described or referred to under Article 12. This definition
does not alter the provisions of this Lease relating to assignment
or subletting.    

                16.14.2    Table of Contents; Headings.    The table of contents
of this Lease and the captions of the various sections of this Lease are for
convenience and ease of reference only and do not define, limit, augment, or
describe the scope, content, or intent of this Lease or of any part or parts of
this Lease.

                16.14.3    Gender; Number.    The neuter gender includes the
feminine and masculine, the masculine includes the feminine and neuter, and the
feminine includes the masculine and neuter, and each includes fiduciary,
corporation, partnership, or other legal entities whenever the context so
requires. The singular number includes the plural whenever the context
so requires.

                16.14.4    Exhibits.    All exhibits to which reference is made
in this Lease are hereby incorporated by reference. Any reference to "this
Lease" includes matters incorporated by reference.

                16.14.5    Entire Agreement; Modification.    This Lease
contains the entire agreement between the parties with respect to the leasing of
the Premises. No verbal agreement or implied covenant shall be held to vary the
provisions hereof, any statements, law or custom to the contrary
notwithstanding. No promise, representation, warranty, or covenant not included
in this Lease has been or is relied on by either party. Each party has relied on
its own inspection of the Premises and examination of this Lease, the counsel of
its own advisors, and the provisions of this Lease. The failure or refusal of
either party to inspect the Premises, to read this Lease or other documents, or
to obtain legal or other advice relevant to this transaction constitutes a
waiver of any objection, contention, or claim that might have been based on such
reading, inspection, or advice.

36

--------------------------------------------------------------------------------



        No provision of this Lease may be amended or varied except by an
agreement in writing signed by the parties hereto or their respective
successors-in-interest.

                16.14.6    Severability.    The invalidity or illegality of any
provision shall not affect the remainder of this Lease and all remaining
provisions shall, notwithstanding any such invalidity or illegality, continue in
full force and effect.

                16.14.7    Successors.    Subject to the provisions of this
Lease on assignment and subletting, each and all of the covenants and conditions
of this Lease shall be binding on and shall inure to the benefit of the heirs,
successors, executors, administrators, assigns, and personal representatives of
the respective parties.

                16.14.8    No Partnership.    Nothing contained in this Lease
shall be deemed or construed by the parties hereto or by any third party to
create the relationship of principal and agent or of partnership or of joint
venture or of any association between Landlord and Tenant. Neither the method of
computation or rent nor any other provisions contained in this Lease nor any
acts of the parties hereto shall be deemed to create any relationship between
Landlord and Tenant other than the relationship of landlord and tenant.

                16.14.9    Governing Law.    The laws of the State of California
shall govern the validity, construction, performance and effect of this Lease.

                16.14.10    Covenants.    Whenever in this Lease any words of
obligation or duty are used in connection with either party, such words shall
have the same force and effect as though framed in the form of express covenants
on the part of the party obligated.

                16.14.11    Consents and Approvals.    

                (a)   In any instance in which any party to this Lease shall be
requested to consent to or approve of any matter with respect to which such
party's consent or approval is required by any of the provisions of this Lease,
such consent or approval, or disapproval, shall be given in writing, and such
consent or approval shall not be unreasonably withheld, unless the provisions of
this Lease with respect to a particular consent or approval shall expressly
provide that the same may be given or refused in the sole discretion of
such party.

                (b)   Wherever in this Lease approval or consent of any party is
required, and unless a different time limit is provided in this Lease, such
approval or disapproval or consent or denial of consent shall be given within
thirty (30) days following the receipt of the item to be so approved or
disapproved, or the same shall be conclusively deemed to have been approved by
such party, subject to the provisions of this Section 16.14.11. Any disapproval
shall specify with particularity the reasons therefor; provided, however, that
wherever in this Lease any party is given the right to approve or disapprove in
its sole discretion, such party may disapprove without specifying a reason
therefor and its disapproval shall not be subject to contest in any judicial,
administrative, arbitration or other proceeding.

                (c)   Wherever a period of time less than thirty (30) days is
provided in this Lease, such time limit shall not apply unless the notice to the
party whose approval or disapproval is required contains a correct statement of
the period of time within which such party must act or otherwise respond. If the
time specified in the notice is incorrectly set forth or omitted, the time limit
shall be thirty (30) days unless a longer time period is specified in this
Lease, in which case the longer time period shall control. Failure to specify
such time period shall not invalidate such notice but shall instead require the
action of such party within said thirty (30) day period or such longer period.

37

--------------------------------------------------------------------------------



                (d)   Any request for the consent or approval of any party shall
recite verbatim the applicable Lease provision involved and state that the
document, or the facts contained therein, shall be deemed approved or consented
to by the recipient unless the recipient objects thereto within the required
time period specified in such notice. Notwithstanding anything to the contrary
contained in this Lease, no recipient's approval of or consent to the subject
matter of a notice shall be deemed to have been given by its failure to object
thereto if such notice (or the accompanying cover letter) did not fully comply
with the provisions of this Section 16.14.11.

                16.14.12    No Third Party Beneficiaries.    

        Tenant acknowledges and agrees that it shall have no rights with respect
to the Adjacent Land, express or implied, except as provided in the REA. This
Lease is made solely for the benefit of Landlord, Tenant and, with respect to
Section 12.8 and Section 10.2, Tenant's Leasehold Mortgagee.

                16.14.13    Force Majeure Delays.    

        Except as otherwise expressly provided in this Lease to the contrary,
each party shall be excused from its duty to perform any covenant or obligation
under this Lease, except an obligation to pay any sums of money not expressly
conditioned on the other party's performance of a covenant or obligation that
has itself been excused, in the event but only so long as the performance of any
such covenant or obligation is prevented, delayed, retarded or hindered by any
of the following ("Force Majeure Delays"): shortages of labor or materials, act
of God, fire, earthquake, floods, explosion, action of the elements, war,
invasion, terrorism, insurrection, riot, mob violence, sabotage, strikes,
lockouts, action of labor unions, condemnation, government moratorium,
litigation relating to entitlements for the Improvements, requisition, or orders
of military or naval authorities (other than the lack or inability to procure
funds to fulfill its covenants and obligations provided in this Lease).

        Notwithstanding any specific references in certain provisions of this
Lease to extension for Force Majeure Delays, the absence of such specific
reference in any other provision shall not be deemed to diminish the general
applicability of this Section 16.14.13.

        In the event any party claims excuse from its duty to perform any
covenant or obligation set forth in this Lease due to a Force Majeure Delay,
such party shall notify the other party of the occurrence of such event of force
majeure within thirty (30) days following the occurrence thereof. The provisions
of this Section 16.14.13 shall not be effective to excuse any party failing to
give such notice from the performance of such covenant or obligation until such
notice is given to the other party; provided, however, in no event shall the
giving of such notice at any time following such thirty (30) day period extend
the period during which such party is otherwise excused beyond any maximum
period of delay or excuse set forth in this Lease or failure of one party to
timely fulfill its obligations hereunder, which failure delays performance of
the other party.

                16.14.14    Index Adjustment.    

        Wherever in this Lease other than Article 3 reference is made to a
dollar denomination, such dollar denomination shall be subject to the "Index
Adjustment", which shall be the amount of the proportionate increase or decrease
for each year during the term of this Lease in the Consumer Price Index for all
Urban Consumers), issued and published by the United States Department of
Commerce (1982-1984) (the "Index"), or any successor index thereto,
appropriately adjusted, shall be used. In the event that the Index is converted
to a different standard reference base or otherwise revised, the determination
of the adjustment to be made with reference to the Index shall be made with the
use of such conversion factor, formula or table for converting the Index as may
be published by the Department of Commerce or, if said Department shall not
publish the same, then with the use of such conversion factor, formula or table
as may be published by Prentice Hall, Inc., or other nationally recognized
publisher of similar statistical information as may be agreed upon by the
parties. If the Index ceases to be published, and there is no successor thereto,
then a reasonable substitute index selected by Landlord and approved by Tenant
shall be utilized; or, if such a substitute index is not available or may not
lawfully be used for the purposes stated herein, then based upon a reliable
governmental or other nonpartisan publication, selected by Landlord, and
approved by Tenant, evaluating changes in the cost of living or purchasing power
of the consumer dollar, if such a publication is available and may be lawfully
used for the purposes stated herein. For the purposes of calculating
fluctuations in the Index, the calendar year of the date of this Lease shall be
considered to be the base year (the "Base Year"). In computing future dollar
equivalencies, any amount referred to in this Lease shall, for the purpose of
calculating the equivalency, be referred to in this Section 16.14.14 as the
"Base Amount" and the Base Amount, as adjusted by the application of this
Section 16.14.14, shall be referred to herein as the "Adjusted Amount."

38

--------------------------------------------------------------------------------



        The Adjusted Amount shall be determined as follows:

        With respect to each time at which the equivalency is to be determined,
the Adjusted Amount shall be equal to the product obtained by multiplying the
Base Amount by a fraction, the numerator of which is the average annual Index
for the most recent complete calendar year, and the denominator of which is the
average annual Index for the Base Year.

        For purposes of this Section 16.14.14, the Base Amount utilized for any
initial calculation made hereunder shall continue to be utilized as the Base
Amount for each subsequent application of this provision.

ARTICLE 17

EXECUTION; RECORDATION OF SHORT FORM OF LEASE; CONSENT

         17.1.    Execution in Counterparts    

        This Lease, or the short form of this Lease, or both, may be executed in
two or more counterparts, each of which shall be in original, but all of which
shall constitute one and the same instrument.

         17.2.    Recordation of Short Form of Lease    

        This Lease shall not be recorded; however the parties shall execute and
acknowledge a short form or memorandum of this Lease (the "Memorandum of Ground
Lease") in the form of Exhibit E attached hereto. At Tenant's expense relative
to the recording costs and any taxes, the Memorandum of Ground Lease shall be
recorded in the real property records of Los Angeles County at the request of
either party on or after the Conditions Removal Date.

         17.3.    Execution Triplicate Originals    

        This Lease shall be executed by the parties in triplicate originals, and
each original executed Lease without the others shall serve as an original.

ARTICLE 18

HAZARDOUS SUBSTANCES

         18.1.    Covenant    

        Tenant covenants to Landlord that it will not use, or allow to be used,
generated, manufactured, produced, stored, transported, treated, disposed or
released on, in or about the Premises, any Hazardous Substances except as may be
reasonably required in connection with the operation and maintenance of the
Improvements, such as cleaning and maintenance supplies and fuel related to
emergency power generation needs, and then only in full compliance with all laws
and except for the use of Hazardous Substances by Tenant's subtenants in
connection with their respective permitted uses of their respective premises,
provided that such uses are in compliance with all laws.

         18.2.    Right of Entry    

        Landlord reserves the right to enter the Premises upon prior notice at
any reasonable time, and at any time without notice in exigent circumstances,
for the purpose of visually inspecting and examining the Premises for the
presence of any Hazardous Substance. If the results of such inspection or
examination reveal the presence of Hazardous Substances in, on or about the
Premises, or if Landlord has reasonable cause to believe that they are present
in, on or about the Premises due to Tenant's failure to be in compliance with
Section 18.1, then Tenant shall reimburse Landlord for its reasonable cost
incurred in undertaking such inspection and examination.

39

--------------------------------------------------------------------------------



         18.3.    Indemnity    

                18.3.1    By Tenant.    Tenant shall hold Landlord harmless
from, and protect, defend and indemnify Landlord against, any and all claims,
expenses, including reasonable attorney's fees, damages, clean-up costs or
liability (including the orders of any regulatory agency) whether foreseeable or
not for any injury or damage to any Person or property caused by the presence of
Hazardous Substances in, on or about the Premises except to the extent placed,
released or stored in, on or about the Premises by Landlord or its agents or
contractors or employees in violation of applicable laws as of the Effective
Date. The provisions of this indemnity shall remain in full force and effect and
shall not be affected or impaired by any termination of this Lease and shall
survive any such termination. Neither the consent by Landlord to the use,
generation, storage, release, disposal or transportation of Hazardous Substances
as set forth in Section 18.1, nor Tenant's strict compliance with all Hazardous
Substances laws, shall excuse Tenant from Tenant's indemnification obligations
hereunder. Any defense of Landlord pursuant to this indemnity shall be by
counsel reasonably acceptable to Landlord.

                18.3.2    By Landlord.    Landlord shall hold Tenant harmless
from, and protect, defend and indemnify Tenant against, any and all claims,
expenses, including reasonable attorneys' fees, damages, clean-up costs or
liability (including the orders of any regulatory agency) whether foreseeable or
not for any injury or damage to any Person or property caused by the presence of
Hazardous Substances in, on or about the Premises to the extent placed, released
or stored in, on or about the Premises by Landlord, its subtenants or its agents
or contractors or their respective employees in violation of applicable laws as
of the Effective Date. The provisions of this indemnity shall remain in full
force and effect and shall not be affected or impaired by any termination of
this Lease and shall survive any such termination. Any defense of Tenant
pursuant to this indemnity shall be by counsel reasonably acceptable to Tenant.

         18.4.    Permits    

        Tenant shall at all times maintain or cause to be maintained current
permits required for all of its operations on the Premises, including those
required for the use, storage, or disposal of Hazardous Substances in, on or
about the Premises; provided, however, that nothing in this paragraph shall
imply Landlord's consent to Tenant's storage, use or disposal of any hazardous
substance or material in, on or about the Premises except as provided pursuant
to Section 18.1.

         18.5.    Notice of Release    

        In the event of the release of any Hazardous Substance from the
Premises, after obtaining actual knowledge of such release, Tenant shall
immediately give Landlord notice thereof if such release is in a quantity or of
a quality requiring notice to any public authority or agency.

         18.6.    Termination/Expiration    

        Upon the termination or expiration of this Lease, for whatever reason,
Tenant shall promptly (a) remove any and all Hazardous Substances placed, or
allowed to be placed, in, on or about the Premises by Tenant to the extent
required to return the Premises to a condition in full compliance with all laws,
and (b) remove and replace any fixture, mechanical or other system, or
improvement in and to the Premises which was involved in Tenant's use, storage
or disposal of Hazardous Substances and which cannot otherwise be returned to a
condition in full compliance with applicable laws.

         18.7.    Dumping    

        Tenant shall not deposit or allow to be deposited in, on or about, or
allow to remain in, on or about the Premises, or any other property of Landlord,
any waste material or debris of any nature whatsoever except as such is
generated by Tenant's normal operation of the Premises, and then only
temporarily pending proper ultimate disposition thereof off of the Premises.

40

--------------------------------------------------------------------------------



         18.8.    Landlord's Obligation to Remediate    

        Landlord shall deliver to Tenant the Premises free and clear of all
Hazardous Substances that are present in, on or under the Premises, including
ground water, that are in excess of levels permitted by law as of the date
hereof and to the extent of any such contamination, shall deliver to Tenant no
further action letters from applicable government authorities. In the event that
the costs to remediate the Premises are reasonably projected to exceed Seven
Million Dollars ($7,000,000), and Tenant does not elect to pay the excess costs,
Landlord may elect to terminate this Lease within ten (10) days following such
determination provided that Landlord pays to Tenant Tenant's third party out of
pocket costs and expenses incurred in accordance with the approved
"Pre-Development Budget" (as defined in that certain Development Agreement
between Tenant and Caruso Management Company, Ltd., a California limited
partnership, dated as of the Effective Date.

ARTICLE 19

GENERAL ARBITRATION

         19.1.    Dispute Resolution; Arbitration.    Other than with respect to
the matters covered in Section 16.4 above, any controversy, dispute or claim
among or between Landlord and Tenant arising out of or relating to this Lease
that is specified to be resolved by arbitration shall be resolved solely and
exclusively as provided in this Article 19.

         19.2.    Informal Resolution.    The party initiating the dispute
resolution procedure shall submit to, and serve upon the adverse party, a
written demand that invokes this provision and identifies the nature of the
dispute and all requested relief. The adverse party shall serve upon the
initiating party a written response to each of the disputes identified in the
written demand within five (5) business days after service of the demand. If no
written resolution is achieved ten (10) days after the demand is submitted
(or any later date agreed to by the parties in writing), then the provisions of
Section 19.3 shall govern with respect to each of the disputes identified in the
written demand.

         19.3.    Formal Resolution.    

                19.3.1    Any controversy, dispute or claim identified in the
written demand served by the initiating party that has not been resolved
pursuant to Section 19.2 shall be finally resolved by binding arbitration, which
the initiating party shall commence within twenty-one (21) days after no written
resolution is achieved. The arbitration shall be governed by this Lease and, to
the extent that they do not conflict with this Lease, Sections 1280
through 1294.2 of the California Code of Civil Procedure (or any amendments or
successor statutes    

                19.3.2    The parties shall attempt to agree on an arbitrator.
If the parties cannot agree on an arbitrator within fifteen (15) days following
the expiration of the twenty-one (21) day period referenced in Section 19.3.1
above, then the demanding party shall request that the CPR Institute for Dispute
Resolution or its successor or any comparable organization and if none, then the
Presiding Judge of the Los Angeles Superior Court will appoint an arbitrator
with experience resolving disputes arising from complex real estate transactions
to conduct the proceeding. Once the arbitrator has been identified, the party
initiating the dispute resolution procedure shall provide both the written
demand and any response to the arbitrator.    

                19.3.3    Each party shall have the right to conduct discovery
consistent with the California Code of Civil Procedure, including expert and
third-party discovery. Discovery may not be served before a written demand is
provided to the arbitrator. Limitations on the quantity, type manner or timing
of discovery or responses to discovery shall be determined by the arbitrator. No
party shall be entitled to "priority" in conducting discovery. Depositions may
be taken by either party upon seven (7) days' written notice. Written discovery
requests shall be responded to within ten (10) days after service. Discovery
disputes that cannot be resolved by the parties shall be submitted to the
arbitrator whose decision on such matters shall be final and binding. All
non-expert discovery must be completed no less than fifteen (15) days before the
first hearing date for the arbitration proceeding. Expert discovery must be
completed no less than five (5) days before the first hearing date of the
arbitration proceeding. For good cause, however, the arbitrator may extend the
period for discovery or allow additional discovery.    

41

--------------------------------------------------------------------------------



                19.3.4    The parties shall have the right to bring and the
arbitrator shall rule on dispositive motions including, but not limited to,
demurrers, motions to dismiss, and motions for summary judgment or adjudication.
Section 437c of the California Code of Civil Procedure shall govern summary
judgment or summary adjudication motions, except for notice periods or briefing
schedules, which shall be determined by agreement or by the arbitrator. Hearings
on such motions must be held no less than ten (10) days before the first hearing
date for the arbitration proceeding. If the parties are unable to agree upon a
briefing schedule for such motions, the arbitrator shall set the briefing
schedule.    

                19.3.5    The arbitration shall be held within ninety (90) days
after the date the written demand was first sent but in any event not earlier
than 21 days following selection of the arbitrator. Except as expressly set
forth in this clause, the arbitrator shall determine the manner in which the
arbitration is conducted including the time and place (within the County of Los
Angeles, California) of all hearings, the order of presentation of evidence, and
all other questions that arise with respect to the course of arbitration. The
arbitrator shall determine all issues in accordance with applicable decisional
law. The presentation and admission of evidence shall be governed by the rules
governing the presentation and admission of evidence in Los Angeles County
Superior Court, including but not limited to the provisions of the California
Evidence Code. All proceedings and hearings conducted before the arbitrator
shall be transcribed by a court reporter unless both parties agree that no
reporter is necessary. The costs of the court reporter shall be borne equally by
the parties, but may be awarded as costs to the prevailing party.    

                19.3.6    The arbitrator shall be empowered to enter equitable
as well as legal relief, to provide temporary and/or provisional relief and to
enter equitable orders that will be binding upon the parties; provided that, the
arbitrator shall not have the authority to grant any remedy or relief that is
expressly prohibited by, or that exceeds any limitations on remedies set forth
in, this Lease. If the arbitrator determines that a remedy available to a party
pursuant to this Lease and sought by a party exceeds the arbitrator's authority,
then the party denied such a remedy may initiate an action in the appropriate
Federal or California court in the County of Los Angeles, California seeking
exclusively such a remedy or remedies. This Section shall not be construed to
provide any remedy to any party that is prohibited by this Lease.    

                19.3.7    The arbitrator shall issue a single award at the close
of the arbitration consistent with California Code of Civil Procedure § 1283.4.
The arbitrator shall issue the final award within fifteen (15) days after the
conclusion of the arbitration hearing.    

 

[SIGNATURES ON FOLLOWING PAGE]

42

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned have executed this Ground Lease as
of the date first written above.

  LANDLORD:
 
THE SANTA ANITA COMPANIES, INC.,
a California corporation
 
By:
     

--------------------------------------------------------------------------------

  Name:      

--------------------------------------------------------------------------------

  Title:      

--------------------------------------------------------------------------------


 
By:
     

--------------------------------------------------------------------------------

  Name:      

--------------------------------------------------------------------------------

  Title:      

--------------------------------------------------------------------------------

 

 

    TENANT:
 
 
SANTA ANITA ASSOCIATES, LLC
a Delaware limited liability company
 
 
By:
 
Santa Anita Associates Holding Co., LLC,
a California limited liability company,
Managing Member
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

            Rick J. Caruso, Manager
 
 
By:
 
Santa Anita Commercial Enterprise, Inc.,
a Delaware corporation, Member
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

43

--------------------------------------------------------------------------------



EXHIBIT 3.1
ANNUAL RENTAL

        The Annual Rental shall be an amount equal to the product of (i) ***
multiplied by *** of the fair market value of the Premises as of the Effective
Date (the "Valuation Date").

        If Landlord and Tenant have been unable to reach an agreement as to the
fair market value of the Premises by the Valuation Date, either party may demand
arbitration of the determination of the fair market value of the Premises by so
notifying the other party. Within twenty (20) days after delivery of the
arbitration demand, each party shall appoint an arbitrator who shall be an
independent M.A.I. appraiser with at least five (5) years prior experience in
appraising real property of the same or similar type and nature as the Premises
(i.e., such experience appraising large commercial projects). The appointment of
all appraisers shall be in writing and shall be served on the other party. If a
party fails to appoint an appraiser within the time required above, the single
appraiser appointed shall be the sole appraiser. The appraisers shall determine
the fair market value of the Premises for its then permitted use under this
Lease, without otherwise taking into consideration this Lease or the
Improvements, but taking into consideration: (i) the actual number of
square feet of Improvements constructed or to be constructed by Tenant; and
(ii) that such Improvements are to be constructed in compliance with the
entitlement requirements, including the Specific Plan, architectural design
review and design guidelines to which the Premises are subject, all recorded
restrictions, and free and clear of all monetary encumbrances, as if such asset
was sold in the open market on an arm's length basis allowing a reasonable time
to find a purchaser who purchases with knowledge of the then general market
conditions. The two appraisers appointed by Landlord and Tenant, respectively,
shall be instructed by Landlord and Tenant to meet promptly and to use their
best efforts to mutually agree upon the fair market value of the Premises as
described above. If the two appraisers agree upon the fair market value of the
Premises, then their mutual decision shall be final and binding upon Landlord
and Tenant. If within forty-five (45) days after the second appraiser has been
appointed, the two appraisers are unable to agree to the fair market value of
the Premises, then they shall attempt to select a third appraiser meeting the
qualifications stated in this paragraph within ten (10) days thereafter. If the
appraisers are unable to agree on the third appraiser within such ten (10) day
period, then either of the parties to this Lease can apply to the presiding
judge of the Superior Court for the State of California in and for the County of
Los Angeles, for the selection of a third appraiser who meets the qualifications
stated in this paragraph. Each party shall bear the entire fee of the appraiser
chosen by such party and one-half (1/2) of the cost of appointing the third
appraiser and of paying the third appraiser's fee. The third appraiser, however
selected, shall be a person who has not previously acted in any capacity for
either party. Promptly after the selection of the third appraiser, the three
appraisers shall meet and the first two appraisers selected shall present to the
third appraiser their respective arguments and evidence (including copies of
their written appraisals) respecting the fair market value of the Premises.
Within thirty (30) days after the selection of the third appraiser, the third
appraiser shall render its written decision to Landlord and Tenant, provided,
that the fair market value of the Premises so decided by the third appraiser
must not exceed the higher of the two fair market values of the Premises
proposed by the first two appraisers, and must not be less than the lower of the
fair market value of the Premises proposed by the first two appraisers.

1

--------------------------------------------------------------------------------



EXHIBIT 5.1.2
HORSE SAFETY RESTRICTIONS

1

--------------------------------------------------------------------------------



EXHIBIT 8.4
INSURANCE REQUIREMENTS

1

--------------------------------------------------------------------------------



GROUND LEASE

by and between

THE SANTA ANITA COMPANIES, INC.,
a California corporation

as Landlord,

and

SANTA ANITA ASSOCIATES, LLC
a Delaware limited liability company

as Tenant

--------------------------------------------------------------------------------



TABLE OF CONTENTS

SANTA ANITA GROUND LEASE

 
   
  Page(s)

--------------------------------------------------------------------------------

ARTICLE 1   LEASE OF PREMISES   1   1.1.   Lease of Premises   1   1.2.  
Reservation of Oil, Gas and Mineral and Water Rights   2   1.3.   Tenant's
Investigation   2   1.4.   Subordination to and Conflicts with the REA   2  
1.5.   Covenant of Quiet Enjoyment   2 ARTICLE 2   TERM   2   2.1.   Initial
Term   2   2.2.   Option Terms   3 ARTICLE 3   RENTAL   3   3.1.   Annual Rental
  3   3.2.   Adjustment to Annual Rental   3   3.3.   Place for Payment of Rent
  4   3.4.   Net Lease   4 ARTICLE 4   TAXES AND UTILITIES   4   4.1.   Tenant's
Obligations to Pay Taxes   4   4.2.   Prorations   5   4.3.   Prorations for
Other Premises of Landlord   5   4.4.   Tenant's Right to Contest   5   4.5.  
Substitute Taxes   5   4.6.   Tax Receipts   6   4.7.   Utilities   6 ARTICLE 5
  USE AND POSSESSION   6   5.1.   Uses   6   5.2.   Permits   6   5.3.   Opening
and Operation Covenant   7 ARTICLE 6   CONSTRUCTION OF IMPROVEMENTS   7   6.1.  
Plan Approval   7   6.2.   Notice of Nonresponsibility and Completion   8   6.3.
  Completion Bonds   8   6.4.   Financing   9

i

--------------------------------------------------------------------------------



 
   
  Page(s)

--------------------------------------------------------------------------------

  6.5.   Land Use Matters   9   6.6.   Time for Commencement and Completion of
Construction, Leasing and Opening   9   6.7.   Mechanic's Liens   9   6.8.  
Indemnity   10 ARTICLE 7   MAINTENANCE, REPAIRS, ALTERATIONS, RECONSTRUCTION  
10   7.1.   Maintenance   10   7.2.   Casualty   10   7.3.   Damage or
Destruction During Final Years of Term: Tenant's Right to Terminate   10   7.4.
  Uninsurable Casualty: Tenant's Right to Terminate   11   7.5.   General   12  
7.6.   No Abatement of Rent   12   7.7.   Alterations   12 ARTICLE 8   INDEMNITY
AND EXCULPATION; INSURANCE   13   8.1.   Indemnity   13   8.2.   Exculpation of
Landlord and Tenant   13   8.3.   Rent Insurance   13   8.4.   Property
Insurance   13   8.5.   Other Insurance Matters   13 ARTICLE 9   CONDEMNATION  
14   9.1.   Definitions   14   9.2.   Notification   14   9.3.   Total Taking  
14   9.4.   Partial Taking   15   9.5.   Temporary Taking   16 ARTICLE 10  
DEFAULT   17   10.1.   Tenant's Default   17   10.2.   Leasehold Mortgagee's
Right to Cure Lease Defaults   18   10.3.   Remedies   21   10.4.   Landlord's
Default   22   10.5.   Certain Waivers   22   10.6.   Limitation on Right to
Terminate Lease   22

ii

--------------------------------------------------------------------------------



 
   
  Page(s)

--------------------------------------------------------------------------------

ARTICLE 11   OWNERSHIP, REMOVAL OF IMPROVEMENTS AT EXPIRATION OR TERMINATION  
23   11.1.   Improvements   23   11.2.   Surrender of Improvements   24 ARTICLE
12   ASSIGNMENT; SUBLETTING   24   12.1.   General Prohibition   24   12.2.  
Exceptions   24   12.3.   Permitted Transfers   24   12.4.   Absolute
Prohibition   26   12.5.   Other Assignments (Landlord's Consent Required)   26
  12.6.   Procedure for Assignment   26   12.7.   Effective Date of Assignment  
27   12.8.   Subletting   27   12.9   Encumbrance or Assignment as Security   28
  12.10   Effect of Consent   29 ARTICLE 13   ATTORNMENT   29   13.1.  
Generally   29 ARTICLE 14   INTENTIONALLY OMITTED   30 ARTICLE 15   EXPIRATION,
TERMINATION   30   15.1.   Duty to Surrender   30   15.2.   Holding Over   31  
15.3.   Existing Liabilities   31   15.4.   Name   31 ARTICLE 16   MISCELLANEOUS
  31   16.1.   Notices; Appointment of Agent   31   16.2.   Estoppel
Certificates   32   16.3.   Attorneys' Fees   33   16.4.   Arbitration of
Changed Use Value Increase and Fair Market Value of the Premises   33   16.5.  
Joint and Several Obligations   33   16.6.   Authority   34   16.7.   Access for
Landlord   34   16.8.   Transfer of Landlord's Interest   34   16.9.   Interest
on Past Due Obligations   34

iii

--------------------------------------------------------------------------------



 
   
  Page(s)

--------------------------------------------------------------------------------

  16.10.   Waiver   34   16.11.   Time of Essence   35   16.12.   Brokers   35  
16.13.   Surrender or Cancellation   35   16.14.   Interpretation of Lease   35
ARTICLE 17   EXECUTION; RECORDATION OF SHORT FORM OF LEASE; CONSENT   38   17.1.
  Execution in Counterparts   39   17.2.   Recordation of Short Form of Lease  
39   17.3.   Execution Triplicate Originals   39 ARTICLE 18   HAZARDOUS
SUBSTANCES   39   18.1.   Covenant   39   18.2.   Right of Entry   39   18.3.  
Indemnity   40   18.4.   Permits   40   18.5.   Notice of Release   40   18.6.  
Termination/Expiration   40   18.7.   Dumping   40   18.8.   Landlord's
Obligation to Remediate   41 ARTICLE 19   GENERAL ARBITRATION   41   19.1.  
Dispute Resolution; Arbitration   41   19.2.   Informal Resolution   41   19.3.
  Formal Resolution   41

iv

--------------------------------------------------------------------------------



EXHIBITS

A   Legal Description of Premises B   Site Plan of Complex C   Permitted
Exceptions D   Form of Non-Disturbance Agreement E   Memorandum of Ground Lease
3.1   Annual Rental 5.1.2   Horse Safety Restrictions 8.4   Insurance
Requirements

v

--------------------------------------------------------------------------------




INDEX OF DEFINED TERMS


 
  Page(s)

--------------------------------------------------------------------------------

Adjacent Land   1 Adjusted Amount   38 Adjustment Date   3 Adverse Impact   9
Affiliate   35 Annual Rental   3 Award   14 Base Amount   38 Base Year   38
Business Day   35 Cessation Event   3 Changed Use Value Increase   3 Complex   1
Condemnation   14 Condemnor   14 Construction Commencement Date   9 Contract
Documents   8 Control   35 Date of taking   14 Default   17 Design Development
Plans   7 Effective Date   1 Event of Default   17 Exterior Design   35 Force
Majeure Delays   38 GAAP   26 Hazardous Substances   35 Improvement Plans   7
Improvements   1 Index   38 Index Adjustment   38 Institutional Lender   36
Landlord   1 Larger Parcel   5 Lease   1 Leasehold Mortgage   36 Leasehold
Mortgagee   36 Member   24 Memorandum of Ground Lease   39 Mezzanine Lender   36
net worth   25 Non-Disturbance Agreement   30 Oil, Gas and Mineral Rights   2
Opening Date   2 Option Term   3 owner subtenant   23 Permitted Exceptions   2
Permitted Use   6 Person   36 Premises   1 Racetrack   1 REA   1 Rent   4 Rent
Commencement Date   3 Scheduled Opening Date   7 Schematic Design Plans   7
selecting party   32 Site Plan   1 Tangible net worth   25

vi

--------------------------------------------------------------------------------



 
  Page(s)

--------------------------------------------------------------------------------

Tenant   1 Term   2 Total Taking   14

vii

--------------------------------------------------------------------------------



EXHIBIT "D"
NAMES, ADDRESSES, AND
PERCENTAGE INTERESTS OF THE MEMBERS

Name and Address of the Members

--------------------------------------------------------------------------------

  Percentage
Interest

--------------------------------------------------------------------------------

Santa Anita Associates Holding Co., LLC
101 The Grove Drive
Los Angeles, CA 90036   50% Attention:   Rick J. Caruso
Richard A. Moses     Fax: 323-900-8101     E-mails:  
rcaruso@carusoaffiliated.com and
rmoses@carusoaffiliated.com    
Santa Anita Commercial Enterprise, Inc.
c/o Magna Entertainment Corp.
337 Magna Drive
Aurora, Ontario 74G 7K1
 
50% Attention:   Mr. Blake Tohana     Fax: 905-726-7172     E-Mail:  
BTohana@magnaent.com            

--------------------------------------------------------------------------------

        100%        

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



EXHIBIT "E"

PRELIMINARY PRE-DEVELOPMENT PLAN AND
PRELIMINARY PRE-DEVELOPMENT BUDGET

 

 

* * *

--------------------------------------------------------------------------------



EXHIBIT "F"

DEVELOPMENT AGREEMENT
(SANTA ANITA PROJECT)

by and between

Santa Anita Associates, LLC,
a Delaware limited liability company,
as Owner,

and

Caruso Management Company, Ltd.,
a California limited partnership,
as Developer

 

 

Dated as of                                     , 200        

--------------------------------------------------------------------------------



DEVELOPMENT AGREEMENT
[SANTA ANITA PROJECT]

        THIS DEVELOPMENT AGREEMENT ("Agreement") is made and entered into as of
the                          day of                                     ,
200            , by and between SANTA ANITA ASSOCIATES, LLC, a Delaware limited
liability company ("Owner"), and CARUSO MANAGEMENT COMPANY, LTD., a California
limited partnership ("Developer").

R E C I T A L S:

        A.    Owner is the lessee of certain lands described in Schedule I
("Property") pursuant to that certain seventy-five (75) year ground lease with
two (2), ten (10) year renewal options with The Santa Anita Companies, Inc. as
lessor, and desires to construct thereon the shopping center commonly known as
"[Santa Anita Project]", as more particularly described in the definition of
("Project"); and

        B.    Owner desires to carry out certain development works with respect
to a portion of the Property, and for the purposes of such development, Owner
desires to engage Developer to provide development, pre-construction and
construction management services and pre-opening leasing services on the terms
and conditions hereinafter set forth.

A G R E E M E N T:

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

        Section 1.01  Definitions.    As used in this Agreement the following
words and phrases shall have the meanings respectively assigned to them:

        "Affiliate" means, with respect to any Person (the "Subject Person"),
any other Person controlling, controlled by or under common control with the
Subject Person. As used in this definition of "Affiliate," the term "control"
means, with respect to any Person, the right to the exercise, directly or
indirectly, of fifty percent (50%) or more of the voting rights attributable to
such Person.

        "Approved Budget" means the budget for the Project set out in
Schedule IV, as it may be amended from time to time by Change Order or otherwise
by the written agreement of Owner or Owner's Representative and Developer in
accordance with the provisions of this Agreement.

1

--------------------------------------------------------------------------------



        "Authorities" means all Federal, state, county and local governments and
their respective agencies and departments, and any other public authorities
having jurisdiction over the Project or any component part thereof.

        "Bankruptcy" with respect to any Person means the occurrence of any of
the following events:

        (a)    if such Person shall file a voluntary petition in bankruptcy or
shall be adjudicated a bankrupt or insolvent, or shall file any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under the present or any
future Federal bankruptcy act or any other present or future applicable Federal,
state or other statute or law relating to bankruptcy, insolvency, or other
relief for debtors, or shall seek or consent to the appointment of any trustee,
receiver, conservator or liquidator of such Person of all, or substantially all,
of its property; or

        (b)    if a court of competent jurisdiction shall enter an order,
judgment or decree approving a petition filed against such Person seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future Federal bankruptcy act, or any
other present or future Federal, state or other statute or law relating to
bankruptcy, insolvency, or other relief for debtors, and such order, judgment or
decree shall remain unvacated and unstayed for a period of ninety (90) days from
the date of entry thereof, or any trustee, receiver, conservator or liquidator
of such Person or of all or substantially all of its property shall be appointed
without the consent of such Person and such appointment shall remain unvacated
and unstayed for a period of ninety (90) days, or if such Person shall file an
answer admitting the material allegations of a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding; or

        (c)    if such Person shall admit to the others in writing its inability
to pay its debts as they mature; or

        (d)    if such Person shall make a general assignment for the benefit of
creditors or take any other similar action for the protection or benefit of
creditors; or

        (e)    if any assets of such Person are attached, seized or subjected to
a garnishment or other action by a creditor of such Person seeking to realize
upon a judgment against such Person, and such attachment, seizure, garnishment
or other action is not vacated, stayed or otherwise resolved within ninety
(90) days thereafter.

        "Business Day" means a day which is not a Saturday, Sunday or legally
recognized public holiday in the United States.

        "Change Order" means any change instructed or approved by Owner and
identified in writing by Owner as a change order, including:

        (a)    increases or decreases in, or omissions from, the scope of the
Project or the execution of additional work or acceleration of the work agreed
upon by Developer and Owner in accordance with Article 3;

2

--------------------------------------------------------------------------------



        (b)    material changes in the character or quality of any material or
work, provided that for the purposes of this clause (b) and the following
clause (c) of this definition, any change or series of related changes which
would be likely to result in an increased or decreased cost of one hundred
thousand dollars ($100,000) or more, individually, or five hundred thousand
dollars ($500,000) or more, in the aggregate, shall be deemed material, and
unless Owner and Developer otherwise agree, changes resulting in a lesser
increase or decrease shall not be deemed material;

        (c)    material changes requested by Owner in the levels, lines,
positions or dimensions of any part of the Project;

        (d)    changes in any work made necessary by an unanticipated change in
the requirements of any Authority, or a revised interpretation or opinion of the
requirement by such Authority from the interpretation communicated to Developer
prior to the date hereof, or an unanticipated change in any Legal Requirements
or Insurance Requirements; or

        (e)    work resulting from unanticipated environmental or extraordinary
subsurface conditions.

        "Comparable Project" means "The Grove", located at 101 The Grove Drive,
Los Angeles, California.

        "Consents" has the meaning assigned thereto in Section 2.01.

        "Construction Management Fee" means a construction management fee equal
to *** of the final Hard Costs.

        "Construction Schedule" means the preliminary construction schedule for
the Project attached hereto as Schedule III, and any final construction schedule
approved by Owner or Owner's Representative and Developer in accordance with the
provisions of Section 3.04, as such final schedule may be amended from time to
time by Change Order or otherwise by the agreement of Owner's Representative
and Developer.

        "Construction Standard" means a quality of construction, materials and
workmanship consistent with or better than the quality of construction,
materials and workmanship utilized for the Comparable Project.

        "Contract" means any contract entered into by Developer with
contractors, suppliers, consultants or other persons for the supply of labor,
materials or other services required for the execution of the Project.

        "Contractor" means any contractor, supplier, consultant or other person
with whom Developer (or Owner at Developer's direction) shall enter into a
Contract in connection with the Project.

        "Date for Substantial Project Completion" shall mean the date which is
specified in the Construction Schedule as the projected date upon which the
building shell construction of the Project will be substantially complete
(excluding construction work to be performed by sub-ground lease tenants), as
such date may be adjusted from time to time for extensions of time under
Article 6.

3

--------------------------------------------------------------------------------



        "Date of Substantial Project Completion" means the date which Owner's
Representative certifies under Section 16, as the date on which the Substantial
Project Completion has been achieved.

        "Design Documentation Schedule" means the schedule for the preparation
of architectural designs, drawings and specifications for the Project as agreed
between Developer and Owner or Owner's Representative, as such schedule may be
amended from time to time by the agreement of Developer and Owner or Owner's
Representative or by an extension of time pursuant to Article 6.

        "Developer" means Caruso Management Company, Ltd., a California limited
partnership, and its permitted successors and assigns hereunder.

        "Default Notice" has the meaning assigned thereto in Section 13.02.

        "Developer Representative" means the representative of Developer
appointed pursuant to Section 8.02.

        "Development" means the performance either prior to or after the date of
this Agreement of (i) all of the planning and evaluation for the Project, (ii)
all negotiations with relevant Authorities required to obtain all required
Consents (as defined in Section 2.01 below) and entitlements for the execution
of the Project from the applicable Authorities and (iii) any other services or
obligations described in Section 3.02.

        "Development Fee" means a development fee equal to *** of the final Hard
Costs.

        "Development Site" means that part of the Land and the existing
buildings located thereon, if any, upon or within which the Project is to be
carried out and refers to the same in its condition during the period from the
date hereof until the Date of Substantial Project Completion.

        "Due Care" means the care, skill, prudence and diligence under
circumstances then prevailing that a skillful, prudent, diligent, careful and
experienced developer of national standing would use in the conduct of the
Comparable Project.

        "Emergency" means an event which, in Developer's reasonable judgment,
requires immediate action to be taken prior to Owner's Representative's approval
of a Proposed Change Order in order to comply with Legal Requirements or
Insurance Requirements, to preserve any portion of the Project, to assure the
safety of any Contractor or employees of any Contractor, Occupants, customers or
invitees of the Property, or to avoid the suspension of any material services
necessary proceed with the Project (if such services will only be available
after material delay or material expense following the suspension thereof).

4

--------------------------------------------------------------------------------



        "Entitlements" means all land use approvals from all applicable
Authorities required for (i) the development of additional floor area or (ii)
the modification of existing floor area at the Property for leasing to tenants
for retail or other ancillary use.

        "Final Completion" of the Project means the occurrence of all of the
following events: (a) the completion by Developer or its Contractors of all work
required to be performed under this Agreement, including the performance of all
punch list items and the correction of any defective or nonconforming work
identified to Developer prior to the later of the first anniversary of the Date
of Substantial Project Completion and the expiration of the Warranty Period, but
excluding any Occupant's Improvements; (b) the receipt by Owner or Owner's
Representative of all Consents required for the permanent use and occupancy of
the Project for its intended purposes; (c) the delivery by Developer to Owner or
Owner's Representative of waivers or releases from liens and claims for payment
from all Contractors in a form reasonably satisfactory to Owner or Owner's
Representative, or with respect to any liens or claims that have not been
released, the bonding over (at no cost to Developer) of such liens or claims in
a manner reasonably acceptable to Owner or Owner's Representative; and (d) the
closing of the construction books and records for the Project.

        "Force Majeure Event" shall have the meaning specified in Section 6.02.

        "Force Majeure Notice" shall have the meaning specified in Section 6.03.

        "Hard Costs" means the "direct hard cost" of the Project as set forth in
the Approved Budget, which Hard Costs shall exclude the Development Fee and the
Construction Management Fee payable to Developer hereunder, as the same may be
adjusted from time to time pursuant to the provisions of this Agreement,
including, without limitation by any Change Order.

        "Horse Safety Requirements" means those horse safety requirements set
forth on Exhibit "B" attached hereto.

        "Insurance Requirements" means the requirements for insurance set forth
in Exhibit "I" of the LLC Agreement.

        "Land" means the real property on which the Property is located,
together with all rights, privileges and easements appurtenant to or used in
connection therewith.

        "Leasable Areas" means those sections of the completed Project intended
to be leased or licensed to Occupants, as provided in the construction
documents.

        "Lease" means any lease, sublease, license to occupy or other right of
occupancy, use or possession of the Property or any part of the Property,
including advertising agreements and sponsorship agreements, and any amendment
thereof, entered into or granted by or as agent of Company, including Temporary
Leases, whether temporarily or for a fixed or periodic term, whether or not
recorded, and whether oral or written including, without limitation, any storage
license, cart or kiosk lease or license, and any other specialty lease or
license. "Leases" means each and every Lease in effect at the applicable time,
collectively.

5

--------------------------------------------------------------------------------



        "Leasing Fee" has the meaning set forth in Section 14.03 below.

        "Leasing Plan" shall set forth in reasonable detail the following items:

                (a)   a description of the proposed size of, type of tenants for
and pro forma rent for each tenant space and tenant improvement allowances;

                (b)   a merchandising plan for vacant space; and

                (c)   Leasing Guidelines shall include items (a) and (b) above
for any space reasonably anticipated to be vacant within the next Fiscal Year,
and such other information provided in the form of Document Request attached
hereto as Schedule VI.

        "Legal Requirements" means all laws, statutes, codes, ordinances,
orders, regulations, judgments, decrees and directions of all Federal, state and
local governments and courts and the appropriate agencies, officers,
departments, boards, authorities and commissions thereof, whether now or
hereafter enacted, to the extent that the same are applicable to the Project or
any portion thereof.

        "Lender" means the holder of any Loan.

        "LLC Agreement" means that certain Limited Liability Company Agreement
between Santa Anita Commercial Enterprise, Inc. and Santa Anita Associates
Holding Co., LLC, dated of even date herewith, as the same may be amended from
time to time in accordance with the terms thereof.

        "Loan" means any loan made to Owner and secured by the Property at any
time on or after the date hereof.

        "Management Committee" has the meaning set forth in Section 2.01(a) of
the LLC Agreement.

        "Manager" means Caruso Management Company, Ltd., a California limited
partnership, and its permitted successors and assigns under the Management
Agreement.

        "Management Agreement" means the Management Agreement entered into
between Owner and Manager, as the same may be amended from time to time.

        "Occupant" means any Person occupying or proposing to occupy any part of
the Leasable Areas under any lease, license or other occupancy agreement
with Owner.

        "Occupant's Improvements" means those works which are proposed to be
constructed by or on behalf of any Occupant to complete and fit-out any part of
the Leasable Areas to such Occupant's own occupancy requirements. Occupant's
Improvements are not the obligation of Developer under this Agreement.

        "Off-Site Improvements" means those works outside the boundaries of the
Land required to be carried out or paid for by Owner in order to obtain any
entitlements from, or comply with any other conditions imposed by, any Authority
in respect of the Project.

6

--------------------------------------------------------------------------------



        "Owner" means Santa Anita Associates, LLC, a Delaware limited liability
company, and any permitted successor or assign under the terms of
this Agreement.

        "Owner's Representative" means the representative of Owner appointed
pursuant to Section 8.01, provided that if Owner has not appointed a
representative pursuant to Section 8.01 all references to "Owner's
Representative" contained in this Agreement shall be deemed to refer to Owner.

        "Operating Plan" has the meaning set forth in the Management Agreement.

        "Person" means an individual, partnership, joint venture, corporation,
firm, unincorporated association or any Authority, and a reference to a Person
includes a reference to that person's executors, administrators, successors,
substitutes and assigns.

        "Plans and Specifications" means the plans and specifications for the
Project now or hereafter approved by Owner, as evidenced by being initialed by
Owner's Representative and Developer for identification, prepared by or on
behalf of Developer, as they may be amended from time to time pursuant to
Section Article XVII or by Change Order or otherwise by the written agreement of
Owner's Representative and Developer in accordance with the provisions of this
Agreement. The Plans and Specifications prepared by Developer and approved by
Owner as of the date hereof are set forth in Schedule II hereof.

        "Prime Rate" means as of the first day of each month, the "Prime Rate"
most recently reported in The Wall Street Journal, which rate shall be adjusted
concurrently with any adjustments to such Prime Rate.

        "Project" means the development of the Property and construction of the
improvements (including, without limitation, the construction of Off-Site
Improvements and the installation of services and any landscaping, parking,
roadways, traffic control works, or other works with respect to common areas or
other improvements) to be carried out on the Development Site, and any work
required to be performed at the existing Property in connection with or as a
result of such development and construction of the Property, all in accordance
with (i) the Approved Budget, (ii) the Plans and Specifications, (iii) the
Construction Schedule, (iv) Insurance Requirements and Legal Requirements and
(v) all of the other terms and conditions of this Agreement.

        "Proposed Change Order" means any Change Order which requires the
approval of Owner hereunder but has not been approved by Owner.

        "Related Person" means, with respect to any Person (the "Subject
Person"), any other Person having any of the following relationships with the
Subject Person:

        (a)    any Affiliate of the Subject Person;

        (b)    any other Person owning directly or indirectly more than fifteen
percent (15%) of the issued and outstanding stock of, or more than a fifteen
percent (15%) beneficial or voting interest in, the Subject Person; or

7

--------------------------------------------------------------------------------



        (c)    any other Person more than fifteen percent (15%) of the issued
and outstanding stock of which, or more than a fifteen percent (15%) beneficial
or voting interest in which, is owned directly or indirectly by the
Subject Person.

        "Substantial Project Completion" means the stage when the Project is in
all material respects complete in accordance with the Plans and Specifications
and this Agreement, and is ready for occupation and fit for use for its intended
purposes, or with respect to Leasable Areas, is ready to be turned over to the
Occupants for the construction of the Occupant's Improvements (it being
acknowledged that Substantial Project Completion shall be determined to have
been achieved notwithstanding that any Occupants' Improvements have not been
completed), subject in any case to the completion of punch list items (it being
acknowledged that Substantial Project Completion shall be determined to have
been achieved notwithstanding that any punch list items have not been completed)
and a temporary certificate of occupancy has been issued by the appropriate
Authorities for all applicable portions of the Project, other than Leasable
Areas, as may be required by Legal Requirements.

        "Standard Form of Lease" means (i) the standard form leasing documents
for Leases as reasonably modified from time to time by the Manager, and (ii) for
Leases, with any national tenant, either: (a) leasing documents that are
materially consistent with the leasing documents generally used by Manager and
its Affiliates and such tenant at other properties managed by Manager and its
Affiliates; or (b) to the extent that Manager and its Affiliates do not have a
prior relationship with the national tenant, then leasing documents (x) that are
used by such national tenants at other locations, or (y) the standard form
leasing documents for Leases, as the same may be amended or restated from time
to time in accordance with the provisions of this Agreement.

        "Temporary Lease" means any Lease of a temporary or seasonal nature,
having a term, including renewal options (if any) of one (1) year or less,
including without limitation, short-term concessions or license agreements and
cart or kiosk leases or licenses for one (1) year or less.

        Section 1.02  Interpretation.

        (a)    Where under any provision of this Agreement, except Article 13
any notice is to be given or any other act, matter or thing is to be done in a
stated period of days, only Business Days shall be counted, and where anything
is to be done on a day which is a non-Business Day then that thing will be
deemed to be required to be done on the next succeeding Business Day.

        (b)    The word "including" where used in this Agreement shall be deemed
to be followed by the words "without limitation" if not already followed by
those words.

8

--------------------------------------------------------------------------------



ARTICLE II

CONSENTS AND APPROVALS

        Section 2.01 Obtaining Consents.    Subject to this Article 2, Developer
shall (to the extent it has not already done so) obtain and maintain all
necessary consents, approvals, licenses, permits, variances, zoning changes, and
other authorizations necessary pursuant to applicable Legal Requirements or
otherwise required by any Authorities, utility companies and other parties
entitled to approve or consent to all or any portion of the Project to enable
the timely commencement and completion of the Project, including the Final
Completion and the issuance of a permanent certificate of occupancy
(collectively, the "Consents"). Owner acknowledges, however, that Developer
shall have no liability to Owner if despite the exercise of its diligent, good
faith efforts, Developer is unable to obtain or maintain any of the Consents,
provided that, except as may otherwise be agreed upon by Owner or Owner's
Representative and Developer, Developer will not permit any construction of the
Project in the absence of any Consent required to do so.

        Section 2.02 Owner's Cooperation.    Owner shall reasonably cooperate
with and shall cause the ground lessor to reasonably cooperate with the
Developer to enable Developer to obtain the Consents.

        Section 2.03 Copies of Consents to be Delivered to Owner.    Developer
shall provide to Owner's Representative copies of any documents issued by any
Authorities or other persons evidencing any Consents or other notices or orders
arising out of any Legal Requirements or Insurance Requirements and relating to
the Project, within a reasonable time after such documents are received
by Developer.

ARTICLE III

THE PROJECT, COMMENCEMENT AND PROGRAMMING

        Section 3.01 Scope of Project.    Owner and Developer have agreed to
undertake a Project of the scope described in Schedule VII.

        Section 3.02 Services of Developer.    In consideration of the payments
to be made by Owner to Developer hereunder and any other sums payable to
Developer in accordance with the Approved Budget, Developer shall undertake all
actions consistent with the Approved Budget, Leasing Plan, the Plans and
Specifications, the Construction Schedule and all other provisions of this
Agreement necessary or appropriate to execute all aspects of leasing and the
Development and construction of the Project, including, without limitation:

        (a)    using its diligent, good faith efforts to obtain and maintain all
of the Consents in full force and effect until Final Completion (or for such
shorter period as any such Consent may be required to be kept in effect), and
executing and completing the Project in accordance with all Consents;

9

--------------------------------------------------------------------------------



        (b)    Provide the necessary employees, engage, subject to Owner's
approval, the necessary Consultants and supervise and coordinate the services of
all such employees and Consultants. Elkus/Manfredi Architects ("Architect"), has
been retained by Owner as the Architect for the construction of the Project. The
services, duties and responsibilities of Consultants shall be described in
agreements between Owner and each respective Consultant unless Consultants are
retained by Architect;

        (c)    Supervise the preparation by the Architect of, and analyze and
evaluate, the Plans and make recommendations to Owner when required, to achieve
an economical and efficient design and construction in consideration of the
functional and aesthetic requirements of the Project as a whole;

        (d)    Recommend to Owner for Owner's approval the identity and method
of retention of a general contractor and/or construction manager (collectively,
the "Contractor") to construct the Project and, upon Owner's retention of the
Contractor, Manager shall supervise the Contractor's activities in connection
with such construction;

        (e)    Maintain accounting records for the construction of the Project
and establish a procedure reasonably satisfactory to Owner and its mortgagee, if
any, for making payments to trade contractors, material suppliers and others and
analyze, verify and make recommendations respecting construction progress
payments to the Contractor in keeping with the approved procedures therefor;

        (f)    Prepare and submit to Owner for approval monthly draw requests
for funds pursuant to the financing arrangements of Owner for the construction
of the Project;

        (g)    Arrange and coordinate regular observations and/or inspections by
the Architect and other appropriate Consultants of all necessary and appropriate
work relating to the construction of the Project and use reasonable and diligent
efforts so that all defects in work, if any, are corrected;

        (h)    Develop and implement a system for the preparation, review and
processing of Change Orders (as such term is hereinafter defined) and recommend
necessary or desirable changes to Owner and the Consultants, review requests for
changes, submit recommendations to Owner and the Consultants, and negotiate
Change Orders;

        (i)    Not less than once every month during the Term of this Agreement,
prepare and submit to Owner a "Development Status Report" describing the status
of the development, design and construction of the Project;

        (j)    Conduct meetings (including telephonic) with Owner
(and representatives from each member of Owner) in Los Angeles every thirty
(30) days or more frequently as may be required by Owner upon no fewer than
three (3) business days prior written notice, for the purpose of reviewing the
progress of the development, design and construction of the Project;

10

--------------------------------------------------------------------------------



        (k)    retaining, supervising and arranging for the payment (subject to
receipt of funds from Owner in accordance with the terms of this Agreement) of
all necessary or appropriate Contractors, including contractors, suppliers,
surveyors, engineers, architects, agents and any other experts or consultants
that Developer may desire to retain in connection with the Project, and entering
into Contracts with all such Contractors and, to the extent determined
appropriate by Developer, enforcing such Contracts;

        (l)    administering, reviewing and approving or rejecting all requests
for payment made by Contractors or other third parties providing labor, material
or services to the Project;

        (m)    causing to be prepared by appropriately qualified consultants all
design and working plans, drawings, specifications and other construction
documents relating to the Project;

        (n)    hiring, directing, supervising and administering all required
on-site personnel needed by Developer to enable Developer to perform its
obligations hereunder with respect to the Project and the design, development
and construction thereof;

        (o)    recording and reporting the progress of the construction of the
Project;

        (p)    generally performing such other acts and things as may be
required in accordance with this Agreement for the full and complete supervision
and coordination of the planning, design, Development and construction of the
Project; and

        (q)    use Due Care to lease the Project in accordance with the Leasing
Plan.

No delegation by Developer of any of its obligations hereunder shall be
permitted except in accordance with this Agreement and no such delegation shall
relieve Developer of any responsibility or liability with respect to such
obligations hereunder.

        Section 3.03 Commencement; Diligent Performance.    Developer shall,
subject to delays caused by a Force Majeure Event, regularly and diligently
cause Contractors to proceed with the completion of the Project in accordance
with this Agreement, the Plans and Specifications, the terms of all applicable
Consents and the Construction Schedule, until the Date of Substantial Project
Completion. Following Substantial Project Completion through Final Completion of
the Project, Developer shall diligently perform such work as may be required in
accordance with all applicable provisions of this Agreement.

Section 3.04 Construction Schedule.

        (a)    The Construction Schedule submitted by Developer shall be in the
form of a critical path network and shall:

        (i)    include a Design Documentation Schedule;

11

--------------------------------------------------------------------------------



        (ii)    provide for a sequence for the Project which conforms with the
requirements for access to the Project for the purpose of Occupant's
Improvements as set out in the program for the performance of such Occupant's
Improvements provided to Developer by Owner's Representative, which requirements
shall be recorded as milestone dates in the Construction Schedule; and

        (iii)    provide an estimated date for the achievement of Substantial
Project Completion and Final Completion.

        (b)    Developer shall proceed with the Project in accordance with the
Construction Schedule, as adjusted or amended from time to time by delays caused
by Force Majeure Events.

        (c)    Developer shall update the Construction Schedule as and when
necessary to reflect any changes to the timing or sequence of the activities
included therein or in the Design Documentation Schedule resulting and shall
forthwith submit the revised Construction Schedule or Design Documentation
Schedule to Owner's Representative for review and approval.

        Section 3.05 Performance Standard.    Developer shall exercise its
powers and perform its responsibilities under this Agreement in a manner
consistent with the Construction Standard. In performing its duties hereunder,
Developer is, and at all times shall be, acting as an independent developer
contracted by Owner under this Agreement and all personnel contracted with, paid
or supervised by Developer shall be independent contractors or employees of
Developer, and shall not be employees of Owner. Developer shall be limited in
its authority to the express authority herein granted and by the express
restrictions on authority set forth in this Agreement.

        Section 3.06 Adjustment of Approved Budget.    At least once every month
if applicable, Developer shall deliver to Owner's Representative an adjustment
to the Approved Budget taking into account any increases or reductions in costs
resulting from the implementation of each Change Order pursuant to Article 4.

        Section 3.07 Architectural Contract.    With Owner's approval, Developer
will draft and negotiate (i) the architectural contract for the construction of
the Project with the Architect, (ii) the construction contract for the
construction of the Project with the Contractor, (iii) agreements, if any, with
governmental authorities having jurisdiction and (iv) other requisite documents
relating to the development and construction of the Project. In addition to the
foregoing, Developer shall assist Owner in drafting and negotiating all
financing documents.

ARTICLE IV

CHANGES TO PLANS AND CHANGE ORDERS

Section 4.01 Initiation of Change Orders, Changes or Additions.

        (a)    Owner may from time to time instruct Developer to undertake a
Change Order and Developer shall comply with that instruction.

12

--------------------------------------------------------------------------------



        (b)    Developer may from time to time during the progress of the
Project submit to Owner's Representative for approval as a Change Order a copy
of any proposed changes or additions to the Plans and Specifications, such
submission to be accompanied by a written report setting out the reasons for the
proposed changes or additions. Any Change Order proposed by Developer under this
Section 4.01(b) (a "Proposed Change Order") shall constitute a Change Order
hereunder if and when it is approved by Owner's Representative in accordance
with this Article 4.

        Section 4.02 Increase in Price; Extension of Time.    Where any Change
Order instructed by Owner's Representative under Section 4.01(a) or required by
Owner's Representative under Section 10.02, or any Proposed Change Order
proposed by Developer under Section 4.01(b) if it would be likely to result in
an increased or decreased cost of one hundred thousand dollars ($100,000) or
more, individually, or five hundred thousand dollars ($500,000) or more, in the
aggregate, and is approved by Owner, may result in an increase or decrease in
the Hard Costs and/or is likely to cause any delay to the Date for Substantial
Project Completion, Developer shall promptly submit to Owner's Representative an
analysis of the applicable Change Order or Proposed Change Order, and that
analysis shall:

        (a)    specify the actual cost increase or reduction resulting from the
applicable Change Order or Proposed Change Order;

        (b)    contain an estimate of any increase in or reduction of the time
required to bring the Project to Substantial Project Completion, including the
cost increase (if any) or cost reduction (if any) associated with such extension
or reduction of time, and with respect to any extension of time, the information
required under Section 6.06;

        (c)    specify the impact, if any, on Consents already obtained and/or
the need to obtain additional Consents, to the extent such information is
available to, or actually known by, Developer; and

        (d)    contain sufficient detail, including, where appropriate, methods
of calculation to enable Owner's Representative to establish the accuracy of the
information relating to items (a) through (c), inclusive.

        (e)    Upon receipt of the analysis from Developer, Owner's
Representative shall meet with the Developer Representative as soon as is
practicable in an endeavor to agree in good faith upon the cost and time
consequences of the applicable Change Order or Proposed Change Order.

Section 4.03 Owner's Approval of Proposed Change Orders.

        (a)    If the amount of the Proposed Change Order would be likely to
result in an increased or decreased cost of one hundred thousand dollars
($100,000) or more, individually, or five hundred thousand dollars ($500,000) or
more, in the aggregate, Owner's Representative shall notify Developer in writing
of its approval or disapproval of any Proposed Change Order within ten (10) days
following its submission of the Proposed Change Order. If Owner's Representative
has not notified Developer of its approval or rejection of the Proposed Change
Order within ten (10) days following the receipt of the Proposed Change Order,
then the Proposed Change Order shall be deemed to have been approved by Owner's
Representative. Except in an Emergency, Developer shall not commence work on any
Proposed Change Order until such Proposed Change Order has been approved in
writing or deemed approved by Owner's Representative. Promptly after an
Emergency, Developer shall deliver a notice thereof to Owner's Representative
together with its recommendations with regard thereto.

13

--------------------------------------------------------------------------------



        (b)    Notwithstanding any other provision of this Agreement, in the
event that the amount of the Proposed Change Order would be likely to result in
an increased or decreased cost of one hundred thousand dollars ($100,000) or
more, individually, or five hundred thousand dollars ($500,000) or more, in the
aggregate, Owner's Representative may in its absolute discretion refuse to
approve any Proposed Change Order, provided, however, that if failure to
institute a Proposed Change Order would expose Developer to any possible civil
or criminal liability, then Developer may process the Proposed Change Order
without the need to obtain Owner's consent.

        Section 4.04 Adjustment of Hard Costs and Date for Substantial Project
Completion.    If Developer has submitted an evaluation of a Proposed Change
Order pursuant to Section 4.02 and the cost and time consequences of the change
or addition have been approved by Owner's Representative or otherwise determined
pursuant to Section 4.02, the Hard Costs shall be deemed to have been
correspondingly increased or decreased and/or the Date for Substantial Project
Completion shall be deemed to have been altered as the case may be as of the
date at which the increase or decrease in the Hard Costs and/or the alteration
to the Date for Substantial Project Completion was approved or determined.

        Section 4.05 Adjustment of Developer Fees.    In the event that the Hard
Costs are increased or decreased as a result of the operation of this Article 4
by any amount (the "Hard Costs Increments"), then, in addition to all other
payments to be made by Owner pursuant to this Agreement, the fees payable to
Developer pursuant to Article 14 shall be adjusted accordingly; provided,
however, that Developer's fees shall be adjusted due to approved or deemed
approved Change Orders but only to the extent of (i) Hard Costs Increments
resulting from Owner approved changes in the scope of the work, or (ii) Hard
Costs Increments that do not exceed the final Approved Budget (upon commencement
of work) including the applicable contingency.

ARTICLE V

COMPLIANCE WITH LEGAL AND INSURANCE REQUIREMENTS

Section 5.01 Compliance.

        (a)    In carrying out the Project, Developer shall, on behalf of Owner,
comply in all material respects with the provisions of all Legal Requirements
and Insurance Requirements set forth on Exhibit "I" of the LLC Agreement.
Notwithstanding the foregoing, Developer, with the prior approval of Owner,
shall be entitled to contest in good faith any Legal Requirement or any such
Insurance Requirement provided that such contest is not reasonably expected to
result in the cancellation or interruption of insurance coverage for the
Property or subject Owner to any civil or criminal liability or fines and is not
reasonably expected to result in a breach, violation or termination of any
mortgage, Lease or other material contract or agreement encumbering or relating
to the Property. Manager's good faith noncompliance with the applicable Legal
Requirement or Insurance Requirement shall not be deemed a default under this
Agreement provided that Manager prosecutes such contest in good faith and with
due diligence to a final determination.

14

--------------------------------------------------------------------------------



        (b)    Upon the written request of Owner, Developer agrees to make such
commercially reasonable modifications to the terms of this Agreement as are
required by any lender providing funds to Owner with respect to the Development
and the Project ("Construction Lender").

        (c)    In carrying out the Project, Developer shall comply in all
material respects with the provisions of the Leases with anchor stores, if any,
and shall comply with the provisions of all of Owner's Loan documents, which
provisions are applicable to the Development or construction of the Project,
provided that Owner makes the provisions of any such documents known to
Developer. Developer shall provide Owner and any member of the Management
Committee of Owner with reasonable access from time to time to the Contracts. To
the extent a Loan is outstanding, such access shall be on the same basis and on
the same terms and conditions, as has been granted to Lender. Developer agrees
to provide to Owner or, to the extent a Loan is outstanding, to Lender, any
documents, instruments or certificates with respect to the Project reasonably
required from time to time by Owner or, to the extent a Loan is outstanding, by
such Lender, within the time periods as may be required by the Loan.

ARTICLE VI

COMPLETION AND ACCELERATION OF THE PROJECT

        Section 6.01 Completion Dates.    Subject to the provisions of this
Article VI, Developer shall use Due Care to cause Contractors to bring the
Project to Substantial Project Completion on or before the Date for Substantial
Project Completion, subject to any delays caused by Force Majeure Events.

        Section 6.02 Force Majeure Events.    If progress of the Project is
delayed by:

        (a)    delay by an Authority (unless such delay is caused by Developer)
in giving any necessary approval in respect of any properly prepared application
made by Developer and submitted with all necessary fees in a timely manner;

        (b)    delay caused by unusually inclement weather for the area in which
the Property is located or conditions resulting from such unusually inclement
weather, earthquake, fire or act of God;

        (c)    the commencement of litigation against Developer, Owner or
Project, other than litigation arising from any willful misconduct or negligent
or fraudulent act of Developer;

15

--------------------------------------------------------------------------------



        (d)    the progress of the Project being affected by any civil
commotion, act of terrorism, workmen strike or labor unrest, or any combination
thereof; or

        (e)    work resulting from unanticipated environmental or extraordinary
subsurface conditions.

and, as a result of any such event or occurrence set forth in subparagraphs (a)
through (d) above (a "Force Majeure Event") a delay will occur in the
achievement of Substantial Project Completion, then, subject to Section 6.03,
Developer shall be granted such extensions of the Date for Substantial Project
Completion or the respective Dates for Substantial Stage Completion with respect
to the applicable Stage(s) as shall under all of the circumstances
be reasonable.

Section 6.03 Limitations on Extension of Time.

        (i)    Notwithstanding anything to the contrary contained in this
Agreement, Developer acknowledges that it is obligated to take all reasonable
steps to avoid the occurrence of the delay or to minimize the impact of the
delay on the progress of the Project.

        (b)    Upon the occurrence of any Force Majeure Event set forth in
Section 6.02)(a)-(d) above, Developer shall promptly submit to Owner's
Representative a notice of the occurrence of such Force Majeure Event, as well
as a reasonably detailed explanation of the cause of such Force Majeure Event,
the impact on the critical path of the Construction Schedule and Developer's
good faith estimate, if ascertainable, of the resulting delay (a "Force Majeure
Notice").

        Section 6.04 Owner's Acceleration Direction.    At any time between the
date of this Agreement and the Date of Substantial Project Completion, Owner's
Representative may direct Developer to cause Contractors to accelerate the
performance of the Project, provided that Owner approves any resulting Change
Order pursuant to Article IV.

        Section 6.05 Acceleration Cost and Time Consequences.    Upon receipt of
a direction from Owner's Representative to accelerate the performance of the
Project (an "Acceleration Direction"), Developer must promptly provide a report
(an "Acceleration Report") to Owner's Representative for its review and
approval. Each Acceleration Report shall include the following information:

        (a)    details of additional labor and construction materials and
equipment which Developer considers will be required to comply with the
direction through Contractors;

        (b)    Developer's estimate of the extra costs and expenses relating to
the provision of architectural design and engineering services which it may
reasonably incur in complying with the direction;

        (c)    a revised Construction Schedule for the period which will elapse
between the date on which the acceleration of the Project or any stage of the
Project commences, and the date notified by Owner in the direction as being the
date for the completion of the Project or the relevant stage of the Project
(the "Acceleration Period"); and

16

--------------------------------------------------------------------------------



        (d)    if so requested by Owner's Representative following receipt of
this information, such additional information as Owner's Representative may
reasonably require to enable it to make a properly informed assessment of the
likely cost and time consequences of the acceleration.

ARTICLE VII

PERFORMANCE OF OBLIGATIONS AND CONTRACTING

        Section 7.01 Transfer by Developer.    This Agreement shall be binding
on the parties hereto. No assignment by Developer shall be effective for any
purpose without the written consent and approval of Owner. Any attempted
assignment or sub-contract in violation of the provisions of this Section 7.01
shall be void ab initio.

        Section 7.02 Transfer by Owner.    The term "Owner" as used in this
Agreement, so far as covenants or obligations on the part of Owner are
concerned, shall be limited to mean and include only Owner or the
successor-in-interest of Owner under this Agreement at the time in question. In
the event of any transfer, assignment or the conveyance of Owner's leasehold
estate, the Owner herein named (and in case of any subsequent transfers or
conveyances, the then grantor) shall be automatically freed and relieved, from
and after the date of such transfer, assignment or conveyance, of all liability
for the performance of any covenants or obligations contained in this Agreement
thereafter to be performed by Owner. Owner may transfer its interest in this
Agreement without the consent of Developer and such transfer or subsequent
transfer shall not be deemed a violation on the part of Owner or the then
grantor of any of the terms or conditions of this Agreement.

ARTICLE VIII

REPRESENTATIVES

        Section 8.01 Owner's Representative.    Owner shall be entitled to
appoint as Owner's Representative from time to time any Person selected by
Owner. Owner may by notice in writing to Developer terminate the appointment of
such person and appoint some other Person as the Owner's Representative.

        Section 8.02 Developer Representative.    Developer shall select and
appoint employees of Developer having substantial experience in development of
shopping centers to act as the Developer Representative for purposes of this
Agreement. Owner shall not unreasonably delay or withhold its consent to the
selection of and appointment of any Developer's Representative. Owner hereby
consents to the appointment of either Rick Moses or Michael McManus as
Developer's Representative.

        Section 8.03 Sufficient Personnel.    Developer acknowledges that in
order to perform the services required of Developer hereunder, it will be
necessary for Developer to have in Developer's employ sufficient personnel
(as provided in, and pursuant to, the Budget) with appropriate skills.
Accordingly, Developer agrees that the staff available to Developer in
connection with Developer's performance of this Agreement shall at all times
consist of personnel with the requisite expertise to perform the
responsibilities outlined in this Agreement by Developer, and that such
personnel shall devote appropriate effort to permit the full performance of this
Agreement by Developer.

17

--------------------------------------------------------------------------------



ARTICLE IX

ACCESS

        Section 9.01 Owner's Access to Project.    Subject to the receipt of
reasonable advance notice, Developer shall permit Owner's Representative or any
other agent or representative of Owner or any Member access at any reasonable
time to the Development Site or to any other place where works are being
prepared for use on the Development Site, provided that at Developer's election,
such agent or representative shall be accompanied by the Developer
Representative or a designee. Owner will take all reasonable steps to cause any
person for whom Owner is responsible to avoid unreasonable interference with the
construction of the Project and to comply with the reasonable directions of
Developer with respect to site safety and other conditions prevailing on the
Development Site.

Section 9.02 Access to Property.

        (a)    Where access to the Property is or must be through the
Development Site, Developer shall make and maintain safe and reasonable access
through the Development Site available to Occupants, invitees and customers of
the Property, it being acknowledged by Owner, however, that there are risks to
the safety of persons inherently arising from the operation of a construction
site. Developer shall be entitled to undertake such measures as are in its
reasonable opinion necessary to restrict or regulate the access route to enable
it to ensure the safety of persons in transit through the Development Site.

        (b)    Developer shall, while carrying out the Project, use its
diligent, good faith efforts to (i) cause as little obstruction to the use and
operation of Santa Anita Park and its customers as is commercially reasonable;
(ii) minimize disruption caused by the Project, or by any act or thing
associated with the Project, to Santa Anita Park's businesses, and (iii) comply
with the Horse Safety Requirements, in each case to such extent as is reasonably
practicable under the circumstances, it being acknowledged that, having regard
to the nature, extent and scope of the Project, some disruption to Santa Anita
Park and its customers and some disruption to Santa Anita Park's businesses and
a certain level of noise and dust is inevitable in order for Developer to carry
out the Project in accordance with this Agreement

18

--------------------------------------------------------------------------------



ARTICLE X

MANNER OF EXECUTION OF PROJECT

        Section 10.01 Construction Standard.    With respect to the quality of
the Project and the execution thereof, Developer warrants, covenants and agrees
with Owner that Developer shall:

        (a)    execute and complete the Project in accordance with the
provisions of this Agreement; and

        (b)    ensure that the standard and quality of the workmanship and
materials to be incorporated in the Project are of a standard and quality
commensurate with the Construction Standard.

        Section 10.02 Effect of Owner's Approval.    

        (a)    Notwithstanding anything to the contrary contained in this
Agreement, the responsibility of Developer pursuant to this Agreement will not
be relieved or reduced nor will Owner be made responsible to Developer by
reason of:

                (i)    the review or approval by Owner, Owner's Representative
or any other agent or representative of Owner or any Member of any work,
construction means, methods or proposed methods of working, techniques,
equipment or labor levels, sequences, procedures or other matters employed or to
be employed by Developer or any of the Contractors in the execution of
the Project;

                (ii)    the estimating of quantities by Owner, Owner's
Representative or any other agent or representative of Owner; or

                (iii)    the provision, review or approval by Owner, Owner's
Representative or any other agent or representative of Owner or any Member of
the Plans and Specifications, Change Order or any Construction Schedule supplied
by Developer pursuant to this Agreement.

ARTICLE XI

LIABILITY FOR EMPLOYEES

        Developer shall obtain insurance against any liability, loss, claim or
proceeding whatsoever arising under any statute relating to Workers'
Compensation or Employers' Liability, at common law or under any other Legal
Requirement in respect of any injury or death suffered by any person employed by
Developer, or by any Affiliate of Developer. All such insurance shall be for
such amounts as may be reasonably specified by Owner, but in no event less than
One Million Dollars ($1,000,000) per accident, and the statutory limit for
Workers' Compensation. All insurance obtained in accordance with this Article 11
shall be obtained and maintained in accordance with the requirements of
Article 12, except that Owner shall not be an "insured" and each such policy
(other than workers compensation) shall contain a provision waiving the
applicable insurance company's rights of subrogation against Owner. Developer
shall require each Contractor to maintain reasonably similar insurance with
respect to the employees of such Contractor, and each such Contractor shall be
required to furnish Developer with satisfactory evidence of such coverage.

19

--------------------------------------------------------------------------------



ARTICLE XII

INSURANCE

        Section 12.01 Developer's Insurance.    Developer shall in the joint
names of Developer and Owner (hereinafter referred to as the "insured"), as
their respective rights, interests and liabilities may appear, effect or cause
to be effected insurance coverage in accordance with the Insurance Requirements.

        Section 12.02 Application of Casualty Proceeds.    In the event of any
occurrence resulting in loss of or damage to the Project or to materials or
equipment while located on the premises in an amount exceeding One Million
Dollars ($1,000,000) in respect of which Developer is required to insure under
this Agreement, in the event that Owner elects to re-construct, all moneys
received by Owner or Developer in settlement of any claim under the insurance
aforesaid shall be paid, if directed by Owner, to a bank reasonably acceptable
to Owner into an account in the name of Owner, and Developer shall thereupon
proceed to reconstruct the Project and replace and repair the materials or
equipment destroyed or damaged, and Owner's Representative shall certify in
accordance with the provisions of this Agreement against the aforesaid joint
account for the cost of reconstructing the Project and replacing and repairing
the materials or equipment destroyed or damaged. The provisions of this
Section 12.02 shall be subject to the requirements of any loan documents
encumbering the Property.

        Section 12.03 Duration of Insurance.    The insurance referred to in
Article 11 and in this Article 12 shall be effected before the Project is
commenced. The builder's risk insurance shall be maintained effective until the
Date of Substantial Project Completion of the Project. The commercial general
liability and workers' compensation insurance shall be maintained throughout the
period during which Developer and/or any of its Contractors are performing work
on the Project.

        Section 12.04 Failure to Effect Insurance.    Where Developer is
required to effect any insurance pursuant to this Agreement and fails to do so
or fails to comply with its obligations pursuant to Section 12.04 hereof, upon
no fewer than five (5) days' prior written notice to Developer, Owner may effect
such insurance and the premiums shall be deducted from the line item therefor in
the Approved Budget.

ARTICLE XIII

TERMINATION BY OWNER

        Section 13.01 Non-Curable Terminating Events.    Owner may terminate
this Agreement immediately upon written notice to Developer upon the occurrence
of any of the following events:

20

--------------------------------------------------------------------------------



        (a)    a Bankruptcy occurring with respect to Developer;

        (b)    Owner sells or transfers one hundred percent (100%) of its
interest in the Property (other than to a Related Person), whether directly
or indirectly;

        (c)    Santa Anita Associates Holding Co., LLC or its Affiliate sells,
exchanges, assigns or transfers any of its interest in Owner if such transfer is
not permitted pursuant to the Limited Liability Company Agreement of Owner;

        (d)    the appointment of a receiver or the foreclosure by any mortgagee
upon the Property or the taking of possession thereof by a deed-in-lieu of
foreclosure, except as otherwise agreed in writing by Developer and
such mortgagee;

        (e)    a good faith determination of the Company that there has occurred
an act of fraud, willful misconduct, gross negligence, habitual neglect or
conviction of a crime involving moral turpitude by Developer under this
Agreement, or by Manager under the Management Agreement;

        (f)    Any misappropriation of funds by Developer provided that if such
misappropriation of funds is committed by an employee of Developer, then such
event may be cured if, within five (5) Business Days after being notified in
writing of such event, Developer (i) makes full restitution to Owner of all
damages caused by such event, (ii) terminates the employment of such employee,
and (iii) promptly takes all appropriate actions necessary to remediate the
situation and protect the interests of Owner;

        (g)    if Developer ceases to be owned and controlled by Rick J. Caruso,
his immediately family, or his heirs and his Affiliates;

        (h)    the Property or a substantial part of the Property is damaged or
destroyed where the Owner has determined not to rebuild or reconstruct;

        (i)    Owner terminates the Management Agreement due to (i) a default by
Manager thereunder or (ii) the mutual agreement of Manager and Owner; and

        (j)    Santa Anita Associates Holding Co., LLC, is removed as Managing
Member under the LLC Agreement.

        (k)    An independent audit or inspection of Developer's books of
account reveals the posting of total Hard Costs that are more than five percent
(5%) in excess of the amount of total Hard Costs actually expended by the
Developer, provided, however, the reclassification by outside independent
auditors of an entry as a (i) "soft cost" in Developer's books of account rather
than as a Hard Cost shall not constitute a deviation that is included in such
five percent (5%) or greater deviation; (ii) Hard Cost in Developer's books of
account rather than as a "soft cost" shall not constitute a deviation that is
included in such five percent (5%) or greater deviation.

21

--------------------------------------------------------------------------------



        Section 13.02 Curable Defaults.    

        (a)    Either Owner or Developer may terminate this Agreement by written
notice to the other party in the event that the other party shall default
(the "Defaulting Party") in the performance or observance of any material term,
condition or covenant contained in this Agreement in respect of the Project not
falling under Section 13.01 above or shall fail to perform or observe the same
in accordance with the required standard under this Agreement and such default
shall continue for a period of * * * days after written notice thereof shall
have been received by the non-defaulting party (the "Non-Defaulting Party")
specifying such default and requesting that the same be remedied in such
thirty-day period, provided that a ten (10) day period shall apply with respect
to any failure to make a monetary payment hereunder (a "Default Notice").

        (b)    The Defaulting Party shall be deemed to have complied with a
Default Notice given under this Section 13.02 if the default (other than a
monetary default) is such that it cannot reasonably be remedied within
* * * days but can reasonably be remedied within one hundred twenty (120) days
and the Defaulting Party shall, in good faith, have commenced to remedy the
default specified therein as soon as is practicable after receiving such Default
Notice, and, thereafter shall have diligently prosecuted the cure to its
completion within such one hundred twenty (120) day period. If at the end of
such one hundred twenty (120) day period, the default (other than a monetary
default) can reasonably be remedied within an additional and reasonably
foreseeable period of time, and if the Defaulting Party shall continue to
diligently prosecute the cure to its completion, then the Defaulting Party shall
have such additional reasonably foreseeable period of time to cure the default;
provided, however, that the Non-Defaulting Party shall have the right to
initiate binding arbitration proceedings pursuant to Article XXIV for the
purpose of determining whether the Defaulting Party has promptly commenced and
diligently pursued the cure to its completion, or if such cure is reasonably
capable of being completed within a reasonably foreseeable period of time.
Termination of this Agreement shall be effective upon the later of (i) delivery
of a Default Notice, or (ii) expiration of the cure period provided in the
preceding sentence.

        Section 13.03 Rights and Duties after Owner's Termination.    In the
event that Owner shall terminate the engagement of Developer, the following
shall be the respective rights and duties of Owner and Developer with respect to
all Sections of this Agreement that relate to the execution of the Project:

        (a)    Owner may employ and pay another developer or other Person or
Persons to carry out and complete the Project;

        (b)    Developer shall remove from the Development Site as and when
required and within such reasonable time as Owner's Representative may in
writing specify any temporary buildings, equipment, machinery, appliances, goods
or materials belonging to Developer and if Developer fails to do so, Owner, upon
at least five (5) days' written notice to Developer (or such longer period as
may be reasonably required provided Developer is diligently pursuing such
removal), may remove and sell any such property of Developer (without being
responsible for any loss or damage), distributing the proceeds less all costs
incurred in removing and selling such property of Developer promptly
to Developer;

22

--------------------------------------------------------------------------------



        (c)    Developer shall promptly deliver to Owner all design
documentation in Developer's possession relating to the Project, all Consents
and certificates from Authorities, all job documents, all Project Documents and
other records relevant to the Project in its possession or in the possession of
any Affiliate, and all warranties and guaranties by any Contractor. Developer
shall assign to Owner all of its right, title and interest in the foregoing
documentation to the extent such rights relate to the Property. Developer also
shall provide such additional information or documentation as Owner may
reasonably require in order to cause the completion of the Project.

        (d)    Owner and Developer shall cooperate in a reasonable manner in
order to minimize the additional costs which will be incurred by Owner in
completing the Project as the result of such termination.

        (e)    Notwithstanding any termination of this Agreement, the provisions
of this Section 13.03 shall remain in full force and effect after any such
termination and no such termination shall prejudice any right or remedy which a
party has or, but for the termination of Developer's appointment hereunder,
might have had, for breach of this Agreement.

        (f)    Owner shall pay to Developer any accrued but unpaid Development
Fee, Construction Management Fee and Leasing Fee.

ARTICLE XIV

FEES AND PAYMENTS

        Section 14.01 Development Fee.    In consideration of Developer
designing and constructing the Project and providing the other services required
of Developer by this Agreement, Owner shall pay to Developer at the times and in
the manner hereinafter provided (a) the Development Fee, and (b) any other
reimbursements payable to Developer in accordance with the Approved Budget or
otherwise under this Agreement.

        Section 14.02 Construction Management Fee.    In consideration of
Developer performing construction management services as required of Developer
by this Agreement, Owner shall pay Developer at the times and in the manner
hereinafter provided the Construction Management Fee.

        Section 14.03 Leasing Fee.    Developer shall be entitled to receive
from Owner a leasing fee of *** per rentable square foot leased by the Occupant
("Leasing Fee"). The Leasing Fee shall be payable one-half (1/2) upon execution
of the Lease, and the remaining one-half (1/2) to be paid upon opening for
business by the Occupant; provided, however, that in the event that the Occupant
fails to open for business following execution of the Lease, Developer shall
refund the one half (1/2) portion of such Leasing Fee paid upon execution of the
Lease. In addition, Developer shall receive a mutually agreed upon market rate
leasing fee for carts, which fee shall be agreed upon prior to the date of this
Agreement. Notwithstanding the foregoing, no Leasing Fee shall be payable with
respect to any Lease entered into on or after the effective date of the
Management Agreement, and Developer's leasing obligations pursuant to
Article XIX of this Agreement shall be performed by Manager under the Management
Agreement (it being clear that no Leasing Fee shall be payable under this
Agreement with respect to a Lease for which a Leasing Fee is payable pursuant to
the Management Agreement).

23

--------------------------------------------------------------------------------



ARTICLE XV

PAYMENT OF DEVELOPMENT FEE AND
CONSTRUCTION MANAGEMENT FEE

        Section 15.01    Developer shall be entitled to claim and Owner, subject
to the other applicable provisions of this Agreement, shall pay to Developer
ninety percent (90%) of the Development Fee and Construction Management Fee in
equal monthly installments over the period of the Construction Schedule, and the
remaining ten percent (10%) of the Development Fee and Construction Management
Fee upon Substantial Project Completion and completion of the work relating to
the punch list items set forth in Section 16.04 below. Notwithstanding the
foregoing, Developer shall continue to use Due Care to achieve Final Completion
and to complete supervision and coordination of construction of Occupant's
Improvements, close-out the construction books and records and obtain a final
certificate of occupancy in accordance with the Construction Schedule.

ARTICLE XVI

SUBSTANTIAL PROJECT COMPLETION

        Section 16.01 Notice of Substantial Project Completion.    When
Developer believes that the Project has reached Substantial Project Completion
it shall give written notice to Owner's Representative to that effect together
with a list of any punch list items requiring completion known to Developer
(without any obligation to inspect).

        Section 16.02 Inspection; Certification of Substantial Project
Completion.    Owner's Representative shall within fifteen (15) days after
receiving a notice under Section 16.01 arrange for a joint inspection of the
Project with the Developer Representative and Contractor. Within ten (10) days
after the completion of such inspection, Owner's Representative shall:

        (a)    agree with the notice and certify to Developer that the Project
has achieved Substantial Project Completion, as of the date of the delivery of
Developer's notice under Section 16.01; or

        (b)    give written notice to Developer and Contractor of any work which
Owner's Representative reasonably considers should be undertaken by Developer in
order to have the Project reach Substantial Project Completion.

        Section 16.03 Reinspection.    When Developer believes Contractor has
rectified the defects of which it has been notified under Section 16.02(b), it
shall give written notice to Owner's Representative to that effect, and subject
to the provisions of Article XXIV, the provisions of Section 16.02 shall reapply
until Owner's Representative issues a certificate of Substantial Project
Completion under Section 16.02.

24

--------------------------------------------------------------------------------



        Section 16.04 Punch list.    Together with or promptly after Owner's
certification of Substantial Project Completion under Section 16.02(a),
Developer shall issue to Owner for Owner's review, comment and approval a list
of those defects or unfinished items in the Project ("punch list items") which
do not prevent the Project from achieving Substantial Project Completion, but
which Developer is required to rectify under the provisions of this Agreement
and Developer shall set and Owner shall approve a timetable for the completion
of all work necessary to remedy those punch list items. Developer shall complete
all punch list items as promptly as possible.

ARTICLE XVII

PROJECT DOCUMENTATION

        Section 17.01 Design Documents.    Developer will in the development and
execution of the design for the Project cause to be prepared such plans and
specifications (in addition to the Plans and Specifications referred to in
Schedule II), schematic drawings and other usual design documents (collectively,
the "design documents") as are necessary or desirable to carry out the
development and execution of the Project.

        (a)    Copies of the design documents will be provided to Owner's
Representative for Owner's review and reasonable approval as soon as reasonably
practicable after their preparation. Owner's approval, however, shall not be
required to the extent that the design documents are in every material sense,
including quality requirements, in conformity with the Construction Standard
(excluding from the definition thereof the exceptions for deviations shown in
the Plans and Specifications or any design documents approved or deemed approved
under this Section 17.01). Owner's Representative shall determine in its
reasonable judgment whether the design documents are in every material sense,
including quality requirements, in conformity with the Construction Standard.
Owner's Representative's determination as to whether such component is in
material conformance with the Construction Standard shall be given in writing by
Owner's Representative not later than the end of the review period reasonably
specified by Developer in its submission of such design documents
(the "specified period"), which will in no event be less than ten (10) days
after Owner's Representative's receipt thereof. If within the specified period
after the receipt of any design documents Owner's Representative notifies
Developer that it is not practicable for Owner to respond within the specified
period and fixes a reasonable period within which Owner's review will be
completed, then the review period shall be the period specified by Owner's
Representative after receipt by Owner's Representative of copies of the design
documents; provided, that, such review period specified by Owner's
Representative shall not be greater than thirty (30) days. If Owner's
Representative has not notified Developer that the design documents are in every
material sense, including quality requirements, in conformity with the
Construction Standard within the specified period or the reasonable period
nominated by Owner's Representative (as the case may be), then the applicable
design documents shall be deemed to have been approved by Owner.

        (b)    In the event that Owner's Representative determines that any
component of such design documents is inconsistent with (i) the Construction
Standard, (ii) the Construction Schedule, or (iii) the Approved Budget, as
determined by Owner's Representative, then such component shall be subject to
approval by Owner in its sole and absolute discretion. Owner's approval or
rejection of any such component of the design documents shall be given in
writing by Owner or Owner's Representative, as applicable, not later than the
end of specified period, which will in no event be less than ten (10) days after
Owner's receipt thereof. If within the specified period after the receipt of any
design documents Owner's Representative notifies Developer that it is not
practicable for Owner to respond within the specified period and fixes a
reasonable period within which Owner's review will be completed, then the review
period shall be the period specified by Owner's Representative after receipt by
Owner of copies of the design documents; provided, that, such review period
specified by Owner's Representative shall not be greater than fifteen (15) days.
If Owner has not notified Developer of its rejection or acceptance of any of the
design documents within the specified period or the reasonable period nominated
by Owner's Representative (as the case may be), then the applicable design
documents shall be deemed to have been approved by Owner.

25

--------------------------------------------------------------------------------



        Section 17.02 Final Plans and Specifications.    Within six (6) months
after the Date of Substantial Project Completion, Developer shall cause to be
prepared and deliver to Owner copies of the final Plans and Specifications for
the Project, which shall include copies of all as-built drawings, if any,
received by Developer from Contractors in the normal course of business.
Promptly after the Date of Substantial Completion, Developer shall deliver to
Owner original comprehensive maintenance and operating manuals in form and
content reasonably acceptable to Owner relating to the operation and maintenance
of all equipment installed in the Project.

        Section 17.03 Project Meetings.    Throughout the course of construction
of the Project, Developer shall convene project meetings to be held at the
Development Site (or at such other location as may be mutually agreed) at least
once each month (or more frequently if reasonably requested by Owner or
Developer) at a time mutually acceptable to all parties entitled to attend, and
for this purpose shall provide advance written notice to Owner's Representative
of the time and location of such project meeting, and Owner's Representative
shall be entitled to attend such project meetings. Developer shall cause the
appropriate experienced representatives to attend all such project meetings. Any
Member of the Management Committee of Owner and its representatives shall be
entitled to attend any project meeting which Owner is entitled to attend.

        Section 17.04 Monthly Progress Reports.    Developer shall provide to
Owner at least once a month a progress report on the design and construction of
the Project in form and content reasonably satisfactory to Owner which report
shall contain the information specified in Schedule V.

ARTICLE XVIII

CERTIFICATE OF COMPLIANCE

        Section 18.01 Preliminary and Final Certificates.    Developer shall use
its diligent, good faith efforts to obtain all relevant Consents and temporary
and final certificates of occupancy, issuable by relevant Authorities in
connection with the construction and right of occupation of the Project and
shall give access to the Development Site to any Authority for that purpose.
Owner acknowledges that for the purpose of achieving Substantial Project
Completion, Developer shall be required to obtain only a temporary certificate
of occupancy from the relevant Authority covering all applicable portions of the
Project excluding any portions of Leasable Areas with respect to which Developer
is not responsible for the construction of the Occupant's Improvements.

26

--------------------------------------------------------------------------------



ARTICLE XIX

LEASING THE PROJECT

        Section 19.01 Leasing Obligations.    Developer shall use Due Care to
lease the Project in accordance with the Leasing Plan and shall exercise
professional competence in leasing the Project at the prevailing national
standard of industry practice for Comparable Project. In connection therewith,
Developer shall:

        (a)    use the Standard Form of Lease as the basis for the negotiation
of all Leases;

        (b)    subject to and in accordance with the terms of the Leasing Plan,
negotiate the terms and conditions of all Leases, including, without limitation,
all extensions, renewals, amendments and modifications thereto, in accordance
with the Leasing Plan;

        (c)    arrange for the execution of Leases and all amendments and
modifications thereto by all parties thereto, and distribute copies thereof in
accordance with this Agreement;

        (d)    locate and endeavor to secure, in accordance with the Leasing
Plan, suitable Occupants for all areas of the Project that may be vacant from
time to time or are to become vacant in the near future and are reasonably
available for occupation or use, including, to the extent applicable, the
Common Areas;

        (e)    review the general suitability of prospective Occupants and, to
the extent Developer may deem it reasonably necessary or appropriate, seek
references from prospective Occupants and conduct such other investigations as
will establish whether or not the prospective Occupant is capable of performing
all obligations which the prospective Occupant would be required to perform
under its Lease; and

        (f)    coordinate the activities of management, leasing, design and
engineering personnel and/or consultants to implement the leasing program for
the Project.

        Section 19.02 Brokers.    Developer may engage and cooperate with
brokers, as may be reasonably necessary or appropriate, so as to secure
prospective tenants for the Project. The Company will pay third party
independent broker a commission in accordance with the Approved Budget.

27

--------------------------------------------------------------------------------



        Section 19.03 Temporary Leases.    Developer is authorized to execute
Temporary Leases (including, without limitation, all extensions, renewals,
amendments and modifications thereto) as agent of Company, without seeking
Management Committee's consent thereto. Developer shall deliver a conformed copy
of any such executed Temporary Lease (and all extensions, renewals, amendments
and modifications thereto) to Company promptly after Company's request
therefore.

        Section 19.04 Leases.    Developer shall deliver a Document Request
(which shall contain the Lease Summary information described in Exhibit "A")
to Management Committee within ten (10) Business Days after Developer's approval
of the proposed lease terms for a Lease as set forth in the Document Request. If
the terms and conditions of any Lease are consistent with the Leasing Plan or
have otherwise been approved in writing by the Company (or in the Company's LLC
Agreement), Developer is authorized to execute such Lease (including, without
limitation, all extensions, renewals, amendments and modifications thereto) as
agent of Company, without seeking Management Committee's consent thereto.
Developer shall deliver a conformed copy of each such executed Lease (and all
extensions, renewals, amendments and modifications thereto) to Management
Committee within ten (10) Business Days after Developer's execution thereof.

        Section 19.05 Leasing Fee.    Developer shall be entitled to receive
fees in connection with the negotiation and execution or administration of
Leases in accordance with Section 14.03 above as its sole compensation for the
leasing services contemplated by this Article XIX.

        Section 19.06 Occupant Improvements.    Developer shall review, approve
and coordinate the design of the Occupants' stores to the extent contemplated in
the Occupants' respective Leases, including without limitation obtaining and
reviewing design drawings for Occupants' store fronts and monitoring the
progress of Occupants' construction of standard tenant improvements at
the Project.

ARTICLE XX

NOTICES

        Section 20.01 In Writing; Address.    All notices, demands, requests,
consents, reports, submissions, deliveries and other communications provided for
in this Agreement (collectively, "Notices") shall be in writing, shall be given
by a method prescribed in Section 20.02, and shall be given to the applicable
party at the address set forth below.

If to Owner as follows:
Santa Anita Associates, LLC
337 Magna Drive
Aurora, Ontario 74G 7K1
Attention: Chief Executive Officer, Chief Financial Officer and Corporate
Secretary
Fax: 905-726-7172

28

--------------------------------------------------------------------------------



With a copy to:

Allen Matkins Leck Gamble & Mallory LLP
12348 High Bluff Drive, Suite 100
San Diego, California 92130
Attention: Michael C. Pruter, Esq.
Fax: 858-481-5028

If to Developer:
Caruso Management, Co., Ltd.
101 The Grove Drive
Los Angeles, California 90036
Attention: Rick J. Caruso, Richard A. Moses
and Michael McManus
Fax: 323-900-8101

With a copy to:

Donfeld, Kelley & Rollman
11845 West Olympic Blvd., Suite 1245
Los Angeles, CA 90064
Attention: Jeffrey E. Donfeld, Esq.
Fax: 310-312-8014

Developer or Owner may change the address to which Notices are to be delivered
hereunder by giving written notice thereof to Owner or Developer, as applicable.

        Section 20.02 Methods.    Any Notice may be delivered by United States
certified mail, return, receipt requested, postage prepaid, or by hand delivered
or nationally recognized overnight courier which maintains evidence of receipt
or by facsimile transmission (with confirmed receipt). All Notices shall be
deemed effective when received by all applicable parties at the addresses set
forth above (as such addresses may be changed as provided in Section 20.01).
Notwithstanding the foregoing, no Notice shall be deemed ineffective because of
any party's refusal to accept delivery at the address specified for the giving
of such notice in accordance herewith.

        Section 20.03 Response Period.    Any Notice which is intended to
initiate a response period provided in this Agreement must specifically
reference such response period in order to effectively initiate such response
period.

ARTICLE XXI

GOVERNING LAW

        This Agreement shall be constructed and take effect in accordance with
and the obligations of the parties hereto shall be governed by the laws of the
State of California.

29

--------------------------------------------------------------------------------



ARTICLE XXII

CAPACITY AND AUTHORITY

        Each party to this Agreement warrants to each other party hereto that it
has the capacity, and has obtained all necessary authorizations and passed all
necessary resolutions required, to enter into this Agreement, and has validity
executed and delivered this Agreement.

ARTICLE XXIII

GENERAL

        Section 23.01  Further Assurances.    In connection with this Agreement,
as well as all transactions contemplated by this Agreement, each party agrees to
execute and deliver such additional documents and instruments, and to perform
such additional acts as may be necessary or reasonably appropriate to
effectuate, carry out and perform all of the terms, provisions and conditions of
this Agreement, and all such transactions.

        Section 23.02  Pronouns.    All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine or neuter, singular or
plural, as the identity of the person or persons may require. Words importing
the singular shall be deemed to embrace the plural and vice versa.

        Section 23.03  References to this Agreement.    All references to
numbered or lettered Articles, Sections, paragraphs and sub-paragraphs herein
contained refer to the Articles, Sections, paragraphs and sub-paragraphs of this
Agreement unless otherwise expressly stated.

        Section 23.04  Headings.    All headings herein are inserted only for
convenience and ease of reference and are not to be considered in the
construction or interpretation of any provision of this Agreement.

        Section 23.05  Binding Effect.    Except as herein otherwise expressly
provided to the contrary, this Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, legal
representatives, successors and permitted assigns.

        Section 23.06  Counterparts.    This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same Agreement.

        Section 23.07  Amendments.    This Agreement may not be amended, altered
or modified except by a written instrument signed by each of the parties hereto.

        Section 23.08  Severability.    Every provision of this Agreement is
hereby declared to be independent of, and separable from, every other provision
of this Agreement. To the extent any such provision shall be held to be invalid
or unenforceable, such provision shall be deemed not to exist in this Agreement
and any such holding shall be without effect upon the validity or enforceability
of any other provision of this Agreement. It is the intention of the parties
hereto that, in lieu of each provision of this Agreement which is determined to
be invalid or unenforceable, there shall be added, as part of this Agreement,
such an alternative clause or provision as may be valid or enforceable but
otherwise as close to the applicable original provision as possible.

30

--------------------------------------------------------------------------------



        Section 23.09  Waiver.    No waiver of any provision of this Agreement
shall be deemed to or shall constitute a waiver of any other provision (whether
or not similar) nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided. Failure on the part of any party to complain of
any act of any other party, or to declare any other party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such party of its rights hereunder.

        Section 23.10  No Third Party Beneficiary.    This Agreement is made for
the exclusive benefit of the parties hereto, their executors, administrators,
successors and assigns herein permitted (including, without limitation, persons
taking by novation or accession) and except as otherwise expressly provided not
for any third party as a third party beneficiary or otherwise. Except as
otherwise specifically provided, nothing in this Agreement, express or implied,
is intended to confer upon any person, other than the parties hereto, their
executors, administrators, successors and assigns herein permitted, any rights
or remedies by reason of this Agreement.

        Section 23.11  Indemnities.    

        (a)    Developer hereby agrees to indemnify, defend and protect Owner
and its officers, directors, members (each such person collectively called "the
indemnified parties" for the purposes of this Section 23.11(a)) against all
claims, losses, causes of action, damages, costs, expenses and liabilities
(including, without limitation, attorneys' fees and expenses incurred in good
faith and court costs) incurred by the indemnified parties by reason of any
claim or demand being made upon or any action taken against the indemnified
parties resulting from any willful misconduct or gross negligence or fraudulent
act by Developer with respect to its duties and obligations under this
Agreement. The indemnified parties shall, in good faith, endeavor to notify
Developer in writing as to every such claim, demand or action against the
indemnified parties within ten (10) days after they become aware that such claim
or demand has been made or such action has been taken, provided, however, that a
good faith failure to notify Developer does not limit Developer's liability
under this Section 23.11(a) to the extent such failure does not materially
adversely affect Developer's rights with respect to such claim.

        (b)    Owner hereby agrees to indemnify, defend and protect Developer
and each of its respective officers, directors, members, advisors, fiduciaries,
agents, affiliates, successors and assigns and managers (each such person
collectively called "the indemnified parties" for the purposes of this
Section 22.12(b)), and hold each of the indemnified parties harmless against all
claims, losses, causes of action, damages, costs, expenses and liabilities
(including, without limitation, attorneys' fees and expenses incurred in good
faith and court costs) incurred by the indemnified parties by reason of any
claim or demand being made upon or any action taken against the indemnified
parties resulting from any willful misconduct or gross negligence or fraudulent
act by Owner with respect to its duties and obligations under this Agreement,
except to the extent an Developer or Affiliate of Caruso is responsible for such
willful misconduct or gross negligence or fraud of Owner. The indemnified
parties shall, in good faith, endeavor to notify Owner in writing as to every
such claim, demand or action against the indemnified parties within ten
(10) days after they become aware that such claim or demand has been made or
such action has been taken, provided, however, that a good faith failure to
notify Owner does not limit Owner's liability under this Section 23.11(b) to the
extent such failure does not materially adversely affect Developer's rights with
respect to such claim.

31

--------------------------------------------------------------------------------



        (c)    No person engaged as an independent contractor by Owner or
Developer shall be considered an employee, servant, agent or other Person that
Owner or Developer (as the case may be) shall be obligated to indemnify for the
purposes of this Section 23.11. Developer shall cause Owner and Developer to be
listed as an indemnified party in any indemnity contained in an agreement with
an independent contractor. The indemnity contained in this Section 23.11 made by
Owner and Developer shall survive the termination of this Agreement.

        Section 23.12  Attorneys' Fees.    

        (a)    All parties to this Agreement must pay their respective legal
costs and disbursements associated with the preparation, negotiation and
execution of this Agreement, and any modification hereof.

        (b)    In any judicial action between the parties to enforce any of the
provisions of this Agreement or any right of any party under this Agreement,
regardless of whether such action or proceeding is prosecuted to judgment and in
addition to any other remedy, the unsuccessful party shall pay to the prevailing
party all reasonable costs and expenses incurred therein by the prevailing
party, including, without limitation, all reasonable attorneys' fees and
expenses and court costs.

        Section 23.13  Schedules.    All Schedules attached hereto are hereby
expressly incorporated herein to the same extent and with the same effect as if
fully set out herein.

        Section 23.14  Herein.    Wherever used in this Agreement, the words
"herein", "hereof" or words of similar import shall be deemed to refer to this
Agreement in its entirety and not to a specific section unless otherwise stated.

        Section 23.15  Cumulative Rights.    Unless otherwise provided in this
Agreement, all rights, privileges, and remedies afforded the parties by this
Agreement shall be cumulative and in addition to, and not exclusive of, any
other rights, remedies and benefits allowed by law or equity to any party and
the exercise of any one of such remedies shall not be deemed to be a waiver of
any other right, remedy or privilege provided for herein or available at law
or equity.

        Section 23.16  Object of Agreement.    The object of this Agreement is
the provision of services, and any transfer of tangible property under this
Agreement is incidental to the services to be provided under this Agreement.

32

--------------------------------------------------------------------------------



        Section 23.17  Estoppel Certificate.    

        (a)    Developer shall within fifteen (15) days of written notice from
Owner, execute, acknowledge and deliver a statement in writing (i) certifying
that this Agreement is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Agreement as so
modified is in full force and effect) and the dates to which the Development Fee
are paid, (ii) acknowledging that there are not, to Developer's knowledge, any
uncured defaults on the part of Owner hereunder, or specifying such defaults if
any are claimed and (iii) setting forth such further information with respect to
this Agreement or the Project as may be reasonably requested thereon. Any such
statement may be relied upon by any prospective purchaser or encumbrancer of all
or any portion of Property or the Development Site of which the Project is a
part. Developer's failure to deliver such statement within such time shall be
conclusive upon Developer that the Agreement is in full force and effect and
without modification except as may be represented by Owner in any certificate
prepared by Owner and delivered to Developer for execution.

        (b)    Owner shall within fifteen (15) days of written notice from
Developer, execute, acknowledge and deliver a statement in writing (i)
certifying that this Agreement is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Agreement as so modified is in full force and effect) and the dates to which the
Development Fee are paid, (ii) acknowledging that there are not, to Owner's
knowledge, any uncured defaults on the part of Developer hereunder, or
specifying such defaults if any are claimed and (iii) setting forth such further
information with respect to this Agreement or the Project as may be reasonably
requested thereon. Any such statement may be relied upon by any prospective
purchaser or encumbrancer of Developer. Owner's failure to deliver such
statement within such time shall be conclusive upon Owner that the Agreement is
in full force and effect and without modification except as may be represented
by Developer in any certificate prepared by Developer and delivered to Owner
for execution.

        Section 23.18  Standard For Consent.    Where the consent of Owner,
Owner's Representative or Developer is required by any provision of this
Agreement, unless expressly so provided to the contrary, such consent may be
granted or withheld in Owner's sole discretion.

        Section 23.19  Time.    Time is of the essence of this Agreement and
each of its provisions.

        Section 23.20  Inadequacy of Damages.    Owner and Developer hereby
acknowledge and agree that in the event of a wrongful termination of this
Agreement by Owner, the receipt by Developer of monetary damages at law as a
result of such wrongful termination of Developer hereunder would not be adequate
or sufficient to compensate Developer for all losses it will sustain as a result
thereof. Owner hereby agrees that it shall not in any event contest a claim by
Developer of the inadequacy of monetary damages as a result of the wrongful
termination of this Agreement by Owner, and that it shall be bound by the terms
and conditions of this Section 23.20 in any action, suit or proceeding brought
by Developer against Owner arising out of, or relating to, the Development
Agreement.

33

--------------------------------------------------------------------------------



        Section 23.21  Disputes Arising Under Section 13.01(e).    Within
forty-five (45) days following the date of termination of this Agreement with
respect to any matter described in Section 13.01(e), Developer shall have the
right to contest such termination by filing suit, and if Developer fails to
timely file suit within such forty-five (45) day period, Developer shall have no
further right to contest such termination.

        Section 23.22  Venue.    With respect to any litigation that might arise
under Section 23.21, Owner and Developer agree that any litigation, claim or
lawsuit directly or indirectly arising out of or related to this Agreement shall
be instituted exclusively in the courts, whether federal or state, located in
the County of Los Angeles, State of California, and nowhere else. Owner and
Developer further agree that, notwithstanding the foregoing, any such
litigation, claim or lawsuit as to which there is federal jurisdiction, by
reason of diversity, federal question or otherwise, shall be instituted
exclusively in a federal district court located in the Central District
of California.

ARTICLE XXIV

ARBITRATION PROVISIONS

        Section 24.01  Dispute, Controversy or Claim.    Any dispute,
controversy or claim arising out of or relating to this Agreement (other than a
dispute arising under Section 13.01(e), which dispute shall be resolved by
litigation pursuant to Section 23.21), including whether the Owner has the right
to terminate this Agreement pursuant to the provisions of Sections 13.01
and 13.02 above or the breach, termination or validity thereof, shall be finally
settled by arbitration in accordance with the then-prevailing Commercial
Arbitration Rules of the American Arbitration Association ("AAA"), as modified
herein (the "Rules") and the Supplementary Procedures for Large, Complex
Disputes. The place of arbitration shall be Los Angeles, California. There shall
be three arbitrators, of whom the claimant shall appoint one and the respondent
shall appoint one within five (5) Business Days of receipt by the respondent
from the AAA of service of the notice of arbitration. The two arbitrators so
appointed shall select the chairperson of the tribunal within five (5) Business
Days of the appointment of the second arbitrator. If the two party appointed
arbitrators fail to appoint a chairperson within the time limits set forth
herein, the chairperson will be appointed in accordance with the following
procedure. The parties will agree to a list of five (5) candidates. Each party
will individually and confidentially rank the candidates and submit such
rankings to the AAA. The AAA will appoint the chairperson from these ranked
lists in accordance with the Rules. If for some reason the parties are unable to
agree on a list of five (5) candidates within five (5) Business Days of the
appointment of the second arbitrator, the AAA shall provide the parties with a
list of ten (10) proposed candidates from the Los Angeles Large Complex Case
Panel. The parties will each strike up to three (3) names from this list, and
rank the remaining seven (7) names in order of preference. This list shall be
returned to the AAA within five (5) Business Days of receipt of this list. The
AAA will then appoint the chairperson from this list in accordance with
the Rules.

        Section 24.02  Arbitration Award.    The arbitral tribunal is not
empowered to award damages, and each party hereby irrevocably waives any right
to recover damages pursuant to the arbitration with respect to any dispute. The
sole purpose of the arbitration shall be to determine whether a party shall be
in default in the performance or observance of any material term, condition,
warranty or covenant contained in this Agreement. Except to the extent
contradictory with the last sentence of this paragraph (b), any arbitration
proceedings, decision or award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq. The award shall be final and binding on
the parties (the "Arbitration Award") and judgment upon any Arbitration Award
may be entered in any court of competent jurisdiction. The arbitrators shall be
required to enter the Arbitration Award within sixty (60) days of the
appointment of the chairperson arbitrator.

34

--------------------------------------------------------------------------------



        Section 24.03  Information Exchange.    Exchange of information will
take place as described herein. Each party will, upon the written request of the
other party, provide the other with copies of documents on which the producing
party may rely in support of or in opposition to any claim or defense within ten
(10) Business Days of actual receipt of the request, whether served by
U.S. mail, telecopy, fax, hand delivery or overnight delivery. Any dispute
regarding discovery, or the relevance or scope thereof, shall be determined by
the chair of the arbitration panel which determination shall be conclusive. Each
party may take up to six depositions of the opposing party or of six individuals
under the control of the opposing party.

        Section 24.04  No Disclosure/Confidentiality.    The arbitration
proceedings conducted pursuant to this Agreement shall be confidential. Neither
party shall disclose or permit the disclosure of any information about the
evidence adduced or the documents produced by the other party in the arbitration
proceedings or about the existence, contents or results of the arbitration award
without the prior written consent of such other party except as required in the
course of a judicial, regulatory or arbitration proceeding, as may be requested
or required by a governmental authority or as required for the enforcement of an
arbitral award. Before making any disclosure permitted by the preceding
sentence, the party intending to make such disclosure shall give the other party
reasonable written notice of the intended disclosure and afford the other party
a reasonable opportunity to protect its interests.

        Section 24.05  Payment of Costs and Expenses.    Each party to the
arbitration shall pay the compensation, costs, fees and expenses of its own
witnesses, experts and counsel. The compensation and any costs and expenses of
the arbitrators shall be borne equally by the parties.

35

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this agreement to be
executed as of the date first above written.

    OWNER:                             SANTA ANITA ASSOCIATES, LLC,
a Delaware limited liability company                             By:   Santa
Anita Associates Holding Co., LLC,
a California limited liability company,
Its Member,                                 By:

--------------------------------------------------------------------------------

        Name:

--------------------------------------------------------------------------------

        Title:

--------------------------------------------------------------------------------

                            By:   Santa Anita Commercial Enterprise, Inc.,
a Delaware corporation, Its Member                                 By:

--------------------------------------------------------------------------------

        Name:

--------------------------------------------------------------------------------

        Title:

--------------------------------------------------------------------------------

                                        DEVELOPER:                            
CARUSO MANAGEMENT COMPANY, LTD.,
a California limited partnership                             By:   Caruso
Property Management, Inc.,
a California corporation, its general partner                                
By:

--------------------------------------------------------------------------------

        Name: Rick J. Caruso, President


36

--------------------------------------------------------------------------------



SCHEDULE I
DESCRIPTION OF PROPERTY

37

--------------------------------------------------------------------------------



SCHEDULE II
PLANS AND SPECIFICATIONS

38

--------------------------------------------------------------------------------



SCHEDULE III
CONSTRUCTION SCHEDULE

39

--------------------------------------------------------------------------------



SCHEDULE IV
PROJECT BUDGET

40

--------------------------------------------------------------------------------



SCHEDULE V
MINIMUM CONTENT OF MONTHLY REPORTS

                (a)   a report on design progress and Contract documentation;

                (b)   a report on construction progress with photographs and the
awarding of Contracts;

                (c)   a report on labor relations issues which have arisen or
are likely to arise on the Project;

                (d)   details of and recommendations on proposed changes in the
Construction Schedule;

                (e)   reports on all contractual matters including claims,
progress payments, and list of change orders;

                (f)    quality control reports;

                (g)   an up-to-date drawing schedule;

                (h)   early advice of any matter, event or thing which may
affect the progress, cost or quality of the Project;

                (i)    such other material and information as Owner may
reasonably require to keep it informed on all aspects of the Project;

                (j)    changes to the Approved Budget and the reasons for those
changes and a monthly update showing, among other things, a comparison of the
Approved Budget and the Hard Costs paid to date; and

                (k)   a comparison of estimated costs to complete the Project to
the amount set forth in the Approved Budget to complete the Project.

41

--------------------------------------------------------------------------------



SCHEDULE VI
DOCUMENT REQUEST

42

--------------------------------------------------------------------------------



SCHEDULE VII
CONSTRUCTION SCHEDULE

43

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS AND INTERPRETATION   1  
Section 1.01
 
Definitions
 
1   Section 1.02   Interpretation   8
ARTICLE II
 
CONSENTS AND APPROVALS
 
9  
Section 2.01
 
Obtaining Consents
 
9   Section 2.02   Owner's Cooperation   9   Section 2.03   Copies of Consents
to be Delivered to Owner   9
ARTICLE III
 
THE PROJECT, COMMENCEMENT AND PROGRAMMING
 
9  
Section 3.01
 
Scope of Project
 
9   Section 3.02   Services of Developer   9   Section 3.03   Commencement;
Diligent Performance   11   Section 3.04   Construction Schedule   11  
Section 3.05   Performance Standard   12   Section 3.06   Adjustment of Approved
Budget   12   Section 3.07   Architectural Contract   12
ARTICLE IV
 
CHANGES TO PLANS AND CHANGE ORDERS
 
12  
Section 4.01
 
Initiation of Change Orders, Changes or Additions
 
12   Section 4.02   Increase in Price; Extension of Time   13   Section 4.03  
Owner's Approval of Proposed Change Orders   13   Section 4.04   Adjustment of
Hard Costs and Date for Substantial Project Completion   14   Section 4.05  
Adjustment of Developer Fees   14
ARTICLE V
 
COMPLIANCE WITH LEGAL AND INSURANCE REQUIREMENTS
 
14  
Section 5.01
 
Compliance
 
14
ARTICLE VI
 
COMPLETION AND ACCELERATION OF THE PROJECT
 
15  
Section 6.01
 
Completion Dates
 
15   Section 6.02   Force Majeure Events   15   Section 6.03   Limitations on
Extension of Time   16   Section 6.04   Owner's Acceleration Direction   16  
Section 6.05   Acceleration Cost and Time Consequences   16


i

--------------------------------------------------------------------------------




ARTICLE VII
 
PERFORMANCE OF OBLIGATIONS AND CONTRACTING
 
17  
Section 7.01
 
Transfer by Developer
 
17   Section 7.02   Transfer by Owner   17
ARTICLE VIII
 
REPRESENTATIVES
 
17  
Section 8.01
 
Owner's Representative
 
17   Section 8.02   Developer Representative   17   Section 8.03   Sufficient
Personnel   17
ARTICLE IX
 
ACCESS
 
18  
Section 9.01
 
Owner's Access to Project
 
18   Section 9.02   Access to Property   18
ARTICLE X
 
MANNER OF EXECUTION OF PROJECT
 
19  
Section 10.01
 
Construction Standard
 
19   Section 10.02   Effect of Owner's Approval   19
ARTICLE XI
 
LIABILITY FOR EMPLOYEES
 
19
ARTICLE XII
 
INSURANCE
 
20  
Section 12.01
 
Developer's Insurance
 
20   Section 12.02   Application of Casualty Proceeds   20   Section 12.03  
Duration of Insurance   20   Section 12.04   Failure to Effect Insurance   20
ARTICLE XIII
 
TERMINATION BY OWNER
 
20  
Section 13.01
 
Non-Curable Terminating Events
 
20   Section 13.02   Curable Defaults   22   Section 13.03   Rights and Duties
after Owner's Termination   22
ARTICLE XIV
 
FEES AND PAYMENTS
 
23  
Section 14.01
 
Development Fee
 
23   Section 14.02   Construction Management Fee   23   Section 14.03   Leasing
Fee   23
ARTICLE XV
 
PAYMENT OF DEVELOPMENT FEE AND CONSTRUCTION MANAGEMENT FEE
 
24
ARTICLE XVI
 
SUBSTANTIAL PROJECT COMPLETION
 
24  
Section 16.01
 
Notice of Substantial Project Completion
 
24   Section 16.02   Inspection; Certification of Substantial Project Completion
  24   Section 16.03   Reinspection   24   Section 16.04   Punch list   25

ii

--------------------------------------------------------------------------------




ARTICLE XVII
 
PROJECT DOCUMENTATION
 
25  
Section 17.01
 
Design Documents
 
25   Section 17.02   Final Plans and Specifications   26   Section 17.03  
Project Meetings   26   Section 17.04   Monthly Progress Reports   26
ARTICLE XVIII
 
CERTIFICATE OF COMPLIANCE
 
26  
Section 18.01
 
Preliminary and Final Certificates
 
26
ARTICLE XIX
 
LEASING THE PROJECT
 
27  
Section 19.01
 
Leasing Obligations
 
27   Section 19.02   Brokers   27   Section 19.03   Temporary Leases   28  
Section 19.04   Leases   28   Section 19.05   Leasing Fee   28   Section 19.06  
Occupant Improvements   28
ARTICLE XX
 
NOTICES
 
28  
Section 20.01
 
In Writing; Address
 
28   Section 20.02   Methods   29   Section 20.03   Response Period   29
ARTICLE XXI
 
GOVERNING LAW
 
29
ARTICLE XXII
 
CAPACITY AND AUTHORITY
 
30
ARTICLE XXIII
 
GENERAL
 
30  
Section 23.01
 
Further Assurances
 
30   Section 23.02   Pronouns   30   Section 23.03   References to this
Agreement   30   Section 23.04   Headings   30   Section 23.05   Binding Effect
  30   Section 23.06   Counterparts   30   Section 23.07   Amendments   30  
Section 23.08   Severability   30   Section 23.09   Waiver   31   Section 23.10
  No Third Party Beneficiary   31   Section 23.11   Indemnities   31  
Section 23.12   Attorneys' Fees   32   Section 23.13   Schedules   32  
Section 23.14   Herein   32   Section 23.15   Cumulative Rights   32  
Section 23.16   Object of Agreement   32   Section 23.17   Estoppel Certificate
  33   Section 23.18   Standard For Consent   33   Section 23.19   Time   33  
Section 23.20   Inadequacy of Damages   33   Section 23.21   Disputes Arising
Under Section 13.01(e)   34   Section 23.22   Venue   34


iii

--------------------------------------------------------------------------------




ARTICLE XXIV
 
ARBITRATION PROVISIONS
 
34  
Section 24.01
 
Dispute, Controversy or Claim
 
34   Section 24.02   Arbitration Award   34   Section 24.03   Information
Exchange   35   Section 24.04   No Disclosure/Confidentiality   35  
Section 24.05   Payment of Costs and Expenses   35

SCHEDULES

SCHEDULE I — DESCRIPTION OF PROPERTY
SCHEDULE II — PLANS AND SPECIFICATIONS
SCHEDULE III — CONSTRUCTION SCHEDULE
SCHEDULE IV — APPROVED BUDGET
SCHEDULE V — MINIMUM CONTENT OF MONTHLY REPORTS
SCHEDULE VI — DOCUMENT REQUEST
SCHEDULE VII — CONSTRUCTION SCHEDULE

iv

--------------------------------------------------------------------------------



INDEX

 
  Page(s)

--------------------------------------------------------------------------------

AAA   34 Acceleration Direction   16 Acceleration Period   16 Acceleration
Report   16 Affiliate   1 Agreement   1 Approved Budget   1 Arbitration Award  
34 Architect   10 Authorities   2 Bankruptcy   2 Business Day   2 Change Order  
2 Comparable Project   3 Consents   9 Construction Lender   15 Construction
Management Fee   3 Construction Schedule   3 Construction Standard   3 Contract
  3 Contractor   3 Date for Substantial Project Completion   3 Date of
Substantial Project Completion   4 Default Notice   22 Defaulting Party   22
Design Documentation Schedule   4 design documents   25 Developer   4 Developer
Representative   4 Development   4 Development Fee   4 Development Site   4 Due
Care   4 Emergency   4 Entitlements   5 Final Completion   5 Force Majeure Event
  16 Force Majeure Notice   16 Hard Costs   5 Hard Costs Increment   14
Insurance Requirements   5 insured   20 Land   5 Leasable Area   5 Lease   5
Leasing Fee   23 Legal Requirements   6


v

--------------------------------------------------------------------------------



Lender   6 LLC Agreement   6 Loan   6 Management Agreement   6 Management
Committee   6 Manager   6 Non-Defaulting Party   22 Notices   28 Occupant   6
Occupant's Improvements   6 Off-Site Improvements   6 Operating Plan   7 Owner  
7 Owner's Representative   7 Person   7 Plans and Specifications   7 Prime Rate
  7 Project   7 Property   1 Proposed Change Order   7 Related Person   7 Rules
  34 Santa Anita Project   1 Standard Form of Lease   8 Subject Person   1
Temporary Lease   8 the indemnified parties   31

vi

--------------------------------------------------------------------------------



EXHIBIT "G"

MANAGEMENT AGREEMENT
(SANTA ANITA PROJECT)

        THIS MANAGEMENT AGREEMENT (this "Agreement") is made and entered into as
of the                          day of                                     ,
200             by and between Santa Anita Associates, LLC, a Delaware limited
liability company ("Company"), and Caruso Management Company, Ltd., a California
limited partnership ("Manager").

R E C I T A L S:

        A.    Company is the lessee of certain lands pursuant to that certain
seventy-five (75) year ground lease with two (2), ten (10) year renewal options
with The Santa Anita Companies, Inc. as lessor, and has constructed thereon the
shopping center commonly known as "[Santa Anita Project]", (as more particularly
described in the definition of "Project"); and

        B.    Company and Manager desire to enter into this Agreement to appoint
Manager to manage the Project, it being the understanding that the object of
this Agreement is the provision of property management and leasing services by
Manager to Company, upon all of the terms and conditions set forth in
this Agreement.

A G R E E M E N T:

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

ARTICLE I

CERTAIN DEFINITIONS

        As used in this Agreement, the following terms shall have the meanings
respectively set forth in this Article I:

        "Accounting Firm" has the meaning set forth in the LLC Agreement.

        "Affiliate" means, with respect to any Person (the "Subject Person"),
any other Person controlling, controlled by or under common control with the
Subject Person. As used in this definition of "Affiliate," the term "control"
means, with respect to any Person, the right to (i) the exercise, directly or
indirectly, of fifty percent (50%) or more of the voting rights attributable to
such Person or (ii) otherwise direct the management policies of such Person by
contract or otherwise.

--------------------------------------------------------------------------------



        "Bankruptcy" of any Person means the occurrence of any of the following
events:

        (i)    if such Person shall file a voluntary petition in bankruptcy or
shall be adjudicated a bankrupt or insolvent, or shall file any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under the present or any
future Federal bankruptcy act or any other present or future applicable Federal,
state or other statute or law relating to bankruptcy, insolvency, or other
relief for debtors, or shall seek or consent to the appointment of any trustee,
receiver, conservator or liquidator of such Person of all, or substantially all,
of its property; or

        (ii)    if a court of competent jurisdiction shall enter an order,
judgment or decree approving a petition filed against such Person seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future Federal bankruptcy act, or any
other present or future Federal, state or other statute or law relating to
bankruptcy, insolvency, or other relief for debtors, and such order, judgment or
decree shall remain unvacated and unstayed for a period of ninety (90) days from
the date of entry thereof, or any trustee, receiver, conservator or liquidator
of such Person or of all or substantially all of its property shall be appointed
without the consent of such Person and such appointment shall remain unvacated
and unstayed for a period of ninety (90) days, or if such Person shall file an
answer admitting the material allegations of a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding; or

        (iii)    if such Person shall admit in writing its inability to pay its
debts as they mature; or

        (iv)    if such Person shall make a general assignment for the benefit
of creditors or take any other similar action for the protection or benefit of
creditors; or

        (v)    if any assets of such Person are attached, seized or subjected to
a garnishment or other action by a creditor of such Person seeking to realize
upon a judgment against such Person, and such attachment, seizure, garnishment
or other action is not vacated, stayed or otherwise resolved within ninety
(90) days thereafter.

        "Business Day" means a day which is not a Saturday, Sunday or legally
recognized public holiday in the United States.

        "Capital Account" has the meaning set forth in the LLC Agreement.

2

--------------------------------------------------------------------------------



        "Caruso Member" means the two individuals appointed by Santa Anita
Holdings, LLC, a California limited liability company, from time to time as its
representative on the Management Committee.

        "Cash Receipts" has the meaning set forth in Section 6.02 below.

        "Commissionable Revenue" has the meaning set forth in Section 13.01
below.

        "Common Areas" means all those parts of the Property which are not
exclusively used or intended for the exclusive use of any particular Occupant.
Common Areas shall include, without limitation, the following areas within the
Property: parking areas, parking garage, pools, fountains, trolleys and
facilities, traffic control and information signs and equipment, roadways,
pedestrian sidewalks, public transportation loading and unloading facilities not
devoted to a single Occupant, truckways, delivery areas, landscaped areas,
community rooms, office facilities, Property Manager's office, elevators,
escalators, the open air mall, including space occupied by carts or kiosks,
stairs and ramps not contained within any Occupant's floor area, public
restrooms and comfort stations, service areas, service and fire exit corridors
and passageways, those areas within the Property and adjacent to the Property
containing signs, pylons or structures advertising the Property, and other
areas, amenities, facilities and improvements provided by Company for the
convenience and use of Company, the Occupants and their respective
concessionaires, agents, employees, customers, invitees and other licensees.

        "Company" means the limited liability company created pursuant to
the LLC Agreement and the filing of a Certificate of Formation with the Delaware
Secretary of State in accordance with the provisions of the Delaware Act.

        "Company's Account" means the separate account established by Company
into which Manager is to deposit all amounts collected by Manager under
Section 6.01 below, which may be a cash management account if required by the
Company or the company's Lender.

        "Comparable Project" has the meaning set forth in Section 3.01 below.

        "Control" means, with respect to any Person, the possession, direct or
indirect, of the power to (i) vote fifty percent (50%) or more of the
outstanding voting securities of any Person, or (ii) otherwise direct management
policies of any Person by contract or otherwise.

        "Developer" means Manager and its permitted successors and assigns to
the extent expressly permitted by the Development Agreement.

        "Development Agreement" means the agreement entered into between
Developer and Company in the form attached as an Exhibit to the LLC Agreement.

3

--------------------------------------------------------------------------------



        "Discretionary Expenses" means all Operating Expenses that are not
Non-Discretionary Expenses.

        "Document Request" means the form of Document Request and Lease Summary
attached hereto as Exhibit "A".

        "Emergency" means an event which, in Manager's reasonable judgment,
requires action to be taken prior to the time that approval could be obtained
from Company (as reasonably determined by Manager) in order to comply with Legal
Requirements or Insurance Requirements or to preserve the Property, or to assure
the safety of any employees, Occupants, customers or invitees of the Property,
or to avoid the suspension of any services necessary to, or required by, the
Occupants, customers or invitees thereof.

        "Fiscal Year" means the calendar year.

        "GAAP" has the meaning set forth in Section 7.02 below.

        "Gross Income" in respect of a particular period means all minimum,
fixed and percentage rents and all other receipts, revenues, proceeds and other
monies received by Company, or by Manager as agent of Company, from or in
connection with the operation of the Property in respect of such period,
directly or indirectly and from any source whatsoever including, without
limitation, all payments made to Company by Occupants including, but not limited
to (i) minimum, fixed and percentage rent (including proceeds from any
litigation wherein damages equivalent to or based upon rent from a defaulted
tenant are recovered, exclusive of interest), (ii) Common Area maintenance
charges, (iii) contributions for personal and real property taxes and sales
taxes, insurance premiums and deductibles, utilities, heating, ventilating and
air conditioning, domestic water and waste handling, sprinkler charges,
Manager's administrative costs and any other expenses of the Property for the
payment of which Occupants are obligated to contribute pursuant to their
respective Leases or Property Agreements, (iv) security deposits which have been
applied to rent, and (v) all proceeds from loss of rents insurance maintained by
Company relating to the Property.

        "Ground Lease" means that certain seventy-five (75) year Ground Lease
with two (2), ten (10) year renewal options as between The Santa Anita
Companies, Inc., as ground lessor and the Company as ground lessee for the
certain property on which the Project is located.

        "Horse Safety Requirements" means those horse safety requirements set
forth in Exhibit "B" attached hereto.

4

--------------------------------------------------------------------------------



        "Index" with respect to any applicable calculation that is provided for
herein, for each particular year or period in question, means the "All Items"
portion of the Consumer Price Index for All Urban Consumers: U.S. City Average
(1982-84 = 100), issued and published by the Bureau of Labor Statistics of the
United States Department of Labor. If the Index ceases to use the
1982-84 average equaling 100 as the basis of calculation, or if a change is made
in the terms or number of items contained in the Index, or if the Index is
altered, modified, converted or revised in any way, then the Index shall be
determined by reference to the index designated as the successor to the prior
Index or other substitute index published by the government of the United States
and new index numbers shall be substituted for the old index numbers in making
the calculations, as may be appropriate. If at any time the Bureau of Labor
Statistics shall no longer publish such Index, then any successor or substitute
index to the Index published by said Bureau or other governmental agency of the
United States, and similarly adjusted as aforesaid, shall be used. If such a
successor or substitute index is not available or may not lawfully be used for
the purposes herein stated, a reliable governmental or other non-partisan
publication selected by Manager and reasonably acceptable to Company shall be
used in evaluating the information theretofore used in determining the Index.

        "Insurance Requirements" means the requirements of any insurer or
insurance carrier, to the extent that such requirements are applicable to the
Property, or any portion thereof, or to Company in its capacity as owner of
the Property.

        "Lease" means any lease, sublease, license to occupy or other right of
occupancy, use or possession of the Property or any part of the Property,
including advertising agreements and sponsorship agreements, and any amendment
thereof, entered into or granted by or as agent of Company, whether temporarily
or for a fixed or periodic term, including any Temporary Lease, whether or not
recorded, and whether oral or written including, without limitation, any storage
license, cart or kiosk lease or license, and any other specialty lease or
license. "Leases" means each and every Lease in effect at the applicable time,
collectively.

        "Leasing Fee" has the meaning set forth in Section 13.03 below.

        "Leasing Plan" has the meaning set forth in Section 7.02 below.

        "Legal Requirements" means all laws, statutes, codes, ordinances,
orders, regulations, judgments, decrees and directions of all federal, state and
local governments and courts and the appropriate agencies, officers,
departments, boards, authorities and commissions thereof, whether now or
hereafter enacted, to the extent that the same are applicable to the use or
operation of the Property or any portion thereof.

        "Lender" means any lender under a Loan existing at any time on or after
the date hereof.

        "LLC Agreement" means that certain Limited Liability Company Agreement
between Santa Anita Associates Holding Co., LLC dated of even date herewith, as
the same may be amended from time to time in accordance with the terms thereof.

5

--------------------------------------------------------------------------------



        "Loan" means any loan made to Company and secured by all or any part of
the Property at any time on or after the date hereof.

        "Management Duties" has the meaning set forth in Section 11.05 below.

        "Management Fee" has the meaning set forth in Section 13.01 below.

        "Management Committee" has the meaning set forth in of the LLC
Agreement.

        "Managing Member" initially means Santa Anita Associates
Holding Co., LLC, a California limited liability company, unless replaced
pursuant to the LLC Agreement.

        "Marketing Fund" means the media fund or other like fund or organization
established, operated and maintained by Manager in accordance with the Operating
Budget for the advertising, merchandising and promotion of the Property.

        "Non-Discretionary Expenses" means the following Operating Expenses, the
payment and amount of which are not within the discretion of Company or Manager:
utility charges, scheduled payments of principal and interest on Loans, real
estate and personal property taxes and assessments, insurance premiums for
policies approved by Company, and amounts due and payable under service
contracts and other agreements entered into in accordance with any
Operating Plan.

        "Occupants" means all Persons using or in possession or occupation of
any portion of the Property from time to time under any Lease.

        "Operating Budget" has the meaning set forth in Section 7.02 below.

        "Operating Expenses" means the total for each relevant period of the
on-site costs and expenses incurred or accrued in respect of the Property by
Company or by Manager as agent of Company in accordance with this Agreement
(to the extent not paid by individual tenants). Subject to the foregoing,
Operating Expenses shall include, without limitation:

        (i)    all rates, taxes, assessments and impositions whatsoever (whether
assessed, charged or imposed by or under Federal, State or local Legal
Requirements) assessed, charged or imposed in respect of the Property or Company
in its capacity as lessee of the Property, including, without limitation, sales
taxes paid by Manager with respect to goods or services benefiting the Property
acquired or provided in accordance with the Operating Budget;

        (ii)    charges for supply of water, sewerage, gas, electricity and
other utilities supplied to the Common Areas, and the disposal of all garbage
and refuse from the Common Areas;

6

--------------------------------------------------------------------------------



        (iii)    costs of operating, maintaining, repairing and cleaning all
areas of the Property, and costs of providing on-site security personnel for the
Common Areas, including the salary, wages, benefits and other costs of all
on-site employees at the Property employed by Manager;

        (iv)    all charges for leasing or licensing, operating, maintaining and
repairing the lighting and HVAC systems, vertical or horizontal transportation
equipment, sanitary, security and fire detection and fighting equipment and all
other equipment, machinery and systems provided for or to the Property from time
to time, in accordance with the Operating Budget;

        (v)    the costs of leasing, maintenance, registration and other
expenses incurred in respect of on-site security and maintenance vehicles used
by employees of Manager in connection with the performance of services for the
benefit of the Property which are properly incurred in the performance by
Manager of its duties and obligations under this Agreement, in accordance with
the Operating Budget;

        (vi)    all fees and charges incurred in connection with the opening,
maintenance and operation of any bank accounts operated for the Property
by Manager;

        (vii)    advertising, marketing and promotional costs for the Property
in accordance with the Operating Budget or which otherwise have been approved in
writing by Management Committee;

        (viii)    the fees of appraisers, attorneys and consultants incurred by
Manager in accordance with the Operating Budget or at the written request of
Management Committee in connection with the performance by Manager of its duties
and obligations under this Agreement including, without limitation, the
enforcement of all Leases;

        (ix)    all contributions made by Company or by Manager as agent of
Company from time to time to the Marketing Fund in accordance with the Operating
Budget or which otherwise have been approved in writing by Management Committee;

        (x)    the payment or reimbursement of the applicable portion of costs
incurred by Company or by or on behalf of Manager for insurance and claims
management services for the Property in accordance with the Operating Budget,
whether such payment is incurred pursuant to any master policy covering other
properties under the management of Manager, or otherwise;

7

--------------------------------------------------------------------------------



        (xi)    all third party out-of-pocket expenses incurred by Manager in
accordance with the Operating Budget or as otherwise approved in writing by
Management Committee in connection with equipment and vehicles provided by or on
behalf of Manager or by others for the purpose of the operation and maintenance
of the Property or the applicable portion of such costs relating solely to the
Property including, without limitation, all financing, leasing and other charges
incurred in respect of such equipment and vehicles;

        (xii)    third party audit and accountancy fees incurred in accordance
with the Operating Plan in connection with the preparation of any accounts,
reports or financial statements relating solely to the Property prepared by or
on behalf of Company for the purpose of providing the financial information to
Company required by this Agreement and enabling Manager to perform its
obligations under this Agreement;

        (xiii)    the Management Fee payable to Manager in accordance with
Section 13.01 below;

        (xiv)    general expenses associated with the Property incurred in
accordance with the Operating Budget or as otherwise approved in writing by
Management Committee; and

        (xv)    all costs incurred in accordance with the Operating Budget or as
otherwise approved in writing by Management Committee in connection with
(a) complying with Legal Requirements and Insurance Requirements binding the
Project, binding Company in its capacity as owner of the Project, or binding
Manager in its capacity as Company's agent; and (b) enforcing compliance with
Legal Requirements and Insurance Requirements binding Occupants, contractors or
consultants, provided, however, that if any such noncompliance was caused by
Manager's fraud, willful misconduct, gross negligence, misappropriation of funds
or other intentional wrongful act or intentional wrongful omission in the
performance of it tasks, any incremental increase in the cost of enforcing such
compliance shall be borne by Manager and shall not be an Operating Expense;

provided, however, that notwithstanding the foregoing, "Operating Expenses"
shall exclude:

        (1)    all general and administrative costs, wages, salaries and
benefits of supervisory personnel employed by Manager other than at the
Project site;

        (2)    income taxes, capital gains tax and any other taxes imposed on
Company, Manager or Occupants in their capacities as individual taxpayers;

8

--------------------------------------------------------------------------------



        (3)    the fees of consultants and other costs proven by Company to have
been incurred as a direct result of Manager's fraud, willful misconduct, gross
negligence, misappropriation of funds or other intentional wrongful act or
intentional wrongful omission in the performance of its tasks or breach of this
Agreement; and

        (4)    premiums and other costs payable by Manager for fidelity
insurance.

        "Operating Plan" has the meaning set forth in Section 7.02 below.

        "Person" means an individual, partnership, joint venture, limited
liability company, corporation, trust, unincorporated association or
other entity.

        "Prime Rate" means as of the first day of each month, the "Prime Rate"
most recently reported in The Wall Street Journal, which rate shall be adjusted
concurrently with any adjustments to such Prime Rate.

        "Project" means the property shown on Exhibit "C" attached hereto
together with, to the extent of Company's interest therein, all of the
improvements now or hereafter erected thereon (including, without limitation,
buildings, parking structures, paved areas, any street and interior roads,
landscaped areas, landscaping, sidewalks, bridges and tunnels), including the
improvements commonly known as "                                    " as it may
be expanded or renovated from time to time hereafter, together with all
fixtures, machinery, equipment, and other property located thereon belonging to
or leased or licensed by or for Company and used in connection with the
operation thereof.

        "Project Agreements" means any and all reciprocal easement agreements,
operating agreements, supplemental agreements and other similar agreements
concerning the operation of the Project, as the same may be modified, amended,
restated or supplemented from time to time.

        "Promotional Activity" means all promotional activities relating to the
Project or the Company, including, without limitation, naming rights,
sponsorship rights, vending agreements, banking, credit card agreements, pay
phone agreements and any other type or kind of promotional activities or
exclusive agreement applicable to or binding upon the Project or Company.

        "Property Manager" has the meaning set forth in Section 3.05 below.

        "REA" means those certain reciprocal easement agreements or covenants,
conditions and restrictions, as same may be modified, amended, restated or
supplemented from time to time, which provide reciprocal easements and other
rights and obligations appurtenant.

9

--------------------------------------------------------------------------------



        "Race Track Project" means the existing horse racing facility consisting
of a grandstand, racetrack, stable and related improvements and facilities known
as "Santa Anita Park" as may be modified, reconstructed, renovated or
redeveloped from time to time.

        "Related Person" means, with respect to any Person (the "Subject
Person"), any other Person having any of the following relationships with the
Subject Person:

        (i)    any Affiliate of the Subject Person;

        (ii)    any other Person owning directly or indirectly more than fifteen
percent (15%) of the issued and outstanding stock of, or more than a fifteen
percent (15%) beneficial or voting interest in, the Subject Person; or

        (iii)    any other Person more than fifteen percent (15%) of the issued
and outstanding stock of which, or more than a fifteen percent (15%) beneficial
or voting interest in which, is owned directly or indirectly by the
Subject Person;

        "Santa Anita Member" means one of the two individuals appointed by Santa
Anita Commercial Enterprise, Inc. from time to time as its representatives on
the Management Committee.

        "Security Deposit Account" has the meaning set forth in Section 6.03
below.

        "Standard Form of Lease" means (i) the standard form leasing documents
for Leases as reasonably modified from time to time by the Manager, and (ii) for
Leases, with any national tenant, either: (a) leasing documents that are
materially consistent with the leasing documents generally used by Manager and
its Affiliates and such tenant at other properties managed by Manager and its
Affiliates; or (b) to the extent that Manager and its Affiliates do not have a
prior relationship with the national tenant, then leasing documents (x) that are
used by such national tenants at other locations, or (y) the standard form
leasing documents for Leases, as the same may be amended or restated from time
to time in accordance with the provisions of this Agreement.

        "Taxable Year" means the taxable year of the Company, which shall be the
calendar year, unless the Company otherwise notifies Manager of a change in the
taxable year of the Company.

        "Temporary Lease" means any Lease of a temporary or seasonal nature,
having a term, including renewal options (if any) of one (1) year or less,
including without limitation, short-term concessions or license agreements and
cart or kiosk leases or licenses for one (1) year or less.

10

--------------------------------------------------------------------------------



ARTICLE II

APPOINTMENT

        Company hereby appoints Manager as the exclusive manager to rent, lease,
operate, manage and direct the operation of the Project subject to the terms and
conditions hereinafter set forth.

        Company and Manager acknowledge that Company may engage Developer as the
exclusive developer for the Project pursuant to the Development Agreement with
respect to the initial development and any expansion, redevelopment or
refurbishment of the Project.

ARTICLE III

MANAGER'S DUTIES

        Section 3.01    Operating Standard; Duties.    Manager shall exercise
its powers and perform its duties and obligations under this Agreement in a good
faith and diligent manner, and shall (provided the Company makes funds
available) exercise professional competence in managing the Project for the
initial give (5) year term following the opening of the Project at the standard
currently existing as of the date of this Agreement for "The Grove", located at
101 The Grove Drive, Los Angeles, California, and after the initial five
(5) year term following the opening of the Project, at the prevailing standard
of industry practice for first-class open-air lifestyle and entertainment
centers in the Southern California area (individually or collectively, as the
case may be, the "Comparable Project"). Manager shall provide to Company the
full benefit of the judgment, experience and advice of the members of Manager's
organization and staff. Manager represents and warrants that it, together with
its Affiliates, has the skill and experience necessary to perform its
obligations in accordance with the terms of this Agreement. Without limiting the
generality of the foregoing, Manager shall perform the following duties, subject
to the limitations imposed by the Operating Plan and all other provisions of
this Agreement:

                (a)   The billing and collection of all amounts payable to
Company by Occupants under the Leases, and other amounts included in Gross
Income and the prompt deposit of all such amounts received by Manager in the
Company's Account;

11

--------------------------------------------------------------------------------



                (b)   To the extent funds have been made available by Company
through deposits into the Company's Account, the payment of all Operating
Expenses and capital expenses of the Project;

                (c)   Subject to the Operating Plan, the negotiation of Leases
and service and maintenance agreements, the administration and enforcement by
commercially reasonable methods of all Leases and all other service, maintenance
and other agreements or contracts made by or as agent of Company for the
Project, and the performance of the obligations specified in Article IV below
relating to the leasing of the Project;

                (d)   Fulfill the obligations of Company subject to the approved
Operating Budget, set forth in the in the REA and Project Agreements;

                (e)   The selection, engagement, employment, payment,
supervision, direction and discharge of all Project employees reasonably
necessary or appropriate for the proper, safe and economic operation and
maintenance of the Project, in number and at wages in accordance with the
Operating Budget, the carrying of Worker's Compensation Insurance (and, when
required by law, compulsory Non-Occupational Disability Insurance) covering such
employees, and the use of reasonable care in the selection, supervision and
discharge of such employees. Manager shall use its diligent, good faith efforts
to comply with all laws and regulations and collective bargaining agreements, if
any, affecting such employment. All persons employed in connection with the
operation and maintenance of the Project shall be employees of Manager or its
Affiliates, not Company, or employees of contractors providing contract services
to the Project;

                (f)    The cleaning, maintenance, servicing and repair of the
Project (whether by employees of Manager or through supervision of contractors),
including all machinery, equipment and other items whether leased or provided by
Manager or provided by Company for the operation of the Project, in accordance
with Article XI below;

                (g)   The management and administration of the Marketing Fund
and the advertising, merchandising and promotion of the Project and the
Occupants' (if required by any Project Agreements or Leases) respective
businesses in accordance with the Operating Plan and this Agreement or as
otherwise approved in writing by Management Committee;

12

--------------------------------------------------------------------------------



                (h)   The provision to Company of the financial, accounting and
reporting services relating to the Project specified in Article XII below;

                (i)    The making of recommendations concerning the Project
(including, without limitation, as to the tenant mix, maintenance, refurbishment
of the Project and structural alterations or improvements to the Project) as
Management Committee may from time to time reasonably require;

                (j)    Prepare, maintain and provide (at the request of
Management Committee) copies to Management Committee of all depreciation
schedules for the machinery, equipment and other property located at
the Project;

                (k)   Notify Company in its quarterly report to Company of any
material tax assessments, reassessments, or other impositions relating to the
Project or to Company received by or on behalf of Manager and the handling of
any relevant appeals at the request and cost of Company;

                (l)    Attend, by telephone or, at the request of Management
Committee, in person (in which event, Manager shall be reimbursed for reasonable
travel costs), such meetings with the representatives of Management Committee on
a quarterly basis and at such other times as Management Committee may reasonably
require (provided Manager receives reasonable notice thereof) for the purposes
of delivering Operating Plans, reports, financial statements and other
documents, making such recommendations or discussing such aspects of the
operation and management of the Project as Manager is required to provide under
this Agreement, provided that this provision will not be deemed to require
Manager to deliver Operating Plans, reports, financial statements or other
documents at times earlier than the times otherwise set forth herein;

                (m)  Pursuant to Article XIV, formulating and, subject to the
Company's approval, implementing an insurance program for the Project;

13

--------------------------------------------------------------------------------



                (n)   The management, administration and coordination of all
design and construction associated with the maintenance, repair and/or leasing
of the Project including all tenant improvements to be constructed at the
Project (which services shall be supervised by Manager but may be conducted by
an Affiliate of Manager at no additional cost or expense to the Company),
provided, however, that Manager shall not be required to perform any actual
design or construction work, and provided further that with respect to tenant
improvements, Manager shall only be responsible for the approval, supervision
and coordination of the design of any Occupant's store to the extent
contemplated in such Occupant's Lease, including without limitation the design
of such Occupant's store front and the specifications of such Occupant's
equipment;

                (o)   Keep the Management Committee reasonably informed through
reports at regular quarterly meetings with Management Committee with respect to
any other material matters relating to the management, leasing and operation of
the Project;

                (p)   Cause the Project to be operated in a manner which uses
all good faith, diligent and reasonable efforts to comply with the Horse Safety
Requirements, and

                (q)   Perform all additional duties which Management Committee
may reasonably require Manager to perform from time to time which are (i)
consistent with the provisions of this Agreement, and (ii) generally performed
by property managers of a Comparable Project.

        Section 3.02    Independent Contractor; Employees.    In performing its
duties hereunder, Manager at all times shall be acting as an independent
contractor contracted by Company (except where acting as agent for Company as
specifically required pursuant to this Agreement) and all contractors or
consultants engaged or supervised by Manager shall be independent contractors or
employees of Manager. All personnel performing services at the Project shall be
independent contractors of, or employed by Manager or its Affiliates and Manager
shall oversee such Project independent contractors and employees in the
discharge of their duties.

        Section 3.03    Compliance with Requirements.    Subject to the
Operating Plan or as otherwise approved or authorized in writing by Management
Committee and Manager, Manager, on behalf of Company, shall manage, maintain,
lease and operate the Project in compliance with the following:

                (a)   all Legal Requirements concerning the Project;

14

--------------------------------------------------------------------------------



                (b)   the provisions of all mortgages, notes, deeds of trust and
any other instruments encumbering the Project;

                (c)   all Insurance Requirements;

                (d)   the Leases;

                (e)   all Project Agreements;

                (f)    the REA;

                (g)   all covenants binding Manager under agreements or
arrangements made with third parties including, without limitation, contractors,
consultants and the lessors of any leased equipment or machinery, and, to the
extent it is in Manager's legal capacity to do so, Manager shall perform all
obligations binding Company under agreements or arrangements made with third
parties; and

                (h)   Comply With all Horse Safety Requirements.

        If Manager ascertains that the Project is not in compliance with any of
the foregoing items and such compliance is not contemplated by the Operating
Plan, Manager shall notify Management Committee in writing, and Management
Committee shall instruct Manager in writing as to how to proceed. To the extent
that Manager complies with Management Committee's instructions relating to
Company's, Manager's or the Project's compliance or non-compliance with any of
the foregoing items, Manager shall in no event be deemed in breach of any
provision of this Agreement, and Manager shall be fully indemnified under the
provisions of Section 18.15(b) below.

        Notwithstanding the foregoing, Manager, with the prior written approval
of Management Committee, shall be entitled to contest in good faith any Legal
Requirement or Insurance Requirement provided that such contest is not
reasonably expected to result in the cancellation or interruption of insurance
coverage for the Project or subject Company to any civil or criminal liability
or fines and is not reasonably expected to result in a breach, violation or
termination of any mortgage, Lease or other material contract or agreement
encumbering or relating to the Project. Manager's good faith noncompliance with
the applicable Legal Requirement or Insurance Requirement shall not be deemed a
default under this Agreement provided that Manager prosecutes such contest in
good faith and with due diligence to a final determination.

        Section 3.04    Implementation of Operating Plan.    Manager shall use
its diligent and good faith efforts to implement the terms of each approved
Operating Plan and shall exercise control over and shall expend or otherwise
transfer rents and all other sums received as agent of Company in accordance
with the terms hereof. Manager shall not take any actions which are inconsistent
with the Operating Plan and are not otherwise authorized in writing by Company,
provided that Manager may exceed the annual Operating Budget with respect to the
payment of Operating Expenses as set forth in Section 8.01 below.

15

--------------------------------------------------------------------------------



        Section 3.05    Property Manager.    Manager shall retain the services
of an experienced property manager, and such other personnel as are specifically
approved by the Company pursuant to a separate line item contained in the
Operating Budget (as employee(s) of Manager) (the "Property Manager"), at
Company's cost (which costs will be included in the Operating Budget for the
applicable Fiscal Year), to perform the on-site management functions specified
herein.

        Section 3.06    No Default.    Notwithstanding anything to the contrary
in this Agreement, except to the extent that the payment of additional monies is
proven by Company to have been required as a direct result of Manager's fraud,
willful misconduct, or gross negligence, Manager shall not be required to expend
money in excess of that contained in the Company's Account or otherwise made
available by Company to be expended by Manager hereunder. Manager will not be in
breach or default of any obligation under this Agreement if, upon receipt of a
timely written request from Manager, Company fails to advance funds as provided
in Article IX below, fails to make a decision, recommendation or request, fails
to give a direction, approval or consent, fails to execute any notice or
document required by Manager, or fails to make a demand or other communication
in any such case necessary for the performance by Manager of that obligation
under this Agreement.

        Section 3.07    Powers, Duties and Obligations.    For the purposes of
carrying out its duties referred to in this Agreement, Manager shall have the
right, duty and obligation to perform the following functions and activities
from time to time during the continuance of this Agreement, in each case subject
to the limitations, if any, set forth in this Agreement:

                (a)   To enter upon the Project for the purposes of carrying out
the provisions of this Agreement;

                (b)   Preparing, supervising the preparation of, and submitting
to the Management Committee the Operating Plan and Operating Budget as provided
in Article VII;

                (c)   Properly administer the day-to-day activities at the
Project, and implement all actions necessary or appropriate to implement the
approved Operating Plan and Operating Budget as provided in Article VII;

16

--------------------------------------------------------------------------------



                (d)   To negotiate Leases in Company's name and implement rent
escalations, the terms of such Leases and rent escalations to be in accordance
with the Leasing Plan;

                (e)   To execute in Company's name all Temporary Leases, and all
licenses or other occupancy agreements negotiated for Common Areas, provided
that Manager shall have obtained Management Committee's prior written consent
with respect to those Leases and agreements requiring such consent pursuant to
Article IV below, and, for the purpose only of such execution, Company hereby
appoints Manager as Company's attorney-in-fact;

                (f)    Recommending for approval by the Management Committee
specific policies, plans and procedures for security, maintenance,
marketing/promotional, sponsorship and other operating aspects of the Project
(in each case, addressing integration and synergies with the Racetrack Project
and periodically updating such policies, plans and procedures no later than
sixty (60) days prior to the commencement of each fiscal year, or more
frequently as reasonably requested by Management Committee;

                (g)   Contracting on behalf of the Company for all supplies,
equipment, repairs, improvements, and services for the Project in accordance
with the last approved Plan and Operating Budget as provided in Article VII;

                (h)   As agent for Company but without need for consent of
Company except as set forth in writing by Management Committee, to institute,
prosecute, defend, settle or otherwise deal with (a) any claim or legal
proceeding against Company alleging damages related to or resulting from
personal injury or personal property damage which occurred on or about the
Project which is not covered by Company's insurance or Company's self-insured
retention, but is likely to be settled or otherwise resolved at a total cost to
Company (including attorneys' fees and expenses and payments made to any
claimant or potential claimant) that is equal to or less than ***, subject to
annual increase on each January 1 commencing on the year after the Project opens
to the pubic based on the percentage increase in the Index during the preceding
Fiscal Year, (b) any litigation or claims involving any tenant defaults or
delinquencies (which the Manager may undertake without the consent of Company
only if the amount of litigation expenses incurred or projected to be incurred
by the Company is reasonably anticipated to be less than *** and any collection
or enforcement action or eviction proceeding commenced in the ordinary course of
business with respect to any Lease, and (c) the settlement of any legal
proceedings against the Company or the confession of any judgment against any
Company or any property of the Company if the amount of any such settlement or
judgment is less than ***;

17

--------------------------------------------------------------------------------



                (i)    As agent for Company, to accept and receive all Gross
Income for deposit into the Company's Account;

                (j)    To advertise, merchandise and promote the Project in
accordance with the Operating Plan or as otherwise approved in writing by
Management Committee, including supervising the preparation, dissemination and
execution of advertising, publicity and community and press relations for
the Project;

                (k)   Supervising and coordinating the operation, management,
maintenance and repair of the Project;

                (l)    To select, retain, engage, employ, replace, supervise,
dismiss, or otherwise deal with any contractors, vendors or consultants as may
be reasonably necessary or desirable for the efficient management and operation
of the Project by Manager in accordance with the Operating Plan, provided that
such contractor, vendor or consultant is not a Related Person of Manager and the
applicable contract or agreement shall not be for a term longer than one
(1) year unless such contract may be terminated on no more than thirty
(30) days' notice without charge or penalty; and

                (m)  Subject to the Operating Plan or as otherwise authorized or
approved in writing by Management Committee, to do and perform in respect of the
Project all things reasonably necessary or appropriate on the part of Manager in
compliance with the covenants and obligations of Manager herein contained to
fully and effectively manage the Project and otherwise perform its obligations
hereunder.

        Section 3.08    Instructions to Manager.    To be effective, any
notices, requests or instructions given to the Manager by the Management
Committee, pursuant to this Agreement, must be in writing and signed by one of
the Santa Anita Members on behalf of Santa Anita Commercial Enterprise, Inc. and
by one of the Caruso Members on behalf of Santa Anita Associates
Holding Co., LLC.

18

--------------------------------------------------------------------------------



ARTICLE IV

LEASING THE PROJECT

        Section 4.01    Leasing Obligations.    Manager shall use its diligent,
good faith efforts during the term of this Agreement to lease the Project in
accordance with the Leasing Plan and shall exercise professional competence in
leasing the Project at the prevailing national standard of industry practice for
Comparable Project. In connection therewith, Manager shall:

                (a)   use the Standard Form of Lease as the basis for the
negotiation of all Leases;

                (b)   subject to and in accordance with the terms of the Leasing
Plan, negotiate the terms and conditions of all Leases, including, without
limitation, all extensions, renewals, amendments and modifications thereto, in
accordance with the Operating Plan;

                (c)   arrange for the execution of Leases and all amendments and
modifications thereto by all parties thereto, and distribute copies thereof in
accordance with this Agreement;

                (d)   locate and endeavor to secure, in accordance with the
Leasing Plan, suitable Occupants for all areas of the Project that may be vacant
from time to time or are to become vacant in the near future and are reasonably
available for occupation or use, including, to the extent applicable, the
Common Areas;

                (e)   review the general suitability of prospective Occupants
and, to the extent Manager may deem it reasonably necessary or appropriate, seek
references from prospective Occupants and conduct such other investigations as
will establish whether or not the prospective Occupant is capable of performing
all obligations which the prospective Occupant would be required to perform
under its Lease;

                (f)    coordinate the activities of management, leasing, design
and engineering personnel and/or consultants to implement the leasing program
for the Project; and

                (g)   perform such other leasing activities as may be required
by and consistent with the prevailing national standard for properties of a
similar type and quality as the Project.

19

--------------------------------------------------------------------------------



        Section 4.02    Brokers.    Manager may engage and cooperate with
brokers, as may be reasonably necessary or appropriate, so as to secure
prospective tenants for the Project. The Company will pay a third party
independent broker in accordance with the approved Operating Budget.

        Section 4.03    Temporary Leases.    Manager is authorized to execute
Temporary Leases (including, without limitation, all extensions, renewals,
amendments and modifications thereto) as agent of Company, without seeking
Management Committee's consent thereto. Manager shall deliver a conformed copy
of any such executed Temporary Lease (and all extensions, renewals, amendments
and modifications thereto) to Company promptly after Company's request
therefore.

        Section 4.04    Leases.    Manager shall deliver a Document Request
(which shall contain the Lease Summary information described in Exhibit "A")
to Management Committee within ten (10) Business Days after Manager's approval
of the proposed lease terms for a Lease as set forth in the Document Request. If
the terms and conditions of any Lease are consistent with the Operating Plan and
the Leasing Plan or have otherwise been approved in writing by the Company
(or in the Company's LLC Agreement), Manager is authorized to execute such Lease
(including, without limitation, all extensions, renewals, amendments and
modifications thereto) as agent of Company, without seeking Management
Committee's consent thereto. Manager shall deliver a conformed copy of each such
executed Lease (and all extensions, renewals, amendments and modifications
thereto) to Management Committee within ten (10) Business Days after Manager's
execution thereof.

        Section 4.05    Leasing Fee.    Manager shall be entitled to receive
fees in connection with the negotiation and execution or administration of
Leases in accordance with Section 13.03 below as its sole compensation for the
leasing services contemplated by this Article IV.

        Section 4.06    Occupant Improvements.    Manager shall review, approve
and coordinate the design of the Occupants' stores to the extent contemplated in
the Occupants' respective Leases, including without limitation obtaining and
reviewing design drawings for Occupants' store fronts and specifications for
Occupants' equipment, and monitoring the progress of Occupants' construction of
standard tenant improvements at the Project.

ARTICLE V

TENANT RELATIONS

        Section 5.01    Tenant Relations.    Manager shall exercise its diligent
and professional good faith efforts consistent with Article IV above to maintain
good tenant relations with Occupants of the Project in a reasonable manner, and
shall exercise professional competence in maintaining good tenant relations at
the prevailing national standard of industry practice for Comparable Project.

20

--------------------------------------------------------------------------------



        Section 5.02    Procedures.    Manager shall establish procedures for
the prompt receipt, investigation and handling of Occupant requests and
complaints, and shall request that any and all allegations by Occupants of
defaults by Company or Manager under the Leases be made in writing.

        Section 5.03    Enforcement of Leases.    Manager shall establish
procedures consistent with this Agreement for the collection and receipt of rent
and all other charges due Company under and in accordance with the Leases,
including procedures for advising Occupants of overdue rent. To the extent
commercially reasonable, Manager shall, as agent of Company:

                (a)   subject to the limitations set forth in Section 3.07(d)
above, engage attorneys experienced in the field of landlord-tenant relations to
prosecute defaults under any of the Leases without the consent of the Management
Committee only if the amount of litigation expenses incurred or projected to be
incurred by Company is reasonably anticipated to be less than ***;

                (b)   take such other action as may be directed by Company to
enforce the Leases; and

                (c)   hire auditors to audit Occupants in order to collect
applicable sales information.

        Section 5.04    Performance of Company's Obligations.    Manager shall
use its diligent and professional efforts to cause to be performed the duties of
Company for day-to-day management of the Project under each Lease. All services
to be provided by Company, as landlord, under Leases (which may include, by way
of example, common area maintenance, normal repairs and maintenance, cleaning
and janitorial services) shall be arranged for and supervised by Manager.

ARTICLE VI

RECEIPTS

        Section 6.01    Company's Account.    Company shall establish, and
Manager shall maintain, the Company's Account in the name of Company at an
institution selected by Management Committee from time to time. All funds on
deposit in the Company's Account or otherwise held by or in the name of Manager
as managing agent for Company, shall be held by Manager in trust for Company and
shall not be commingled with Manager's others funds. Except as expressly set
forth herein, no accounts (other than the Company's Account) shall be
established with respect to the Project, except to the extent (i) approved by
Management Committee, which consent may be withheld in Management Committee's
sole and absolute discretion or (ii) required pursuant to the terms and
conditions of any Loan.

21

--------------------------------------------------------------------------------



        Section 6.02    Cash Receipts.    Except as provided in Section 6.03
below, all rent and other monies with respect to the Project received by Manager
from whatever source (the "Cash Receipts") shall promptly be deposited by
Manager into the Company's Account.

        Section 6.03    Security Deposit Account.    Manager shall deposit into
a segregated interest bearing deposit account (hereinafter referred to as the
"Security Deposit Account"), prior to the close of business of the third
succeeding Business Day after receipt by Manager, all security deposits. If any
Lease requires the security deposit or any other payment to be held in an
interest bearing account, Manager shall so comply. Manager shall hold all
security deposits received in a form other than cash (e.g., letters of credit or
certificates of deposit) in a safe and secure location. Manager shall from time
to time withdraw funds from any Security Deposit Account (and convert any
non-cash security deposits to cash) and deposit the same in the Company's
Account in accordance with the terms of the Leases. Manager shall not commingle
security deposits with any funds or other property of Manager. Manager shall
from time to time withdraw funds from the Security Deposit Account (and convert
any non-cash security deposits to cash) as are necessary to return a security
deposit or any portion thereof to a tenant as required pursuant to the terms of
its Lease or as may be otherwise directed by Company.

ARTICLE VII

OPERATING PLAN

        Section 7.01    Initial Operating Plan.    Manager shall prepare and
submit to Management Committee on or before one hundred eighty (180) days prior
to the scheduled opening of the Project, a preliminary Operating Plan for the
200     Fiscal Year. Thereafter, Manager will submit a revised Operating Plan to
the 200     Fiscal Year, as revised to take into account any comments received
by the Management Committee with respect to the preliminary Operating Plan, on
or before sixty (60) days prior to the scheduled opening of the Project.
Management Committee will provide comments to the Manager on the preliminary
Operating Plan within thirty (30) days of its receipt. Within ten (10) days
following the date of Management Committee's comments, Manager shall submit the
final Operating Plan for the 200     Fiscal Year to Management Committee for its
review and final approval.

22

--------------------------------------------------------------------------------



        Section 7.02    Submission of Operating Plans.    On or before
October 15 for each year following the initial Operating Plan, Manager shall
submit a draft Operating Plan for the ensuing Fiscal Year to Management
Committee for its review. Management Committee shall provide comments to the
Manager on the draft Operating Plan on or before November 1 of such year. On or
before November 15 for such year, Manager shall submit a final Operating Plan
for the ensuing Fiscal Year incorporating the comments and changes requested by
Management Committee. The Management Committee shall provide its approval
(or its disapproval) of the final Operating Plan for the ensuing Fiscal Year on
or before December 1 of the preceding year. Each Operating Plan submitted by
Manager to Management Committee shall incorporate:

                (a)   an operating budget (the "Operating Budget") for such
Fiscal Year setting forth, with reasonable specificity, the estimated Gross
Income, operating and extraordinary expenses (including capital expenditures) of
the Project on a monthly basis;

                (b)   a monthly income statement prepared in accordance with
generally accepted accounting principles ("GAAP");

                (c)   a monthly cash flow statement separately reflecting cash
flow from sales activities and cash flow from operating activities;

                (d)   a schedule reflecting monthly contributions by and Cash
Flow distributions to the Company;

                (e)   the leasing plan for the Project (the "Leasing Plan"),
which shall set forth in reasonable detail the following items:

(i)a description of the proposed size of, type of tenants for and pro forma rent
for each tenant space and tenant improvement allowances;

(ii)a merchandising plan for such vacant space;

(iii)the proposed material economic terms for each lease of each vacant
space; and

(iv)Leasing Guidelines shall include items (i), (ii) and (iii) above for any
space reasonably anticipated to be vacant within the next Fiscal Year, and such
other information provided in the form of Document Request attached hereto as
Exhibit "A".

23

--------------------------------------------------------------------------------





                (f)    a monthly capital expenditures budget for such Fiscal
Year and a quarterly schedule reflecting the estimated capital expenditures for
such Fiscal Year;

                (g)   a staffing plan identifying all key members of the
Manager's team along with a description of the role to be played by each
such member;

                (h)   Manager's marketing plan for the Project;

                (i)    the type and coverage level of all insurance for the
Project to be maintained during such Fiscal Year;

                (j)    a summary of all agreements relating to the Project
between Manager and/or any Affiliate thereof) and Company;

                (k)   a projection setting forth the estimated annual revenues,
expenses and net operating income expected to be incurred for the ensuing Fiscal
Year, which shall be updated periodically to compare the actual results to the
projected results set forth in the Operating Budget; and

                (l)    such other items as are reasonably requested by Company
and/or as otherwise reasonably necessary to keep the Company informed as to the
business and affairs of the Company.

        The Operating Plan shall be in form and substance reasonably acceptable
to Management Committee, and shall be submitted together with a report
containing recommendations for the subsequent Fiscal Year in relation to any
matters deemed appropriate by Manager or reasonably requested by Company. The
Operating Plan for the applicable Fiscal Year (or other period) that is approved
by Company is referred to as the "Operating Plan."

        Section 7.03    Management Committee's Approval.    Management Committee
shall approve or disapprove Manager's proposed Operating Plan or specific items
in such proposed Operating Plan on or before December 1 of the year preceding
each Fiscal Year. Management Committee's failure to respond within such period
shall be deemed a disapproval of the Operating Plan as submitted. Upon Manager's
receipt from Company of a request for supplemental information regarding the
proposed Operating Plan or any component thereof, Manager shall diligently
undertake to modify the disapproved matters or to provide Company with such
requested supplemental information. Pending the resolution of any such dispute
within the Management Committee, the submitted Operating Plan shall control with
the sole exception of those specific items not approved by Management Committee,
and the Operating Plan for the preceding Fiscal Year (exclusive of any line
items relating to expenditures for specified capital works which shall be
established by Management Committee) shall control with respect to those
specific items not approved by Management Committee; provided, however, that
unless Management Committee and Manager otherwise agree:

24

--------------------------------------------------------------------------------



                (a)   individual unapproved line items may be increased to such
amount as may be necessary for Non-Discretionary Expenses and any Operating
Expenses incurred in connection with any Emergency;

                (b)   any other unapproved line item relating to Operating
Expenses payable to (A) third parties who are not Related Persons to Manager
pursuant to the existing terms of existing contracts or (B) Related Persons to
Manager pursuant to the existing terms of existing contracts (other than the
renewal terms of contracts which automatically renew upon expiration pursuant to
the terms thereof) in each case with respect to clauses (A) and (B) which are
known at that time to have increased or decreased in cost shall be increased or
decreased, as applicable pursuant to the existing terms of existing contracts,
to the then current level as of the end of such prior Fiscal Year;

                (c)   any line items relating to expenditures for capital works
or other capital expenditure in the Operating Plan for the preceding Fiscal Year
shall be disregarded except where the capital expenditure approved for the
preceding Fiscal Year remains to be paid in accordance with the approval; and

                (d)   with respect to each other unapproved line item of the
submitted Operating Budget, the amount for such line item set forth in the
Operating Budget for the preceding Fiscal Year shall be increased by the
percentage increase in the Index during the preceding Fiscal Year.

        Section 7.04    Monthly Operating Plan Updates.    The Operating Plan
(including, without limitation, the income statement, cash flow statement and
projected development and construction costs) shall be updated on a monthly
basis to reflect (i) the actual results of the operations of Company from the
beginning of the Fiscal Year through the last complete calendar month ending
prior to the month in which such updated plan is provided; and (ii) variance
reports to show variances to the approved Operating Plan. If any material
changes to the Operating Plan are required, then Manager shall deliver an
updated Operating Plan to Management Committee within forty-five (45) days after
the Manager reasonably determines that such material changes are required.

25

--------------------------------------------------------------------------------



        Section 7.05    Operating and Capital Plans.    On or before December 1,
200    , and on or before December 1 for each Fiscal Year thereafter, Manager
shall submit for informational purposes only, a proposed operating and capital
plan for the Fiscal Year following the ensuing Fiscal Year to the Management
Committee.

        Section 7.06    Miscellaneous Provisions.    Manager shall operate the
Project in accordance with the applicable Operating Plan and Operating Budget
with such variances as may be permitted pursuant to Article VIII. Manager may
from time to time recommend to Management Committee proposed amendments to the
then current Operating Plan or Operating Budget, and upon Management Committee's
written approval thereof, Manager shall operate the Project in accordance with
the Operating Plan or Operating Budget as so amended. Any inconsistencies
between the terms and conditions of this Agreement and the provisions of any
Operating Plan shall be governed by the provisions of the Operating Plan.
Manager shall not be deemed to be in breach of its obligation to comply with the
operating standards provided in this Agreement to the extent that the failure to
comply with such standards results from insufficient funds due to Management
Committee's refusal to approve any element of an Operating Plan proposed by
Manager, or insufficient funds being on deposit in the Company's Account due to
withdrawals by Company, provided, however, that the foregoing shall not be
deemed to relieve Manager from liability for such obligations if the need for
such funds resulted from Manager's fraud, willful misconduct, dishonesty, bad
faith, gross negligence, recklessness or breach of this Agreement.

ARTICLE VIII

DISBURSEMENTS

        Section 8.01    Payment of Operating Expenses.    Subject to the
provisions of Article IX below, Manager shall pay, prior to delinquency, during
each month of the term hereof from funds on deposit in the Company's Account as
provided in Section 8.02 below, all Operating Expenses due and payable in
accordance with the Operating Budget without further consent of Management
Committee, and such further sums as Management Committee may have directed in
writing Manager to pay. In addition, Manager may pay the following Operating
Expenses without obtaining Management Committee's consent whether or not the
amount thereof is in excess of the respective amounts set forth therefor in the
Operating Budget: (1) all Non-Discretionary Expenses and (2) Emergency
expenditures in accordance with Section 11.04 below.

        Section 8.02    Checks.    Manager shall designate two or more officers
or employees to sign checks, and all checks in the amount of Twenty-Five
Thousand Dollars ($25,000.00) or more shall require two (2) signatures, for the
payment of Operating Expenses due and payable in accordance with the Operating
Budget and such further sums as Management Committee may have directed in
writing Manager to pay, from the Company's Account. Except for the drawing of
funds from the Company's Account as expressly authorized herein, Manager shall
not have any authority to withdraw funds from, or otherwise give instructions
relating to, the Company's Account. Management Committee shall designate one or
more representatives of Company as signatories on the Company's Account which
representatives shall have the right to sign checks, draw funds from and
otherwise give instructions relating to the Company's Account.

26

--------------------------------------------------------------------------------



ARTICLE IX

ADVANCES FOR OPERATING EXPENSES

        Section 9.01    Notification.    Pursuant to Section 12.01 below,
Manager shall submit to Management Committee, on a monthly basis, an estimate of
the Operating Expenses (including the fees payable to Manager pursuant to
Section 13.01 and Section 13.03 in the ensuing calendar month) and other items
required to be paid by Manager hereunder which will become due during the
ensuing calendar month and the dates on which such amounts will be payable. In
addition, if, during any month within the term of this Agreement, Manager
determines that the balance in the Company's Account is or will be insufficient
to pay Operating Expenses and any other items required to be paid by Manager
hereunder, Manager shall promptly notify Management Committee of that event and
of the amount of the deficiency, actual or anticipated. Such notice shall be
accompanied by an explanation for any variance from the Operating Budget, and,
unless any such variance is the result of Company's withdrawal of funds from the
Company's Account, then as promptly as practicable thereafter Manager shall
deliver to Management Committee for Management Committee's reasonable approval a
revised Operating Budget for the remainder of the applicable Fiscal Year.

        Section 9.02    Company's Advances.    Promptly after receipt of the
Manager's estimate under Section 9.01 above or upon written request by Manager,
Company shall have the right but not the obligation to advance or cause to be
advanced to the Company's Account such funds as are necessary to pay Operating
Expenses as they become due. Manager's obligation to pay the obligations of the
Project and Company under this Agreement is conditioned upon the availability of
sufficient funds (from a Person other than Manager) to perform such obligation,
and, Manager shall not be deemed in default of any provision of this Agreement
for its failure to pay or discharge any Operating Expenses or other Project
expenses to the extent the balance of the Company's Account is insufficient to
pay the same.

27

--------------------------------------------------------------------------------



ARTICLE X

FIDELITY INSURANCE COVERAGE

        Manager and all officers and employees of Manager who may handle or are
responsible for the handling of receipts or disbursements shall be covered by
insurance maintained by Manager, at its sole cost and expense, in an amount not
less than Five Million Dollars ($5,000,000) for employee dishonesty coverage
against any and all loss, theft, embezzlement or other fraudulent acts on the
part of Manager or Manager's employees, and not less than One Hundred Thousand
Dollars ($100,000) for money and securities on and off the premises, transit and
depositors forgery coverage, indemnifying Company, as obligees, against any and
all loss, theft, embezzlement or other fraudulent acts on the part of Manager or
Manager's employees.

ARTICLE XI

MAINTENANCE OF THE PROJECT

        Section 11.01    Standard.    Manager shall cause the Project and all
buildings, improvements and systems comprising same to be maintained at a
standard not less than the standard for the Comparable Project. In connection
therewith, Manager shall use its professional and diligent good faith efforts to
contract in the name and at the expense of Company, for all services and
utilities necessary for the efficient maintenance and operation of the Project,
as contemplated by the Operating Plan. Manager shall not enter into any
contracts as agent of Company without the prior written consent of Management
Committee unless (1) the payments required to be made by Manager and/or Company
under such contract, in the aggregate, are contemplated by the applicable
Operating Plan, (2) such contract is for a term no longer than one (1) year
unless such contract may be terminated on no more than thirty (30) days' notice
without charge or penalty, and (3) such contract is not with a Related Person to
Manager, in which event Manager shall be entitled to enter into such contract
without Management Committee's consent. All work for the maintenance and repair
of the Project shall be performed by independent contractors or affiliates of
Manager, or by Manager's or Project employees, except to the extent required by
Manager's gross negligence, willful misconduct or fraud.

        Section 11.02    Supplies and Equipment.    Manager shall, at Company's
expense, purchase such supplies, equipment and services as are necessary for the
maintenance and operation of the Project; provided, however, that except as
otherwise expressly permitted hereunder no disbursement for this purpose shall
exceed the amount set forth in the Operating Budget (subject to variances
permitted by Section 8.01 above) and no such disbursement shall be made unless
the necessary funds are available to Manager from the Company's Account.

28

--------------------------------------------------------------------------------



        Section 11.03    Enforcement of Contracts.    In connection with the
maintenance and operation of the Project, Manager shall take all commercially
reasonable steps, including legal action when authorized in writing by
Management Committee, to enforce all maintenance, service and supply contracts,
guarantees, warranties, bonds and other third party contractual undertakings,
if any.

        Section 11.04    Emergencies.    In the event of an Emergency, Manager
may make such repairs to the Project and take such other actions as Manager may
deem reasonably necessary irrespective of any cost limitations or other
restrictions imposed by this Agreement, provided, however, that Manager will use
its diligent good faith efforts to notify Management Committee prior to making
any such repair or taking any such action and shall not take any such action if
Management Committee has otherwise directed Manager in writing following receipt
of such notification. Promptly, but not later than three (3) Business Days,
after an Emergency, or after knowledge of any conditions which require
maintenance or repair work at a projected cost in excess of the annual amounts
authorized in the Operating Plan, Manager shall deliver a written notice thereof
to Management Committee advising Management Committee of the nature of the
Emergency, the estimated costs of any repairs or actions required as a result of
the Emergency (to the extent such costs are known by Manager), together with its
recommendations with regard thereto.

        Section 11.05    Management Duties.    Subject to the terms and
conditions provided herein, Manager shall use its good faith diligent and
professional efforts to cause to be performed all duties of Company for
management and operation of the Project (the "Management Duties") as such duties
are set forth in any Project Agreements and REA. Notwithstanding the foregoing,
Manager shall arrange for and supervise the performance of all material duties
of Company as set forth in the Project Agreements and the REA (including any
supplemental agreements) for the operation, maintenance, service and repair of
the Project, including, without limitation, the Common Areas. In addition,
Manager shall be entitled to invoke Company's rights under the Project
Agreements with respect to the Management Duties.

        Section 11.06    Promotional Activities.    Manager shall use its good
faith diligent and professional efforts to conduct or cause to be conducted an
advertising and promotional program for the benefit of the Project to the extent
provided in the Operating Plan, including, but not limited to, preparing an
annual promotional budget planning seasonal promotional campaigns and
coordinating tenant participation in a regular ongoing advertising program. The
cost of such advertising and promotional service, including, without limitation,
the actual cost for radio, newspaper, television, artwork, paper, stationery,
etc. and office equipment, utilities and telephone shall be the obligation of
the Occupants and Company; provided, however, that Manager shall not exceed the
amounts set forth in the approved Operating Budget for such services unless
specifically authorized in writing by Management Committee.

29

--------------------------------------------------------------------------------



        Section 11.07    Comply With Management Committee's Standards and
Instruction.    Manager agrees to abide by those reasonable standards and
instructions which Management Committee may issue from time to time regarding
the operation of the Project. Notwithstanding the authority granted herein,
Manager further agrees to abide by those reasonable standards and instructions
which Company may issue from time to time regarding the operation of
the Project.

ARTICLE XII

RECORDS AND REPORTS

        Section 12.01    Monthly Reports.    Manager shall send to Company the
following at the expense of Company:

                (a)   Manager shall cause an unaudited monthly balance sheet and
income statement to be transmitted electronically to Management Committee no
later than 5:00 p.m. (PST) on the tenth (10th) Business Day following the end of
each such calendar month.

                (b)   Within thirty (30) days after the end of each month, in
each case certified by Manager as being true and correct in all material
respects and prepared in accordance with GAAP and generally accepted industry
standards: (i) a leasing activity report, and copies of completed Lease Document
Requests approved by Manager during such month; (ii) monthly financial
statements (including, without limitation, an accrual based balance sheet and
income statement); (iii) a statement of the cash flow for Company and an
explanation of any profit and loss variance to the Approved Plan in excess of
One Hundred Thousand Dollars ($100,000); (iv) a progress report on any
construction work being undertaken by Company during the period of such
construction work (to the extent not otherwise delivered to Company pursuant to
the Development Agreement); (v) a report of all capital expenditures with an
explanation of each item that exceeds the Approved Plan by the greater of One
Hundred Thousand Dollars ($100,000) or five percent (5%) of any individual line
item; and (vi) a budget analysis including, without limitation, the actual and
expected total projected cost variances, by line item, to the Operating Budget
most recently submitted to Management Committee;

                (c)   Each monthly report shall also include the following
information:

30

--------------------------------------------------------------------------------



(i)(A) a detailed general ledger, (B) a check register, (C) a cash receipts
journal (by tenant), (D) the supporting calculations for the management fee,
development fee and leasing fees and other fees paid to Manager and/or its
Affiliates, (E) a security deposit ledger, (F) a rent roll and other
supplemental lease information reasonably requested by Management Committee,
(G) delinquencies/tenant receivable aging report, broken down by 30/60/90/90+
day categories and the amount of arrearages for each tenant, (H) a job cost
report, total costs incurred to date, estimated costs to complete the
improvements, total anticipated costs and budget variances by line item, and
(I) an account analysis including the composition of the ending
balance/subledger report for accounts receivable, fixed assets and other balance
sheet asset and liability accounts including, without limitation, prepaid
accounts and accrued liabilities; and

(ii)(A) a comparison of the actual and planned occupancy for the Project, (B) an
overview of the strategic plan for the Project including the leasing activity,
construction completion activity/timeline for completion, lease expiration and
other information reasonably requested by Management Committee, (C) leasing
information including a description of the spaces that are leased and occupied
and vacancies calculated by square footage and percentage, a description of any
space re-leased during the month and a description of any current leasing
activity, (D) a summary of any material tenant claims or other concerns, (E) a
list of any material litigation matters with a description of any material
developments with respect thereto, and (F) a summary of any other matters
affecting the Company.

        Section 12.02    Quarterly Reports.    

                (a)   Within fifteen (15) days after the end of each calendar
quarter, (i) balance sheet, statements of profit and loss and cash flow, and
(ii) for the quarter ending June 30 and December 30 of each Fiscal Year, a
straight-line rent schedule complying with Financial Accounting Standard 13.

                (b)   Manager shall deliver to Management Committee a report,
describing in reasonable detail, any litigation or material claims relating to
Company and/or the Project, or any tenant defaults or delinquencies (unless with
respect to an Anchor Lease), within thirty (30) days after the end of each
calendar quarter.

31

--------------------------------------------------------------------------------



        Section 12.03    Quarterly Forecasts.    Within thirty (30) days after
the end of each calendar quarter, a report showing the planned and forecasted
revenues, expenses, net income and net cash flow of the Company, including any
item which varies more than the greater of One Hundred Thousand Dollars
($100,000) or five percent (5%) from the Operating Budget.

        Section 12.04    Annual Reports.    Within forty-five (45) days after
the end of each Fiscal Year financial statements for Company audited by the
Accounting Firm, prepared in accordance with GAAP, which shall contain a balance
sheet as of the end of such Fiscal Year, statements of profit and loss and cash
flow, a statement of changes in the Capital Accounts and a statement of changes
in financial position for such Fiscal Year. Drafts of such financial statements
shall be delivered to Management Committee within thirty (30) days after the end
of each Fiscal Year. The timing of the annual audit for each Fiscal Year shall
be such that the Accounting Firm is in a position to render a conclusion as to
the probable fairness of presentation of the financial statements of Company for
such Fiscal Year by the forty-fifth (45th) day following the close of such
Fiscal Year.

        Section 12.05    Financial Statements.    

                (a)   Manager shall maintain or cause to be maintained accurate
and complete financial accounts (including the appropriate ledgers and journals)
and supporting documents (including invoices and receipts) for the Project
showing assets, liabilities, income, operations, transactions and the financial
position of the Project to enable the financial statements referred to in
Section 12.04 above to be properly and efficiently prepared in accordance with
generally accepted accounting principles, consistently applied (including,
without limitation, by maintaining proper computer programs and systems), and
must keep "electronic" copies of such financial accounts and supporting
documents at its principal office, or otherwise ensure that such copies are
readily available, for at least seven (7) years. Company acknowledges that
(unless Company shall have contributed to the cost of acquiring or developing
such software) the computer software maintained by Manager for the purposes of
this Section 12.05(a) belongs to Manager if the software is used by Manager or
Affiliates in connection with other shopping centers or assets.

                (b)   Manager shall use commercially reasonable efforts to
timely deliver, in the manner set forth in the documents evidencing and securing
any Loan, all financial statements and reports relating to the Project and
Company's ownership interest therein as are required to be delivered pursuant to
the terms thereof.

32

--------------------------------------------------------------------------------



        Section 12.06    Records.    

                (a)   Manager shall maintain proper and sufficient management
accounts and records for the Project to enable Manager to efficiently perform
its obligations under this Agreement and to enable Company (or any partner in
Company) to promptly obtain any information concerning the Project reasonably
required by Management Committee (or any partner in Company), and Manager shall
keep such management accounts and records at the Project or stored at another
off-site location in the Southern California area reasonably approved by
Management Committee for at least seven (7) years. All records maintained by
Manager pursuant to this Agreement shall be the property of Company and shall be
delivered to Management Committee upon the termination of this Agreement or, at
Company's request, prior to disposal by Manager. Manager shall maintain files
with the originals, or if the originals have been delivered to Company, copies
of all Leases and other material contracts and agreements relating to
the Project.

                (b)   Without limiting Section 12.06(a) above, Manager shall
keep or cause to be kept the following records with respect to the Project:

(i)a rent roll of Occupants containing all relevant information in relation to
each such Occupant;

(ii)a record of all material contracts or other material agreements made with
contractors or consultants containing details of the essential terms of such
contracts or arrangements;

(iii)a register of depreciable improvements and equipment showing the cost, date
of purchase and current depreciated value of each item shown in the books of
account kept by Manager for Company;

(iv)a record of all insurance claims pending, current or contemplated in respect
of any insured risk incurred as a consequence of the ownership, use, operation
or occupation of the Project made or managed by Manager as agent of Company
showing the status of each claim (a loss run prepared by a third party insurance
adjustor will satisfy this requirement);

33

--------------------------------------------------------------------------------



(v)an updated record of the total benefits and entitlements of all Project
employees;

(vi)a register of all written claims received concerning the Project from all
Persons including, without limitation, customers, visitors, authorities, and
neighboring residents and owners, and the responses made thereto, except those
claims which, in Manager's reasonable opinion, do not require further
action; and

(vii)a lease file for each Occupant, which will include copies of all written
complaints covering the Project received from Occupants.

        Section 12.07    Production of Records and Information.    Subject to
all other provisions of this Agreement, Manager shall:

                (a)   if requested by Management Committee (or any partner in
Company) produce such financial accounts, books of account, records or
information in relation to the Project to any one or more of Company's (or any
partner in Company's) appraisers, accountants, Lenders or other agents as
Company (or any partner in Company) may reasonably require and take or permit
those Persons to take photocopies of the books of account and records or
information at the expense of such Persons;

                (b)   if requested by Management Committee (or any partner in
Company), no more than once per Fiscal Year, permit Company or any partner in
Company or their agents to carry out an independent audit (in addition to the
annual audit required pursuant to Section 12.04 above) or inspection of
Manager's books of accounts, records or information for the Project or Company
at Company's cost, unless the amount of Gross Income or total Operating Expenses
for any Fiscal Year as determined by any such audit or inspection differs by
more than two and one-half percent (2.5%) from the amount of Gross Income or
total Operating Expenses for such Fiscal Year recorded in Manager's books and
records, in which case Manager shall be responsible for the cost of such audit
or inspection; provided, however, that the following accounting deviations
("Permitted Accounting Deviations") shall not be taken into account in
determining whether the amount of Gross Income or total Operating Expenses for
any Fiscal Year as determined by such audit or inspection differs by more than
two and one-half percent (2.5%) from the amount of Gross Income or total
Operating Expenses for such Fiscal Year recorded in Manager's books and records:

34

--------------------------------------------------------------------------------



(i)the reclassification of an item otherwise reflected in Manager's books and
records from an asset which has been expensed but is determined by outside
independent auditors to be required to be capitalized, or vice versa, provided
that such reclassification is a direct result from input by outside independent
auditors;

(ii)reasonable timing delays relating to Manager's reasonable estimates of items
not reasonably known at the time the books are closed, such as percentage rent,
bad debt reserves and write-offs, write-offs of tenant improvement allowances,
lease commissions, etc., provided that such estimates provided in Manager's
books and records are otherwise reasonable and based upon the best information
at the time that Manager's books and records are closed;

(iii)finalization and reconciliation of first year common area maintenance
charges and tenant billings; provided, however, that such delays are not
otherwise within Manager's reasonable control and are otherwise reasonable under
the circumstances, and estimates provided by Manager are otherwise reasonable
and based upon the best information reasonably available to Manager;

(iv)delays in obtaining final property tax assessments from the Los Angeles
County Assessor's office; provided, however, that Manager shall make reasonable
efforts to estimate anticipated property taxes and such estimates will be based
on the best information reasonably available to Manager.

                (c)   from time to time, as may be reasonably appropriate in
order to give Management Committee time to make any necessary or appropriate
decisions in response thereto, provide information and recommendations to
Management Committee as to:

(i)market conditions and trends affecting the Project;

35

--------------------------------------------------------------------------------



(ii)changes to Legal Requirements affecting the Project (including, without
limitation, reassessments carried out by any responsible authority) to the
extent known by Manager or adopted by the majority of property owners or
managers or both with respect to the management, operation and leasing of
properties of a type and quality similar to the Project;

(iii)any improvements which may be made to the Project, this Agreement, the
procedures employed by Manager for carrying out its obligations under this
Agreement, the Operating Budget, the capital budget or any other matter to
improve the value, economical operation and efficiency or appearance of
the Project;

(iv)the occupancy mix within the Project;

(v)the type of insurance maintained for the Project, the coverage level of
insurance under any policy effected for the Project and alterations to the terms
of any insurance policy held by or as agent of Company for the Project; and

(vi)any other matters which may be reasonably requested by Management Committee
from time to time, including, without limitation, any additional information or
financial reports and statements that Company may reasonably require to provide
to its Lenders, bankers, partners, shareholders, joint venturers or any
similar Person.

        Section 12.08    Tax Returns.    Within one hundred twenty (120) days
after the end of each Taxable Year, Manager will provide the information
relating to the Project necessary to complete the tax returns of Company for
such Taxable Year and will cooperate with Company and its attorneys, accountants
and tax advisers with respect to the completion thereof in good faith.

36

--------------------------------------------------------------------------------



ARTICLE XIII

COSTS AND EXPENSES — COMPENSATION

        Section 13.01 Management Fee.    Manager shall be entitled to a
management fee (the "Management Fee" ) for rendering the services herein
required during the term of this Agreement equal to *** of all revenues, less
CAM, taxes, insurance, and marketing/promotional amounts paid to Company under
all Leases ("Commissionable Revenue") at the Project during each Fiscal Year
(or the pro rata portion of such amounts for any partial Fiscal Year during the
term of this Agreement). Subject to adjustment as hereinafter provided, such fee
shall be payable monthly by Company in arrears at the end of each month during
the term of this Agreement based on the Commissionable Revenue for such month as
shown in the most recent leasing status report delivered to Management
Committee. Manager is hereby authorized to pay to itself on account of the
Management Fee each such monthly installment from the Company's Account.

        The Management Fee shall be adjusted on the following basis so that the
aggregate Management Fee equals the amount set forth in this Section 13.01: (1)
monthly on an interim basis as soon as practicable after Manager has delivered
to Company the financial statements specified in Section 12.01 above for such
month; (2) quarterly on an interim basis as soon as is practicable after the
delivery to Management Committee of the quarterly financial statements specified
in Section 12.02 above; and (3) annually on a final basis as soon as is
practicable after the delivery to Management Committee of the annual financial
statements specified in Section 12.04 above. Promptly after each such
adjustment, Company or Manager, as the case may be, shall pay to the other the
amount of the applicable shortfall or overpayment of the Management Fee as
determined by such adjustment.

        In the event that there are insufficient funds in the Company's Account
to pay the Management Fee due for any month during the term of this Agreement,
then if Company does not pay the amount of such Management Fee within ten
(10) Business Days after receipt of written notice of such insufficiency, such
unpaid Management Fee shall bear interest at a rate equal to the lesser of (1)
the Prime Rate plus four percent (4%), compounded monthly, or (2) the highest
rate allowable by law, for the period from the date such Management Fee was due
until the date that it is paid in full by Company to Manager. With respect to
any partial Fiscal Year during the term of this Agreement, for the purpose of
calculating the Management Fee, the percentage rent shall be allocated to the
portion of the year during which the Management Fee is payable by multiplying
(a) the amount of percentage rent received from the Project for the entire
applicable Fiscal Year, by (b) a fraction, the numerator of which shall be the
applicable Occupant's gross sales upon which the percentage rent is calculated
with respect to the portion of such Fiscal Year during which this Agreement was
in effect, and the denominator of which shall be such gross sales of the
applicable Occupants with respect to such entire Fiscal Year.

        Section 13.02 Expense Reimbursement.    In addition to the Management
Fee specified in Section 13.01 above, Manager shall be entitled to monthly
reimbursement as an Operating Expense of the Project, for those costs and
expenses directly relating to the on-site management, accounting, operation and
leasing of the Project incurred by it and specifically authorized for
reimbursement under the terms of this Agreement, including the cost of the
on-site management office furniture, fixtures and equipment and office supplies,
to the extent approved in the Operating Budget or by the Management Committee
(which furniture, fixtures and equipment shall remain the property of Company)
except to the extent any of the foregoing are an expense of Common Area
maintenance.

37

--------------------------------------------------------------------------------



        Section 13.03 Leasing Fee.    Manager shall be entitled to receive from
Company a leasing fee of *** per rentable square foot leased by the Occupant
("Leasing Fee"). The Leasing Fee shall be payable one-half (1/2) upon execution
of the Lease, and the remaining one-half (1/2) to be paid upon opening for
business by the Occupant; provided, however, that in the event that the Occupant
fails to open for business following execution of the Lease, Manager shall
refund the one half (1/2) portion of such Leasing Fee paid upon execution. In
addition, Manager shall be entitled to receive from the Company an additional
Leasing Fee equal to *** per rentable square foot leased by the Occupant upon
renewal of the term of its Lease. Finally, Manger shall receive a mutually
agreed upon market rate leasing fee for carts, which fee shall be agreed upon
prior to the date of this Agreement.

        Section 13.04 Promotional Activities.    Except to the extent
contemplated by the Operating Plan, neither Manager and any Related Person of
Manager shall enter into any Promotional Activity applicable to or binding upon
the Project or Company which activity would promote or include any racetrack or
gaming activity (other than for the Race Track Project) without Management
Committee's prior written consent. Manager shall coordinate the Company's
Promotional Activities with any promotional activities undertaken by the Race
Track Project. If Management Committee approves a Promotional Activity, such
Promotional Activity is contemplated by the Operating Plan, or Manager is
otherwise permitted to enter into such Promotional Activity pursuant to the
preceding sentence of this Section 13.04, Manager will credit Company any
amounts earned by the Project with respect to such Promotional Activity. If such
Promotional Activity also relates to additional properties owned or managed by
Manager or any of its Affiliates, Manager will credit Company its allocable
share of any amounts earned by the Project with respect to such Promotional
Activity. All amounts earned by Company shall be included in the calculation of
the Gross Income of the Company for the applicable period.

ARTICLE XIV

INSURANCE

        Manager shall procure and maintain all insurance required pursuant to
the applicable Operating Plan or any mortgage or deed of trust encumbering the
Project, and shall procure (or cause Occupants to procure) such insurance in
such amount and from such companies as may be approved by Management Committee
in the Operating Plan or otherwise authorized by Management Committee in
writing. Manager shall comply with all Insurance Requirements in the management
and operation of the Project and shall use its diligent good faith efforts to
cause all Occupants to comply with any applicable Insurance Requirements.

38

--------------------------------------------------------------------------------



ARTICLE XV

ALTERATIONS

        Manager shall make no changes or alterations in or additions to the
Project or any part thereof of a material nature without the prior written
consent of Management Committee, except as otherwise expressly set forth in the
Operating Plan. Except with respect to any expansion, redevelopment or
refurbishment, or preliminary services relating thereto, performed pursuant to a
Development Agreement for the Project, Manager shall supervise the performance
of all repairs, renovations and alterations performed at the Project, and shall
monitor all Occupant alterations of the Project as agent of Company in such a
manner as may be reasonably required of Manager. Manager shall promptly report
any liens on the Project to Management Committee.

ARTICLE XVI

TERMINATION

        Section 16.01 Term.    The term of this Agreement shall be for an
initial term expiring on one year after the execution date. Thereafter, until
this Agreement is terminated in accordance with its terms, this Agreement shall
be deemed renewed automatically each year for an additional one year period
unless terminated as set forth below. If this Agreement is terminated, then
Company shall deliver to Manager prior written notice of the determination not
to renew this Agreement based on the terms set forth in this Section 16.01 not
less than thirty (30) days prior to the expiration of the then existing term. If
this Agreement is not renewed, Company shall designate the date, not less than
forty-five (45) nor more than one hundred eighty (180) days from the date of the
notice, on which the Manager shall turn over management of the Project to
Company and this Agreement shall terminate as of such date.

        Section 16.02 Non-Curable Terminating Events.    Notwithstanding
anything contained in Section 16.01 above, Company may terminate this Agreement
immediately upon written notice to Manager upon the occurrence of any of the
following events:

                (a)   the Bankruptcy of Manager;

39

--------------------------------------------------------------------------------



                (b)   Company sells, exchanges, assigns or transfers all of its
interest in the Project (other than to an Affiliate), whether directly
or indirectly;

                (c)   Santa Anita Associates Holding Co. (or its Affiliate),
sells, exchanges, assigns or transfers any of its interest in Company if such
transfer is not permitted pursuant to the LLC Agreement;

                (d)   the appointment of a receiver or the foreclosure by any
mortgagee upon the Project or the taking of possession thereof by deed-in-lieu
of foreclosure, except as otherwise agreed in writing by Manager and
such Mortgagee;

                (e)   a good faith determination of the Company that there has
occurred an act of fraud, willful misconduct, gross negligence, habitual neglect
or conviction of a crime involving moral turpitude by Manager under this
Agreement, or the Development Agreement;

                (f)    Any misappropriation of funds by Manager provided that if
such misappropriation of funds is committed by an employee of Manager, then such
event may be cured if, within five (5) Business Days after being notified in
writing of such event, Manager (i) makes full restitution to Company of all
damages caused by such event, (ii) terminates the employment of such employee,
and (iii) promptly takes all appropriate actions necessary to remediate the
situation and protect the interests of Company;

                (g)   if Manager ceases to be owned and controlled by Rick J.
Caruso or his heirs, his immediate family, or his Affiliates;

                (h)   the Project or a substantial part of the Project is
damaged or destroyed where the Company has determined not to rebuild or
reconstruct, provided, however, that in such event Manager will continue to
operate the Project for a reasonable period of time until Company winds down the
operation of the Project and for a reasonable fee to be agreed upon between
Company and Manager, and provided further that (i) this Agreement shall be
automatically reinstated if, within eighteen (18) months after the date of such
damage or destruction, Company determines to rebuild the Project or develop a
new shopping center as a replacement for the Project, and (ii) in the case of
the destruction of only a substantial part of the Project, if Company elects to
continue the operation of the remaining portion of the Project, this Agreement
shall remain in effect with respect to the portion of the Project to
be operated;

40

--------------------------------------------------------------------------------



                (i)    Company terminates any Development Agreement due to (i) a
default by Manager thereunder or (ii) the mutual agreement of Manager and
Company; and

                (j)    Santa Anita Associates Holding Co., LLC, is removed as
Managing Member under the LLC Agreement.

                (k)   An independent audit or inspection of Manager's books of
account pursuant to Section 12.07(b) above reveals a difference by more than
five percent (5%) from the amount of Gross Income or total Operating Expenses
from the amount of Gross Income or total Operating Expenses recorded in
Manager's books and records, excluding Permitted Accounting Deviations
(as defined in Section 12.07(b) above).

Section 16.03 Curable Defaults.

                (a)   Either Company or Manager may terminate this Agreement by
written notice to the other party in the event that the other party shall
default (the "Defaulting Party") in the performance or observance of any
material term, condition or covenant contained in this Agreement in respect of
the Project not falling under Section 16.02 above or shall fail to perform or
observe the same in accordance with the required standard under this Agreement
and such default shall continue for a period of thirty (30) days after written
notice thereof shall have been received by the non-defaulting party
(the "Non-Defaulting Party") specifying such default and requesting that the
same be remedied in such thirty-day period, provided that a ten (10) day period
shall apply with respect to any failure to make a monetary payment hereunder
(a "Default Notice").

                (b)   The Defaulting Party shall be deemed to have complied with
a Default Notice given under this Section 16.03 if the default (other than a
monetary default) is such that it cannot reasonably be remedied within thirty
(30) days but can reasonably be remedied within one hundred twenty (120) days
and the Defaulting Party shall, in good faith, have commenced to remedy the
default specified therein as soon as is practicable after receiving such Default
Notice, and, thereafter shall have diligently prosecuted the cure to its
completion within such one hundred twenty (120) day period. If at the end of
such one hundred twenty (120) day period, the default (other than a monetary
default) can reasonably be remedied within an additional and reasonably
foreseeable period of time, and if the Defaulting Party shall continue to
diligently prosecute the cure to its completion, then the Defaulting Party shall
have such additional reasonably foreseeable period of time to cure the default;
provided, however, that the Defaulting Party shall have the right to initiate
binding arbitration proceedings pursuant to Section 18.20 for the purpose of
determining whether the Defaulting Party has promptly commenced and diligently
pursued the cure to its completion, or if such cure is reasonably capable of
being completed within a reasonably foreseeable period of time. Termination of
this Agreement shall be effective upon the later of (i) delivery of a Default
Notice, or (ii) expiration of the cure period provided in this Section 16.03(b).

41

--------------------------------------------------------------------------------



        Section 16.04 Manager's Rights and Obligations on Termination.    Upon
the termination of this Agreement, all rights and obligations of the parties
hereunder shall expire, other than those rights and obligations which expressly
survive the termination of this Agreement; provided, however, that termination
of this Agreement shall not release the Defaulting Party from liability for
failure to perform any of the duties and obligations required to be performed by
it prior to the date of such termination. Upon termination of this Agreement
Manager shall:

                (a)   promptly surrender and deliver to Company any space in the
Project occupied by Manager and pay to Company or as Company shall direct all
Gross Income and other monies related to the Project on hand and all moneys due
to Company under this Agreement including any moneys received after termination;

                (b)   promptly deliver to Company originals in the possession of
or reasonably available to Manager, its Affiliates, agents or employees or, if
such originals are not in the possession or reasonably available to Manager,
copies of all contracts, documents, reports, market studies, files, funds,
surveys, insurance policies, papers, Leases, keys, records and other property
pertaining to this Agreement or to the Project in the possession of or
reasonably available to Manager, its Affiliates, agents or employees;

                (c)   furnish all such information and take all such action as
Company may reasonably require in order to effect an orderly and systematic
termination of Manager's duties and activities hereunder and the appointment of
a substitute manager;

                (d)   if requested by Company, promptly give written notice to
the Occupants, in a form reasonably satisfactory to Company, that Manager no
longer manages or is otherwise associated with the Project;

42

--------------------------------------------------------------------------------



                (e)   immediately assign and transfer all accounts maintained by
Manager under this Agreement for Company and assign all assignable contracts
with respect to the Project to a person designated by Company or as otherwise
directed by Company and such person shall assume all of Manager's obligations
under such contracts; and

                (f)    be paid all Management Fees, expense reimbursements as
provided in Section 13.02 and Leasing Fees earned under the provisions of this
Agreement prior to such termination. Manager shall not be obligated to refund
any Management Fees earned and received from any month prior to the month in
which this Agreement is terminated, provided, however, that Manager shall refund
to Company any overpayments of the Management Fee previously paid to Manager.

ARTICLE XVII

DELIVERY OF DOCUMENTS AND NOTICES

        In order to be deemed effective, all documents to be delivered and all
notices, approvals, authorizations and/or consents to be given or obtained by
any party to this Agreement shall be in writing and shall be given by personal
delivery, or sent by express mail or nationally recognized overnight courier, or
by registered or certified mail, postage prepaid, return receipt requested, or
by facsimile (with confirmed receipt) addressed as follows:

    To Manager:   Caruso Management, Co., Ltd.
101 The Grove Drive
Los Angeles, California 90036
Attention: Rick J. Caruso, Richard A. Moses and Daniel J. Burgner
Facsimile: 323-900-8101
 
 
 
 
      With a Copy to:   Donfeld, Kelley & Rollman
11845 West Olympic Blvd., Suite 1245
Los Angeles, CA 90064
Attention: Jeffrey E. Donfeld, Esq.
Fax: 310-312-8014

43

--------------------------------------------------------------------------------



    To Company and/or Management Committee:   Santa Anita Commercial
Enterprise, Inc.
c/o Magna Entertainment Corp.
337 Magna Drive
Aurora, Ontario 74G 7K1
Attention: Chief Executive Officer, Chief Financial Officer and Corporate
Secretary
Fax: 905-726-7172
 
 
 
 
      With a Copy to:   Allen Matkins Leck Gamble & Mallory LLP
12348 High Bluff Drive, Suite 100
San Diego, California 92130
Attention: Michael C. Pruter, Esq.
Fax: 858-481-5028

        The above addresses may be changed for future communications or delivery
of notice hereunder by giving notice of such change to the others listed above
in the manner prescribed by this Article XVII. All notices shall be deemed
effective when received by all applicable parties at the addresses set forth
above either by delivery or facsimile transmission (as such addresses may be
changed by the parties in accordance herewith). Notwithstanding the foregoing,
no notice shall be deemed ineffective because of any party's refusal to accept
delivery at the address specified for the giving of such notice in accordance
herewith.

ARTICLE XVIII

MISCELLANEOUS PROVISIONS

        Section 18.01 Law to Apply.    This Agreement is made in and shall be
governed by and construed in accordance with the laws of the State
of California.

        Section 18.02 Incorporation by Reference.    The Recitals as attached
hereto, is hereby expressly incorporated herein to the same extent and with the
same effect as if fully set out herein.

        Section 18.03 Section Headings and References.    Headings at the
beginning of Articles and Sections of this Agreement are solely for the
convenience of the parties and are not a part of this Agreement. All references
herein to specific Articles or Sections are references to the applicable
Articles or Sections of this Agreement, unless otherwise indicated.

        Section 18.04 Terms.    When required by the context, whenever the
singular number is used in this Agreement, the same shall include the plural,
and the plural shall include the singular, and the masculine gender shall
include the feminine and neuter genders.

44

--------------------------------------------------------------------------------



        Section 18.05 Waiver.    Any waiver, express or implied, by a party
hereto, of any breach of this Agreement by another party or parties, shall not
be considered a waiver of any subsequent breach.

        Section 18.06 Severability.    The invalidity or unenforceability of any
portion of this Agreement shall not render the remainder hereof invalid or
unenforceable.

        Section 18.07 Counterparts.    This Agreement may be executed in any
number of counterparts, each of which shall be effective only upon delivery and
thereafter shall be deemed an original, and all of which shall be taken to be
one and the same instrument, with the same effect as if all parties hereto had
all signed the same signature page. Any signature page of this Agreement may be
detached from any counterpart of this Agreement without impairing the legal
effect of any signatures thereon and may be attached to another counterpart of
this Agreement identical in form hereto but having attached to it one more
additional signature pages.

        Section 18.08 Time.    Time is of the essence of this Agreement and each
of its provisions.

        Section 18.09 Incorporation of Prior Agreements.    This Agreement
contains all of the agreements of the parties hereto with respect to the matters
contained herein, and no prior agreement or understanding pertaining to any such
matter shall be effective for any purpose. No provision of this Agreement may be
amended or added to except by an agreement in writing signed by the
parties hereto.

        Section 18.10 Further Assurances.    Each party hereto hereby agrees to
execute and deliver any and all instruments, agreements and other documents
reasonably necessary to effect the acts contemplated hereby, to the extent
required by this Agreement.

        Section 18.11 Attorneys' Fees.    If any party commences an action
against another to enforce any of the terms hereof or because of the breach by
any party of any of the terms hereof, then the successful party after final
judgment shall be entitled to receive from the other party its reasonable
attorneys' fees and other costs and expenses incurred in connection with the
prosecution or defense of such action.

        Section 18.12 Personal Agreement.    This Agreement shall be binding on
the parties hereto. No assignment by Manager shall be effective for any purpose
without the written consent and approval of Management Committee. Any attempted
assignment or sub-contract in violation of the provisions of this Section 18.12
shall be void ab initio.

45

--------------------------------------------------------------------------------



        Section 18.13 No Partnership.    Nothing contained in this Agreement
shall constitute Company and Manager as partners with one another. Subject to
the terms and provisions of this Agreement, each of the parties shall have the
right to engage in other businesses and business transactions and the other
party shall have no right or interest therein.

        Section 18.14 Amendments.    No amendment to this Agreement shall be
effective unless signed by at least one constituent member of each of the owners
of the Company and the Manager.

Section 18.15 Indemnities.

                (a)   Manager hereby agrees to indemnify, defend and protect
Company and each of Company's constituent members and their respective officers,
directors, shareholders and partners (such persons collectively called the
"Indemnified Parties" for the purposes of this Section 18.15(a)), and hold each
of the Indemnified Parties harmless against all losses, damages, costs, expenses
and liabilities (including, without limitation, attorneys' fees and expenses
incurred in good faith and court costs) incurred by the Indemnified Parties by
reason of any claim or demand being made upon or any action taken against any of
the Indemnified Parties arising from Manager's gross negligence, willful
misconduct or fraud with respect to its duties and obligations under this
Agreement. The Indemnified Parties shall, in good faith, endeavor to notify
Manager in writing as to every such claim, demand or action against (or any
loss, damage, cost, expense or liability suffered by) the Indemnified Parties
within ten (10) Business Days after the Indemnified Parties become aware that
such claim or demand has been made or such action has been taken (or such loss,
damage, cost, expense or liability has been suffered). A failure to notify
Manager shall not limit Manager's liability under this Section 18.15(a) to the
extent that such failure to notify does not adversely affect Manager's rights
with respect to such claim.

                (b)   Company hereby agrees to indemnify, defend and protect
Manager and each of Manager's constituent partners and their respective
officers, directors, shareholders and partners (each such person collectively
called the "Indemnified Parties" for the purposes of this Section 18.15(b)), and
hold each of the Indemnified Parties harmless against all losses, damages,
costs, expenses and liabilities (including, without limitation, attorneys' fees
and expenses incurred in good faith and court costs) incurred by the Indemnified
Parties by reason of any claim or demand being made upon or any action taken
against any of the Indemnified Parties arising from (i) any gross negligence,
willful misconduct or fraud of Company, except to the extent Manager or its
Affiliate is responsible for such gross negligence, willful misconduct or fraud,
or (ii) any act taken or omission made by Manager in the performance of its
obligations under this Agreement, which act or omission was not the result of
Manager's gross negligence, willful misconduct, fraud or breach of this
Agreement. The Indemnified Parties shall, in good faith, endeavor to notify
Management Committee in writing as to every such claim, demand or action against
the indemnified parties within ten (10) Business Days after the Indemnified
Parties become aware that such claim or demand has been made or such action has
been taken. A failure to notify Management Committee shall not limit Company's
liability under this Section 18.15(b) to the extent that such failure to notify
does not adversely affect Company's rights with respect to such claim.

46

--------------------------------------------------------------------------------



                (c)   No person engaged as an independent contractor by Company
or Manager shall be considered an employee, servant, agent or other Person that
Company or Manager (as the case may be) shall be obligated to indemnify for the
purposes of this Section 18.15. Manager shall cause Company to be listed as an
indemnified party in any indemnity contained in an agreement with an independent
contractor. The indemnity contained in this Section 18.15 made by Company and
Manager shall survive the termination of this Agreement for a period of
two (2) years.

        Section 18.16 Object of Agreement.    The object of this Agreement is
the provision of services by Manager to Company, and no tangible property will
be conveyed other than tangible property incidental to the provision of
such services.

Section 18.17 Company's Lenders and/or Purchasers.

                (a)   Manager shall, at the request of Company, enter into
agreements with a Lender, pursuant to which agreements Manager (i) recognizes
the collateral rights, if any, of such Lender with respect to this Agreement,
and (ii) acknowledges that if any such Lender forecloses upon Company's interest
in this Agreement, then such Lender or its assignee shall not be liable for any
act or omission of Company under this Agreement prior to the date of such
foreclosure or assignment.

                (b)   Manager shall, at Company's request, cooperate with and
provide information to any Lender or to any potential purchaser(s) of the
Project regarding actual facts and matters within the knowledge of Manager's
personnel engaged in the management of the Project.

47

--------------------------------------------------------------------------------



        Section 18.18 Confidentiality.    Manager agrees to hold in confidence
and not to use or disclose to others any confidential or proprietary information
of Company heretofore or hereafter disclosed to Manager, but only to the extent
that such information is marked or otherwise expressly designated as
"Confidential" by Company ("Company Confidential Information"), except where
required by judicial or administrative order, or where Company specifically
gives Manager written authorization to disclose any of the foregoing to others
or such disclosure hereunder. If Manager is required by a judicial or
administrative order to disclose any Company Confidential Information, Manager
will promptly notify Company thereof, consult with Company on the advisability
of taking steps to resist or narrow such request and cooperate with Company in
any attempt it may make to obtain an order or other assurance that confidential
treatment will be accorded to the Company Confidential Information disclosed.

        Section 18.19 Company's Consents and Approvals.    Whenever Company's
consent or approval is required pursuant to this Agreement, such consent or
approval may be granted or withheld in Company's sole and absolute discretion.
With respect to any matter which is a Major Decision (as such term is defined in
the LLC Agreement) or which otherwise requires the consent of the Management
Committee under the LLC Agreement, Company's consent or approval shall only be
deemed given if Company affirmatively grants such consent or approval in writing
(whether or not the applicable provisions of the Agreement requires that such
consent or approval be obtained in writing). With respect to any matter which is
a Major Decision or which otherwise requires the consent of Management
Committee, to the extent that Company's consent or approval is not affirmatively
confirmed in writing with any applicable time frame provided in this Agreement,
Company shall be deemed to have withheld its consent and disapproved the
applicable matter.

        Section 18.20 Arbitration.    Any controversy or claim arising out of or
relating to this Agreement including whether the Company has the right to
terminate this Agreement pursuant to the provisions of Sections 16.02 and 16.03
above, or the claimed breach or interpretation thereof, shall except as provided
in Section 18.21 be resolved by binding arbitration, subject to the following
additional provisions:

                (a)   The Party seeking arbitration ("Demanding Party") shall
deliver a written notice of demand to resolve dispute (the "Demand") to the
other Party ("Non-Demanding Party"). The demand shall include a brief statement
of the Demanding Party's claim or controversy, the amount thereof, and the name
of the proposed arbitrator to decide the dispute, which proposed arbitrator
shall be a retired judge, or attorney with ten (10) years or more of experience
in commercial real estate matters ("Arbitrator(s)"). Within ten (10) days after
receipt of the demand, the Non-Demanding Party against whom a demand is made
shall deliver a written response to the Demanding Party. Such response shall
include a short and plain statement of the Non-Demanding Party's defenses to the
claim and shall also state the name of the arbitrator chosen by the Demanding
Party. Thereafter, the two (2) arbitrators shall select a third independent
arbitrator. An arbitrator shall not be employed by any Party or its Affiliate,
directly, indirectly or as an agent, except in connection with the arbitration
proceeding. Any person appointed as an arbitrator shall be knowledgeable and
experienced in the matters sought to be arbitrated. As examples, if the
arbitrable dispute deals with construction issues, the arbitrator so appointed
shall be experienced and knowledgeable as to construction practice of shopping
centers.

48

--------------------------------------------------------------------------------



                (b)   The locale of the arbitration shall be in Los Angeles
County, California, unless otherwise mutually agreed upon between the parties.

                (c)   If the Non-Demanding Party selects a proposed arbitrator
different than the arbitrator selected by the Demanding Party, and such
selection is indicated by the Non-Demanding Party in its written response to the
Demanding Party made within ten (10) days after receipt of the demand, then the
parties shall, for ten (10) days after the Demanding Party's receipt of the
Non-Demanding Party's written response to the demand, attempt to agree upon an
arbitrator. If the parties cannot agree upon an arbitrator within said ten
(10) day period, then a single neutral arbitrator shall be appointed by the then
Presiding Judge of the California Superior Court located in Los Angeles County,
acting in his individual and nonofficial capacity on the application of the
Demanding Party.

                (d)   The arbitrator's powers shall be limited as follows: the
arbitrator shall follow the substantive laws of the State of California, and the
Rules of Evidence of California, and his/her decision shall be subject to review
thereon as would the decision of the Presiding Judge of the California Superior
Court located in Los Angeles County sitting without a jury.

                (e)   The costs of the resolution (including all reporter costs)
shall be split between the Parties prorata in accordance with their Distribution
Percentages, provided, however, that such costs, along with all other costs and
expenses, including attorneys' fees, shall be subject to award, in full or in
part, by the arbitrator, in his/her discretion, to the prevailing party. Unless
the arbitrator so awards attorneys' fees, each Party shall be responsible for
its own attorneys' fees.

49

--------------------------------------------------------------------------------



                (f)    To the extent possible, the arbitration hearings shall be
conducted on consecutive days, excluding Saturdays, Sundays and holidays, until
the completion of the hearings.

                (g)   In connection with any arbitration proceedings commenced
hereunder, either Party shall have the right to join any third parties in such
proceedings in order to resolve any other disputes, the facts of which are
related to the matters submitted for arbitration hereunder.

                (h)   The arbitrator shall render her/his decision(s) concerning
the substantive issue(s) in dispute in writing. The written decision shall be
sent to the parties no later than thirty (30) days following the last
hearing date.

                (i)    All hearings shall be concluded within ninety (90) days
from the day the arbitrator is selected or appointed, unless the arbitrator
determines that this deadline is impractical.

                (j)    If any of the provisions relating to arbitration are not
adhered to or complied with either party may petition the Presiding Judge of the
California Superior Court located in Los Angeles County, for appropriate relief.

                (k)   The award of the arbitrator may be entered as a judgment
in a court of competent jurisdiction. All arbitration conducted under this
Section 18.20 shall be in accordance with the rules of the American Arbitration
Association to the extent such rules do not conflict with the procedures herein
set forth. To the extent permitted by law, compliance with this Section 18.20 is
a condition precedent to the commencement by any Party of a judicial proceeding
arising out of any dispute relating directly or indirectly to this Agreement.

        Section 18.21 Disputes Arising Under Section 16.02(e).    Within
forty-five (45) days following the date of termination of this Agreement with
respect to any matter described in Section 16.02(e), Manager shall have the
right to contest such termination by filing suit, and if Manager fails to timely
file suit within such forty-five (45) day period, Manager shall have no further
right to contest such termination.

50

--------------------------------------------------------------------------------



        Section 18.22 Venue.    With respect to any litigation that may arise
under Section 18.21, Owner and Manager agree that any litigation, claim or
lawsuit directly or indirectly arising out of or related to this Agreement shall
be instituted exclusively in the courts, whether federal or state, located in
the County of Los Angeles, State of California, and nowhere else. Owner and
Manager further agree that, notwithstanding the foregoing, any such litigation,
claim or lawsuit as to which there is federal jurisdiction, by reason of
diversity, federal question or otherwise, shall be instituted exclusively in a
federal district court located in the Central District of California.

Remainder of this page left intentionally blank.

51

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

  COMPANY:
 
 
 
    SANTA ANITA ASSOCIATES, LLC,   a Delaware limited liability company
 
 
 
    By: Santa Anita Associates Holding Co., LLC,     a California limited
liability company, Its Member,
 
 
 
      By:

--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------


 
 
 
    By: Santa Anita Commercial Enterprise, Inc.,     a Delaware corporation, Its
Member
 
 
 
      By:

--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------


 
 
 
    MANAGER:
 
 
 
    CARUSO MANAGEMENT COMPANY, LTD.,   a California limited partnership
 
By:
Caruso Property Management, Inc.,     a California corporation, its general
partner
 
 
 
      By:

--------------------------------------------------------------------------------

      Rick J. Caruso, President

52

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  PAGE

--------------------------------------------------------------------------------


ARTICLE I
 
CERTAIN DEFINITIONS
 
1
ARTICLE II
 
APPOINTMENT
 
11
ARTICLE III
 
MANAGER'S DUTIES
 
11   Section 3.01   Operating Standard; Duties   11   Section 3.02   Independent
Contractor; Employees   14   Section 3.03   Compliance with Requirements   14  
Section 3.04   Implementation of Operating Plan   15   Section 3.05   Property
Manager   16   Section 3.06   No Default   16   Section 3.07   Powers, Duties
and Obligations   16   Section 3.08   Instructions to Manager   18
ARTICLE IV
 
LEASING THE PROJECT
 
19   Section 4.01   Leasing Obligations   19   Section 4.02   Brokers   20  
Section 4.03   Temporary Leases   20   Section 4.04   Leases   20   Section 4.05
  Leasing Fee   20   Section 4.06   Occupant Improvements   20
ARTICLE V
 
TENANT RELATIONS
 
20   Section 5.01   Tenant Relations   20   Section 5.02   Procedures   21  
Section 5.03   Enforcement of Leases   21   Section 5.04   Performance of
Company's Obligations   21
ARTICLE VI
 
RECEIPTS
 
21   Section 6.01   Company's Account   21   Section 6.02   Cash Receipts   22  
Section 6.03   Security Deposit Account   22
ARTICLE VII
 
OPERATING PLAN
 
22   Section 7.01   Initial Plan   22   Section 7.02   Submission of Operating
Plans   23   Section 7.03   Management Committee's Approval   24   Section 7.04
  Monthly Plan Updates   25   Section 7.05   Operating and Capital Plans   26  
Section 7.06   Miscellaneous Provisions   26
ARTICLE VIII
 
DISBURSEMENTS
 
26   Section 8.01   Payment of Operating Expenses   26   Section 8.02   Checks  
26


i

--------------------------------------------------------------------------------



ARTICLE IX   ADVANCES FOR OPERATING EXPENSES   27   Section 9.01   Notification
  27   Section 9.02   Company's Advances   27
ARTICLE X
 
FIDELITY INSURANCE COVERAGE
 
28
ARTICLE XI
 
MAINTENANCE OF THE PROJECT
 
28   Section 11.01   Standard   28   Section 11.02   Supplies and Equipment   28
  Section 11.03   Enforcement of Contracts   29   Section 11.04   Emergencies  
29   Section 11.05   Management Duties   29   Section 11.06   Promotional
Activities   29   Section 11.07   Comply With Management Committee's Standards
and Instruction   30
ARTICLE XII
 
RECORDS AND REPORTS
 
30   Section 12.01   Monthly Reports   30   Section 12.02   Quarterly Reports  
31   Section 12.03   Quarterly Forecasts   32   Section 12.04   Annual Reports  
32   Section 12.05   Financial Statements   32   Section 12.06   Records   33  
Section 12.07   Production of Records and Information   34   Section 12.08   Tax
Returns   36
ARTICLE XIII
 
COSTS AND EXPENSES — COMPENSATION
 
37   Section 13.01   Management Fee   37   Section 13.02   Expense Reimbursement
  37   Section 13.03   Leasing Fee   38   Section 13.04   Promotional Activities
  38
ARTICLE XIV
 
INSURANCE
 
38
ARTICLE XV
 
ALTERATIONS
 
39
ARTICLE XVI
 
TERMINATION
 
39   Section 16.01   Term   39   Section 16.02   Non-Curable Terminating Events
  39   Section 16.03   Curable Defaults   41   Section 16.04   Manager's Rights
and Obligations on Termination   42
ARTICLE XVII
 
DELIVERY OF DOCUMENTS AND NOTICES
 
43

 
 
 
 

ii

--------------------------------------------------------------------------------



 
   
  PAGE

--------------------------------------------------------------------------------


ARTICLE XVIII
 
MISCELLANEOUS PROVISIONS
 
44   Section 18.01   Law to Apply   44   Section 18.02   Incorporation by
Reference   44   Section 18.03   Section Headings and References   44  
Section 18.04   Terms   44   Section 18.05   Waiver   45   Section 18.06  
Severability   45   Section 18.07   Counterparts   45   Section 18.08   Time  
45   Section 18.09   Incorporation of Prior Agreements   45   Section 18.10  
Further Assurances   45   Section 18.11   Attorneys' Fees   45   Section 18.12  
Personal Agreement   45   Section 18.13   No Partnership   46   Section 18.14  
Amendments   46   Section 18.15   Indemnities   46   Section 18.16   Object of
Agreement   47   Section 18.17   Company's Lenders and/or Purchasers   47  
Section 18.18   Confidentiality   48   Section 18.19   Company's Consents and
Approvals   48   Section 18.20   Arbitration   48   Section 18.21   Disputes
Arising Under Section 16.02(e)   50   Section 18.22   Venue   51
EXHIBITS:
 
 
 
    Exhibit "A" — Document Request and Lease Summary   Exhibit "B" — Horse
Safety Requirements   Exhibit "C" — Project Description

iii

--------------------------------------------------------------------------------



INDEX

 
  Page(s)

--------------------------------------------------------------------------------

Accounting Firm   1 Affiliate   1 Agreement   1 Annual Operating Plan   24
Arbitrator(s)   48 Bankruptcy   2 Business Day   2 Capital Account   2 Caruso
Member   3 Cash Receipts   22 Commissionable Revenue   37 Common Areas   3
Company   3 Company Confidential Information   48 Company's Account   3
Comparable Project   11 Control   3 Default Notice   41 Defaulting Party   41
Demand   48 Demanding Party   48 Developer   3 Development Agreement   3
Discretionary Expenses   4 Document Request   4 Emergency   4 Fiscal Year   4
GAAP   23 Gross Income   4 Ground Lease   4 Horse Safety Requirement   4
Indemnified Parties   46 Index   5 Insurance Requirements   5 Lease   5 Leasing
Fee   38 Leasing Plan   23 Legal Requirements   5 Lender   5 LLC Agreement   5
Loan   6 Management Committee   6 Management Duties   6, 29 Management Fee   6,
37 Manager   1

iv

--------------------------------------------------------------------------------



 
   
  PAGE

--------------------------------------------------------------------------------


Managing Member
 
 
 
6 Marketing Fund       6 Non-Defaulting Party       41 Non-Demanding Party      
48 Non-Discretionary Expenses       6 Occupants       6 Operating Budget      
23 Operating Expenses       6 Permitted Accounting Deviations       34 Person  
    9 Prime Rate       9 Project       9 Project Agreements       9 Promotional
Activity       9 Property Manager       16 Race Track Project       10 REA      
9 Related Person       10 Santa Anita Member       10 Santa Anita Park       10
Santa Anita Project       1 Security Deposit Account       22 Standard Form of
Lease       10 Subject Person       1 Taxable Year       10 Temporary Lease    
  10

v

--------------------------------------------------------------------------------



EXHIBIT "H"

Lease Summary

Tenant:                                 

 

Guarantor/Indemnifier
Premises
Date of Lease/Amendments
Term
Expiry
Gross Leasable Area
Base Rent
Additional Rent
Percentage Rent
Free Rent Period
Tenant's Leasehold Allowance
Renewal Options
Landlord's Right to Terminate
Tenant's Right to Terminate
Go Dark Provision
Operating Covenant
Co-Tenancy Requirement
Exclusive Use Provision
Tenant's Right of Rent Abatement
Security Deposit-Advance Rent
Assignment Rights of tenant
Other Comments

 

Date Completed:                                                  

By:                                                                  

--------------------------------------------------------------------------------



EXHIBIT "I"
INSURANCE REQUIREMENTS

        Caruso shall procure and maintain in effect during the Term of this
Agreement the insurance coverages described in this Exhibit "I", which insurance
shall be placed with insurance companies reasonably approved by Santa Anita and
having a general policyholders' rating of not less than "A-" and a financial
rating of not less than "VIII" or better by the latest issue of Best's Key
Rating Guide. Such insurance companies shall be licensed and authorized to do
business in the State of California, and shall name the Members as additional
insureds. Notwithstanding the foregoing, the Members may agree to self-insure
with respect to any of the coverages required below provided that such
self-insurance is permitted by the Company's Lender and by each Member, which
consent may be granted or withheld by each Member in each such Member's sole
discretion.

         (a)    Insurance Required.    

(i)Worker's Compensation Insurance with statutory benefits and limits which
shall fully comply with all applicable state and federal requirements and which
shall also include Broad Form All States and Voluntary Compensation and
Employer's Liability Insurance with limits of not less than $1,000,000 per
accident, $1,000,000 per disease, and a $1,000,000 policy limit on disease.

(ii)Automobile Liability Insurance in Caruso's name covering all owned,
non-owned, leased and hired vehicles utilized by Caruso, with a combined single
limit per occurrence for bodily injury and property damage of not less than
$1,000,000.

(iii)Commercial General Liability Insurance on an occurrence basis in Caruso's
name, providing coverage of not less than $10,000,000 per occurrence, which
shall include: Bodily injury, Personal injury, Products and Completed Operations
(for a minimum period of time to satisfy applicable statute of limitations for
construction defects), Blanket Contractual Liability and Broad Form Property
Damage coverage, with bodily injury and property damage of combined single
limits of not less than $10,000,000 per occurrence. The required policy shall
not contain any limitation of coverage and/or exclusion coverage for Explosion,
Collapse and Underground Hazards (X, C, U). Caruso may provide the coverage
required herein through the use of a primary liability policy and umbrella
liability policies.

(iv)Valuable Papers and Records Insurance to cover the plans, drawings,
specifications, records and any other documents pertaining to the Project,
including electronic media and data of any type, if applicable.

1

--------------------------------------------------------------------------------



(v)Upon commencement of construction on or about the Project, and unless
otherwise directed by the Management Committee, Caruso shall maintain at the
expense of the Company, a standard "all risk" Developer's Risk Policy for not
less than the full replacement cost of improvements on or about the Project
(including any improvements constructed off-site) and shall include a
replacement cost endorsement.

         (b)    Terms and Conditions.    

(i)Before Caruso commences any on-site work pursuant to this Agreement, Caruso
shall file with Santa Anita valid, original insurance certificates, including
the required amendatory riders and endorsements, evidencing that all required
insurance is in force. An authorized representative of the applicable insurance
company shall execute the foregoing. All required insurance certificates should
identify the Project and location. Caruso shall not make any changes in the
required insurance, or allow the required insurance to lapse, without Santa
Anita's prior written approval.

(ii)Caruso shall require all Project consultants and all contractors and
subcontractors (other than non-material specialty trade subcontractors, such as
artisans, mosaic tile, etc.), to comply with the Worker's Compensation,
Employer's Liability and Automobile Liability Insurance provisions required of
Caruso pursuant to this Agreement. Caruso shall require its sub-contractors and
sub-consultants to provide Commercial General Liability Insurance in amounts
typically provided by sub-contractors and sub-consultants of that respective
trade but in no event shall: (A) any general contractor carry less than
$10,000,000 in coverage; (B) any electrical, drywall, plumbing, roofing or
framing contractor carry less than $5,000,000 in coverage; and (C) as to all
other sub-contractors or sub-consultants not specified in (A) or (B) above,
carry less than $1,000,000 in coverage.

(iii)Caruso shall further require all Project consultants to maintain
Professional Liability Insurance covering damages by reason of any negligent
act, error, or omission committed, or alleged to have been committed, by Caruso
or its sub-contractors and sub-consultants with limits as approved by the
Management Committee.

(iv)Caruso agrees that it will contractually obligate all Project consultants
and all contractors and sub-contractors to promptly advise Caruso of any changes
or lapses of the requisite insurance coverages and Caruso agrees to promptly
advise Santa Anita of same. Caruso assumes all responsibility for monitoring the
applicable insurance certificates for compliance with the insurance provisions
of this Agreement.

2

--------------------------------------------------------------------------------



(v)Caruso will give to the Company written notice within five (5) business days
following the date that it receives any written notice of a proposed
cancellation of a policy required to be carried hereunder by the Company.

(vi)Should a notice of cancellation be issued for non-payment of premiums or any
part thereof, or should Caruso fail to provide and maintain certificates as set
forth herein, Santa Anita shall have the right, but shall not be obligated, to
pay such premium to the insurance company to obtain such coverage and to seek
reimbursement for said payments from the Company, which sums shall be due and
payable immediately upon receipt by the Company of notice from Santa Anita.

(vii)All certificates of insurance and all notices required pursuant to this
paragraph shall be sent to the address of Santa Anita as set forth in on
Exhibit "C" hereof.

(viii)Caruso agrees with respect to Commercial General Liability and Automobile
Liability insurance provided or required to require each certificate to contain
the following wording:

"It is agreed that the 'Persons Insured' provision of this policy is amended to
include Santa Anita, the Santa Anita Companies, Inc., Magna Entertainment Corp.,
and their officers, directors, shareholders and employees as Additional
Insureds, jointly and severally, with respect to any coverage afforded by this
policy, but only with respect to operations by, or on behalf of, or to
facilities of, used by, or for, the Named Insured."

(ix)For all insurance required in connection with this Agreement, such insurance
is primary and is not additional to, or contributing with, any other insurance
carried by, or for the benefit of, Santa Anita or any Additional Insured.

3

--------------------------------------------------------------------------------







QuickLinks


INDEX OF DEFINED TERMS
